Exhibit 10.1

AMENDMENT NO. 12 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND

REAFFIRMATION OF PERFORMANCE UNDERTAKING

This Amendment No. 12 to Fifth Amended and Restated Receivables Purchase
Agreement (this “Amendment”) is entered into as of September 28, 2011, among
Dairy Group Receivables, L.P., a Delaware limited partnership (“Dairy Group”),
Dairy Group Receivables II, L.P., a Delaware limited partnership (“Dairy Group
II”), Morningstar Receivables, L.P., a Delaware limited partnership
(“Morningstar Receivables”), WhiteWave Receivables, L.P., a Delaware limited
partnership (“WhiteWave” and, together with Dairy Group, Dairy Group II and
Morningstar Receivables, the “Sellers” and each, a “Seller”), each of the
parties listed on the signature pages hereof as a Servicer (each, a “Servicer”
and collectively, the “Servicers”), each of the parties listed on the signature
pages hereof as a Financial Institution (each, a “Financial Institution” and
collectively, the “Financial Institutions”), each of the parties listed on the
signature pages hereof as a Company (each, a “Company” and collectively, the
“Companies”), JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA
(Main Office Chicago)), as Agent (the “Agent”), PNC Bank, National Association,
as LC Bank, and Dean Foods Company, as Provider (“Provider”). Capitalized terms
used herein and not otherwise defined shall have the respective meanings set
forth in the Fifth Amended and Restated Receivables Purchase Agreement, dated as
of April 2, 2007, among the Sellers, the Servicers party thereto, the Financial
Institutions, the Companies and the Agent as amended to the date hereof (the
“Receivables Purchase Agreement”).

R E C I T A L S:

WHEREAS, in connection with the Receivables Purchase Agreement, Provider entered
into each of (i) that certain Third Amended and Restated Performance
Undertaking, dated as of March 30, 2004, in favor of Dairy Group, (ii) that
certain Second Amended and Restated Performance Undertaking, dated as of
March 30, 2004, in favor of Dairy Group II, (iii) that certain Performance
Undertaking, dated as of March 29, 2010, in favor of Morningstar Receivables and
(iv) that certain National Brand Group Performance Undertaking, dated as of
March 30, 2004, in favor of WhiteWave (successor to National Brand Group, L.P.)
(collectively, the “Performance Undertakings”);

WHEREAS, the Sellers, the Servicers, the Companies, the Financial Institutions
and the Agent desire to amend the Receivables Purchase Agreement and Provider
desires to reaffirm its obligations under the Performance Undertakings, all as
more fully described herein.



--------------------------------------------------------------------------------

AMENDMENT NO. 12 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Amendment to Receivables Purchase Agreement. Subject to the terms and
conditions set forth herein and upon satisfaction of the conditions precedent
set forth in Section 5 hereof:

(a) the Receivables Purchase Agreement is hereby amended as shown on Exhibit A
hereto, with deletions indicated by strike-through text and with additions
indicated by double-underlined text;

(b) the form of letter of credit application attached hereto as Annex I shall be
inserted as Exhibit IX to the Receivables Purchase Agreement; and

(c) the form of Monthly Report attached hereto as Annex II shall be inserted as
Exhibit X to the Receivables Purchase Agreement.

Section 2. Reaffirmation of Performance Guaranty. Provider acknowledges the
amendments to the Receivables Purchase Agreement effected hereby and reaffirms
that its obligations under each of the Performance Undertakings and each other
Transaction Document to which it is a party continue in full force and effect
with respect to the Receivables Purchase Agreement.

Section 3. Assignments. In connection with the amendment hereunder, the
following assignments shall be effected as of the date hereof:

(a) Assignment from Atlantic to Market Street. In consideration of the payment
by Market Street Funding LLC (“Market Street”) to Atlantic Asset Securitization
LLC (“Atlantic”), in immediately available funds, of an amount equal to
$77,000,000.00, representing 100% of the Capital of Atlantic’s Purchaser
Interests outstanding under the Receivables Purchase Agreement immediately prior
to this Amendment (such percentage amount, the “Atlantic Transferred Capital”),
Atlantic hereby sells, transfers and assigns to Market Street, without recourse,
representation or warranty, and Market Street hereby irrevocably takes, receives
and assumes from Atlantic, the Atlantic Transferred Capital and all related
rights and obligations under the Receivables Purchase Agreement and under the
other Transaction Documents.

(b) Effect of Assignment. The parties acknowledge and agree that immediately
after giving effect to the assignment set forth above, the respective Capital of
the Purchaser Interests of the Companies shall be as follows:

 

Chariot Funding LLC

   $ 121,916,666.67   

Niew Amsterdam Receivables Corporation

   $ 121,916,666.67   

Three Pillars Funding LLC

   $ 64,166,666.66   

Market Street Funding LLC

   $ 77,000,000.00   

Atlantic Asset Securitization LLC

   $ 0.00   

 

2



--------------------------------------------------------------------------------

AMENDMENT NO. 12 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

Section 4. Additional Agreements.

(a) Terminating Company and Financial Institution. From and after the date
hereof, conditioned upon Atlantic’s receipt of $77,000,000.00 in respect of the
Atlantic-Market Transferred Capital and $122,532.56 in the aggregate from the
Seller Parties representing accrued Company Costs and fees, Atlantic will cease
to be a “Company” party to the Receivables Purchase Agreement, Credit Agricole
Corporate and Investment Bank New York Branch (“Credit Agricole”) will cease to
be a “Financial Institution” party to the Receivables Purchase Agreement, and
accordingly, each of Atlantic and Credit Agricole will cease to be “Purchasers”
party to the Receivables Purchase Agreement, and all of Atlantic’s and Credit
Agricole’s respective rights and obligations under the Receivables Purchase
Agreement and the other Transaction Documents will thereafter be extinguished,
except for those that expressly survive termination.

(b) New Company. From and after the date hereof, Market Street (the “New
Company”) shall be a Company party to the Receivables Purchase Agreement for all
purposes thereof as if the New Company were an original party thereto and the
New Company agrees to be bound by all of the terms and provisions contained
therein.

(c) New Financial Institution. From and after the date hereof, PNC Bank,
National Association (“PNC,” and together with the New Company, the “New
Parties”) shall be a Financial Institution party to the Receivables Purchase
Agreement for all purposes thereof as if PNC were an original party thereto and
PNC agrees to be bound by all of the terms and provisions contained therein.

(d) Additional Agreements by New Parties. Each of the New Parties hereby:
(i) confirms that it has received a copy of the Receivables Purchase Agreement
and copies of such other Transaction Documents, and other documents and
information as it has requested and deemed appropriate to make its own credit
analysis and decision to become a party to the Receivables Purchase Agreement;
(ii) agrees that it will, independently and without reliance upon the Agent, any
Company, the Seller or any other Financial Institution or Purchaser and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Receivables Purchase Agreement and the Transaction Documents; (iii) appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers under the Transaction Documents as are delegated to the
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (iv) agrees that it will perform in accordance with their
terms all of the obligations which, by the terms of the Receivables Purchase
Agreement and the other Transaction Documents, are required to be performed by
it; (v) represents and warrants to and agrees with the Agent that it is aware of
and will comply with the provisions of the Receivables Purchase Agreement; and
(vi) agrees that, prior to the date which is one year and one day after the
payment in full of all senior indebtedness for borrowed money of any Company, it
will not institute against, or join any other Person in instituting against, any
Company any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.

 

3



--------------------------------------------------------------------------------

AMENDMENT NO. 12 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

(e) Changes in Commitments. Each party hereto agrees and acknowledges that,
after giving effect to this Amendment, the Commitments of the Financial
Institution shall be the amounts set forth in Schedule A to the Receivables
Purchase Agreement, as revised pursuant to this Amendment as set forth in
Exhibit A.

Section 5. Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date hereof upon the satisfaction of the following
conditions precedent:

(a) Amendment. The Agent shall have received, on or before the date hereof,
executed counterparts of this Amendment, duly executed by each of the parties
hereto.

(b) Representations and Warranties. As of the date hereof, both before and after
giving effect to this Amendment, all of the representations and warranties
contained in the Receivables Purchase Agreement and in each other Transaction
Document shall be true and correct as though made on and as of the date hereof
(and by its execution hereof, each Seller Party shall be deemed to have
represented and warranted such).

(c) No Amortization Event or Potential Amortization Event. As of the date
hereof, both before and after giving effect to this Amendment, no Amortization
Event or Potential Amortization Event shall have occurred and be continuing (and
by its execution hereof, each Seller Party shall be deemed to have represented
and warranted such).

(d) Amendment Fee. In accordance with the Amended and Restated Master Fee
Letter, dated as of the date hereof, among the Sellers and the Financial
Institutions (the “Fee Letter”), the Sellers shall have paid to each Financial
Institution the Amendment Fee (as defined in the Fee Letter), the receipt of
which shall have been confirmed in writing by the Agent.

Section 6. Miscellaneous.

(a) Effect; Ratification. The amendments set forth herein are effective solely
for the purposes set forth herein and shall be limited precisely as written, and
shall not be deemed to (i) be a consent to any amendment, waiver or modification
of any other term or condition of the Receivables Purchase Agreement or of any
other instrument or agreement referred to therein; or (ii) prejudice any right
or remedy which the Companies, the Financial Institutions or the Agent may now
have or may have in the future under or in connection with the Receivables
Purchase Agreement or any other instrument or agreement referred to therein.
Each reference in the Receivables Purchase Agreement to “this Agreement,”
“herein,” “hereof” and words of like import and each reference in the other
Transaction Documents to the “Receivables Purchase Agreement” or to the
“Purchase Agreement” or to the Receivables Purchase Agreement shall mean the
Receivables Purchase Agreement, as amended hereby. This Amendment shall be
construed in connection with and as part of the Receivables Purchase Agreement
and all terms, conditions, representations, warranties, covenants and agreements
set forth in the Receivables Purchase Agreement and each other instrument or
agreement referred to therein, except as herein amended, are hereby ratified and
confirmed and shall remain in full force and effect.

 

4



--------------------------------------------------------------------------------

AMENDMENT NO. 12 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

(b) Transaction Documents. This Amendment is a Transaction Document executed
pursuant to the Receivables Purchase Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

(c) Costs, Fees and Expenses. Each Seller agrees to reimburse the Agent and the
Purchasers upon demand for all costs, fees and expenses (including the
reasonable fees and expenses of counsels to the Agent and the Purchasers and the
cost of rating the Commercial Paper by independent financial rating agencies)
incurred in connection with the preparation, execution and delivery of this
Amendment.

(d) Counterparts. This Amendment may be executed in any number of counterparts,
each such counterpart constituting an original and all of which when taken
together shall constitute one and the same instrument.

(e) Severability. Any provision contained in this Amendment which is held to be
inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.

(f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.

(Signature Pages Follow)

 

5



--------------------------------------------------------------------------------

AMENDMENT NO. 12 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

DAIRY GROUP RECEIVABLES, L.P., as a Seller By:   Dairy Group Receivables GP, LLC
Its:   General Partner DAIRY GROUP II RECEIVABLES II, L.P., as a Seller By:  
Dairy Group Receivables GP II, LLC Its:   General Partner MORNINGSTAR
RECEIVABLES, L.P., as a Seller By:   Morningstar Receivables GP, LLC Its:  
General Partner WHITEWAVE RECEIVABLES, L.P., as a Seller By:   WhiteWave
Receivables GP, LLC Its:   General Partner By:  

/s/ Timothy A. Smith

Name:   Tim Smith Title:   President and Treasurer

 

S-1



--------------------------------------------------------------------------------

AMENDMENT NO. 12 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

CHARIOT FUNDING LLC, as a Company By:   JPMorgan Chase Bank, N.A. Its:  
Attorney-In-Fact By:  

/s/ Joel Gedroic

Name:   Joel Gedroic Title:   Executive Director JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, NA (Main Office Chicago)), as a Financial
Institution, LC Participant and as Agent By:  

/s/ Joel Gedroic

Name:   Joel Gedroic Title:   Executive Director

 

S-2



--------------------------------------------------------------------------------

AMENDMENT NO. 12 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

NIEUW AMSTERDAM RECEIVABLES CORPORATION, as a Company By:  

/s/ Kevin Burns

Name:   Kevin Burns Title:   Vice President COOPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A. “Rabobank International”, New York Branch, as a Financial
Institution and LC Participant By:  

/s/ Christopher Lew

Name:   Christopher Lew Title:   Vice President By:  

/s/ Brett Delfino

Name:   Brett Delfino Title:   Executive Director

 

S-3



--------------------------------------------------------------------------------

AMENDMENT NO. 12 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

THREE PILLARS FUNDING LLC, as a Company By:  

/s/ Doris J. Hearn

Name:   Doris J. Hearn Title:   Vice President SUNTRUST BANK, as a Financial
Institution and LC Participant By:  

/s/ Joseph Franke

Name:   Joseph Franke Title:   Senior Vice President SUNTRUST ROBINSON HUMPHREY,
INC., as SunTrust Company Agent By:  

/s/ Kelli Dobson

Name:   Kelli Dobson Title:   Vice President

 

S-4



--------------------------------------------------------------------------------

AMENDMENT NO. 12 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

MARKET STREET FUNDING LLC, as a Company By:  

/s/ Doris Hearn

Name:   Doris Hearn Title:   Vice President PNC BANK, NATIONAL ASSOCIATION, as a
Financial Institution, LC Participant and LC Bank By:  

/s/ Colin Warman

Name:   Colin Warman Title:   Assistant Vice President

 

S-5



--------------------------------------------------------------------------------

AMENDMENT NO. 12 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

DEAN FOODS COMPANY, as Provider By:  

/s/ Timothy A. Smith

Name:   Tim Smith Title:   Senior Vice President and Treasurer

DEAN DAIRY HOLDINGS, LLC, as a Servicer

SUIZA DAIRY GROUP, LLC, as a Servicer

By:  

/s/ Timothy A. Smith

Name:   Tim Smith Title:   Senior Vice President and Treasurer

ALTA-DENA CERTIFIED DAIRY, LLC, as a Servicer

BERKELEY FARMS, LLC, as a Servicer

COUNTRY FRESH, LLC, as a Servicer

DEAN EAST, LLC, as a Servicer

DEAN EAST II, LLC, as a Servicer

DEAN FOODS OF SOUTHERN CALIFORNIA, LLC, as a Servicer

DEAN FOODS NORTH CENTRAL, LLC, as a Servicer

DEAN WEST, LLC, as a Servicer

DEAN WEST II, LLC, as a Servicer

FRIENDSHIP DAIRIES, LLC, as a Servicer

GANDY’S DAIRIES, LLC, as a Servicer

GARELICK FARMS, LLC, as a Servicer

KOHLER MIX SPECIALTIES OF MINNESOTA, LLC, as a Servicer

KOHLER MIX SPECIALTIES, LLC, as a Servicer

By:  

/s/ Timothy A. Smith

Name:   Tim Smith Title:   Senior Vice President and Treasurer

 

S-6



--------------------------------------------------------------------------------

AMENDMENT NO. 12 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

LAND-O-SUN DAIRIES, LLC, as a Servicer

MAYFIELD DAIRY FARMS, LLC, as a Servicer

MIDWEST ICE CREAM COMPANY, LLC, as a Servicer

MODEL DAIRY, LLC, as a Servicer

MORNINGSTAR FOODS, LLC, as a Servicer

REITER DAIRY, LLC, as a Servicer

SHENANDOAH’S PRIDE, LLC, as a Servicer

SOUTHERN FOODS GROUP, LLC, as a Servicer

TUSCAN/LEHIGH DAIRIES, INC., as a Servicer

VERIFINE DAIRY PRODUCTS OF SHEBOYGAN, LLC, as a Servicer

WHITEWAVE FOODS COMPANY, as a Servicer

By:  

/s/ Timothy A. Smith

Name:   Tim Smith Title:   Senior Vice President and Treasurer

 

S-7



--------------------------------------------------------------------------------

AMENDMENT NO. 12 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

ACKNOWLEDGED:

ATLANTIC ASSET SECURITIZATION LLC

 

By:   Credit Agricole Corporate and Investment Bank New York Branch Its:  
Attorney-In-Fact

 

By:  

/s/ Sam Pilcer

Name: Sam Pilcer Title: Managing Director By:  

/s/ Kostantina Kourmpetis

Name: Kostantina Kourmpetis Title: Managing Director CREDIT AGRICOLE CORPORATE
AND INVESTMENT BANK NEW YORK BRANCH By:  

/s/ Sam Pilcer

Name: Sam Pilcer Title: Managing Director By:  

/s/ Kostantina Kourmpetis

Name: Kostantina Kourmpetis Title: Managing Director

 

S-8



--------------------------------------------------------------------------------

AMENDMENT NO. 12 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

Annex I

[Attach Form of Letter of Credit Application]

 

Annex I-1



--------------------------------------------------------------------------------

AMENDMENT NO. 12 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

Annex II

[Attach Form of Monthly Report]

 

Annex II-1



--------------------------------------------------------------------------------

AMENDMENT NO. 12 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

Exhibit A

Composite Copy of RPA

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

dated as of April 2, 2007

(Composite Copy Through Amendment No. 1112, Dated As Of December 9,
2010September 28, 2011)*

Among

DAIRY GROUP RECEIVABLES, L.P., as a Seller,

DAIRY GROUP RECEIVABLES II, L.P., as a Seller,

WHITEWAVE RECEIVABLES, L.P., as a Seller,

MORNINGSTAR RECEIVABLES, L.P., as a Seller,

THE SERVICERS,

THE COMPANIES,

THE FINANCIAL INSTITUTIONS

and

JPMORGAN CHASE BANK, N.A.

(successor by merger to Bank One, NA (Main Office Chicago)),

as Agent

 

* THIS COMPOSITE CONFORMED COPY HAS BEEN PREPARED USING EXECUTED COPIES OF THE
RECEIVABLES PURCHASE AGREEMENT AND THE AMENDMENTS THERETO AND HAS BEEN PREPARED
FOR CONVENIENCE OF REFERENCE ONLY. AS SUCH, IT IS NOT TO BE RELIED UPON FOR ANY
ULTIMATE DETERMINATION OF THE SUBSTANTIVE PROVISIONS OF THE RECEIVABLES PURCHASE
AGREEMENT OR THE AMENDMENTS THERETO, REFERENCE TO WHICH IS MADE FOR A STATEMENT
OF THE TERMS AND PROVISIONS THEREOF, EXCEPT WITH RESPECT TO THE MODIFICATIONS
IDENTIFIED IN THE AMENDMENT TO WHICH THIS EXHIBIT IS ATTACHED.

 

Exhibit A-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page   ARTICLE I   PURCHASE ARRANGEMENTS   

Section 1.1

 

Purchase Facility

     2   

Section 1.2

 

Increases

     34   

Section 1.3

 

Decreases

     45   

Section 1.4

 

Payment Requirements

     46   

Section 1.5

 

Obligations Several

     6   

Section 1.6

 

Letters of Credit

     6   

Section 1.7

 

Issuance of Letters of Credit; Participations

     7   

Section 1.8

 

Requirements for Issuance of Letters of Credit

     8   

Section 1.9

 

Disbursements, Reimbursement

     10   

Section 1.10

 

LC Collateral Account

     10   

Section 1.11

 

Repayment of Participation Advances

     10   

Section 1.12

 

Documentation

     11   

Section 1.13

 

Determination to Honor Drawing Request

     11   

Section 1.14

 

Nature of Participation and Reimbursement Obligations

     11   

Section 1.15

 

Indemnity

     13   

Section 1.16

 

Liability for Acts and Omissions

     13   

Section 1.17

 

Intended Tax Treatment

     15    ARTICLE II    PAYMENTS AND COLLECTIONS   

Section 2.1

 

Payments

     515   

Section 2.2

 

Collections Prior to Amortization

     515   

Section 2.3

 

Collections Following Amortization

     717   

Section 2.4

 

Application of Collections

     718   

Section 2.5

 

Payment Rescission

     818   

Section 2.6

 

Maximum Purchaser Interests

     818   

Section 2.7

 

Clean Up Call

     819    ARTICLE III    COMPANY FUNDING   

Section 3.1

 

CP Costs

     919   

Section 3.2

 

CP Costs Payments

     919   

Section 3.3

 

Calculation of Pool Company Costs

     919   

Section 3.4

 

Selection and Calculation of CP (Tranche) Accrual Periods

     920   

 

i



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

ARTICLE IV FINANCIAL INSTITUTION FUNDING

Section 4.1

   Financial Institution Funding    1020

Section 4.2

   Yield Payments    1121

Section 4.3

   Selection and Continuation of Tranche Periods    1121

Section 4.4

   Financial Institution Discount Rates    1122

Section 4.5

   Suspension of the LIBO Rate    1222

Section 4.6

   Term-out Period Accounts    1223 ARTICLE V REPRESENTATIONS AND WARRANTIES

Section 5.1

   Representations and Warranties of the Seller Parties    1425

Section 5.2

   Financial Institution Representations and Warranties    2031 ARTICLE VI
CONDITIONS OF PURCHASES

Section 6.1

   Conditions Precedent to Initial Incremental Purchase    2131

Section 6.2

   Conditions Precedent to All Purchases and Reinvestments    2132 ARTICLE VII
COVENANTS

Section 7.1

   Affirmative Covenants of the Seller Parties    2233

Section 7.2

   Negative Covenants of The Seller Parties    3242 ARTICLE VIII ADMINISTRATION
AND COLLECTION

Section 8.1

   Designation of Servicers    3444

Section 8.2

   Duties of Servicer    3545

Section 8.3

   Collection Notices    3747

Section 8.4

   Responsibilities of the Sellers    3747

Section 8.5

   Reports    3747

Section 8.6

   Servicing Fees    3747

ARTICLE IX

AMORTIZATION EVENTS

Section 9.1

   Amortization Events    3848

Section 9.2

   Remedies    4352

 

ii



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

ARTICLE X

INDEMNIFICATION

  

  

Section 10.1

 

Indemnities by the Seller Parties

     4352   

Section 10.2

 

Increased Cost and Reduced Return

     4655   

Section 10.3

 

Other Costs and Expenses

     4857   

Section 10.4

 

Allocations

     4858   

Section 10.5

 

Accounting Based Consolidation Event

     4958   

Section 10.6

 

Required Ratings

     4958   

ARTICLE XI

THE AGENT

  

  

Section 11.1

 

Authorization and Action

     5059   

Section 11.2

 

Delegation of Duties

     5059   

Section 11.3

 

Exculpatory Provisions

     5059   

Section 11.4

 

Reliance by Agent

     5160   

Section 11.5

 

Non-Reliance on Agent and Other Purchasers

     5160   

Section 11.6

 

Reimbursement and Indemnification

     5161   

Section 11.7

 

Agent in Its Individual Capacity

     5261   

Section 11.8

 

Successor Agent

     5261   

ARTICLE XII

ASSIGNMENTS; PARTICIPATIONS

  

  

Section 12.1

 

Assignments

     5262   

Section 12.2

 

Participations

     5463   

Section 12.3

 

Federal Reserve

     5463   

ARTICLE XIII

INTENTIONALLY OMITTED

  

  

ARTICLE XIV

MISCELLANEOUS

  

  

Section 14.1

 

Waivers and Amendments

     5464   

Section 14.2

 

Notices

     5565   

Section 14.3

 

Ratable Payments

     5665   

Section 14.4

 

Protection of Ownership Interests of the Purchasers

     5666   

Section 14.5

 

Confidentiality

     5767   

Section 14.6

 

Bankruptcy Petition

     5867   

Section 14.7

 

Limitation of Liability

     5868   

Section 14.8

 

CHOICE OF LAW

     5868   

Section 14.9

 

CONSENT TO JURISDICTION

     5868   

Section 14.10

 

WAIVER OF JURY TRIAL

     5968   

Section 14.11

 

Integration; Binding Effect; Survival of Terms

     5969   

 

iii



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 14.12

  

Counterparts; Severability; Section References

     5969   

Section 14.13

  

JPMorgan Roles

     6069   

Section 14.14

  

Characterization

     6069   

Section 14.15

  

Withholding

     6070   

Section 14.16

  

[Intentionally Omitted]

     6170   

Section 14.17

  

Confirmation and Ratification of Terms

     6170   

Section 14.18

  

Excess Funds

     6171   

Section 14.19

  

Administrative Seller

     6271   

Section 14.20

  

Joint and Several

     6272   

 

iv



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Exhibits and Schedules

 

Exhibit I    Definitions Exhibit II    Form of Purchase Notice Exhibit III   
Places of Business of the Seller Parties; Locations of Records; Federal Employer
Identification Number(s) Exhibit IV    Names of Collection Banks; Collection
Accounts Exhibit V    Form of Compliance Certificate Exhibit VI    Form of
Collection Account Agreement Exhibit VII    Form of Assignment Agreement
Exhibit VIII    Credit and Collection Policies Exhibit IX    [Reserved]Form of
Letter of Credit Application Exhibit X    Form of Monthly Report Exhibit XI   
Form of Performance Undertaking Schedule A    Commitments Schedule B    Closing
Documents Schedule C    Servicers Schedule D    Originators Schedule E    Notice
Addresses Schedule F    Top Twenty-Five Obligors Schedule G    [Reserved]
Schedule H    [Reserved]

 

v



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

This Fifth Amended and Restated Receivables Purchase Agreement, dated as of
April 2, 2007, is among Dairy Group Receivables, L.P., a Delaware limited
partnership (“Dairy Group”), Dairy Group Receivables II, L.P., a Delaware
limited partnership (“Dairy Group II”), Morningstar Receivables, L.P., a
Delaware limited partnership (“Morningstar Receivables”), WhiteWave Receivables,
L.P., a Delaware limited partnership (“WhiteWave” and, together with Dairy
Group, Dairy Group II and Morningstar Receivables, the “Sellers” and each a
“Seller”), each of the parties listed on the signature pages hereof as a
Servicer (the Servicers, together with the Sellers, the “Seller Parties,” and
each a “Seller Party”), the entities listed on Schedule A to this Agreement
under the heading “Financial Institution” (together with any of their respective
successors and assigns hereunder, the “Financial Institutions”), the entities
listed on Schedule A to this Agreement under the heading “Company” (together
with any of their respective successors and assigns hereunder, the
“Companies”)”), PNC Bank, National Association, as issuer of Letters of Credit
(together with its successors and assigns hereunder, the “LC Bank”), and
JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)), as agent for the Purchasers hereunder or any successor agent
hereunder (together with its successors and assigns hereunder, the “Agent”).
Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

WHEREAS, certain Seller Parties, certain Financial Institutions, certain
Companies and the Agent are parties to that certain Receivables Purchase
Agreement, dated as of June 30, 2000, as amended and restated by that certain
Amended and Restated Receivables Purchase Agreement, dated as of December 21,
2001, as further amended and restated by that certain Second Amended and
Restated Receivables Purchase Agreement, dated as of May 15, 2002 and effective
for all purposes as of March 31, 2002, as further amended and restated by that
certain Third Amended and Restated Receivables Purchase Agreement, dated as of
November 20, 2003, and as further amended and restated by that certain Fourth
Amended and Restated Receivables Purchase Agreement, dated as of March 30, 2004,
as amended by Amendment No. 1 thereto, dated as of April 5, 2004, as further
amended by Amendment No. 2 thereto, dated as of June 3, 2004, as further amended
by Amendment No. 3 thereto, dated as of August 13, 2004, as further amended by
Amendment No. 4 thereto, dated as of November 18, 2004, as further amended by
Amendment No. 5 thereto, dated as of January 3, 2005, as further amended by
Amendment No. 6 thereto, dated as of May 27, 2005, as further amended by
Amendment No. 7 thereto, dated as of April 1, 2005, as further amended by
Amendment No. 8 thereto, dated as of November 17, 2005, as further amended by
Amendment No. 9 thereto, dated as of April 27, 2006, as further amended by
Amendment No. 10 thereto, dated as of July 31, 2006, and as further amended by
Amendment No. 11 thereto, dated as of November 16, 2006 (such agreement, as so
amended and restated and amended, the “Original Agreement”).



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

WHEREAS, Dairy Group, Dairy Group II and WhiteWave have transferred and assigned
pursuant to the Original Agreement, and desire, along with Morningstar
Receivables, to continue to transfer and assign Purchaser Interests to the
Purchasers from time to time.

WHEREAS, each Company may, in its absolute and sole discretion, purchase the
Purchaser Interests from the Sellers from time to time.

WHEREAS, in the event that any Company declines to make any purchase, such
Company’s Related Financial Institutions shall, at the request of the
Administrative Seller, purchase Purchaser Interests that such Company declined
to purchase from time to time.

WHEREAS, JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main
Office Chicago)) has been requested and is willing to act as Agent on behalf of
the Companies and the Financial Institutions in accordance with the terms
hereof.

WHEREAS, the parties hereto now desire to amend and restate the Original
Agreement in its entirety to read as set forth herein.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree that, subject to satisfaction of the conditions
precedent set forth in Section 6.1 hereof, the Original Agreement is hereby
amended and restated in its entirety to read as follows:

ARTICLE I

PURCHASE ARRANGEMENTS

Section 1.1 Purchase Facility.

(a) Upon the terms and subject to the conditions hereof, each Seller may, at its
option, sell and assign Purchaser Interests to the Agent for the benefit of one
or more of the Purchasers. In accordance with the terms and conditions set forth
herein, each Company may, at its option, instruct the Agent to purchase on
behalf of such Company, or if any Company shall decline to purchase, the Agent
shall purchase, on behalf of such declining Company’s Related Financial
Institutions, Purchaser Interests from time to time in an amount not to exceed
in the aggregate for all Sellers at such time (i) in the case of each Company,
 and its Related Financial Institutions, the Company’s Company Purchase Limit
and (ii) in the aggregate, the lesser of (A) the Purchase Limit and (B) the
aggregate amount of the Commitments during the period from the date hereof to
but not including the Facility Termination Date.

 

2



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(b) Upon the terms and subject to the conditions hereof, each Seller may, at its
option, request that the LC Bank issue or cause the issuance of Letters of
Credit, in each case subject to the terms hereof. In accordance with the terms
and conditions set forth herein, the LC Bank hereby agrees to issue Letters of
Credit in return for (and each LC Participant hereby severally agrees to make
Participation Advances in connection with any draws under such Letters of Credit
equal to such LC Participant’s LC Share of such draws), undivided percentage
ownership interests with regard to the Purchaser Interests from the Sellers from
time to time from the date hereof to but not including the Facility Termination
Date.

(c) Notwithstanding anything set forth in this Agreement to the contrary, under
no circumstances shall any Purchaser be obligated to make any purchase or
reinvestment (including, without limitation, any Purchases deemed to have been
requested by the Sellers pursuant to Section 1.1(d)) or issue any Letters of
Credit hereunder, as applicable, if after giving effect to such Purchase:

(i) Any event has occurred and is continuing, or would result from such
purchase, issuance or reinvestment, that constitutes an Amortization Event or a
Potential Amortization Event;

(ii) The Group Capital of such Purchaser’s Purchaser Group would exceed such
Purchaser Group’s Group Capital Limit;

(iii) The Aggregate Capital plus the LC Participation Amount would exceed the
Purchase Limit;

(iv) The LC Participation Amount would exceed the lesser of (A) the aggregate of
the Maximum Available LC Commitments of the LC Participants and (B) the Maximum
LC Amount; or

(v) The Purchaser Interests would exceed the Maximum Purchaser Interest
Percentage.

The Sellers may, subject to this Section 1.1(c) and the other requirements and
conditions herein, use the proceeds of any purchase by the Purchasers hereunder
to satisfy its Reimbursement Obligation to the LC Bank and the LC Participants
(ratably, based on the outstanding amounts funded by the LC Bank and each such
LC Participant) pursuant to Section 1.9 below.

(d) In the event any Seller fails to reimburse the LC Bank for the full amount
of any drawing under any Letter of Credit on the applicable Drawing Date (out of
its own funds available therefor) pursuant to Section 1.9, then such Seller
shall, automatically (and without the requirement of any further action on the
part of any Person hereunder), be deemed to have requested an Incremental
Purchase from the

 

3



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Purchasers, on the terms and subject to the conditions hereof, in an amount
equal to the amount of such Reimbursement Obligation at such time. Subject to
the limitations on funding set forth in Section 1.1(c) above and the other
requirements and conditions herein, the Companies may, or if any Company shall
decline to purchase, its Related Financial Institutions shall, fund such deemed
purchase request and deliver the proceeds thereof directly to the Agent to be
immediately distributed (ratably) to the LC Bank and the applicable LC
Participants in satisfaction of such Seller’s Reimbursement Obligation pursuant
to Section 1.9 and Section 1.11 below, to the extent of amounts permitted to be
funded by such Companies or Related Financial Institutions, as applicable, at
such time, hereunder.

(b)(e) The Administrative Seller may, upon at least 10 Business Days’ notice to
the Agent, each Company and each Financial Institution, terminate in whole or
reduce in part, ratably among the Financial Institutions, the unused portion of
the Purchase Limit (but not below the amount that would cause the Aggregate
Capital plus the LC Participation Amount to exceed the Purchase Limit or would
cause the Group Capital of any Purchaser Group to exceed its Group Capital
Limit, in each case after giving effect to such reduction); provided that
(i) any such notice shall be irrevocable, (ii) each partial reduction of the
Purchase Limit shall be in an amount equal to $5,000,000 or an integral multiple
thereof and (iii) the aggregate of the Company Purchase Limits for all of the
Companies shall also be terminated in whole or reduced in part, ratably among
the Companies, by an amount equal to such termination or reduction in the
Purchase Limit. In addition to and without limiting any other requirements for
termination, prepayment and/or the funding of the LC Collateral Account
hereunder, in the case of a termination of this Agreement or the Purchase Limit
in whole, no such termination or reduction shall be effective unless and until
the amount on deposit in the LC Collateral Account is at least equal to the then
outstanding LC Participation Amount.

Section 1.2 Increases.

The Administrative Seller shall provide the Agent with at least two Business
Days’ prior notice in a form set forth as Exhibit II hereto of each Incremental
Purchase (a “Purchase Notice”) to be made by a Seller. Each Purchase Notice
shall be subject to Section 6.2 hereof and, except as set forth below, (i) shall
be irrevocable and shall specify the requested Purchase Price (which, in the
case of the initial Incremental Purchase hereunder shall not be less than
$10,000,000 and in the case of subsequent Incremental Purchases shall not be
less than $1,000,000), (ii) the date of purchase (which, in the case of
Incremental Purchases after the initial Incremental Purchase hereunder, shall
not exceed four per calendar month), (iii) in the case of an Incremental
Purchase to be funded by any of the Financial Institutions, the requested
Discount Rate and Tranche Period and (iv) in the case of an Incremental Purchase
to be funded by any Pool Company (other than an Incremental Purchase funded by
such Pool Company substantially with Pooled Commercial Paper), the requested CP
(Tranche) Accrual Period. Following receipt of a Purchase Notice, the Agent will
promptly notify each Company of such Purchase Notice and the Agent will identify
the Companies that agree to make the purchase. If any Company declines to make a
proposed purchase, the Administrative

 

4



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Seller may cancel the Purchase Notice as to all Purchasers no later than 2:00
p.m. (Chicago time) on the Business Day immediately prior to the date of
purchase specified in the Purchase Notice or, in the absence of such a
cancellation, the Incremental Purchase of the Purchaser Interest, which such
Company has declined to purchase, will be made by such declining Company’s
Related Financial Institutions in accordance with the rest of this Section 1.2.
If the proposed Incremental Purchase or any portion thereof is to be made by any
of the Financial Institutions, the Agent shall send notice of the proposed
Incremental Purchase to the applicable Financial Institutions concurrently by
telecopier, telex or cable specifying (i) the date of such Incremental Purchase,
which date must be at least one Business Day after such notice is received by
the applicable Financial Institutions, (ii) each Financial Institution’s Pro
Rata Share of the aggregate Purchase Price of the Purchaser Interests the
Financial Institutions in such Financial Institution’s Purchaser Group are then
purchasing and (iii) the requested Discount Rate and Tranche Period. On the date
of each Incremental Purchase, upon satisfaction of the applicable conditions
precedent set forth in Article VI and the conditions set forth in this
Section 1.2, the Companies and/or the Financial Institutions, as applicable,
shall use their reasonable best efforts to deposit to the Facility Account, in
immediately available funds, no later than 12:00 noon (Chicago time), and in any
event no later than 2:00 pm (Chicago time), an amount equal to (i) in the case
of a Company that has agreed to make such Incremental Purchase, such Company’s
Pro Rata Share of the aggregate Purchase Price of the Purchaser Interests of
such Incremental Purchase or (ii) in the case of a Financial Institution, such
Financial Institution’s Pro Rata Share of the aggregate Purchase Price of the
Purchaser Interests the Financial Institutions in such Financial Institution’s
Purchaser Group are then purchasing. Each Financial Institution’s Commitment
hereunder shall be limited to purchasing Purchaser Interests that the Company in
such Financial Institution’s Purchaser Group has declined to purchase. Each
Financial Institution’s obligation shall be several, such that the failure of
any Financial Institution to make available to any Seller any funds in
connection with any purchase shall not relieve any other Financial Institution
of its obligation, if any, hereunder to make funds available on the date of such
purchase, but no Financial Institution shall be responsible for the failure of
any other Financial Institution to make funds available in connection with any
purchase.

Section 1.3 Decreases. The Administrative Seller shall provide the Agent with an
irrevocable prior written notice in conformity with the Required Notice Period
(a “Reduction Notice”) of any proposed reduction of Aggregate Capital from
Collections and the Agent will promptly notify each Purchaser of such Reduction
Notice after Agent’s receipt thereof. Such Reduction Notice shall designate
(i) the date (the “Proposed Reduction Date”) upon which any such reduction of
Aggregate Capital shall occur (which date shall give effect to the applicable
Required Notice Period), and (ii) the amount of Aggregate Capital to be reduced
that shall be applied ratably to the Purchaser Interests of the Companies and
the Financial Institutions in accordance with the amount of Capital (if any)
owing to the Companies (ratably to each Company, based on the ratio of such
Company’s Capital at such time to the aggregate Capital of all the Companies at
such time), on the one hand, and the amount of Capital (if any) owing to the
Financial Institutions (ratably to each Financial Institution, based on the
ratio of such Financial Institution’s Capital at such time to the aggregate
Capital of all of the Financial Institutions at such time), on the other hand
(the “Aggregate Reduction”). Only one (1) Reduction Notice shall be outstanding
at any time. Concurrently with any reduction of Aggregate Capital pursuant to
this Section, the Sellers shall pay to the Agent, for distribution to the
applicable PurchaserPurchasers, all Broken Funding Costs arising as a result of

 

5



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

such reduction. NoWithout the prior written consent of the Agent, no Aggregate
Reduction will be made (x) following the occurrence of the Amortization Date
without the prior written consent of the Agent.or (y) at any time any
Reimbursement Obligations remain outstanding on any Letters of Credit.

Section 1.4 Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement or any other
Transaction Documents shall be paid or deposited in immediately available funds
in accordance with the terms hereof. Such Seller Party shall use its reasonable
best efforts to pay or deposit all such amounts no later than 12:00 noon
(Chicago time) on the day when due. Any such payment or deposit not received by
1:00 pm (Chicago time) shall be deemed to be received on the next succeeding
Business Day. If such amounts are payable to a Purchaser, they shall be paid to
the Agent for distribution to such Purchaser at the “Payment Address” specified
for such Purchaser on Schedule A or such other address specified in writing to
each other party heretothe Agent. If such amounts are payable to the Agent, they
shall be paid to the Agent at 10 S. Dearborn, Chicago, Illinois 60603 until
otherwise notified by the Agent. Upon notice to the Administrative Seller, the
Agent may debit the Facility Account for all amounts due and payable hereunder.
All computations of Yield, per annum fees or discount calculated as part of any
CP Costs, per annum fees hereunder and per annum fees under any Fee Letter shall
be made on the basis of a year of 360 days for the actual number of days
elapsed. If any amount hereunder or under any other Transaction Document shall
be payable on a day that is not a Business Day, such amount shall be payable on
the next succeeding Business Day.

Section 1.5 Obligations Several. Each Financial Institution’s and LC
Participant’s obligation shall be several, such that the failure of any
Financial Institution or LC Participant to make available to any Seller any
funds in connection with any purchase hereunder or drawing under any Letter of
Credit hereunder, as the case may be, shall not relieve any other Financial
Institution or LC Participant of its obligation, if any, hereunder to make funds
available on the date of such purchase, but no Financial Institution or LC
Participant shall be responsible for the failure of any other Financial
Institution or LC Participant to make funds available in connection with any
purchase.

Section 1.6 Letters of Credit. Subject to the terms and conditions hereof, the
LC Bank shall issue or cause the issuance of Letters of Credit on behalf of the
Sellers (and, if applicable, on behalf of, or for the account of, related
Originators or Affiliates thereof in favor of such beneficiaries as such
Originators or Affiliates may elect with the consent of the applicable Seller);
provided, however, that the LC Bank will not be required to issue or cause to be
issued any Letters of Credit to the extent that after giving effect thereto the
issuance of such Letters of Credit would then cause (a) the sum of (i) the
Aggregate Capital plus (ii) the LC Participation Amount to exceed the Purchase
Limit or (b) the LC Participation Amount to exceed the aggregate of the
Commitments of the LC Participants (other than LC Participants who are
Defaulting Purchasers). All amounts drawn upon Letters of Credit shall accrue
Yield for each day such drawn amounts shall have not been reimbursed in the same
manner that Yield accrues for Financial Institutions in accordance with Article
IV.

 

6



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 1.7 Issuance of Letters of Credit; Participations.

(a) Each Seller may request the LC Bank, upon two Business Days’ prior written
notice submitted on or before 11:00 am (Chicago time), to issue a Letter of
Credit by delivering to the LC Bank (with a copy to the Agent), the LC Bank’s
form of Letter of Credit Application (the “Letter of Credit Application”),
substantially in the form of Exhibit IX attached hereto and a Purchase Notice,
substantially in the form of Exhibit II hereto, in each case completed to the
satisfaction of the LC Bank; and, such other certificates, documents and other
papers and information as the LC Bank may reasonably request. Each Seller also
has the right to give instructions and make agreements with respect to any
Letter of Credit Application and the disposition of documents, and to agree with
the LC Bank upon any amendment or extension of any Letter of Credit.

(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts or other written demands for payment when presented for honor
thereunder in accordance with the terms thereof and when accompanied by the
documents described therein and (ii) have an expiry date not later than twelve
(12) months after such Letter of Credit’s date of issuance, extension or
renewal, as the case may be, and in no event later than twelve (12) months after
the Facility Termination Date. The terms of each Letter of Credit may include
customary “evergreen” provisions providing that such Letter of Credit’s expiry
date shall automatically be extended for additional periods not to exceed twelve
(12) months unless, not less than thirty (30) days (or such longer period as may
be specified in such Letter of Credit) (the “Notice Date”) prior to the
applicable expiry date, the LC Bank delivers written notice to the beneficiary
thereof declining such extension; provided, however, that if (x) any such
extension would cause the expiry date of such Letter of Credit to occur after
the date that is twelve (12) months after the Facility Termination Date or
(y) the LC Bank determines that any condition precedent (including, without
limitation, those set forth in Section 1.1(c), Article VI or Schedule B) to
issuing such Letter of Credit hereunder (as if such Letter of Credit were then
being first issued) are not satisfied (other than any such condition requiring
the Administrative Seller or the related Seller to submit a Purchase Notice or
Letter of Credit Application in respect thereof), then the LC Bank, in the case
of clause (x) above, may (or, at the written direction of any LC Participant,
shall) or, in the case of clause (y) above, shall, use reasonable efforts in
accordance with (and to the extent permitted by) the terms of such Letter of
Credit to prevent the extension of such expiry date (including notifying the
related Seller and the beneficiary of such Letter of Credit in writing prior to
the Notice Date that such expiry date will not be so extended). Each Letter of
Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits (2007 Revision), International Chamber of Commerce
Publication No. 600, and any amendments or revisions thereof adhered to by the
LC Bank or the International Standby Practices (ISP98-International Chamber of
Commerce Publication Number 590), and any amendments or revisions thereof
adhered to by the LC Bank, as determined by the LC Bank.

(c) The LC Bank shall promptly notify the Agent and each LC Participant, at such
Person’s address for notices hereunder, of the request by a Seller for a

 

7



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Letter of Credit hereunder, and shall provide the Agent and the LC Participants
with the Letter of Credit Application and Purchase Notice delivered by such
Seller pursuant to paragraph (a), above, by the close of business on the day
received or if received on a day that is not a Business Day or on any Business
Day after 11:00 am (Chicago time) on such day, on the next Business Day.

(d) Immediately upon the issuance by the LC Bank of any Letter of Credit (or any
amendment to a Letter of Credit increasing the amount thereof), the LC Bank
shall be deemed to have sold and transferred to each LC Participant, and each LC
Participant shall be deemed irrevocably and unconditionally to have purchased
and received from the LC Bank, without recourse or warranty, an undivided
interest and participation, to the extent of such LC Participant’s LC Share, in
such Letter of Credit, each drawing made thereunder and the obligations of the
related Seller hereunder with respect thereto, and any security therefor or
guaranty pertaining thereto. Upon any change in the Commitments or LC Shares of
the LC Participants pursuant to this Agreement, it is hereby agreed that, with
respect to all outstanding Letters of Credit and unreimbursed drawings
thereunder, there shall be an automatic adjustment to the participations
pursuant to this clause (d) to reflect the new LC Shares of the assignor and
assignee LC Participant or of all LC Participants with Commitments, as the case
may be. In the event that the LC Bank makes any payment under any Letter of
Credit and the related Seller shall not have reimbursed such amount in full to
the LC Bank pursuant to Section 1.9(b), each LC Participant shall be obligated
to make Participation Advances with respect to such Letter of Credit in
accordance with Section 1.9(c).

(e) With respect to each Letter of Credit, the applicable Sellers shall pay to
the LC Bank all fronting fees or similar fees as and when due and owing with
respect to such Letter of Credit in accordance with the Fee Letter (the
“Fronting Fees”). The applicable Sellers shall pay to the LC Bank, in addition
to all other amounts due hereunder, all customary expenses incurred by the LC
Bank in connection with each Letter of Credit issued by it or the maintenance
thereof and its customary drawing, amendment, renewal, extension, processing,
transfer and other applicable customary fees (collectively, “Other LC Fees”).

Section 1.8 Requirements for Issuance of Letters of Credit. Each Seller shall
authorize and direct the LC Bank to name such Seller, a related Originator or an
Affiliate thereof as the “Applicant” or “Account Party” of each Letter of Credit
issued on its behalf.

Section 1.9 Disbursements, Reimbursement.

(a) Immediately upon the issuance of each Letter of Credit, each LC Participant
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the LC Bank a participation in such Letter of Credit and each
drawing thereunder in an amount equal to such LC Participant’s LC Share of the
face amount of such Letter of Credit and the amount of such drawing,
respectively.

 

8



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the LC Bank will promptly notify the Agent
and the related Seller of such request. Provided that it shall have received
such notice, the related Seller shall reimburse the LC Bank for the full amount
of any such drawing (each such obligation, a “Reimbursement Obligation”) prior
to (i) 2:00 p.m. (Chicago time) on each date that an amount is paid by the LC
Bank under any Letter of Credit (each such date, a “Drawing Date”), if Seller
shall have received notice of such drawing prior to 11:00 a.m. (Chicago time) on
such Drawing Date or (ii) 11:00 a.m. (Chicago time) on the Business Day
immediately following the Drawing Date (or the date on which Seller shall have
received such notice), if Seller shall have received notice of such drawing
after 11:00 a.m. (Chicago time) on the Drawing Date (or such other date). In the
event the related Seller fails to reimburse the LC Bank for the full amount of
any drawing under any Letter of Credit as and when required in accordance with
the foregoing sentence (including because the conditions precedent to a purchase
deemed to have been requested by such Seller pursuant to Section 1.1(d) to
reimburse the LC Bank shall not have been satisfied), the LC Bank will promptly
notify each LC Participant thereof. Any notice given by the LC Bank pursuant to
this Section may be oral if immediately confirmed in writing; provided that the
lack of such an immediate written confirmation shall not affect the
conclusiveness or binding effect of such oral notice.

(c) Each LC Participant shall upon any notice pursuant to Section 1.9(b) above
make available to the LC Bank an amount in immediately available funds equal to
its LC Share of the amount of the drawing (a “Participation Advance”), whereupon
the LC Participants shall each be deemed to have purchased additional Purchaser
Interests in that amount. If any LC Participant so notified fails to make
available to the LC Bank the amount of such LC Participant’s LC Share of such
amount by no later than 1:00 p.m. (Chicago time) on the Drawing Date, then
interest shall accrue on such LC Participant’s obligation to make such payment,
from the Drawing Date to the date on which such LC Participant makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Capital on and after the fourth day following
the Drawing Date. The LC Bank will promptly give notice of the occurrence of the
Drawing Date, but failure of the LC Bank to give any such notice on the Drawing
Date or in sufficient time to enable any LC Participant to effect such payment
on such date shall not relieve such LC Participant from its obligation under
this Section 1.9(c), provided that such LC Participant shall not be obligated to
pay interest as provided in subclauses (i) and (ii) above until and commencing
from the date of receipt of notice from the LC Bank or the Agent of a drawing.
Each LC Participant’s Commitment to make Participation Advances shall continue
until terminated in accordance with Section 4.6 or the last to occur of any of
the following events: (A) the LC Bank ceases to be obligated to issue or cause
to be issued Letters of Credit hereunder; (B) no Letter of Credit issued
hereunder remains outstanding and uncancelled or (C) all Persons (other than a
Seller) have been fully reimbursed for all payments made under or relating to
Letters of Credit.

 

9



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 1.10 LC Collateral Account.

(a) As a condition precedent to the obligation of the LC Bank to issue Letters
of Credit and the obligation of LC Participants to make Participation Advances,
the Administrative Seller shall have established the LC Collateral Account for
the benefit of the LC Bank and the LC Participants. The related Sellers or
Administrative Seller, as applicable, shall deposit in such LC Collateral
Account:

(i) from and after the Facility Termination Date, the amount necessary to cash
collateralize the LC Participation Amount with respect to all outstanding
Letters of Credit until the amount of cash collateral held in the LC Collateral
Account equals 100% of the LC Participation Amount plus the amount of all LC
Fees to accrue thereon through the scheduled expiration of the related Letters
of Credit;

(ii) on or before the date of the related reduction of the Purchase Limit, the
amounts required to be deposited into the LC Collateral Account in connection
with a termination or reduction pursuant to Section 1.1(e); and

(iii) on or before the related Termination Date, the amounts required to be
deposited into the LC Collateral Account in connection with Terminating
Financial Institutions pursuant to Section 4.6.

(b) Amounts on deposit in the LC Collateral Account shall be applied by the
Agent to reimburse the LC Bank for Reimbursement Obligations for which it has
not been reimbursed or, if the Amortization Date has occurred and all Letters of
Credit have been terminated, shall be applied to satisfy other Aggregate
Unpaids. If on any Settlement Date, the balance in the LC Collateral Account
exceeds the amount required to be held therein as of such Settlement Date, then,
unless an Amortization Event or Potential Amortization Event shall exist and be
continuing, the Agent shall release such excess to the applicable Seller.

Section 1.11 Repayment of Participation Advances.

(a) Upon (and only upon) receipt by the LC Bank for its account of immediately
available funds from or for the account of the related Seller (i) in
reimbursement of any payment made by the LC Bank under a Letter of Credit with
respect to which any LC Participant has made a Participation Advance to the LC
Bank, or (ii) in payment of Yield on the additional Purchaser Interests
purchased or deemed to have been purchased in connection with any such draw, the
LC Bank will pay to each LC Participant, ratably (based on the outstanding drawn
amounts funded by each such LC Participant in respect of such Letter of Credit),
in the same funds as those received by the LC Bank; it being understood, that
the LC Bank shall retain a ratable amount of such funds that were not the
subject of any payment in respect of such Letter of Credit by any LC
Participant.

 

10



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(b) If the LC Bank is required at any time to return to any Seller, or to a
trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by such Seller to the LC Bank
pursuant to this Agreement in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each LC Participant shall, on demand of
the LC Bank, forthwith return to the LC Bank the amount of its LC Share of any
amounts so returned by the LC Bank plus interest at the Federal Funds Effective
Rate, from the date the payment was first made to such LC Participant through,
but not including, the date the payment is returned by such LC Participant.

Section 1.12 Documentation. Each Seller agrees to be bound by the terms of the
Letter of Credit Application and by the LC Bank’s interpretations of any Letter
of Credit issued for such Seller and by the LC Bank’s written regulations and
customary practices relating to letters of credit, though the LC Bank’s
interpretation of such regulations and practices may be different from the
Seller’s own. In the event of a conflict between the Letter of Credit
Application and this Agreement, this Agreement shall govern. It is understood
and agreed that, except in the case of gross negligence or willful misconduct by
the LC Bank, the LC Bank shall not be liable for any error, negligence and/or
mistakes, whether of omission or commission, in following any Seller’s
instructions or those contained in the Letters of Credit or any modifications,
amendments or supplements thereto.

Section 1.13 Determination to Honor Drawing Request. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the LC Bank shall be responsible only to determine that the documents
and certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.

Section 1.14 Nature of Participation and Reimbursement Obligations. Each LC
Participant’s obligation in accordance with this Agreement to make Participation
Advances as a result of a drawing under a Letter of Credit, and the obligations
of the Seller to reimburse the LC Bank upon a draw under a Letter of Credit,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Article I under all circumstances,
including the following circumstances:

(a) any set-off, counterclaim, recoupment, defense or other right which such LC
Participant may have against the LC Bank, the Agent, the Purchasers, the Seller
Parties or any other Person for any reason whatsoever;

(b) the failure of the related Seller or any other Person to comply with the
conditions set forth in this Agreement for the making of a purchase,
reinvestments, requests for Letters of Credit or otherwise, it being
acknowledged that such conditions are not required for the making of
Participation Advances hereunder;

 

11



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(c) any lack of validity or enforceability of any Letter of Credit or any
set-off, counterclaim, recoupment, defense or other right which a Seller, an
Originator or any Affiliate thereof on behalf of which a Letter of Credit has
been issued may have against the LC Bank, the Agent, any Purchaser or any other
Person for any reason whatsoever;

(d) any claim of breach of warranty that might be made by any Seller Party, the
LC Bank or any LC Participant against the beneficiary of a Letter of Credit, or
the existence of any claim, set-off, defense or other right which any Seller
Party, the LC Bank or any LC Participant may have at any time against a
beneficiary, any successor beneficiary or any transferee of any Letter of Credit
or the proceeds thereof (or any Persons for whom any such transferee may be
acting), the LC Bank, any LC Participant, the Agent, any Purchaser or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between any Seller Party or any Affiliate of any Seller Party and the
beneficiary for which any Letter of Credit was procured);

(e) the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument, certificate or other document presented under any Letter of Credit,
or any such draft, demand, instrument, certificate or other document proving to
be forged, fraudulent, invalid, defective or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect, even if the Agent
or the LC Bank has been notified thereof;

(f) payment by the LC Bank under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit other than as a result of the gross negligence or
willful misconduct of the LC Bank;

(g) the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;

(h) any failure by the LC Bank or any of the LC Bank’s Affiliates to issue any
Letter of Credit in the form requested by the related Seller, unless the LC Bank
has received written notice from such Seller of such failure within three
Business Days after the LC Bank shall have furnished such Seller a copy of such
Letter of Credit and such error is material and no drawing has been made thereon
prior to receipt of such notice;

(i) any Material Adverse Effect on any Seller, any Originator or any Affiliates
thereof;

(j) any breach of this Agreement or any Transaction Document by any party
thereto;

 

12



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(k) the occurrence or continuance of any bankruptcy, insolvency, reorganization
or similar proceeding with respect to any Seller, any Originator or any
Affiliate thereof;

(l) the fact that an Amortization Event or a Potential Amortization Event shall
have occurred and be continuing;

(m) the fact that this Agreement or the obligations of any Seller Party
hereunder shall have been terminated; and

(n) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

Section 1.15 Indemnity. In addition to other amounts payable hereunder, each
Seller Party hereby agrees to protect, indemnify, pay and save harmless the
Agent, the LC Bank, each LC Participant and any of the LC Bank’s Affiliates that
have issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable attorneys’ fees) which the Agent, the
LC Bank, any LC Participant or any of their respective Affiliates may incur or
be subject to as a consequence, direct or indirect, of the issuance of any
Letter of Credit, except to the extent resulting from (a) the gross negligence
or willful misconduct of the party to be indemnified as determined by a final
judgment of a court of competent jurisdiction or (b) the wrongful dishonor by
the LC Bank of a proper demand for payment made under any Letter of Credit,
except if such dishonor resulted from any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Authority
(all such acts or omissions herein called “Governmental Acts”).

Section 1.16 Liability for Acts and Omissions.

(a) As between the Seller Parties, on the one hand, and the Agent, the LC Bank,
the LC Participants and the Purchasers, on the other, the Seller Parties assume
all risks of the acts and omissions of, or misuse of any Letter of Credit by,
the respective beneficiaries of such Letter of Credit. In furtherance and not in
limitation of the respective foregoing, none of the Agent, the LC Bank, the LC
Participants or the Purchasers shall be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the LC Bank or any LC
Participant shall have been notified thereof); (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) the failure of the beneficiary of any such Letter of Credit,
or any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of any Seller Party against any

 

13



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Seller Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, electronic mail, cable,
telegraph, telex, facsimile or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Agent, the LC Bank, the LC Participants
and the Purchasers, including any Governmental Acts, and none of the above shall
affect or impair, or prevent the vesting of, any of the LC Bank’s rights or
powers hereunder. Nothing in the preceding sentence shall relieve the LC Bank
from liability for its gross negligence or willful misconduct, as determined by
a final non-appealable judgment of a court of competent jurisdiction, in
connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Agent, the LC Bank, the LC
Participants or the Purchasers or their respective Affiliates, be liable to any
Seller Party or any other Person for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

(b) Without limiting the generality of the foregoing, the Agent, the LC Bank,
the LC Participants and the Purchasers and each of its Affiliates (i) may rely
on any written communication believed in good faith by such Person to have been
authorized or given by or on behalf of the applicant for a Letter of Credit;
(ii) may honor any presentation if the documents presented appear on their face
to comply with the terms and conditions of the relevant Letter of Credit;
(iii) may honor a previously dishonored presentation under a Letter of Credit,
whether such dishonor was pursuant to a court order, to settle or compromise any
claim of wrongful dishonor, or otherwise, and shall be entitled to reimbursement
to the same extent as if such presentation had initially been honored, together
with any interest paid by the LC Bank or its Affiliates; (iv) may honor any
drawing that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on the Agent, the LC Bank, the LC Participants or the Purchasers
or their respective Affiliates, in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and may honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

 

14



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(c) In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by the LC Bank under or
in connection with any Letter of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to any Seller Party, any LC Participant or any other
Person.

Section 1.17 Intended Tax Treatment. All parties to this Agreement covenant and
agree to treat any purchase of Purchaser Interests and any drawing on a Letter
of Credit under this Agreement as debt for all federal income tax purposes. All
parties to this Agreement agree not to take any position on any tax return
inconsistent with the foregoing.

ARTICLE II

PAYMENTS AND COLLECTIONS

Section 2.1 Payments. Notwithstanding any limitation on recourse contained in
this Agreement, the Sellers shall immediately pay to the Agent or relevant
Purchaserthe LC Bank, as applicable, when due, for the account of the Agent, the
LC Bank or the relevant Purchaser or Purchasers on a full recourse basis,
(i) such fees as set forth in each Fee Letter (which fees collectively shall be
sufficient to pay all fees owing to the Financial Institutions and other Funding
Sources), (ii) all CP Costs, (iii) all amounts payable as Yield, (iv) all
amounts payable as Deemed Collections (which shall be immediately due and
payable by the Sellers and applied to reduce outstanding Aggregate Capital
hereunder in accordance with Sections 2.2 and 2.3 hereof), (v) all amounts
required pursuant to Section 2.6, (vi) all amounts payable pursuant to Article
X, if any, (vii) all Servicer costs and expenses, including the Servicing Fee,
in connection with servicing, administering and collecting the Receivables,
(viii) all Broken Funding Costs (any request for reimbursement of which shall be
accompanied by a certificate in reasonable detail demonstrating the reasonable
calculation of ay any such amount) and), (ix) all Default Fees and (x) all
Reimbursement Obligations (collectively, the “Obligations”). If any Person fails
to pay any of the Obligations (other than the Default Fee) when due, such Person
agrees to pay, on demand, the Default Fee in respect thereof until paid.
Notwithstanding the foregoing, no provision of this Agreement or any Fee Letter
shall require the payment or permit the collection of any amounts hereunder in
excess of the maximum permitted by applicable law. If at any time any Seller
receives any Collections or is deemed to receive any Collections, such Seller
shall immediately pay such Collections or Deemed Collections to the applicable
Servicer for application in accordance with the terms and conditions hereof and,
at all times prior to such payment, such Collections or Deemed Collections shall
be held in trust by such Seller for the exclusive benefit of the Purchasers and
the Agent.

Section 2.2 Collections Prior to Amortization. Prior to the Amortization Date,
any Collections and/or Deemed Collections received by each Servicer shall be set
aside and held in trust by such Servicer for the benefit of the Agent and the
Purchasers for the

 

15



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

payment of any accrued and unpaid Aggregate Unpaids or for a Reinvestment as
provided in this Section 2.2. If at any time any Collections and/or Deemed
Collections are received by any Servicer prior to the Amortization Date,
(i) such Servicer shall deposit any amounts required to be deposited by its
related Seller or Sellers to the LC Collateral Account pursuant to Section 1.10,
shall set aside the Termination Percentage (hereinafter defined) of Collections
and/or Deemed Collections evidenced by the Purchaser Interests of each
Terminating Financial Institution and of each Company in a Terminating Financial
Institution’s Purchaser Group, shall set aside Collections to be used to effect
any Aggregate Reduction in accordance with Section 1.3 and shall set aside
amounts necessary to pay Obligations due on the next succeeding Settlement Date
and (ii) each Seller hereby requests and the Purchasers (other than any
Terminating Financial Institutions and, to the extent applicable, any Company in
a Terminating Financial Institution’s Purchaser Group) hereby agree to make,
simultaneously with such receipt, a reinvestment (each a “Reinvestment”) with
that portion of the balance of each and every Collection and Deemed Collection
received by any Servicer that is part of any Purchaser Interest (other than any
Purchaser Interests of Terminating Financial Institutions and, to the extent
applicable, of any Company in a Terminating Financial Institution’s Purchaser
Group), such that after giving effect to such Reinvestment, the amount of
Capital of such Purchaser Interest immediately after such receipt and
corresponding Reinvestment shall be equal to the amount of Capital immediately
prior to such receipt (but giving effect to any ratable reduction thereof
pursuant to application of an Aggregate Reduction)); provided, however, that if,
after giving effect to any such Reinvestment, the Aggregate Capital plus the
Adjusted LC Participation Amount would exceed the Purchase Limit then in effect,
then the Servicers shall instead set aside and hold in trust for the Agent (for
the benefit of the Purchasers), and shall, at the request of the Agent,
segregate in a separate account approved by the Agent, a portion of such
Collections and Deemed Collections that, together with the other Collections and
Deemed Collections set aside pursuant to this paragraph, shall equal the amount
necessary to cause the Aggregate Capital plus the Adjusted LC Participation
Amount to not exceed such Purchase Limit (determined as if such Collections and
Deemed Collections set aside had been applied to reduce the Aggregate Capital at
such time), which amount shall be applied in accordance with Section 1.3 as an
Aggregate Reduction in respect of Aggregate Capital on the following Settlement
Date. On each Settlement Date prior to the occurrence of the Amortization Date,
the Servicers shall remit to the Agent’s or applicable Purchaser’s account the
amounts set aside during the preceding Settlement Period that have not been
subject to a Reinvestment or applied in respect of an Aggregate Reduction and
apply such amounts (if not previously paid in accordance with Section 2.1)
first, to reduce unpaid CP Costs, Yield and other Obligations and second, to
reduce the Capital of all Purchaser Interests of Terminating Financial
Institutions and, to the extent applicable, of each Company in a Terminating
Financial Institution’s Purchaser Group, applied ratably to such Terminating
Financial Institution and each such Company according to its respective
Termination Percentage. If such Capital, CP Costs, Yield and other Obligations
shall be reduced to zero, any additional Collections received by any Servicer
(i) if applicable, shall be remitted to the Agent’s or applicable Purchaser’s
account to the extent required to fund any Aggregate Reduction on such
Settlement Date and, (ii) shall be

 

16



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

deposited into the LC Collateral Account until all amounts required to be
deposited to the LC Collateral Amount in accordance with Section 1.10 have been
deposited therein, and (iii) any balance remaining thereafter shall be remitted
from such Servicer to the Sellers on such Settlement Date. Such Servicer shall
use its reasonable best efforts to remit all deposit amounts to the Agent’s or
applicable Purchaser’s account no later than 12:00 noon (Chicago time) on such
Settlement Date. Any such amounts not received by Agent or the applicable
Purchaser by 1:00 pm (Chicago time) shall be deemed to be received on the next
succeeding Business Day. Each Terminating Financial Institution and each Company
in such Terminating Financial Institution’s Purchaser Group shall be allocated a
ratable portion of Collections from its Termination Date until, with respect to
a Terminating Financial Institution, such Terminating Financial Institution’s
Capital, if any, shall be paid in full and, with respect to a related Company
(i) if any Related Financial Institution with respect to such Company continues
to exist, the Capital of such Company is equal to the Company Purchase Limit (as
reduced pursuant to Section 4.6(a)) of such Company or (ii) if there are no
Related Financial Institutions with respect to such Company, the Capital of such
Company shall be paid in full. The applicable ratable portion shall be
calculated, with respect to any Terminating Financial Institution or applicable
Company, on the Termination Date of each Terminating Financial Institution or
applicable Company as a percentage equal to (i) the Capital of such Terminating
Financial Institution or applicable Company outstanding on its Termination Date,
divided by (ii) the Aggregate Capital outstanding on such Termination Date (the
“Termination Percentage”). Each Terminating Financial Institution’s and
applicable Company’s Termination Percentage shall remain constant prior to the
Amortization Date. On and after the Amortization Date, each Termination
Percentage shall be disregarded, and each Terminating Financial Institution’s
and each applicable Company’s Capital shall be reduced ratably with all
Financial Institutions and Companies in accordance with Section 2.3.

Section 2.3 Collections Following Amortization. On the Amortization Date and on
each day thereafter, the Servicers shall set aside and hold in trust, for the
holder of each Purchaser Interest, all Collections received on such day and an
additional amount for the payment of any accrued and unpaid Aggregate Unpaids
owed by the Sellers and not previously paid by the Sellers in accordance with
Section 2.1. On and after the Amortization Date, the Servicers shall, at any
time upon the request from time to time by (or pursuant to standing instructions
from) the Agent (i) remit to the Agent’s or applicable Purchaser’s account the
amounts set aside pursuant to the preceding sentence, and (ii) apply such
amounts to reduce the Capital associated with each such Purchaser Interest and
any other Aggregate Unpaids and (iii) deposit any amounts required to be
deposited by its related Seller or Sellers to the LC Collateral Account pursuant
to Section 1.10.

 

17



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 2.4 Application of Collections. If there shall be insufficient funds on
deposit for the Servicers to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicers shall distribute funds to the applicable payee:

first, to the payment of each Servicer’s reasonable actual out-of-pocket costs
and expenses in connection with servicing, administering and collecting the
Receivables, including the Servicing Fee, provided no Seller nor any of its
Affiliates is then acting as a Servicer,

second, to the reimbursement of the Agent’s and the Purchasers’ costs of
collection and enforcement of this Agreement,

third, ratably to the payment of all accrued and unpaid fees under the Fee
Letters, CP Costs and Yield,

fourth, (to the extent applicable) to the ratable reduction of the Aggregate
Capital,

fifth, for the ratable payment of all other unpaid Obligations, provided that to
the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when any Seller or any of its Affiliates
is acting as a Servicer, such costs and expenses will not be paid until after
the payment in full of all other Obligations, and clause seventh hereof,

sixth, to the LC Collateral Account any amounts required to be deposited therein
pursuant to Section 1.10,

seventh, to pay all Servicer costs and expenses, including the Servicing Fee, to
the extent not paid under clause fifth hereof, and

eighth, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
the Administrative Seller for ratable distribution to the Sellers.

Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in Section 2.4 above, shall be shared ratably (within each
priority) among the Agent and the Purchasers in accordance with the amount of
such Aggregate Unpaids owing to each of them in respect of each such priority.

Section 2.5 Payment Rescission. No payment of any of the Aggregate Unpaids shall
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Each Seller shall remain obligated for the amount of any payment or application
so rescinded, returned or refunded, and shall promptly pay to the Agent (for
application to the Person or Persons who suffered such rescission, return or
refund) the full amount thereof, plus the Default Fee from the date of any such
rescission, return or refunding.

Section 2.6 Maximum Purchaser Interests. Each Seller shall ensure that the
Purchaser Interests of the Purchasers shall at no time exceed in the aggregate
the applicable maximuma

 

18



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

percentage set forth in subsection (b) belowequal to (x) 100%, multiplied by
(y) the LC Adjustment Percentage (the “Maximum Purchaser Interest Percentage”).
If the aggregate of the Purchaser Interests of the Purchasers exceeds the
Maximum Purchaser Interest Percentage, the Sellers shall pay to the Purchasers
(ratably based on the ratio of each Purchaser’s Capital at such time to the
Aggregate Capital at such time) within one (1) Business Day an amount to be
applied to reduce the Aggregate Capital, such that after giving effect to such
payment the aggregate of the Purchaser Interests equals or is less than the
Maximum Purchaser Interest Percentage.

(b) The Maximum Purchaser Interest Percentage shall be determined by (i) the
Provider’s public credit rating, as determined by Moody’s Investor Service, Inc.
and Standard & Poor’s and (ii) the frequency of the Periodic Reports provided
under Section 8.5 by the Servicers servicing the Receivables (if the Servicers
do not all provide reports in the same frequency, the least frequent report
shall control for this purpose), as set forth in the table below.

 

Applicable Maximum Purchaser Interest Percentage        Servicer
Provides
Daily
Reports     Servicer
Provides
Weekly
Reports     Servicer
Provides
Monthly
Reports  

Provider is a Level 1 Rated Entity

     100.00 %      100.00 %      100.00 % 

Provider is a Level 2 Rated Entity

     100.00 %      100.00 %      95.00 % 

Provider is a Level 3 Rated Entity

     100.00 %      95.00 %      92.50 % 

Provider is a Level 4 Rated Entity

     100.00 %      95.00 %      90.00 % 

Provider is a Level 5 Rated Entity

     100.00 %      92.50 %      85.00 % 

Section 2.7 Clean Up Call. In addition to the Sellers’ rights pursuant to
Section 1.3, the Sellers shall have the right, upon two Business Days’ prior
written notice to the Agent and the Purchasers, at any time following the
reduction of the Aggregate Capital to a level that is less than 20.0% of the
Purchase Limit hereunder, to repurchase from the Purchasers all, but not less
than all, of the then outstanding Purchaser Interests. The purchase price in
respect thereof shall be an amount equal to the Aggregate Unpaids (including any
Broken Funding Costs arising as a result of such repurchase) through the date of
such repurchase, payable in immediately available funds. Such repurchase shall
be without representation, warranty or recourse of any kind by, on the part of,
or against any Purchaser or the Agent.

ARTICLE III

COMPANY FUNDING

Section 3.1 CP Costs. The Sellers shall pay CP Costs with respect to the Capital
associated with each Purchaser Interest of the Companies for each day that any
Capital in respect of any such Purchaser Interest is outstanding. Each Purchaser
Interest of any Pool Company funded substantially with Pooled Commercial Paper
will accrue CP Costs each day on a pro rata basis, based upon the percentage
share the Capital in respect of such Purchaser Interest represents in relation
to all assets held by the applicable Pool Company and funded substantially with
Pooled Commercial Paper. Each Purchaser Interest of any Pool Company not funded
substantially with Pooled Commercial Paper shall accrue CP Costs for each day
during its CP (Tranche) Accrual Period at the rate determined in accordance with
the definition of “Company Costs” set forth in Exhibit I.

Section 3.2 CP Costs Payments. On each Settlement Date, the Sellers shall pay to
the applicable Company an aggregate amount equal to all accrued and unpaid CP
Costs in respect of the Capital associated with all Purchaser Interests of such
Company due and payable on such Settlement Date.

Section 3.3 Calculation of Pool Company Costs. On the third Business Day
immediately preceding each Settlement Date relating to a CP (Pool) Accrual
Period, each Pool Company shall calculate the aggregate amount of its Company
Costs with respect to all Purchaser Interests funded substantially with Pooled
Commercial Paper for the applicable CP (Pool) Accrual Period and shall notify
the Administrative Seller of such aggregate amount of such Company Costs due and
payable on such Settlement Date.

 

19



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 3.4 Selection and Calculation of CP (Tranche) Accrual Periods.

(a) In the case of Purchaser Interests of each Pool Company, the Administrative
Seller shall (and following the occurrence and during the continuance of a
Potential Amortization Event or an Amortization Event, shall with consultation
from, and approval by, each Pool Company), from time to time request CP
(Tranche) Accrual Periods for the Purchaser Interests of each Pool Company other
than those funded substantially with Pooled Commercial Paper, provided, that
(i) the consent of the Agent and each Purchaser shall be required, (ii) the
Administrative Seller must elect CP (Tranche) Accrual Periods for all Purchaser
Interests of each Pool Company, such that after giving effect to such election,
no Purchaser Interest of any Pool Company is funded with Pooled Commercial Paper
and (iii) the Administrative Seller may only make such election once hereunder.

(b) The Administrative Seller or the applicable Company, upon notice to and
consent by the other received at least three (3) Business Days prior to the end
of a CP (Tranche) Accrual Period (the “Terminating CP Tranche”) for any
Purchaser Interest, may, effective on the last day of the Terminating CP
Tranche: (i) divide any such Purchaser Interest into multiple Purchaser
Interests, (ii) combine any such Purchaser Interest with one or more other
Purchaser Interests that have a Terminating CP Tranche ending on the same day as
such Terminating CP Tranche or (iii) combine any such Purchaser Interest with a
new Purchaser Interest (other than a Purchaser Interest funded substantially
with Pooled Commercial Paper) to be purchased on the day such Terminating CP
Tranche ends, provided, that in no event may a Purchaser Interest of any
Purchasers be combined with a Purchaser Interest of any other Purchaser.

(c) The Administrative Seller shall, at least three (3) Business Days prior to
the expiration of any Terminating CP Tranche, give the applicable Company (or
its agent) irrevocable notice of the new CP (Tranche) Accrual Period associated
with such Terminating CP Tranche and the amount of Capital to be allocated to
such new CP (Tranche) Accrual Period. The Administrative Seller shall use its
reasonable best efforts to give such notice such that the applicable Company (or
its agent) receives it no later than 12:00 noon (Chicago time) on the day such
request is being made. Any such request not received by the applicable Company
by 1:00 pm (Chicago time) shall be deemed to be received on the next succeeding
Business Day.

ARTICLE IV

FINANCIAL INSTITUTION FUNDING

Section 4.1 Financial Institution Funding. Each Purchaser Interest of the
Financial Institutions shall accrue Yield for each day during its Tranche Period
at either the LIBO Rate or the Alternate Base Rate in accordance with the terms
and conditions hereof. Until the Administrative Seller gives notice to the Agent
of another Discount Rate in accordance with Section 4.4, the initial Discount
Rate for any Purchaser Interest transferred to the Financial Institutions
pursuant to the terms and conditions hereof shall be the Alternate Base Rate. If
any Purchaser Interest of any Company is assigned or

 

20



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

transferred to, or funded by, any Funding Source of such Company pursuant to any
Funding Agreement or to or by any other Person, each such Purchaser Interest so
assigned, transferred or funded shall each be deemed to have a new Tranche
Period commencing on the date of any such transfer or funding and shall accrue
Yield for each day during its Tranche Period at either the LIBO Rate or the
Alternate Base Rate in accordance with the terms and conditions hereof as if
each such Purchaser Interest was held by a Financial Institution, and with
respect to each such Purchaser Interest, the transferee thereof or lender with
respect thereto shall be deemed to be a Financial Institution in the
transferring Company’s Purchaser Group for purposes hereof; provided that until
the Administrative Seller gives notice to the Agent of another Discount Rate in
accordance with Section 4.4, the initial Discount Rate for any Purchaser
Interest so transferred shall be the Alternate Base Rate.

Section 4.2 Yield Payments. On the Settlement Date for each Purchaser Interest
of the Financial Institutions, the Sellers shall pay to the applicable Financial
Institutions an aggregate amount equal to the accrued and unpaid Yield for the
entire Tranche Period of each such Purchaser Interest in accordance with Article
II.

Section 4.3 Selection and Continuation of Tranche Periods.

(a) In the case of Purchaser Interests of any Financial Institution in the
Purchaser Group of the JPMorgan Company, the Administrative Seller shall (and
following the occurrence and during the continuance of a Potential Amortization
Event or an Amortization Event, shall with consultation from, and approval by,
the applicable Financial Institution), from time to time request Tranche Periods
for the Purchaser Interests of such Financial Institutions. In the case of
Purchaser Interests of any Financial Institution in the Purchaser Group of any
Company other than the JPMorgan Company, the Administrative Seller shall, with
consultation from, and approval by, the applicable Financial Institution (such
approval not to be unreasonably withheld), from time to time request Tranche
Periods for the Purchaser Interests of such Financial Institution.
Notwithstanding the foregoing provisions of this subsection (a), if at any time
the Financial Institutions shall have a Purchaser Interest, the Administrative
Seller shall always request Tranche Periods such that at least one Tranche
Period shall end on the date specified in clause (A) of the definition of
Settlement Date.

(b) The Administrative Seller or the applicable Financial Institution, upon
notice to and consent by the other received at least three (3) Business Days
prior to the end of a Tranche Period (the “Terminating Tranche”) for any
Purchaser Interest, may, effective on the last day of the Terminating Tranche:
(i) divide any such Purchaser Interest into multiple Purchaser Interests,
(ii) combine any such Purchaser Interest with one or more other Purchaser
Interests that have a Terminating Tranche ending on the same day as such
Terminating Tranche or (iii) combine any such Purchaser Interest with a new
Purchaser Interest to be purchased on the day such Terminating Tranche ends,
provided, that in no event may a Purchaser Interest of any Purchasers be
combined with a Purchaser Interest of any other Purchaser.

 

21



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 4.4 Financial Institution Discount Rates. The Administrative Seller may
select the LIBO Rate or the Alternate Base Rate for each Purchaser Interest of
the Financial Institutions. The Administrative Seller shall: (i) at least three
(3) Business Days prior to the expiration of any Terminating Tranche with
respect to which the LIBO Rate is being requested as a new Discount Rate and
(ii) at least one (1) Business Day prior to the expiration of any Terminating
Tranche with respect to which the Alternate Base Rate is being requested as a
new Discount Rate, give the applicable Financial Institution irrevocable notice
of the new Discount Rate for the Purchaser Interest associated with such
Terminating Tranche. The Administrative Seller shall use its reasonable best
efforts to give such notice such that the applicable Financial Institution
receives it no later than 12:00 noon (Chicago time) on the day such request is
being made. Any such request not received by the applicable Financial
Institution by 1:00 pm (Chicago time) shall be deemed to be received on the next
succeeding Business Day. Until the Administrative Seller gives notice to the
applicable Financial Institution of another Discount Rate, the initial Discount
Rate for any Purchaser Interest transferred to the Financial Institutions
pursuant to the terms and conditions hereof (or transferred to, or funded by,
any Funding Source pursuant to any Funding Agreement or to or by any other
Person) shall be the Alternate Base Rate.

Section 4.5 Suspension of the LIBO Rate.

(a) If any Financial Institution notifies the Agent that it has determined that
funding its Pro Rata Share of the Purchaser Interests of the Financial
Institutions in such Financial Institution’s Purchaser Group at the LIBO Rate
would violate any applicable law, rule, regulation or directive of any
governmental or regulatory authority, whether or not having the force of law, or
that (i) deposits of a type and maturity appropriate to match fund its Purchaser
Interests at the LIBO Rate are not available or (ii) the LIBO Rate does not
accurately reflect the cost of acquiring or maintaining a Purchaser Interest at
the LIBO Rate, then the Agent shall suspend the availability of the LIBO Rate
for the Financial Institutions in such Financial Institution’s Purchaser Group
and require Seller to select the Alternate Base Rate for any Purchaser Interest
funded by the Financial Institutions in such Financial Institution’s Purchaser
Group accruing Yield at the LIBO Rate.

(b) If less than all of the Financial Institutions in such Financial
Institution’s Purchaser Group give a notice to the Agent pursuant to
Section 4.5(a), each Financial Institution which gave such a notice shall be
obliged, at the request of the Administrative Seller, the Company in such
Financial Institution’s Purchaser Group or the Agent, to assign all of its
rights and obligations hereunder to (i) another Financial Institution in such
Financial Institution’s Purchaser Group or (ii) another funding entity nominated
by the Administrative Seller or the Agent that is acceptable to the Company in
such Financial Institution’s Purchaser Group and willing to participate in this
Agreement through the Liquidity Termination Date in the place of such notifying
Financial Institution; provided that (i) the notifying Financial Institution
receives payment in full, pursuant to an Assignment Agreement, of an amount
equal to such notifying Financial Institution’s Pro Rata Share of the Capital
and Yield owing to all of the Financial

 

22



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Institutions in such Financial Institution’s Purchaser Group and all accrued but
unpaid fees and other costs and expenses payable in respect of its Pro Rata
Share of the Purchaser Interests of the Financial Institutions in such Financial
Institution’s Purchaser Group, and (ii) the replacement Financial Institution
otherwise satisfies the requirements of Section 12.1(b).

Section 4.6 Term-out Period Accounts.

(a) The Administrative Seller may request one or more 364-day extensions of the
Liquidity Termination Date then in effect by giving written notice of such
request to the Agent (each such notice an “Extension Notice”) at least 90 days
prior to the Liquidity Termination Date then in effect. After the Agent’s
receipt of any Extension Notice, the Agent shall promptly advise each Financial
Institution of such Extension Notice. Each Financial Institution may, in its
sole discretion, by a written irrevocable notice (a “Consent Notice”) given to
the Agent on or prior to the 30th day prior to the Liquidity Termination Date
then in effect (such period from the date of the Extension Notice to such 30th
day being referred to herein as the “Consent Period”), consent to such extension
of such Liquidity Termination Date; provided, however, that such extension shall
not be effective with respect to a Financial Institution if such Financial
Institution: (i) notifies the Agent during the Consent Period that such
Financial Institution does not wish to consent to such extension or (ii) fails
to respond to the Agent within the Consent Period (each Financial Institution
that does not wish to consent to such extension or fails to respond to the Agent
within the Consent Period is herein referred to as a “Nonrenewing Financial
Institution”). If at the end of the Consent Period, there is no Nonrenewing
Financial Institution then, the Liquidity Termination Date shall be irrevocably
extended until the date that is 364 days after the Liquidity Termination Date
then in effect. If at the end of the Consent Period there is a Nonrenewing
Financial Institution, then unless such Nonrenewing Financial Institution
assigns its rights and obligations hereunder pursuant to Section 4.6(b) (each
such Nonrenewing Financial Institution whose rights and obligations under this
Agreement and the other applicable Transaction Documents are not so assigned is
herein referred to as a “Terminating Financial Institution”), the then existing
Liquidity Termination Date shall be extended for an additional 364 days with
respect to all Financial Institutions other than the Terminating Financial
Institution; provided, however, that (i) the Purchase Limit shall be reduced on
the Termination Date applicable to each Terminating Financial Institution by an
aggregate amount equal to the Terminating Commitment Availability of each
Terminating Financial Institution and shall thereafter continue to be reduced by
amounts equal to any reduction in the Capital of any Terminating Financial
Institution (after application of Collections pursuant to Sections 2.2 and 2.3),
(ii) the Company Purchase Limit of each Company shall be reduced by the
aggregate amount of the Terminating Commitment Amount of each Terminating
Financial Institution in such Company’s Purchaser Group and, (iii) the
Commitment of each Terminating Financial Institution shall be reduced to zero on
the Termination Date applicable to such Terminating Financial Institution and
(iv) on or before the related Termination Date for any LC Participant, the
Seller Parties shall deposit into the LC Collateral Account an amount equal to
such LC Participant’s LC Share of the LC Participation Amount. Upon reduction to
zero of the

 

23



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Capital of all of the Purchaser Interests of a Terminating Financial Institution
(after application of Collections thereto pursuant to Sections 2.2 and 2.3) all
rights and obligations of such Terminating Financial Institution hereunder shall
be terminated and such Terminating Financial Institution shall no longer be a
“Financial Institution”; provided, however, that the provisions of Article X
shall continue in effect for its benefit with respect to Purchaser Interests
held by such Terminating Financial Institution prior to its termination as a
Financial Institution. Notwithstanding the foregoing, any Terminating Financial
Institution that was an LC Participant shall (A) remain obligated to make
Participation Advances in respect of any Letters of Credit that were outstanding
as of immediately before its Termination Date (other than any such Letters of
Credit that have expired or have subsequently been terminated, increased or
extended), until the date on which its LC Share of the LC Participation Amount
has been deposited into the LC Collateral Account in accordance with this
Section 4.6(a), up to an amount not to exceed, in the aggregate, (x) its LC
Share of the LC Participation Amount as of its Termination Date minus (y) any
amounts deposited into the LC Collateral Account in respect of such Terminating
Financial Institution in accordance with Section 1.10(a)(iii), and (B) remain
entitled to all rights inuring to its benefit with respect to such Participation
Advances (including without limitation all rights to indemnification,
reimbursement and Yield with respect to such Participation Advances).

(b) Upon receipt of notice from the Agent pursuant to Section 4.6(a) of any
Nonrenewing Financial Institution, one or more of the Financial Institutions
(including any Nonrenewing Financial Institution) may proffer to the Agent and
the Company in such Nonrenewing Financial Institution’s Purchaser Group the
names of one or more institutions meeting the criteria set forth in
Section 12.1(b)(i) that are willing to accept assignments of and assume the
rights and obligations under this Agreement and the other applicable Transaction
Documents of the Nonrenewing Financial Institution. Provided the proffered
name(s) are acceptable to the Agent and the Company in such Nonrenewing
Financial Institution’s Purchaser Group, the Agent shall notify the remaining
Financial Institutions of such fact, and the then existing Liquidity Termination
Date shall be extended for an additional 364 days upon satisfaction of the
conditions for an assignment in accordance with Section 12.1, and the Commitment
of each Nonrenewing Financial Institution shall be reduced to zero.

(c) Any requested extension may be approved or disapproved by a Financial
Institution in its sole discretion. In the event that the Commitments are not
extended in accordance with the provisions of this Section 4.6, the Commitment
of each Financial Institution shall be reduced to zero on the Liquidity
Termination Date. Upon reduction to zero of the Commitment of a Financial
Institution and upon reduction to zero of the Capital of all of the Purchaser
Interests of such Financial Institution all rights and obligations of such
Financial Institution hereunder shall be terminated and such Financial
Institution shall no longer be a “Financial Institution”; provided, however,
that the provisions of Article X shall continue in effect for its benefit with
respect to Purchaser Interests held by such Financial Institution prior to its
termination as a Financial Institution. Notwithstanding the foregoing, each
Financial Institution that was an LC Participant shall (A) remain obligated to
make Participation Advances in respect of any

 

24



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Letters of Credit that were outstanding as of immediately before the Liquidity
Termination Date (other than any such Letters of Credit that have expired or
have subsequently been terminated, increased or extended), until the LC
Participation Amount has been deposited into the LC Collateral Account in
accordance with Section 1.10(a)(i), up to an amount not to exceed its LC Share
of (x) the LC Participation Amount minus (y) any amounts held in the LC
Collateral Account, and (B) remain entitled to all rights inuring to its benefit
with respect to such Participation Advances (including without limitation all
rights to indemnification, reimbursement and Yield with respect to such
Participation Advances).

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.1 Representations and Warranties of the Seller Parties. Each Seller
Party hereby represents and warrants to the Agent, the LC Bank and the
Purchasers, as to itself, as of the date hereof and as of the date of each
Incremental Purchase and the date of each Reinvestment that:

(a) Corporate Existence and Power. Such Seller Party is a corporation, limited
liability company or limited partnership duly organized and validly existing in
good standing under the laws of its state of organization. Each such Seller
Party is duly qualified to do business and is in good standing as a foreign
corporation or entity, and has and holds all corporate or other power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted except
to the extent that the failure to so qualify or hold could not reasonably be
expected to have a Material Adverse Effect.

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of each Seller, such
Seller’s use of the proceeds of purchases made hereunder, are within its
corporate or other powers and authority and have been duly authorized by all
necessary corporate or other action on its part. This Agreement and each other
Transaction Document to which such Seller Party is a party has been duly
executed and delivered by such Seller Party.

(c) No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by laws (or
equivalent organizational documents) or any shareholder agreements, voting
trusts or similar arrangements applicable to its authorized shares or other
equity interests, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any material agreement, contract or instrument to which it is
a party or by which it or any of its property is bound or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of such Seller Party or its Subsidiaries (except as created
hereunder); and no transaction contemplated hereby requires compliance with any
bulk sales act or similar law.

 

25



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.

(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Seller Party is not in default with respect to any order of any court,
arbitrator or governmental body.

(f) Binding Effect. This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(g) Accuracy of Information. All information heretofore furnished by or on
behalf of such Seller Party or any of its Affiliates to the Agent or the
Purchasers for purposes of or in connection with this Agreement, any of the
other Transaction Documents or any transaction contemplated hereby or thereby
is, and all such information hereafter furnished by or on behalf of such Seller
Party or any of its Affiliates to the Agent or the Purchasers will be, true and
accurate in every material respect on the date such information is stated or
certified and does not and will not contain any material misstatement of fact or
omit to state a material fact or any fact necessary to make the statements
contained therein not misleading in light of the circumstances made or
presented.

(h) Use of Proceeds. No proceeds of any purchase or any issuance of any Letter
of Credit hereunder will be used (i) for a purpose that violates, or would be
inconsistent with, Regulation T, U or X promulgated by the Board of Governors of
the Federal Reserve System from time to time or (ii) to acquire any security in
any transaction that is subject to Section 12, 13 or 14 of the Securities
Exchange Act of 1934, as amended.

(i) Good Title. Immediately prior to each purchase hereunder, each Seller shall
be the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other

 

26



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect each Seller’s ownership interest in
each of its Receivables, its Collections and the Related Security.

(j) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Agent for the benefit of the relevant Purchaser or
Purchasers (and the Agent for the benefit of such Purchaser or Purchasers shall
acquire from each Seller) a valid and perfected first priority undivided
percentage ownership or security interest in each Receivable existing or
hereafter arising and in the Related Security and Collections with respect
thereto, free and clear of any Adverse Claim, except as created by the
Transactions Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect the Agent’s (on
behalf of the Purchasers) ownership or security interest in the Receivables, the
Related Security and the Collections.

(k) Jurisdiction of Organization; Places of Business, etc. Exhibit III correctly
sets forth such Seller Party’s legal name, jurisdiction of organization, Federal
Employer’s Identification Number and State Organizational Identification Number.
Such Seller Party’s principal places of business and chief executive office and
the offices where such Seller Party keeps all of its Records are located at the
address(es) listed on Exhibit III, or such other locations of which the Agent
has been notified in accordance with Section 7.2(a) in jurisdictions where all
action required by Section 14.4(a) has been taken and completed. Such Seller
Party has not within the period of six months prior to the date hereof,
(i) changed its location (as defined in Section 9 307 of the UCC), except as set
forth on Exhibit III or (ii) changed its legal name (except as set forth on
Exhibit III), corporate structure or become a “new debtor” (as defined in
Section 9 102(a)(56) of the UCC) with respect to a currently effective security
agreement previously entered into by any other Person. Each Seller is a Delaware
limited partnership and is a “registered organization” (within the meaning of
Section 9-102 of the UCC in effect in the State of Delaware).

(l) Collections. The conditions and requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. The names and
addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of each Seller at each Collection Bank and the post office
box number of each Lock-Box, are listed on Exhibit IV. No Seller has granted any
Person, other than the Agent as contemplated by this Agreement, dominion and
control or “control” (within the meaning of Section 9-104 of the UCC of all
applicable jurisdictions) of any Lock-Box or Collection Account, or the right to
take dominion and control or “control” (within the meaning of Section 9-104 of
the UCC of all applicable jurisdictions) of any such Lock-Box or Collection
Account at a future time or upon the occurrence of a future event.

 

27



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(m) Material Adverse Effect. (i) Each of WhiteWave Foods Company, Country Fresh,
LLC, Land-O-Sun Dairies, LLC and Southern Foods Group, LLC represents and
warrants that since December 31, 1999, and each of Garelick Farms, LLC and
Tuscan/Lehigh Dairies, Inc. represents and warrants that since December 31,
2000, and each of Alta-Dena Certified Dairy, LLC, Berkeley Farms, LLC, Dean
Foods Company of California, LLC, Dean Foods of Southern California, LLC, Dean
Foods North Central, LLC, Gandy’s Dairies, LLC, Mayfield Dairy Farms, LLC,
Midwest Ice Cream Company, LLC, Reiter Dairy, LLC and Verifine Dairy Products of
Sheboygan, LLC represents and warrants that since May 31, 2001, and each of Dean
SoCal, LLC, Model Dairy, LLC and Shenandoah’s Pride, LLC represents and warrants
that since December 31, 2002, and each of Dean West, LLC, Kohler Mix Specialties
of Minnesota, LLC, Kohler Mix Specialties, LLC and Morningstar Foods, LLC
represents and warrants that since December 31, 2002, and each of Dean Dairy
Holdings, Dean East, LLC, Dean East II, LLC, Dean West II, LLC, Friendship
Dairies, LLC, Suiza Dairy Group and Swiss II, LLC represents and warrants that
since the date it became party to this Agreement, and each other Servicer
appointed hereunder after December 9, 2010 represents and warrants that since
the quarter end preceding the date it became party to this Agreement, no event
has occurred that would have a material adverse effect on the financial
condition or operations of such Servicer and its Subsidiaries taken as a whole,
or the ability of such Servicer to perform its obligations under this Agreement,
and (ii) Dairy Group represents and warrants that since June 30, 2000, and Dairy
Group II represents and warrants that since May 14, 2002, and each of Dean Dairy
Holdings and Suiza Dairy represents and warrants that since December 31, 2008,
WhiteWave represents and warrants that since March 30, 2004, and Morningstar
Receivables represents and warrants that since March 29, 2010, and each other
Seller that becomes party to this Agreement after December 9, 2010 represents
and warrants that since the quarter end preceding the date it became party to
this Agreement, no event has occurred that would have a material adverse effect
on (A) the financial condition or operations of such Seller, (B) the ability of
such Seller to perform its obligations under the Transaction Documents or
(C) the collectibility of the Receivables generally or of any material portion
of the Receivables.

(n) Names. In the past five (5) years, no Seller has used any corporate names,
trade names or assumed names other than the name in which it has executed this
Agreement and, in the case of Dairy Group, other than Suiza Receivables, L.P.
and in the case of WhiteWave, other than Dean National Brand Group, L.P.

(o) Ownership of Sellers. (i) Suiza Dairy Group, LLC and Provider own, directly
or indirectly, 100% of the limited partnership interests and 99.9% of the
partnership interests of Dairy Group and Morningstar Receivables, free and clear
of any Adverse Claim (except any Adverse Claim in favor of the Collateral Agent
in accordance with the Dean Credit Agreement). Dairy Group Receivables GP, LLC
(f/k/a Suiza Receivables GP, LLC) is the general partner of Dairy Group and
owns, directly or indirectly, 100% of the general partnership interests and 0.1%
of the partnership interests of Dairy Group, free and clear of any Adverse Claim
(except any Adverse Claim in favor of the Collateral Agent in accordance with
the Dean Credit Agreement). There are no options or other rights to acquire any
partnership interest of Dairy Group. 100% of the

 

28



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

membership interests of Dairy Group Receivables GP, LLC are owned, directly or
indirectly by Provider. Morningstar Receivables GP, LLC is the general partner
of Morningstar Receivables and owns, directly or indirectly, 100% of the general
partnership interests and 0.1% of the partnership interests of Morningstar
Receivables, free and clear of any Adverse Claim (except any Adverse Claim in
favor of the Collateral Agent in accordance with the Dean Credit Agreement).
There are no options or other rights to acquire any partnership interest of
Morningstar Receivables. 100% of the membership interests of Morningstar
Receivables GP, LLC are owned, directly or indirectly by Provider.

(ii) Dean Dairy Holdings, LLC and Provider own, directly or indirectly, 100% of
the limited partnership interests and 99.9% of the partnership interests of
Dairy Group II, free and clear of any Adverse Claim (except any Adverse Claim in
favor of the Collateral Agent in accordance with the Dean Credit Agreement).
Dairy Group Receivables GP II, LLC is the general partner of Dairy Group II and
owns, directly or indirectly, 100% of the general partnership interests and 0.1%
of the partnership interests of Dairy Group II, free and clear of any Adverse
Claim (except any Adverse Claim in favor of the Collateral Agent in accordance
with the Dean Credit Agreement). There are no options or other rights to acquire
any partnership interest of Dairy Group II. 100% of the membership interests of
Dairy Group Receivables GP II, LLC are owned, directly or indirectly by
Provider.

(iii) WhiteWave Foods Company and Provider own, directly or indirectly, 100% of
the limited partnership interests and 99.9% of the partnership interests of
WhiteWave, free and clear of any Adverse Claim (except any Adverse Claim in
favor of the Collateral Agent in accordance with the Dean Credit Agreement).
WhiteWave Receivables GP, LLC is the general partner of WhiteWave and owns,
directly or indirectly, 100% of the general partnership interests and 0.1% of
the partnership interests of WhiteWave, free and clear of any Adverse Claim
(except any Adverse Claim in favor of the Collateral Agent in accordance with
the Dean Credit Agreement). There are no options or other rights to acquire any
partnership interest of WhiteWave. 100% of the membership interests of WhiteWave
Receivables GP, LLC are owned, directly or indirectly by Provider.

(p) Not a Holding Company or an Investment Company. Such Seller Party is not a
“holding company” or a “subsidiary holding company” of a “holding company”
within the meaning of the Public Utility Holding Company Act of 1935, as
amended, or any successor statute. Such Seller Party is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.

 

29



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(q) Compliance with Law. Such Seller Party has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with any Writing or Contract related thereto, does not
contravene any laws, rules or regulations applicable thereto (including, without
limitation, laws, rules and regulations relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), and no part of such Writing or Contract is in
violation of any such law, rule or regulation.

(r) Compliance with Credit and Collection Policies. Such Seller Party has
complied in all material respects with its Credit and Collection Policy with
regard to each Receivable and any related Writing or Contract, and has not made
any material change to such Credit and Collection Policy, except such material
change as to which the Agent has been notified in accordance with
Section 7.1(a)(vii).

(s) Payments to Originators. With respect to each Receivable transferred to the
applicable Seller by each Originator under the Receivables Sale Agreement to
which it is a party, such Seller has given reasonably equivalent value to such
Originator in consideration therefor and such transfer was not made for or on
account of an antecedent debt. No transfer by any Originator of any Receivable
under any Receivables Sale Agreement is or may be voidable under any section of
the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.

(t) Enforceability of Contracts. Each Contract, if any, with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(u) Eligible Receivables. Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on the date of its purchase under the
applicable Receivables Sale Agreement was an Eligible Receivable on such
purchase date.

(v) Net Receivables Balance. Each Seller has determined that, immediately after
giving effect to each purchase hereunder, the Net Receivables Balance is at
least equal to the sum of (i) the Aggregate Capital, plus (ii) the Aggregate
Reserves, plus (iii) the Adjusted LC Participation Amount.

(w) Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and each Receivables Sale Agreement
does not jeopardize the true sale analysis.

 

30



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(x) OFAC. The Seller has not used and will not use the proceeds of any
Receivable, any Incremental Purchase hereunder or any drawings under any Letter
of Credit issued hereunder to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.

Section 5.2 Financial Institution Representations and Warranties. EachThe LC
Bank and each Financial Institution hereby represents and warrants to the Agent
and the Company in such Financial Institution’s Purchaser Group that:

(a) Existence and Power. Such Financial InstitutionIt is a corporation or a
banking association duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, and has all
corporate power to perform its obligations hereunder.

(b) No Conflict. The Its execution and delivery by such Financial Institution of
this Agreement and the performance of its obligations hereunder are within its
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene or violate (i) its certificate or articles of incorporation or
association or by-laws, (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any material agreement, contract or instrument to
which it is a party or by which it or any of its property is bound, or (iv) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
its property, and do not result in the creation or imposition of any Adverse
Claim on its assets, except, in any case, where such contravention or violation
could not reasonably be expected to have a material adverse effect on (i) the
its financial condition or operations of such Financial Institution, (ii) the
its ability of such Financial Institution to perform its obligations under this
Agreement or (iii) the legality, validity or enforceability of this Agreement.
This Agreement has been duly authorized, executed and delivered by such
Financial Institutionit.

(c) Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for theits due execution and delivery by such Financial Institution
of this Agreement and the performance of its obligations hereunder, except that
has already been received.

(d) Binding Effect. This Agreement constitutes theits legal, valid and binding
obligation of such Financial Institutionenforceable against such Financial
Institutionit in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).

ARTICLE VI

CONDITIONS OF PURCHASES

Section 6.1 Conditions Precedent to Initial Incremental Purchase. The
effectiveness of this Agreement is subject to the conditions precedent that
(a) the Agent shall have received on or before the date hereof those documents
listed on Schedule B

 

31



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

and (b) the Agent, the LC Bank and the Purchasers shall have received all fees
and expenses required to be paid on or prior to the date hereof pursuant to the
terms of this Agreement and the Fee Letters.

Section 6.2 Conditions Precedent to All Purchases and Reinvestments. Each
purchase of a Purchaser Interest, issuance of a Letter of Credit and each
Reinvestment shall be subject to the further conditions precedent that (a) in
the case of each such purchase, issuance or Reinvestment: (i) the Servicers
shall have delivered to the Agent on or prior to the date of such purchase, in
form and substance satisfactory to the Agent, all Periodic Reports, including,
without limitation, the most recent Periodic Report as and when due under
Section 8.5, and (ii) upon the Agent’s request, the Servicers shall have
delivered to the Agent at least three (3) days prior to such purchase or
Reinvestment an interim Monthly Report showing the amount of Eligible
Receivables; (b) the Facility Termination Date shall not have occurred; (c) the
Agent shall have received such other approvals, opinions or documents as it may
reasonably request and (d) on the date of each such Incremental Purchase,
issuance of a Letter of Credit or Reinvestment, the following statements shall
be true (and acceptance of the proceeds of such Incremental Purchase or
Reinvestmentany of the foregoing shall be deemed a representation and warranty
by Seller that such statements are then true):

(i) the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Incremental Purchase, issuance of such
Letter of Credit or Reinvestment as though made on and as of such date;

(ii) no event has occurred and is continuing, or would result from such
Incremental Purchase, issuance of such Letter of Credit or Reinvestment, that
will constitute an Amortization Event, and no event has occurred and is
continuing, or would result from such Incremental Purchase, issuance of such
Letter of Credit or Reinvestment, that would constitute a Potential Amortization
Event; and

(iii) the sum of Aggregate Capital plus the LC Participation Amount does not
exceed the Purchase Limit and the aggregate Purchaser Interests do not exceed
the Maximum Purchaser Interest Percentage.

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that any
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of any
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment. The failure of any Seller to satisfy any of the foregoing
conditions precedent in respect of any Reinvestment shall give rise to a right
of the Agent, which right may be exercised at any time on demand of the Agent,
to rescind the related purchase and direct the Sellers to pay to the Agent for
the benefit of the Purchasers an amount equal to the Collections prior to the
Amortization Date that shall have been applied to the affected Reinvestment.

 

32



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

ARTICLE VII

COVENANTS

Section 7.1 Affirmative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, as set forth below:

(a) Financial Reporting. Such Seller Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agent and each
Financial Institution:

(i) Annual Reporting. Within 90 days after the close of each of its respective
fiscal years, audited, unqualified consolidated financial statements (which
shall include balance sheets, statements of income and retained earnings and a
statement of cash flows) for Provider for such fiscal year certified in a manner
acceptable to the Agent by independent public accountants acceptable to the
Agent.

(ii) Quarterly Reporting. Within 45 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years, (A) consolidated
balance sheets of Provider and its Subsidiaries as at the close of each such
period, (B) consolidated statements of income and retained earnings and a
statement of cash flows for Provider for the period from the beginning of such
fiscal year to the end of such quarter, (C) the balance sheet of each Seller as
at the close of each such period and (D) statements of income and retained
earnings and a statement of cash flows for each Seller, all certified by its
respective chief financial officer or treasurer.

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by an Authorized Officer of the Seller Parties and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.

(iv) Shareholders Statements and Reports. Promptly upon the furnishing thereof
to the shareholders of such Seller Party, to the extent not available
electronically, copies of all financial statements, reports and proxy statements
so furnished.

(v) S.E.C. Filings. Promptly upon the filing thereof, to the extent not
available electronically, copies of all annual, quarterly, monthly or other
regular reports that Provider or any of its Subsidiaries files with the
Securities and Exchange Commission.

 

33



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Agent, copies of the same.

(vii) Change in Credit and Collection Policies. At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to any
Credit and Collection Policy, a copy of such Credit and Collection Policy then
in effect and a notice (A) indicating such change or amendment, and (B) if such
proposed change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the Agent’s and the Required Purchasers’ consent
thereto.

(viii) Copies of Dean Credit Agreement Amendments. Promptly after execution
thereof, copies of each amendment to the Dean Credit Agreement as in effect from
time to time notwithstanding any language to the contrary contained in the
definition of “Dean Credit Agreement.”

(ix) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Seller Party as the Agent may from
time to time reasonably request in order to protect the interests of the Agent
and the Purchasers under or as contemplated by this Agreement.

(b) Notices. Such Seller Party will notify the Agent and each Financial
Institution in writing of any of the following promptly upon learning of the
occurrence thereof, describing the same and, if applicable, the steps being
taken with respect thereto:

(i) Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event, by a statement of an
Authorized Officer of such Seller Party.

(ii) Judgment and Proceedings. (A) (1) The entry of any judgment or decree
against Provider or any Servicer or any of its respective Subsidiaries if the
aggregate amount of all judgments and decrees then outstanding against Provider
or such Servicer and its respective Subsidiaries could reasonably be expected to
have a Material Adverse Effect, and (2) the institution of any litigation,
arbitration proceeding or governmental proceeding against Provider that, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect, or against

 

34



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

any Servicer; and (B) the entry of any judgment or decree or the institution of
any litigation, arbitration proceeding or governmental proceeding against any
Seller.

(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.

(iv) Termination Date. The occurrence of the “Termination Date” under and as
defined in each Receivables Sale Agreement.

(v) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement pursuant to which such Seller
Party is a debtor or an obligor that could reasonably be expected to have a
Material Adverse Effect.

(vi) Leverage Ratio. From and after the first effective date upon which the
Leverage Ratio of the Provider is less than 4.25 to 1.00, any Authorized Officer
of any Seller Party becomes aware that the Leverage Ratio for any of the months
of January, February, May, June or July is reasonably likely to be greater than
4.25 to 1.00.

(vii) Appointment of Independent Manager. The decision to appoint a new manager
of such Seller as an “Independent Manager” for purposes of this Agreement, such
notice to be issued not less than ten (10) days prior to the effective date of
such appointment and to certify that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Manager.”

(c) Compliance with Laws and Preservation of Corporate Existence. Such Seller
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject if noncompliance with any such law, rule, regulation, order, writ,
judgment, injunction, decree or award could reasonably be expected to have a
Material Adverse Effect. Such Seller Party will preserve and maintain its legal
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
entity in each jurisdiction where its business is conducted, except where the
failure to so qualify or remain qualified could not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.

(d) Audits. Such Seller Party will furnish to the Agent (with the Agent
providing copies thereof to each Financial Institution, subject to the Agent
receiving any necessary consents to disclosure) from time to time such
information with respect to it and the Receivables as the Agent or the Required
Purchasers may reasonably request. Such Seller Party will, from time to time
during regular business hours as requested by

 

35



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

the Agent upon reasonable notice, permit the Agent, or its agents or
representatives (and shall cause each Originator) to permit the Agent or its
agents or representatives), (i) to examine and make copies of and abstracts from
all Records in the possession or under the control of such Person relating to
the Receivables and the Related Security, including, without limitation, the
related Writings or Contracts, and (ii) to visit the offices and properties of
such Person for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to such Person’s financial condition
or the Receivables and the Related Security or any Person’s performance under
any of the Transaction Documents or any Person’s performance under the Writings
or Contracts and, in each case, with any of the officers or employees of any
Seller Party having knowledge of such matters. All such examinations and visits
shall be at the sole cost of such Seller Party; provided, however, that (i) for
so long as no Amortization Event or Potential Amortization Event shall have
occurred and be continuing and (ii) the result of the immediately preceding
examination and/or visit of such Seller Party shall have been reasonably
satisfactory to the Agent, such cost shall be borne by such Seller Party (A) not
more than once per calendar year and (B) such cost shall be limited to an audit
covering (1) for the year 2011 and each odd-numbered year thereafter, a sample
size of Receivables constituting 33% of the Outstanding Balance of all
Receivables as of the most recent Monthly Report delivered to Agent hereunder
and (2) for the year 2012 and each even-numbered year thereafter, a sample size
of Receivables constituting 50% of the Outstanding Balance of all Receivables as
of the most recent Monthly Report delivered to Agent hereunder (although in no
event shall the foregoing be construed to limit the Agent or its agents or
representatives to one such examination and/or visit during such calendar year
period with respect to such Seller Party, provided, that if the Agent or its
agents or representatives fails to make any such examination and/or visit during
any calendar year period, any Financial Institution or its agent or
representatives may make such examination and/or visit in the Agent’s stead).

(e) Keeping and Marking of Records and Books.

(i) The Servicers will (and will cause each Originator to) maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Collections of and adjustments to each existing Receivable). The
Servicers will (and will cause each Originator to) give the Agent notice of any
material change in the administrative and operating procedures referred to in
the previous sentence.

(ii) Such Seller Party will (and will cause each Originator to) (A) mark its
master data processing records and other books and records relating to the
Purchaser Interests with a legend, acceptable to

 

36



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

the Agent, describing the Purchaser Interests and (B) upon the request of the
Agent following the occurrence and during the continuance of an Amortization
Event (x) mark each Writing or Contract with a legend describing the Purchaser
Interests and (y) deliver to the Agent all Writings and Contracts (including,
without limitation, all multiple originals of any such Writing or Contract)
relating to the Receivables.

(f) Compliance with Contracts and Credit and Collection Policies. Such Seller
Party will timely and fully (i) perform and comply with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables, and (ii) comply in all material respects with its
respective Credit and Collection Policy in regard to each Receivable and any
related Contract.

(g) Performance and Enforcement of Receivables Sale Agreements. Each Seller
will, and will require each Originator party thereto to, perform each of their
respective obligations and undertakings under and pursuant to the Receivables
Sale Agreement to which it is a party, will purchase Receivables thereunder in
strict compliance with the terms thereof and will vigorously enforce the rights
and remedies accorded to such Seller under such Receivables Sale Agreement. Each
Seller will take all actions to perfect and enforce its rights and interests
(and the rights and interests of the Agent and the Purchasers as assignees of
Seller) under the Receivables Sale Agreement to which it is a party as the Agent
may from time to time reasonably request, including, without limitation, making
claims to which it may be entitled under any indemnity, reimbursement or similar
provision contained in such Receivables Sale Agreement.

(h) Ownership. Each Seller will (or will cause each Originator to) take all
necessary action to (i) vest legal and equitable title to the Receivables, the
Related Security and the Collections purchased under the Receivables Sale
Agreement to which it is a party irrevocably in such Seller, free and clear of
any Adverse Claims other than Adverse Claims in favor of the Agent and the
Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect such Seller’s
interest in such Receivables, Related Security and Collections and such other
action to perfect, protect or more fully evidence the interest of such Seller
therein as the Agent may reasonably request), and (ii) establish and maintain,
in favor of the Agent, for the benefit of the Purchasers, a valid and perfected
first priority undivided percentage ownership interest (and/or a valid and
perfected first priority security interest) in all Receivables, Related Security
and Collections to the full extent contemplated herein, free and clear of any
Adverse Claims other than Adverse Claims in favor of the Agent for the benefit
of the Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the Agent’s (for
the benefit of the Purchasers) interest in such Receivables, Related Security
and Collections and such other action to perfect, protect or more fully evidence
the interest of the Agent for the benefit of the Purchasers as the Agent may
reasonably request).

 

37



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(i) Purchasers’ Reliance. Each Seller acknowledges that the Purchasers are
entering into the transactions contemplated by this Agreement in reliance upon
such Seller’s identity as a legal entity that is separate from the Originators.
Therefore, from and after June 30, 2000 (or, May 15, 2002, in the case of Dairy
Group II, March 30, 2004, in the case of WhiteWave and March 29, 2010, in the
case of Morningstar Receivables), each Seller shall take all reasonable steps,
including, without limitation, all steps that the Agent or any Purchaser may
from time to time reasonably request, to maintain such Seller’s identity as a
separate legal entity and to make it manifest to third parties that such Seller
is an entity with assets and liabilities distinct from those of the Originators
and any Affiliates thereof and not just a division of an Originator or any such
Affiliate. Without limiting the generality of the foregoing and in addition to
the other covenants set forth herein, each Seller will:

(A) conduct its own business in its own name and require that all fulltime
employees of such Seller, if any, identify themselves as such and not as
employees of any Originator or any Affiliate thereof (including, without
limitation, by means of providing appropriate employees with business or
identification cards identifying such employees as such Seller’s employees);

(B) compensate all employees, consultants and agents directly, from such
Seller’s own funds, for services provided to such Seller by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
such Seller is also an employee, consultant or agent of any Originator or any
Affiliate thereof, allocate the compensation of such employee, consultant or
agent between such Seller and Originator or such Affiliate, as applicable, on a
basis that reflects the services rendered to such Seller and such Originator or
such Affiliate, as applicable;

(C) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of any Originator or any Affiliate
thereof, allocate fairly any overhead for shared office space;

(D) have a separate telephone number or extension, which will be answered only
in its name and separate stationery, invoices and checks in its own name;

(E) conduct all transactions with the Originators and the Servicers (including,
without limitation, any delegation of its obligations hereunder as

 

38



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Servicers) strictly on an arm’s-length basis, allocate all overhead expenses
(including, without limitation, telephone and other utility charges) for items
shared between such Seller and each Originator (or any Affiliate thereof) on the
basis of actual use to the extent practicable and, to the extent such allocation
is not practicable, on a basis reasonably related to actual use;

(F) at all times have as its general partner a limited liability company having
at least one Independent Manager;

(G) observe all corporate and/or limited partnership formalities as a distinct
entity, and ensure that all corporate and/or limited partnership actions
relating to (A) the selection, maintenance or replacement of the general
partner, (B) the dissolution or liquidation of such Seller or (C) the initiation
of, participation in, acquiescence in or consent to any bankruptcy, insolvency,
reorganization or similar proceeding involving Seller, are duly authorized by
the Independent Manager of the general partner;

(H) maintain such Seller’s books and records separate from those of each
Originator and any Affiliate thereof and otherwise readily identifiable as its
own assets rather than assets of such Originator and any Affiliate thereof;

(I) prepare its financial statements separately from those of each Originator
and insure that any consolidated financial statements of such Originator or any
Affiliate thereof that include such Seller and that are filed with the
Securities and Exchange Commission or any other governmental agency have notes
clearly stating that such Seller is a separate corporate entity and that its
assets will be available first and foremost to satisfy the claims of the
creditors of such Seller;

(J) except as herein specifically otherwise provided, maintain the funds or
other assets of such Seller separate from, and not commingled with, those of any
Originator or any Affiliate thereof and only maintain bank accounts or other
depository accounts to which such Seller alone is the account party and from
which such Seller alone (or the Agent hereunder) has the sole power to make
withdrawals;

 

39



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(K) pay all of such Seller’s operating expenses from such Seller’s own assets
(except for certain payments by the Originators or other Persons pursuant to
allocation arrangements that comply with the requirements of this
Section 7.1(i));

(L) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement to which it is a party (it being understood that
Dairy Group, Dairy Group II, Morningstar Receivables and WhiteWave may enter
into the transactions contemplated by the respective Demand Notes); and does not
create, incur, guarantee, assume or suffer to exist any indebtedness or other
liabilities, whether direct or contingent, other than (1) as a result of the
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business, (2) the incurrence of
obligations under this Agreement, (3) the incurrence of obligations, as
expressly contemplated in the Receivables Sale Agreement to which it is a party,
to make payment to each Originator thereunder for the purchase of Receivables
from any Originator under such Receivables Sale Agreement, and (4) the
incurrence of operating expenses in the ordinary course of business of the type
otherwise contemplated by this Agreement;

(M) maintain its limited partnership agreement in conformity with this
Agreement, such that (1) it does not amend, restate, supplement or otherwise
modify its limited partnership agreement in any respect that would impair its
ability to comply with the terms or provisions of any of the Transaction
Documents, including, without limitation, Section 7.1(i) of this Agreement; and
(2) its limited partnership agreement, at all times that this Agreement is in
effect, provides for not less than ten (10) days’ prior written notice to the
Agent of the replacement or appointment of any director that is to serve as an
Independent Manager for purposes of this Agreement and the condition precedent
to giving effect to such

 

40



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

replacement or appointment that the applicable Seller certify that the
designated Person satisfied the criteria set forth in the definition herein of
“Independent Manager” and the Agent’s written acknowledgement that in its
reasonable judgment the designated Person satisfies the criteria set forth in
the definition herein of “Independent Manager;”

(N) maintain the effectiveness of, and continue to perform under the Receivables
Sale Agreement to which it is a party (and, in the case of Dairy Group, Dairy
Group II, Morningstar Receivables and WhiteWave, the respective Demand Notes),
such that it does not amend, restate, supplement, cancel, terminate or otherwise
modify such Receivables Sale Agreement or the Demand Notes, or give any consent,
waiver, directive or approval under such Receivables Sale Agreement or the
Demand Notes, or waive any default, action, omission or breach under such
Receivables Sale Agreement or under the Demand Notes, or otherwise grant any
indulgence under such Receivables Sale Agreement or the Demand Notes, without
(in each case) the prior written consent of the Agent and the Required
Purchasers;

(O) maintain its limited partnership separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary;

(P) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement to which it is a party) and refrain from making any
dividend, distribution, redemption of capital stock or partnership interest or
payment of any subordinated indebtedness that would cause such Required Capital
Amount to cease to be so maintained;

(Q) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Locke Liddell &
SappLord LLP, as counsel for such Seller, in connection with

 

41



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

the closing or initial Incremental Purchase or initial Reinvestment under
Amendment No. 12 to this Agreement, dated as of September 28, 2011, and relating
to substantive consolidation issues, and in the certificates accompanying such
opinion, remain true and correct in all material respects at all times.

(j) Collections. Such Seller Party will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to Receivables are remitted directly to any Seller or any
Affiliate of any Seller, such Seller will (except as otherwise specified in
Section 8.2(b)) remit (or will cause all such payments to be remitted) directly
to a Collection Bank and deposited into a Collection Account within two
(2) Business Days following receipt thereof, and, at all times prior to such
remittance, such Seller will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the Agent and the
Purchasers. Each Seller will maintain exclusive ownership, dominion and control
(subject to the terms of this Agreement) of each applicable Lock-Box and
Collection Account and shall not grant the right to take dominion and control or
grant “control” (within the meaning of Section 9-104 of the UCC of all
applicable jurisdictions) of any such Lock-Box or Collection Account at a future
time or upon the occurrence of a future event to any Person, except to the Agent
as contemplated by this Agreement.

(k) Taxes. Such Seller Party will file all tax returns and reports required by
law to be filed by it and will promptly pay all taxes and governmental charges
at any time owing except, in the case of each Seller Party other than the
Sellers, for taxes not yet due or that are being diligently contested in good
faith by appropriate proceedings and that have been adequately reserved against
in accordance with GAAP. Each Seller will pay when due any taxes payable in
connection with the Receivables, exclusive of taxes on or measured by income or
gross receipts of any Company, the Agent or any Financial Institution.

(l) Payment to Originators. With respect to any Receivable purchased by any
Seller from any Originator, such sale shall be effected under, and in strict
compliance with the terms of, the Receivables Sale Agreement to which such
Seller is a party, including, without limitation, the terms relating to the
amount and timing of payments to be made to such Originator in respect of the
purchase price for such Receivable.

Section 7.2 Negative Covenants of The Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:

(a) Name Change, Jurisdiction of Organization, Offices, Records and Books of
Accounts. Such Seller Party will not change its name, identity, corporate or
other organizational structure or jurisdiction of organization (within the
meaning of

 

42



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Sections 9-503 and/or 9-507 of the UCC of all applicable jurisdictions) or
relocate its chief executive office, principal place of business or any office
where Records are kept unless it shall have: (i) given the Agent at least thirty
(30) days’ prior written notice thereof and (ii) delivered to the Agent all
financing statements, instruments and other documents requested by the Agent in
connection with such change or relocation.

(b) Change in Payment Instructions to Obligors. Except as may be required by
Section 7.1(m) or by the Agent pursuant to Section 8.2(b), such Seller Party
will not add or terminate any bank as a Collection Bank, or make any change in
the instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless the Agent shall have received, at least ten (10) days
before the proposed effective date therefor, (i) written notice of such
addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement acceptable to the Agent with respect to the new Collection
Account or Lock-Box; provided, however, that the Servicers may make changes in
instructions to Obligors regarding payments if such new instructions require
such Obligor to make payments to another existing Collection Account.

(c) Modifications to Writings, Contracts and Credit and Collection Policies.
Such Seller Party will not, and will not permit any Originator to, make any
change to such Originator’s Credit and Collection Policy that could materially
(either individually or in the aggregate) adversely affect the collectibility of
the Receivables or materially (either individually or in the aggregate) decrease
the credit quality of any newly created Receivables. Except as provided in
Section 8.2(d), the Servicers will not, and will not permit any Originator to,
extend, amend or otherwise modify the terms of any Receivable or the Writing or
Contract related thereto other than in accordance with such Originator’s Credit
and Collection Policy.

(d) Sales, Liens. No Seller will sell, assign (by operation of law or otherwise)
or otherwise dispose of, or grant any option with respect to, or create or
suffer to exist any Adverse Claim upon (including, without limitation, the
filing of any financing statement) or with respect to, any Receivable, Related
Security or Collections, or upon or with respect to the Writing or Contract
under which any Receivable arises, or any Lock-Box or Collection Account, or
assign any right to receive income with respect thereto (other than, in each
case, the creation of the interests therein in favor of the Agent and the
Purchasers provided for herein), and each Seller will defend the right, title
and interest of the Agent and the Purchasers in, to and under any of the
foregoing property, against all claims of third parties claiming through or
under such Seller or any Originator. No Seller will create or suffer to exist
any mortgage, pledge, security interest, encumbrance, lien, charge or other
similar arrangement on any of its inventory, the financing or lease of which
gives rise to any Receivable.

(e) Net Receivables Balance. At no time prior to the Amortization Date shall any
Seller permit the Net Receivables Balance to be less than an amount equal to the
sum of (i) the Aggregate Capital plus (ii) the Aggregate Reserves plus (iii) the
Adjusted LC Participation Amount.

 

43



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(f) Termination Date Determination. No Seller will designate the Termination
Date (as defined in each Receivables Sale Agreement) under the Receivables Sale
Agreement to which it is a party, or send any written notice to any Originator
in respect thereof, without the prior written consent of the Agent and the
Required Purchasers, except with respect to the occurrence of such Termination
Date arising pursuant to Section 5.1(d) of such Receivables Sale Agreement.

(g) Restricted Junior Payments. From and after the occurrence of any
Amortization Event, no Seller will make any Restricted Junior Payment if, after
giving effect thereto, such Seller would fail to meet its obligations set forth
in Section 7.2(e).

(h) Demand Notes. At no time shall (i) Dairy Group cause or permit the aggregate
outstanding principal balance of its Demand Note to exceed $21,325,653,
(ii) Dairy Group II cause or permit the aggregate outstanding principal balance
of its Demand Note to exceed $13,181,876, (iii) Morningstar Receivables cause or
permit the aggregate outstanding principal balance of its Demand Note to exceed
$50,292,980, and (iv) WhiteWave cause or permit the aggregate outstanding
balance of its Demand Note to exceed $3,000,000.

ARTICLE VIII

ADMINISTRATION AND COLLECTION

Section 8.1 Designation of Servicers. (a) The servicing, administration and
collection of the Receivables shall be conducted by such Person or Persons (each
such Person, a “Servicer”) so designated from time to time in accordance with
this Section 8.1. Each of the Persons identified on Schedule C hereto is hereby
designated as, and hereby agrees to perform the duties and obligations of,
Servicer pursuant to the terms of this Agreement with respect to the Receivables
originated by such entity. The Agent may, and at the direction of the Required
Purchasers shall, at any time following an Amortization Event, designate as
Servicer any Person to succeed any existing Servicer or any successor Servicer.

(b) Without the prior written consent of the Agent and the Required Purchasers,
no Servicer shall be permitted to delegate any of its duties or responsibilities
as Servicer to any Person other than (i) a Seller and (ii) with respect to
certain Charged Off Receivables, outside collection agencies in accordance with
its customary practices. No Seller shall be permitted to further delegate to any
other Person any of the duties or responsibilities of a Servicer delegated to it
by any Servicer. If at any time following an Amortization Event the Agent shall
designate as Servicer any Person other than the Persons identified on Schedule C
hereto, all duties and responsibilities theretofore delegated by any Servicer to
any Seller may, at the discretion of the Agent, be terminated forthwith on
notice given by the Agent to the Servicers and to the Administrative Seller.

(c) Notwithstanding the foregoing subsection (b), (i) each of the Servicers
shall be and remain primarily liable to the Agent and the Purchasers for the
full and prompt performance of all of its duties and responsibilities as a
Servicer hereunder

 

44



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

and (ii) the Agent and the Purchasers shall be entitled to deal exclusively with
the applicable Servicer in matters relating to the discharge by such Servicer of
its duties and responsibilities hereunder. The Agent and the Purchasers shall
not be required to give notice, demand or other communication to any Person
other than the applicable Servicer in order for communication to such Servicer
and its subservicer or other delegate with respect thereto to be accomplished.
Each Servicer shall be responsible for providing any subservicer or other
delegate of such Servicer with any notice given to such Servicer under this
Agreement.

Section 8.2 Duties of Servicer. (a) Each Servicer shall take or cause to be
taken all such actions as may be necessary or advisable to collect each
Receivable originated by such entity from time to time, all in accordance in all
material respects with applicable laws, rules and regulations, with reasonable
care and diligence, and in accordance in all material respects with the
applicable Originator’s Credit and Collection Policy.

(b) Each Servicer will instruct all Obligors to pay all Collections with respect
to the Receivables originated by such entity directly to a Lock-Box or
Collection Account; provided, however, that to the extent that the Originator
(other than a Local Originator) of the Receivable giving rise to such
Collections, as applicable, currently permits the Obligor of such Receivable to
pay such Collections to a local employee of such Originator, as applicable, such
Servicer will insure that such local employees remit such Collections to a local
depository account no less frequently than weekly, and within two (2) Business
Days of such local employee’s deposit of such Collections, such Servicer will
cause such Collections to be deposited directly to a Lock-Box or Collection
Account. With respect to payments relating to Receivables that are remitted
directly to any Servicer, such Servicer will remit such payments (or will cause
all such payments to be remitted) directly to a Collection Bank and deposited
into a Collection Account within two (2) Business Days following receipt
thereof, and, at all times prior to such remittance, such Servicer will itself
hold or, if applicable, will cause such payments to be held in trust for the
exclusive benefit of the Agent and the Purchasers. Each Servicer shall effect a
Collection Account Agreement substantially in the form of Exhibit VI with each
bank party to a Collection Account at any time. Prior to the delivery of any
Collection Notice to any Collection Bank, in the case of any remittances
received in any Lock-Box or Collection Account that shall have been identified,
to the satisfaction of the applicable Servicer, to not constitute Collections or
other proceeds of the Receivables or the Related Security (which identification
shall occur no later than two (2) Business Days after such amounts are received
therein), such Servicer shall promptly (and, in any event, no later than one
(1) Business Day after such identification) remit such items to the Person
identified to it as being the owner of such remittances and cause such amounts
to be removed from such Lock-Box or Collection Account. From and after the date
the Agent delivers to any Collection Bank a Collection Notice pursuant to
Section 8.3, the Agent may request that the Servicers, and the Servicers
thereupon promptly shall instruct all Obligors with respect to the Receivables,
to remit all payments thereon to a new depositary account specified by the Agent
and, at all times thereafter, each Seller and the Servicers shall not deposit or
otherwise credit, and shall not permit any other Person to deposit or otherwise
credit to such new depositary account any cash or payment item other than
Collections.

 

45



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(c) The Servicers shall administer the Collections with respect to the
Receivables originated by each such entity in accordance with the procedures
described herein and in Article II. The Servicers shall set aside and hold in
trust for the account of Seller and the Purchasers their respective shares of
the Collections in accordance with Article II. The Servicers shall, upon the
request of the Agent, segregate, in a manner acceptable to the Agent, all cash,
checks and other instruments received by it from time to time constituting
Collections from the general funds of each of the Servicers or the Sellers prior
to the remittance thereof in accordance with Article II. If the Servicers shall
be required to segregate Collections pursuant to the preceding sentence, the
Servicers shall segregate and deposit with a bank designated by the Agent such
allocable share of Collections of Receivables set aside for the Purchasers on
the second Business Day following receipt by any Servicer of such Collections,
duly endorsed or with duly executed instruments of transfer.

(d) The Servicers may, in accordance with the applicable Originator’s Credit and
Collection Policy, extend the maturity of any Receivable or adjust the
Outstanding Balance of any Receivable as the Servicers determine to be
appropriate to maximize Collections thereof; provided, however, that such
extension or adjustment shall not alter the status of such Receivable as a
Delinquent Receivable or Charged-Off Receivable or limit the rights of the Agent
or the Purchasers under this Agreement. Notwithstanding anything to the contrary
contained herein, upon the occurrence and during the continuance of an
Amortization Event and until such time as the Aggregate Unpaids have been
indefeasibly paid in full, the Agent shall have the absolute and unlimited right
to direct the Servicers to commence or settle any legal action with respect to
any Receivable or to foreclose upon or repossess any Related Security.

(e) The Servicers shall hold in trust for the Sellers and the Purchasers all
Records that (i) evidence or relate to the Receivables, the related Writings and
Contracts and Related Security or (ii) are otherwise necessary or desirable to
collect the Receivables and shall, as soon as reasonably practicable upon demand
of the Agent, deliver or make available to the Agent all such Records, at a
place selected by the Agent. The Servicers shall, as soon as reasonably
practicable following receipt thereof turn over to the Sellers any cash
collections or other cash proceeds received with respect to Indebtedness not
constituting Receivables. The Servicers shall, from time to time at the request
of any Purchaser, furnish to the Purchasers (promptly after any such request) a
calculation of the amounts set aside for the Purchasers pursuant to Article II.

(f) Any payment by an Obligor in respect of any indebtedness owed by it to any
Originator or any Seller shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Agent, be applied as a Collection of any Receivable of such Obligor (starting
with the oldest such Receivable) to the extent of any amounts then due and
payable thereunder before being applied to any other receivable or other
obligation of such Obligor.

 

46



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 8.3 Collection Notices. The Agent is authorized at any time to date and
to deliver to the Collection Banks the Collection Notices. Each Seller hereby
agrees that, effective when the Agent delivers such notice, the Agent (for the
benefit of the Purchasers) shall have exclusive ownership and sole “control”
(within the meaning of Section 9-104 of the UCC of all applicable jurisdictions)
of each Lock-Box, the Collection Accounts and the amounts on deposit therein. In
case any authorized signatory of any Seller whose signature appears on a
Collection Account Agreement shall cease to have such authority before the
delivery of such notice, such Collection Notice shall nevertheless be valid as
if such authority had remained in force. Each Seller hereby authorizes the
Agent, and agrees that the Agent shall be entitled to (i) endorse such Seller’s
name on checks and other instruments representing Collections, (ii) enforce the
Receivables, the related Writings and Contracts and the Related Security and
(iii) take such action as shall be necessary or desirable to cause all cash,
checks and other instruments constituting Collections of Receivables to come
into the possession of the Agent rather than the Sellers or any Servicer.

Section 8.4 Responsibilities of the Sellers. Anything herein to the contrary
notwithstanding, the exercise by the Agent and the Purchasers of their rights
hereunder shall not release the Servicers, the Originators or any Seller from
any of their duties or obligations with respect to any Receivables or under the
related Writings or Contracts. The Purchasers shall have no obligation or
liability with respect to any Receivables or related Writings or Contracts, nor
shall any of them be obligated to perform the obligations of any Seller.

Section 8.5 Reports. The Servicers shall prepare and forward to the Agent and
each Financial Institution (i) on the 20th calendar day of each month and at
such times as the Agent or the Required Purchasers shall request, a Monthly
Report and (ii) at such times as the Agent or the Required Purchasers shall
request, a listing by Obligor of all Receivables together with an aging of such
Receivables. Each Servicer may additionally submit Daily Reports or Weekly
Reports, each to be submitted at times agreed upon by the Agent and the
Provider, which may result in a corresponding increase in the Maximum Purchaser
Interest Percentage to the extent set forth in Section 2.6(b).

Section 8.6 Servicing Fees. In consideration of the agreement by each of the
Persons listed on Schedule C to act as a Servicer hereunder, the Purchasers
hereby agree that, so long as each of the Persons listed on Schedule C shall
continue to perform as a Servicer hereunder, Seller shall pay over to such
Persons collectively, a fee (the “Servicing Fee”) on each Settlement Date (other
than a Settlement Date relating to a CP (Tranche) Accrual Period) for the
immediately preceding Settlement Period equal to 1% (one percent) per annum of
the lesser of the (a) the average Net Receivables Balance during such Settlement
Period and (b) the average Capital of all Receivables during such period, as
compensation for its servicing activities. Such Servicing Fee shall be allocated
among the Persons listed on Schedule C as such parties shall mutually determine.

 

47



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

ARTICLE IX

AMORTIZATION EVENTS

Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:

(a) Any Seller Party shall fail (i) to make any payment or deposit of any amount
consisting of Capital required hereunder when due, or (ii) to make any payment
or deposit of any other amount required hereunder when due (including without
limitation any Reimbursement Obligations or deposits required to be made to the
LC Collateral Account) and such failure shall continue for two (2) consecutive
Business Days, or (iii) to perform or observe any term, covenant or agreement
set forth in Section 7.2 hereof, or (iv) to perform or observe any term,
covenant or agreement set forth in Section 7.1(a)(iv), (a)(v), (a)(viii) or
(c)(second sentence only), and such failure shall continue for thirty
(30) consecutive days or (v) to perform or observe any other term, covenant or
agreement hereunder (other than as referred to in clauses (i), (ii), (iii) or
(iv) of this paragraph (a)) and such failure shall continue for five
(5) consecutive Business Days.

(b) Any representation, warranty, certification or statement made by any Seller
Party in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect when
made or deemed made.

(c) Failure of any Seller to pay any Indebtedness when due or the failure of any
other Seller Party or Provider to pay Indebtedness when due in excess of
$50,000,000 or the default by any Seller Party or Provider in the performance of
any term, provision or condition contained in any agreement under which any such
Indebtedness was created or is governed, the effect of which is to cause, or to
permit the holder or holders of such Indebtedness to cause, such Indebtedness to
become due prior to its stated maturity or any such Indebtedness of any Seller
Party or Provider shall be declared to be due and payable or required to be
prepaid (other than by a regularly scheduled payment) prior to the date of
maturity thereof.

(d) (i) Any Seller Party or Provider shall generally not pay its debts as such
debts become due or shall admit in writing its inability to pay its debts
generally or shall make a general assignment for the benefit of creditors, or
(ii) any proceeding shall be instituted by or against any Seller Party or
Provider seeking to adjudicate it bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee or other similar official for
it or any substantial part of its property or (iii) any Seller Party or Provider
shall take any corporate action to authorize any of the actions set forth in
clauses (i) or (ii) above in this subsection (d).

(e) Any Seller shall fail to comply with the terms of Section 2.6 hereof and
such failure shall not have been remedied within one Business Day.

(f) (i) As at the end of any calendar month, the average of the Default Ratios
for the three most recently-ended calendar months shall exceed 4.50%, or (ii) as
at the end of any calendar month, the average of the Dilution Ratios for the
three most recently-ended calendar months shall exceed 2.25%, or (iii) as at the
end of any calendar month, the average of the Delinquency Ratios for the three
most recently-ended calendar months shall exceed 2.50%.

 

48



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(g) A Change of Control shall occur.

(h) (i) One or more final judgments for the payment of money shall be entered
against any Seller or (ii) one or more final judgments for the payment of money
in an amount in excess of $50,000,000, individually or in the aggregate, shall
be entered against any Servicer on claims not covered by insurance or as to
which the insurance carrier has denied its responsibility, and such judgment
shall continue unsatisfied and in effect for thirty (30) consecutive days
without a stay of execution.

(i) The “Termination Date” under and as defined in any Receivables Sale
Agreement shall occur under any such Receivables Sale Agreement or any Seller or
any Originator shall fail to observe any term or condition of any Receivables
Sale Agreement or shall waive its right to enforce the terms and conditions of
any Receivables Sale Agreement, or any Originator shall for any reason cease to
transfer, or cease to have the legal capacity to transfer, or otherwise be
incapable of transferring Receivables to any Seller under any Receivables Sale
Agreement (other than an Immaterial Originator which ceases to transfer
Receivables subject to and in accordance with Section 1.7 of any Receivables
Sale Agreement).

(j) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of any Seller, or any Obligor shall directly
or indirectly contest in any manner such effectiveness, validity, binding nature
or enforceability, or the Agent for the benefit of the Purchasers shall cease to
have a valid and perfected first priority security interest in the Receivables,
the Related Security and the Collections with respect thereto and the Collection
Accounts.

(k) Provider shall fail to perform or observe any term, covenant or agreement
required to be performed by it under any Performance Undertaking, or any
Performance Undertaking shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Provider, or Provider shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability.

(l) Any Person shall be appointed as an Independent Manager of a Seller without
prior notice thereof having been given to the Agent in accordance with
Section 7.1(b)(vii) or without the written acknowledgement by the Agent that
such Person conforms, to the satisfaction of the Agent, with the criteria set
forth in the definition herein of “Independent Manager.”

(m) (i) Provider shall fail to own, free and clear of any Adverse Claims, in the
aggregate, either directly or indirectly, 100% of the limited partnership
interests of Dairy Group and 99.9% of the partnership interests of Dairy Group,
or Dairy Group Receivables GP, LLC (f/k/a Suiza Receivables GP, LLC) shall fail
to own, free and clear

 

49



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

of any Adverse Claims (except any Adverse Claim in favor of the Collateral Agent
in accordance with the Dean Credit Agreement), 100% of the general partnership
interests of Dairy Group and 0.1% of the partnership interests of Dairy Group,
or Provider and Suiza Dairy Group, LLC shall fail to own, free and clear of any
Adverse Claims (except any Adverse Claim in favor of the Collateral Agent in
accordance with the Dean Credit Agreement), in the aggregate, either directly or
indirectly, 100% of the membership interests of Dairy Group Receivables GP, LLC.

(ii) Provider shall fail to own, free and clear of any Adverse Claims, in the
aggregate, either directly or indirectly, 100% of the limited partnership
interests of Dairy Group II and 99.9% of the partnership interests of Dairy
Group II, or Dairy Group Receivables GP II, LLC shall fail to own, free and
clear of any Adverse Claims (except any Adverse Claim in favor of the Collateral
Agent in accordance with the Dean Credit Agreement), 100% of the general
partnership interests of Dairy Group II and 0.1% of the partnership interests of
Dairy Group II, or Provider and Dean Dairy Holdings, LLC shall fail to own, free
and clear of any Adverse Claims (except any Adverse Claim in favor of the
Collateral Agent in accordance with the Dean Credit Agreement), in the
aggregate, either directly or indirectly, 100% of the membership interests of
Dairy Group Receivables GP II, LLC.

(iii) Provider shall fail to own, free and clear of any Adverse Claims, in the
aggregate, either directly or indirectly, 100% of the limited partnership
interests of WhiteWave and 99.9% of the partnership interests of WhiteWave, or
WhiteWave Receivables GP, LLC shall fail to own, free and clear of any Adverse
Claims (except any Adverse Claim in favor of the Collateral Agent in accordance
with the Dean Credit Agreement), 100% of the general partnership interests of
WhiteWave and 0.1% of the partnership interests of WhiteWave, or Provider and
WhiteWave Foods Company shall fail to own, free and clear of any Adverse Claims
(except any Adverse Claim in favor of the Collateral Agent in accordance with
the Dean Credit Agreement), in the aggregate, either directly or indirectly,
100% of the membership interests of WhiteWave Receivables GP, LLC.

(iv) Provider shall fail to own, free and clear of any Adverse Claims, in the
aggregate, either directly or indirectly, 100% of the limited partnership
interests of Morningstar Receivables and 99.9% of the partnership interests of
Morningstar Receivables, or Morningstar Receivables GP, LLC shall fail to own,
free and clear of any Adverse Claims (except any Adverse Claim in favor of the
Collateral Agent in accordance with the Dean Credit Agreement), 100% of the
general partnership interests of Morningstar Receivables and 0.1% of the
partnership interests of Morningstar Receivables, or Provider and Dean Dairy
Holdings, LLC shall fail to own, free and clear of any Adverse

 

50



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Claims (except any Adverse Claim in favor of the Collateral Agent in accordance
with the Dean Credit Agreement), in the aggregate, either directly or
indirectly, 100% of the membership interests of Morningstar Receivables GP, LLC.

(n) Interest Coverage Ratio. (i) For so long as the Effectiveness Condition has
not been satisfied, theThe Interest Coverage Ratio, determined for any period of
four consecutive fiscal quarters ending on or about any date during any period
set forth below, shall be less than the ratio set forth below opposite such
period:

 

Period

  

Interest Coverage Ratio

12/31/2009 – 9/30/2010    2.75 to 1.00 12/31/2010 and thereafter    3.00 to 1.00

(ii) On or after the date on which the Effectiveness Condition has been
satisfied, the Interest Coverage Ratio, determined for any period of four
consecutive fiscal quarters ending on or about any date during any period set
forth below, shall be less than the ratio set forth below opposite such period:

 

Period

  

Interest Coverage Ratio

11/24/2010 – 12/31/2011    2.50 to 1.00 3/31/2012 – 12/31/2012    2.75 to 1.00
3/31/2013 and thereafter    3.00 to 1.00

(o) Leverage Ratio. (i) For so long as the Effectiveness Condition has not been
satisfied, theThe Leverage Ratio, determined for any period of four consecutive
fiscal quarters ending on or about any date during any period set forth below,
shall be greater than the ratio set forth below opposite such period:

 

Period

  

Leverage Ratio

11/24/2010 – 3/31/2011    5.50 to 1.00 6/30/2011 – 9/30/2012    5.00 to 1.00
12/31/2012 and thereafter    4.50 to 1.00

(ii) On or after the date on which the Effectiveness Condition has been
satisfied, the Leverage Ratio, determined for any period of four consecutive
fiscal quarters ending on or about any date during any period set forth below,
shall be greater than the ratio set forth below opposite such period:

 

Period

  

Leverage Ratio

11/24/10 – 12/31/2011    5.75 to 1.00 3/31/2012 – 12/31/2012    5.50 to 1.00
3/31/2013 – 6/30/2013    5.25 to 1.00 9/30/2013 and thereafter    4.50 to 1.00

(p) Minimum Available Revolving Commitment. For each of the months of January,
February, May, June and July of each fiscal year, if the Leverage Ratio for such
month is greater than 4.25 to 1.00 (each such month, a “Subject Month”), the
Provider shall fail to maintain an Available Revolving Commitment (as defined in
the Dean Credit Agreement) at all times during such Subject Month of at least
$50,000,000.00 under the Dean Credit Agreement; unless, at all times any such
failure is continuing with respect to any Subject Month, the Servicers shall
prepare and forward to the Agent and each Financial Institution a Weekly Report
for each week during such Subject Month.

(q) Senior Secured Leverage Ratio. On or after the date on which the
Effectiveness Condition has been satisfied, theThe Senior Secured Leverage
Ratio, determined for any period of four consecutive fiscal quarters ending on
or about any date during any period set forth below, shall be greater than the
ratio set forth below opposite such period:

 

Period

  

Senior Secured
Leverage Ratio

11/24/10 – 12/31/2011    4.25 to 1.00 3/31/2012 – 12/31/2012    3.75 to 1.00
3/31/2013 and thereafter    3.50 to 1.00

 

51



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Agent may, or upon the direction of the Required
Purchasers shall, take any of the following actions: (i) replace any Person then
acting as Servicer, (ii) declare the Amortization Date to have occurred,
whereupon the Amortization Date shall forthwith occur, without demand, protest
or further notice of any kind, all of which are hereby expressly waived by each
Seller Party; provided, however, that (A) upon the occurrence of an Amortization
Event described in Section 9.1(d)(ii), or of an actual or deemed entry of an
order for relief with respect to any Seller Party under the Federal Bankruptcy
Code, the Amortization Date shall automatically occur, without demand, protest
or any notice of any kind, all of which are hereby expressly waived by each
Seller Party and (B) upon the occurrence of an Amortization Event described in
Section 9.1(a), 9.1(d) or 9.1(e), by three (3) Business Days’ notice to the
Agent, each other Purchaser and the Administrative Seller, the affected
Financial Institution in the case of a Section 9.1(a) Amortization Event and any
Financial Institution in the case of a Section 9.1(d) or 9.1(e) Amortization
Event may terminate its Commitment hereunder whereupon such Financial
Institution shall be deemed to be a “Terminating Financial Institution” for the
purposes hereof, (iii) to the fullest extent permitted by applicable law,
declare that the Default Fee shall accrue with respect to any of the Aggregate
Unpaids outstanding at such time, (iv) deliver the Collection Notices to the
Collection Banks, (v) notify Obligors of the Purchasers’ interest in the
Receivables, and (vi) notify Provider of the Purchaser’s interest in the Demand
Notes, make demand for any and all payments due thereunder and direct that such
payments be made directly to the Agent or its designee. The aforementioned
rights and remedies shall be without limitation, and shall be in addition to all
other rights and remedies of the Agent and the Purchasers otherwise available
under any other provision of this Agreement, by operation of law, at equity or
otherwise, all of which are hereby expressly preserved, including, without
limitation, all rights and remedies provided under the UCC, all of which rights
shall be cumulative.

ARTICLE X

INDEMNIFICATION

Section 10.1 Indemnities by the Seller Parties. Without limiting any other
rights that the Agent, the LC Bank, any Purchaser, any Funding Source or any of
their respective Affiliates may have hereunder or under applicable law, (A) each
Seller hereby agrees to indemnify (and pay upon demand to) the Agent, the LC
Bank, each Purchaser, each Funding Source and their respective Affiliates,
assigns, officers, directors and employees (each an “Indemnified Party”) from
and against any and all damages, losses, claims, taxes, liabilities, costs,
expenses and for all other amounts payable, including reasonable attorneys’ fees
(which attorneys may be employees of any Indemnified Party) and disbursements
(all of the foregoing being collectively referred to as “Indemnified Amounts”)
awarded against or incurred by any of them arising out of or as a result of this
Agreement, or the use of the proceeds of any purchase hereunder, or the
acquisition, funding or ownership, either directly or indirectly, by a Purchaser
or a Funding Source of a Purchaser Interest or of an interest in the
Receivables, or any Receivable or any

 

52



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Contract or any Writing, or the issuance of any Letters of Credit in connection
with this Agreement or the making of any Participation Advances in connection
therewith, or any action of any Seller Party, any Originator or any Affiliate of
any of the foregoing and (B) the Servicers hereby agree to indemnify (and pay
upon demand to) each Indemnified Party for Indemnified Amounts awarded against
or incurred by any of them arising out of any Servicer’s activities as Servicer
hereunder excluding, however, in all of the foregoing instances under the
preceding clauses (A) and (B):

(i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(ii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(iii) franchise taxes and taxes imposed by the jurisdiction in which such
Indemnified Party’s principal executive office is located, on or measured by the
overall net income of such Indemnified Party to the extent that the computation
of such taxes is consistent with the characterization for income tax purposes of
the acquisition by the Purchasers of Purchaser Interests as a loan or loans by
the Purchasers to the Sellers secured by the Receivables, the Related Security,
the Collection Accounts and the Collections;

provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement. Without limiting the generality
of the foregoing indemnification, each Seller shall indemnify each Indemnified
Party for Indemnified Amounts (including, without limitation, losses in respect
of uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to any Seller or any Servicer) relating to or resulting
from:

(i) any representation or warranty made by any Seller Party or any Originator in
its capacity as seller under any Receivables Sale Agreement (or any officers of
any such Person) under or in connection with this Agreement, any other
Transaction Document or any other information or report delivered by any such
Person pursuant hereto or thereto, which shall have been false or incorrect when
made or deemed made;

(ii) the failure by any Seller, any Servicer, any Originator to comply with any
applicable law, rule or regulation with

 

53



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

respect to any Receivable or Writing or Contract related thereto, or the
nonconformity of any Receivable or Writing or Contract included therein with any
such applicable law, rule or regulation or any failure of any Originator to keep
or perform any of its obligations, express or implied, with respect to the
Writing or Contract;

(iii) any failure of any Seller, any Servicer, any Originator to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Writing or Contract or any Receivable;

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Writing or
Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;

(vi) the commingling of Collections of Receivables at any time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or , a Reinvestment
or drawings under any Letter of Credit, the ownership of the Purchaser
Interests, the issuance of any Letters of Credit or any other investigation,
litigation or proceeding relating to any Seller, any Servicer, any Originator in
which any Indemnified Party becomes involved as a result of any of the
transactions contemplated hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) any Amortization Event described in Section 9.1(d);

 

54



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(x) any failure of any Seller to acquire and maintain legal and equitable title
to, and ownership of any Receivable and the Related Security and Collections
with respect thereto from the applicable Originator, free and clear of any
Adverse Claim (other than as created hereunder); or any failure of any Seller to
give reasonably equivalent value to applicable Originator under the Receivables
Sale Agreement to which it is a party in consideration of the transfer
thereunder by such Originator of any Receivable or any attempt by any Person to
void such transfer under statutory provisions or common law or equitable action;

(xi) any failure to vest and maintain vested in the Agent for the benefit of the
Purchasers, or to transfer to the Agent for the benefit of the Purchasers, legal
and equitable title to, and ownership of, a first priority perfected undivided
percentage ownership interest (to the extent of the Purchaser Interests
contemplated hereunder) or security interest in the Receivables, the Related
Security and the Collections, free and clear of any Adverse Claim (except as
created by the Transaction Documents);

(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Incremental Purchase or Reinvestment or at
any subsequent time;

(xiii) any action or omission by any Seller Party that reduces or impairs the
rights of the Agent or the Purchasers with respect to any Receivable or the
value of any such Receivable;

(xiv) any attempt by any Person to void any Incremental Purchase or Reinvestment
hereunder under statutory provisions or common law or equitable action; and

(xv) the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included.

Section 10.2 Increased Cost and Reduced Return.

(a) If any Regulatory Change (i) subjects the LC Bank, any Purchaser or any
Funding Source to any charge or withholding on or with respect to any Funding
Agreement or this Agreement or the LC Bank’s, a Purchaser’s or Funding Source’s
obligations under a Funding Agreement or this Agreement, or on or with respect
to the Receivables, any Letter of Credit or any Participation Advances, or
changes the basis of taxation of payments to any Purchaser or any Funding Source
of any amounts payable

 

55



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

under any Funding Agreement or this Agreement (except for changes in the rate of
tax on the overall net income of a Purchaser or Funding Source or taxes excluded
by Section 10.1) or (ii) imposes, modifies or deems applicable any reserve,
assessment, fee, tax, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of, or liabilities of the LC
Bank, a Funding Source or a Purchaser, or credit extended by the LC Bank, a
Funding Source or a Purchaser pursuant to a Funding Agreement or this Agreement
or (iii) imposes any other condition the result of which is to increase the cost
to the LC Bank, a Funding Source or a Purchaser of performing its obligations
under a Funding Agreement or this Agreement, or to reduce the rate of return on
the LC Bank’s, a Funding Source’s or Purchaser’s capital as a consequence of its
obligations under a Funding Agreement or this Agreement, or to reduce the amount
of any sum received or receivable by the LC Bank, a Funding Source or a
Purchaser under a Funding Agreement or this Agreement, or to require any payment
calculated by reference to the amount of interests or loans held or interest
received by it, then, upon demand by the Agent, the Sellers shall pay to the
Agent, for the benefit of the LC Bank, the relevant Funding Source or the
Purchaser, as applicable, such amounts charged to such LC Bank, Funding Source
or Purchaser or such amounts to otherwise compensate such LC Bank, Funding
Source or such Purchaser for such increased cost or such reduction. The term
“Regulatory Change” shall mean (i) the adoption after the date hereof of any
applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy) or any change therein after the date
hereof, or (ii) any change after the date hereof in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency, or (iii) the compliance,
whether commenced prior to or after the date hereof, by any Funding Source or
Purchaser with the final ; provided that for purposes of this definition,
(x) the United States bank regulatory rule titled Risk-Based Capital Guidelines;
Capital Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modification to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, or any(y) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules or regulations promulgated, guidelines or directives thereunder, issued in
connection therewith or in implementation thereof, and (z) all requests, rules,
guidelines and directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any such agencysuccessor or
similar authority) or the United States or foreign regulatory authorities, shall
in each case be deemed to be a “Regulatory Change”, regardless of the date
enacted, adopted, issued or implemented.

(b) A certificate of the applicable LC Bank, Purchaser or Funding Source setting
forth the amount or amounts necessary to compensate such LC Bank, Purchaser or
Funding Source pursuant to paragraph (a) of this Section 10.2 shall be delivered
to the Sellers and shall be conclusive absent manifest error. The Sellers shall
pay the Agent, for distribution to such LC Bank, Purchaser or Funding Source,
the amount as due on any such certificate on the next Settlement Date following
receipt of such notice.

(c) If any Purchaser or any Funding Source has or anticipates having any claim
for compensation from the Seller pursuant to clause (iii) of the definition of

 

56



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Regulatory Change appearing in paragraph (a) of this Section 10.2, and such
Purchaser or Funding Source believes that having the facility publicly rated by
one credit rating agency would reduce the amount of such compensation by an
amount deemed by such Purchaser or Funding Source to be material, such Purchaser
or Funding Source shall provide written notice to the Sellers and the Servicer
(a “Ratings Request”) that such Purchaser or Funding Source intends to request a
public rating of the facility from one credit rating agency selected by such
Purchaser or Funding Source and reasonably acceptable to the Sellers, of at
least “A” or its equivalent (the “Required Rating”). The Sellers and the
Servicer agree that they shall cooperate with such Purchaser’s or Funding
Source’s efforts to obtain the Required Rating, and shall provide the applicable
credit rating agency (either directly or through distribution to the Agent,
Purchaser or Funding Source), any information requested by such credit rating
agency for purposes of providing and monitoring the Required Rating. The
Purchasers shall pay the initial fees payable to the credit rating agency for
providing the rating and the Sellers shall pay all ongoing fees payable to the
credit rating agency for their continued monitoring of the rating. Nothing in
this Section 10.2(c) shall preclude any Purchaser or Funding Source from
demanding compensation from the Seller pursuant to Section 10.2(a) hereof at any
time and without regard to whether the Required Rating shall have been obtained,
or shall require any Purchaser or Funding Source to obtain any rating on the
facility prior to demanding any such compensation from the Sellers.

Section 10.3 Other Costs and Expenses. Each Seller shall reimburse the Agent,
the LC Bank and each Purchaser on demand for all costs and out-of-pocket
expenses in connection with the preparation, execution, delivery and
administration of this Agreement, the transactions contemplated hereby and the
other documents to be delivered hereunder, including without limitation, the
cost of any Purchaser’s auditors auditing the books, records and procedures of
any Seller Party on behalf of the LC Bank or the Purchasers (subject to the
limitations set forth in Section 7.1(d) with respect to annual audits),
reasonable fees and out-of-pocket expenses of legal counsel for each Purchaser,
the LC Bank and the Agent (which such counsel may be employees of any Purchaser,
the LC Bank or the Agent) with respect thereto and with respect to advising any
Purchaser, the LC Bank or the Agent as to their respective rights and remedies
under this Agreement. Each Seller shall reimburse the Agent on demand for any
and all costs and expenses of the Agent, the LC Bank and the Purchasers, if any,
including reasonable counsel fees and expenses in connection with the
enforcement of this Agreement and the other documents delivered hereunder and in
connection with any restructuring or workout of this Agreement or such
documents, or the administration of this Agreement following an Amortization
Event. Each Seller shall reimburse each Company on demand for all other costs
and expenses incurred by such Company (“Other Costs”), including, without
limitation, the cost of auditing such Company’s books by certified public
accountants, the cost of rating the Commercial Paper by independent financial
rating agencies, and the reasonable fees and out-of-pocket expenses of counsel
for such Company or any counsel for any shareholder of such Company with respect
to advising such Company or such shareholder as to matters relating to such
Company’s operations.

 

57



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 10.4 Allocations. Each Company shall allocate the liability for Other
Costs among the Sellers and other Persons with whom such Company has entered
into agreements to purchase interests in receivables (“Other Sellers”). If any
Other Costs are attributable to the Sellers and not attributable to any Other
Seller, the Sellers shall be solely liable for such Other Costs. However, if
Other Costs are attributable to Other Sellers and not attributable to the
Sellers, such Other Sellers shall be solely liable for such Other Costs. All
allocations to be made pursuant to the foregoing provisions of this Article X
shall be made by the applicable Company in its sole discretion and shall be
binding on the Sellers and the Servicers.

Section 10.5 Accounting Based Consolidation Event. Upon demand by the Agent, the
Sellers shall pay to the Agent, for the benefit of the relevant Funding Source,
such amounts as such Funding Source reasonably determines will compensate or
reimburse such Funding Source for any (i) fee, expense or increased cost charged
to, incurred or otherwise suffered by such Funding Source, (ii) reduction in the
rate of return on such Funding Source’s capital or reduction in the amount of
any sum received or receivable by such Funding Source or (iii) internal capital
charge or other imputed cost determined by such Funding Source to be allocable
to the Sellers or the transactions contemplated in this Agreement, in each case
resulting from or in connection with the consolidation, for financial and/or
regulatory accounting purposes, of all or any portion of the assets and
liabilities of Company or, if applicable, its related commercial paper issuer,
that are subject to this Agreement or any other Transaction Document with all or
any portion of the assets and liabilities of a Funding Source. Amounts under
this Section 10.5 may be demanded at any time without regard to the timing of
issuance of any financial statement by the Conduit or by any Funding Source. A
certificate of the Funding Source setting forth the amount or amounts necessary
to compensate such Funding Source pursuant to this Section 10.5 shall be
delivered to the Sellers and shall be conclusive absent manifest error. The
Sellers shall pay such Funding Source the amount as due on any such certificate
on the next Settlement Date following receipt of such notice.

Section 10.6 Required Ratings. The Agent shall have the right at any time to
request that a public rating of the Facility of at least “A” or its equivalent
(the “Agent Required Rating”) be obtained from one credit rating agency
acceptable to the Agent-. Each of the Sellers and the Servicer agree that they
shall cooperate with the Agent’s efforts to obtain the Agent Required Rating,
and shall provide the Agent, for distribution to the applicable credit rating
agency, any information requested by such credit rating agency for purposes of
providing the Agent Required Rating. Any such request (a “Agent Ratings
Request”) shall be in writing, and if the Agent Required Rating is not obtained
within 60 days following the date of such Agent Ratings Request (unless the
failure to obtain the Agent Required Rating is solely the result of the Agent’s
failure to provide the credit rating agency with sufficient information to
permit the credit rating agency to perform its analysis, and is not the result
of the Sellers’ or the Servicer’s failure to cooperate or provide sufficient
information to the Agent), (i) upon written notice by the Agent to the Sellers,
which notice shall be given no less than 60 days following such failure to
obtain the Agent Required Rating, the Amortization Date shall occur, and
(ii) outstanding Capital shall thereafter incur the Default Fee. The Purchasers
shall pay the

 

58



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

initial fees payable to the credit rating agency for providing the Agent
Required Rating, and the Sellers shall pay all ongoing fees payable to the
credit rating agency for its continued monitoring of the Agent Required Rating.

ARTICLE XI

THE AGENT

Section 11.1 Authorization and Action. Each Purchaser hereby designates and
appoints JPMorgan to act as its agent hereunder and under each other Transaction
Document, and authorizes the Agent to take such actions as agent on its behalf
and to exercise such powers as are delegated to the Agent by the terms of this
Agreement and the other Transaction Documents together with such powers as are
reasonably incidental thereto. The LC Bank hereby designates and appoints
JPMorgan to act as its agent hereunder and under each other Transaction Document
in respect of protecting and maintaining the security interest granted under
Section 14.14(b), and authorizes the Agent to take such actions as agent on its
behalf and to exercise such powers as are delegated to the Agent by the terms of
this Agreement and the other Transaction Documents together with such powers as
are reasonably incidental thereto. The Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in any other
Transaction Document, or any fiduciary relationship with any Purchaser or the LC
Bank, and no implied covenants, functions, responsibilities, duties, obligations
or liabilities on the part of the Agent shall be read into this Agreement or any
other Transaction Document or otherwise exist for the Agent. In performing its
functions and duties hereunder and under the other Transaction Documents, the
Agent shall act solely as agent for the Purchasers and the LC Bank to the extent
set forth herein, and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for any Seller Party or
any of such Seller Party’s successors or assigns. The Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement, any other Transaction Document or applicable law.
The appointment and authority of the Agent hereunder shall terminate upon the
indefeasible payment in full of all Aggregate Unpaids. EachThe LC Bank and each
Purchaser hereby authorizes the Agent to execute each of thefile such Uniform
Commercial Code financing statements on behalf of such Purchaser (the terms of
which shall be binding on such Purchaser)against the Seller Parties as it may
deem necessary or desirable in its sole discretion.

Section 11.2 Delegation of Duties. The Agent may execute any of its duties under
this Agreement and each other Transaction Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

Section 11.3 Exculpatory Provisions. Neither the Agent nor any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
or any other Transaction Document (except for its, their or such Person’s own
gross negligence or willful misconduct), or (ii) responsible in any manner to
the LC Bank or any of the Purchasers for any recitals, statements,
representations or warranties made by any Seller

 

59



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Party contained in this Agreement, any other Transaction Document or any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, this Agreement, or any other
Transaction Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement, or any other Transaction
Document or any other document furnished in connection herewith or therewith, or
for any failure of any Seller Party to perform its obligations hereunder or
thereunder, or for the satisfaction of any condition specified in Article VI, or
for the perfection, priority, condition, value or sufficiency of any collateral
pledged in connection herewith. The Agent shall not be under any obligation to
the LC Bank or any Purchaser to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement or any other Transaction Document, or to inspect the
properties, books or records of the Seller Parties. The Agent shall not be
deemed to have knowledge of any Amortization Event or Potential Amortization
Event unless the Agent has received notice from a Seller, the LC Bank or a
Purchaser.

Section 11.4 Reliance by Agent. The Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Sellers), independent accountants
and other experts selected by the Agent. The Agent shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of the LC Bank, the Required Purchasers or all of the Purchasers, as
applicable, as it deems appropriate and it shall first be indemnified to its
satisfaction by the Financial Institutions, provided that unless and until the
Agent shall have received such advice, the Agent may take or refrain from taking
any action, as the Agent shall deem advisable and in the best interests of the
LC Bank and the Purchasers. The Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the LC
Bank, the Required Purchasers or all of the Purchasers, as applicable, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon the LC Bank and all the Purchasers.

Section 11.5 Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that neither the Agent, nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by the Agent hereafter
taken, including, without limitation, any review of the affairs of any Seller
Party, shall be deemed to constitute any representation or warranty by the
Agent. EachThe LC Bank and each Purchaser represents and warrants to the Agent
that it has and will, independently and without reliance upon the Agent or any
other Purchaser and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of any Seller and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.

 

60



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 11.6 Reimbursement and Indemnification. The Financial Institutions agree
to reimburse and indemnify the Agent and its officers, directors, employees,
representatives and agents, ratably based on the ratio of each Financial
Institution’s Commitment to the aggregate Commitment, to the extent not paid or
reimbursed by the Seller Parties (i) for any amounts for which the Agent, acting
in its capacity as Agent, is entitled to reimbursement by the Seller Parties
hereunder and (ii) for any other expenses incurred by the Agent, in its capacity
as Agent and acting on behalf of the Purchasers, in connection with the
administration and enforcement of this Agreement and the other Transaction
Documents; provided that the Agent shall not be entitled to any indemnity or
reimbursement under this Section 11.6 for any expenses resulting from the gross
negligence or willful misconduct of the Agent, as determined by a final and
non-appealable judgment rendered by a court of competent jurisdiction.

Section 11.7 Agent in Its Individual Capacity. The Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Seller or any Affiliate of any Seller as though the Agent were not the
Agent hereunder. With respect to the acquisition of Purchaser Interests or the
making of Participation Advances pursuant to this Agreement, the Agent shall
have the same rights and powers under this Agreement in its individual capacity
as any Purchaser (including any Purchaser that is an LC Participant) and may
exercise the same as though it were not the Agent, and the terms “Financial
Institution,” “Related Financial Institution,” “Purchaser,” “Financial
Institutions,” “Related Financial Institutions,” “LC Participant” and
“Purchasers” shall include the Agent in its individual capacity.

Section 11.8 Successor Agent. The Agent may, upon five days’ notice to the
Administrative Seller, the LC Bank and the Purchasers, and the Agent will, upon
the direction of all of the Purchasers (other than the Agent, in its individual
capacity) resign as Agent. If the Agent shall resign, then the Required
Purchasers during such five-day period shall appoint, with the consent of the
Administrative Seller, such consent not to be unreasonably withheld or delayed,
from among the Purchasers a successor agent. If for any reason no successor
Agent is appointed by the Required Purchasers during such five-day period, then
effective upon the termination of such five day period, the Purchasers shall
perform all of the duties of the Agent hereunder and under the other Transaction
Documents and the Sellers and the Servicers (as applicable) shall make all
payments in respect of the Aggregate Unpaids directly to the applicable
Purchasers and for all purposes shall deal directly with the Purchasers. After
the effectiveness of any retiring Agent’s resignation hereunder as Agent, the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Transaction Documents and the provisions of this Article XI and
Article X shall continue in effect for its benefit with respect to any actions
taken or omitted to be taken by it while it was Agent under this Agreement and
under the other Transaction Documents.

 

61



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

ARTICLE XII

ASSIGNMENTS; PARTICIPATIONS

Section 12.1 Assignments. (a) Each Seller Party, the LC Bank, the Agent and each
Purchaser hereby agree and consent to the complete or partial assignment by any
Company of all or any portion of its rights under, interest in, title to and
obligations under this Agreement to any Funding Source pursuant to any Funding
Agreement or to any other Person, and upon such assignment, such Company shall
be released from its obligations so assigned. Further, each Seller Party, the LC
Bank, the Agent and each Purchaser hereby agree that any assignee of any Company
of this Agreement or of all or any of the Purchaser Interests of any Company
shall have all of the rights and benefits under this Agreement as if the term
“Company” explicitly referred to and included such party (provided that (i) the
Purchaser Interests of any such assignee that is a Company or a commercial paper
conduit shall accrue CP Costs based on such Company’s Company Costs or on such
commercial paper conduit’s cost of funds, respectively, and (ii) the Purchaser
Interests of any other such assignee shall accrue Yield pursuant to
Section 4.1), and no such assignment shall in any way impair the rights and
benefits of any Company hereunder. Neither any Seller nor any Servicer shall
have the right to assign its rights or obligations under this Agreement.

(b) Any Financial Institution may at any time and from time to time assign to
one or more Persons (“Purchasing Financial Institutions”) all or any part of its
rights and obligations under this Agreement (including in its capacity as an LC
Participant, if applicable) pursuant to an assignment agreement, substantially
in the form set forth in Exhibit VII hereto (the “Assignment Agreement”)
executed by such Purchasing Financial Institution and such selling Financial
Institution. The consent of the Company in such selling Financial Institution’s
Purchaser Group and the consent of the Administrative Seller shall be required
prior to the effectiveness of any such assignment; provided, however, that in
the event the Administrative Seller fails to consent to any proposed Purchasing
Financial Institution during the thirty (30) day period following the
Administrative Seller’s initial receipt of a request for its consent to any such
assignment, only the consent of the Company in such selling Financial
Institution’s Purchaser Group shall thereafter be required with respect to any
such assignment. Each assignee of a Financial Institution must (i) have a
short-term debt rating of A-1 or better by Standard & Poor’s Ratings Group and
P-1 by Moody’s Investor Service, Inc. and (ii) agree to deliver to the Agent,
promptly following any request therefor by the Agent or the Company in such
selling Financial Institution’s Purchaser Group, an enforceability opinion in
form and substance satisfactory to the Agent and such Company (such opinion may
be delivered by in-house counsel of such assignee). Upon delivery of the
executed Assignment Agreement to the Agent, such selling Financial Institution
shall be released from its obligations hereunder to the extent of such
assignment. Thereafter the Purchasing Financial Institution shall for all
purposes be a Financial Institution party to this Agreement and shall have all
the rights and obligations of a Financial Institution (including, without
limitation, the applicable obligations of a Related Financial Institution) under
this Agreement to the same extent as if it were an original party hereto and no
further consent or action by any Seller, the Purchasers, the LC Bank or the
Agent shall be required.

 

62



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(c) Each of the Financial Institutions agrees that in the event that it shall
cease to have a short-term debt rating of A-1 or better by Standard & Poor’s
Ratings Group and P-1 by Moody’s Investor Service, Inc. (or, solely in the case
of CLNY, a short-term debt rating of A-2 or better by Standard & Poor’s Ratings
Group and P-2 by Moody’s Investor Service, Inc.) (an “Affected Financial
Institution”), such Affected Financial Institution shall be obliged, at the
request of the Company in such Affected Financial Institution’s Purchaser Group
or the Agent, to assign all of its rights and obligations hereunder to
(x) another Financial Institution in such Affected Financial Institution’s
Purchaser Group or (y) another funding entity nominated by the Agent and
acceptable to the Company in such Affected Financial Institution’s Purchaser
Group, and willing to participate in this Agreement through the Liquidity
Termination Date in the place of such Affected Financial Institution; provided
that the Affected Financial Institution receives payment in full, pursuant to an
Assignment Agreement, of an amount equal to such Financial Institution’s Pro
Rata Share of the Aggregate Capital and Yield owing to the Financial
Institutions in such Affected Financial Institution’s Purchaser Group and all
accrued but unpaid fees and other costs and expenses payable in respect of its
Pro Rata Share of the Purchaser Interests of the Financial Institutions in such
Affected Financial Institution’s Purchaser Group.

Section 12.2 Participations. Any Financial Institution may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share of the Purchaser
Interests of the Financial Institutions in such Financial Institution’s
Purchaser Group or any other interest of such Financial Institution hereunder.
Notwithstanding any such sale by a Financial Institution of a participating
interest to a Participant, such Financial Institution’s rights and obligations
under this Agreement shall remain unchanged, such Financial Institution shall
remain solely responsible for the performance of its obligations hereunder, and
each Seller, the LC Bank, each Company and the Agent shall continue to deal
solely and directly with such Financial Institution in connection with such
Financial Institution’s rights and obligations under this Agreement. Each
Financial Institution agrees that any agreement between such Financial
Institution and any such Participant in respect of such participating interest
shall not restrict such Financial Institution’s right to agree to any amendment,
supplement, waiver or modification to this Agreement, except for any amendment,
supplement, waiver or modification described in Section 14.1(b)(i).

Section 12.3 Federal Reserve. Any Financial Institution may at any time pledge
or grant a security interest in all or any portion of its rights (including,
without limitation, any Purchaser Interest and any rights to payment of Capital
and Yield) under this Agreement to secure obligations of such Financial
Institution to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or grant of a security interest; provided that no such pledge or
grant of a security interest shall release a Financial Institution from any of
its obligations hereunder, or substitute any such pledgee or grantee for such
Financial Institution as a party hereto.

 

63



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

ARTICLE XIII

INTENTIONALLY OMITTED

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Waivers and Amendments. (a) No failure or delay on the part of the
Agent or any Purchaser in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other further exercise
thereof or the exercise of any other power, right or remedy. The rights and
remedies herein provided shall be cumulative and nonexclusive of any rights or
remedies provided by law. Any waiver of this Agreement shall be effective only
in the specific instance and for the specific purpose for which given.

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 14.1(b). Each Company, each Seller and the Agent, at the direction of
the Required Purchasers, may enter into written modifications or waivers of any
provisions of this Agreement, provided, however, that with respect to any
modification or waiver, the Rating Agencies then rating the commercial paper
notes of the Rabo Company, the SunTrust Company and the CLPNC Company shall have
confirmed that the ratings of the commercial paper notes of the Rabo Company,
the SunTrust Company and the CLPNC Company will not be downgraded or withdrawn
as a result of such modification or waiver; and provided, further, that no such
modification or waiver shall:

(i) without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by any
Seller or any Servicer, (B) reduce the rate or extend the time of payment of
Yield or any CP Costs (or any component of Yield or CP Costs), (C) reduce any
fee payable to the Agent for the benefit of the Purchasers, (D) except pursuant
to Article XII hereof, change the amount of the Capital of any Purchaser, any
Financial Institution’s Pro Rata Share, any Company’s Pro Rata Share, any LC
Participant’s LC Share, any Financial Institution’s Commitment or any Company’s
Company Purchase Limit (other than, to the extent applicable, pursuant to
Section 4.6), (E) amend, modify or waive any provision of the definition of
Required Purchasers or this Section 14.1(b), (F) consent to or permit the
assignment or transfer by any Seller of any of its rights and obligations under
this Agreement, (G) change the definition of “Eligible Receivable,” “Loss
Reserve,” “Yield and Servicer Reserve,” “Default Ratio,” “Delinquency Ratio,”
“Dilution Reserve,” or “Dilution Ratio” or amend or modify Section 9.1(f) or
(H) amend or modify any defined term (or any defined term used directly or
indirectly in such defined term) used in clauses (A) through (G) above in a
manner that would circumvent the intention of the restrictions set forth in such
clauses; or

 

64



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(ii) without the written consent of the then Agent, amend, modify or waive any
provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent.

Notwithstanding the foregoing, (i) without the consent of the Financial
Institutions, but with the consent of the Administrative Seller, the Agent may
amend this Agreement solely to add additional Persons as Financial Institutions
hereunder and (ii) the Agent, the Required Purchasers and each Company may enter
into amendments to modify any of the terms or provisions of Article XI, Article
XII, Section 14.13 or any other provision of this Agreement without the consent
of any Seller Party, provided that such amendment has no negative impact upon
such Seller Party and provided further that the Rating Agencies then rating the
commercial paper notes of the Rabo Company, the SunTrust Company and the CLPNC
Company shall have confirmed that the ratings of the commercial paper notes of
the Rabo Company, the SunTrust Company and the CLPNC Company will not be
downgraded or withdrawn as a result of such amendments. Any modification or
waiver made in accordance with this Section 14.1 shall apply to each of the
Purchasers equally and shall be binding upon each Seller Party, the Purchasers
and the Agent.

Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on Schedule E hereto or at such other address or
telecopy number as such Person may hereafter specify for the purpose of notice
to each of the other parties hereto. Each such notice or other communication
shall be effective (i) if given by telecopy, upon the receipt thereof, (ii) if
given by mail, three (3) Business Days after the time such communication is
deposited in the mail with first class postage prepaid or (iii) if given by any
other means, when received at the address specified in this Section 14.2. Each
Seller hereby authorizes the Agent and the Purchasers to effect purchases and,
selections of CP (Tranche) Accrual Periods, -Tranche Periods and Discount Rates
based on telephonic notices made by any Person whom the Agent or applicable
Purchaser in good faith believes to be acting on behalf of such Seller. Each
Seller agrees to deliver promptly to the Agent and each applicable Purchaser a
written confirmation of each telephonic notice signed by an authorized officer
of such Seller; provided, however, the absence of such confirmation shall not
affect the validity of such notice. If the written confirmation differs from the
action taken by the Agent or applicable Purchaser, the records of the Agent or
applicable Purchaser shall govern absent manifest error.

Section 14.3 Ratable Payments. If any Purchaser, whether by setoff or otherwise,
has payment made to it with respect to any portion of the Aggregate Unpaids
owing to such Purchaser (other than payments received pursuant to Section 10.2
or 10.3) in a greater proportion than that received by any other Purchaser
entitled to receive a ratable share of such Aggregate Unpaids, such Purchaser
agrees, promptly upon demand, to purchase for cash without recourse or warranty
a portion of such Aggregate Unpaids held by the other Purchasers so that after
such purchase each Purchaser will hold its ratable proportion of such Aggregate
Unpaids; provided that if all or any portion of such excess amount is thereafter
recovered from such Purchaser, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

 

65



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 14.4 Protection of Ownership Interests of the Purchasers. (a) Each
Seller agrees that from time to time, at its expense, it will promptly execute
and deliver all instruments and documents, and take all actions, that may be
necessary or reasonably desirable, or that the Agent may request, to perfect,
protect or more fully evidence the Purchaser Interests, or to enable the Agent
or the Purchasers to exercise and enforce their rights and remedies hereunder.
Without limiting the foregoing, each Seller will, upon the request of the Agent
or the Required Purchasers, execute and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments and documents, that may be necessary or desirable, or that the Agent
may reasonably request, to perfect, protect or evidence such Purchaser
Interests. At any time after the occurrence and during the continuation of an
Amortization Event, the Agent may, or the Agent may direct any Seller or any
Servicer to, notify the Obligors of Receivables, at the Sellers’ expense, of the
ownership or security interests of the Purchasers under this Agreement and may
also direct that payments of all amounts due or that become due under any or all
Receivables be made directly to the Agent or its designee. The Sellers or the
Servicers (as applicable) shall, at any Purchaser’s request, withhold the
identity of such Purchaser in any such notification.

(b) If any Seller Party fails to perform any of its obligations hereunder, the
Agent or any Purchaser may (but shall not be required to) perform, or cause
performance of, such obligations, and the Agent’s or such Purchaser’s costs and
expenses incurred in connection therewith shall be payable by the Sellers as
provided in Section 10.3. Each Seller Party irrevocably authorizes the Agent at
any time and from time to time in the sole discretion of the Agent, and appoints
the Agent as its attorney-in-fact, to act on behalf of such Seller Party (i) to
execute on behalf of any Seller as debtor and to file financing or continuation
statements (and amendments thereto and assignments thereof) necessary or
desirable in the Agent’s sole discretion to perfect and to maintain the
perfection and priority of the interest of the Purchasers and the LC Bank in the
Receivables and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as the Agent in its sole discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
the interests of the Purchasers in the Receivables. The financing statements
described in this Section 14.4(b) may describe the collateral in the same manner
as described herein or may contain an indication or description of collateral
that describes such property in any other manner as the Agent may determine, in
its sole and absolute discretion, is necessary, advisable or prudent to ensure
the perfection and priority of the interests of the Purchasers in the
Receivables, the Related Security and the Collections, and of the security
interest granted hereunder, including, without limitation, describing such
property as “all assets” or “all personal property” or “all assets, whether now
owned or hereafter acquired” or “all personal property of the debtor, whether
now owned or hereafter acquired”. This appointment is coupled with an interest
and is irrevocable. The authorization set forth in the second sentence of this
Section 14.4(b) is intended to meet all requirements for authorization by a
debtor under Article 9 of any applicable enactment of the UCC, including,
without limitation, Section 9-509 thereof.

 

66



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 14.5 Confidentiality. (a) Each Seller Party, the LC Bank and each
Purchaser shall maintain and shall cause each of its employees and officers to
maintain the confidentiality of this Agreement and the other confidential or
proprietary information with respect to the Agent, the LC Bank and each
Purchaser and their respective businesses obtained by it or them in connection
with the structuring, negotiating and execution of the transactions contemplated
herein, except that such LC Bank, such Seller Party and such Purchaser and its
officers and employees may disclose such information to such LC Bank’s, such
Seller Party’s and such Purchaser’s external accountants and attorneys and as
required by any applicable law or order of any judicial or administrative
proceeding.

(b) Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to the Agent, the Financial Institutions or the Companies by each other,
(ii) by the Agent or the Purchasers to any prospective or actual assignee or
participant of any of them and (iii) by the Agent or any Purchaser to any rating
agency, Funding Source, Commercial Paper dealer or provider of a surety,
guaranty or credit or liquidity enhancement to any Company or any entity
organized for the purpose of purchasing, or making loans secured by, financial
assets for which JPMorgan, Rabobank, the SunTrust Company Agent or CLNYPNC acts
as the administrative agent and to any officers, directors, employees, outside
accountants, advisors and attorneys of any of the foregoing. In addition, the
Purchasers (and credit enhancers to the Purchasers) and the Agent may disclose
any such nonpublic information pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law). Notwithstanding
any other express or implied agreement to the contrary, the parties agree and
acknowledge that each of them and each of their employees, representatives, and
other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to any
of them relating to such tax treatment and tax structure, except to the extent
that confidentiality is reasonably necessary to comply with U.S. federal or
state securities laws. For purposes of this paragraph, the terms “tax treatment”
and “tax structure” have the meanings specified in Treasury Regulation
Section 1.6011-4(c).

Section 14.6 Bankruptcy Petition. Each Seller, the Servicers, the LC Bank, the
Agent, each Financial Institution and each Company (except with respect to
itself) hereby covenants and agrees that, prior to the date that is one year and
one day after the payment in full of all outstanding senior indebtedness of any
Funding Source that is a special purpose bankruptcy remote entity or of any
Company, it will not institute against, or join any other Person in instituting
against, any such entity or any Company any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

 

67



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 14.7 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of any Company, the LC Bank,
the Agent or any Financial Institution, no claim may be made by any Seller Party
or any other Person against any Company, the LC Bank, the Agent or any Financial
Institution or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and each Seller
Party hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

Section 14.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.

Section 14.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY
SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY SELLER PARTY AGAINST THE AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE
AGENT OR ANY PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT
EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY
IN A COURT IN CHICAGO, ILLINOIS.

Section 14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

 

68



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 14.11 Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5, 14.6, 14.7 and 14.618 shall be continuing and shall survive any
termination of this Agreement.

Section 14.12 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement that are prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 14.13 JPMorgan Roles. EachThe LC Bank and each of the Purchasers
acknowledges that JPMorgan acts, or may in the future act, (i) as administrative
agent for the JPMorgan Company or any Financial Institution in the JPMorgan
Company’s Purchaser Group, (ii) as issuing and paying agent for certain
Commercial Paper, (iii) to provide credit or liquidity enhancement for the
timely payment for certain Commercial Paper and (iv) to provide other services
from time to time for the JPMorgan Company or any Financial Institution in the
JPMorgan Company’s Purchaser Group (collectively, the “JPMorgan Roles”). Without
limiting the generality of this Section 14.13, the LC Bank and each Purchaser
hereby acknowledges and consents to any and all JPMorgan Roles and agrees that
in connection with any JPMorgan Role, JPMorgan may take, or refrain from taking,
any action that it, in its discretion, deems appropriate, including, without
limitation, in its role as administrative agent for the JPMorgan Company.

Section 14.14 Characterization. (a) It is the intention of the parties hereto
that each purchase hereunder shall constitute and be treated as an absolute and
irrevocable sale, which purchase shall provide the applicable Purchaser (or the
LC Bank, if

 

69



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

applicable) with the full benefits of ownership of the applicable Purchaser
Interest. Except as specifically provided in this Agreement, each sale of a
Purchaser Interest hereunder is made without recourse to any Seller; provided,
however, that (i) each Seller shall be liable to each Purchaser, the LC Bank and
the Agent for all representations, warranties, covenants and indemnities made by
such Seller pursuant to the terms of this Agreement, and (ii) such sale does not
constitute and is not intended to result in an assumption by any Purchaser, the
LC Bank or the Agent or any assignee thereof of any obligation of any Seller or
any Originator or any other Person arising in connection with the Receivables,
the Related Security, or the related Writings or Contracts, or any other
obligations of any Seller or any Originator.

(b) In addition to any ownership interest that the Agent may from time to time
acquire pursuant hereto, each Seller hereby grants to the Agent for the ratable
benefit of the Purchasers (including in their capacities as LC Participants) and
the LC Bank a valid and perfected security interest in all of such Seller’s
right, title and interest in, to and under all Receivables now existing or
hereafter arising, the Collections, each Lock-Box, each Collection Account, all
Related Security, all other rights and payments relating to such Receivables,
and all proceeds of any thereof prior to all other liens on and security
interests therein to secure the prompt and complete payment of the Aggregate
Unpaids. The Agent, the LC Bank and the Purchasers shall have, in addition to
the rights and remedies that they may have under this Agreement, all other
rights and remedies provided to a secured creditor under the UCC and other
applicable law, which rights and remedies shall be cumulative.

Section 14.15 Withholding. Any The LC Bank and any Purchaser that is not
incorporated under the laws of the United States of America, or a state thereof,
agrees to deliver to the Agent (with copies to Seller) two duly completed copies
of United States Internal Revenue Service Forms W-8BEN or W-8ECI, certifying in
either case that such LC Bank or such Purchaser is entitled to receive payments
under this Agreement without deduction or withholding of any United States
federal income taxes.

Section 14.16 [Intentionally Omitted]

Section 14.17 Confirmation and Ratification of Terms.

(a) Upon the effectiveness of this Agreement, each reference to the Original
Agreement in any other Transaction Document, and any document, instrument or
agreement executed and/or delivered in connection with the Original Agreement or
any other Transaction Document, shall mean and be a reference to this Agreement.

(b) The other Transaction Documents and all agreements, instruments and
documents executed or delivered in connection with the Original Agreement or any
other Transaction Document shall each be deemed to be amended to the extent
necessary, if any, to give effect to the provisions of this Agreement, as the
same may be amended, modified, supplemented or restated from time to time.

 

70



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(c) The effect of this Agreement is to amend and restate the Original Agreement
in its entirety, and to the extent that any rights, benefits or provisions in
favor of the Agent or any Purchaser existed in the Original Agreement and
continue to exist in this Agreement without any written waiver of any such
rights, benefits or provisions prior to the date hereof, then such rights,
benefits or provisions are acknowledged to be and to continue to be effective
from and after June 30, 2000. This Agreement is not a novation.

(d) The parties hereto agree and acknowledge that any and all rights, remedies
and payment provisions under the Original Agreement, including, without
limitation, any and all rights, remedies and payment provisions with respect to
(i) any representation and warranty made or deemed to be made pursuant to the
Original Agreement, or (ii) any indemnification provision, shall continue and
survive the execution and delivery of this Agreement.

(e) The parties hereto agree and acknowledge that any and all amounts owing as
or for Capital, Yield, CP Costs, fees, expenses or otherwise under or pursuant
to the Original Agreement, immediately prior to the effectiveness of this
Agreement shall be owing as or for Capital, Yield, CP Costs, fees, expenses or
otherwise, respectively, under or pursuant to this Agreement.

Section 14.18 Excess Funds. Each of the Sellers, each Servicer, each Purchaser,
the LC Bank and the Agent agrees that any Company shall be liable for any claims
that such party may have against such Company only to the extent that such
Company has funds in excess of those funds necessary to pay matured and maturing
Commercial Paper of such Company and to the extent such excess funds are
insufficient to satisfy the obligations of such Company hereunder, such Company
shall have no liability with respect to any amount of such obligations remaining
unpaid and such unpaid amount shall not constitute a claim against such Company.
Any and all claims against any Company shall be subordinate to the claims
against such Company of the holders of such Company’s Commercial Paper and any
Person providing liquidity support to such Company.

Section 14.19 Administrative Seller. Each Seller hereby irrevocably appoints
Dairy Group as its agent and attorney-in-fact (the “Administrative Seller”)
which appointment shall remain in full force and effect unless and until the
Agent shall have received prior written notice signed by each of the Sellers
that such appointment has been revoked and that another Seller has been
appointed the Administrative Seller. Each Seller hereby irrevocably appoints and
authorizes the Administrative Seller (i) to provide the Agent with all Purchase
Notices and Letter of Credit Applications for the benefit of any Seller and all
other notices and instructions under this Agreement or any Letter of Credit,
(ii) to receive all notices and instructions from the Agent or any Purchaser
hereunder or pursuant to any Letter of Credit and (iii) to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement or any Letter of Credit.

 

71



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 14.20 Joint and Several.

(a) Each of the Sellers is accepting joint and several liability hereunder and
under the other Transaction Documents in consideration of the financial
accommodations to be provided by the Purchasers under this Agreement, for the
mutual benefit, directly and indirectly, of each of the Sellers and in
consideration of the undertakings of the other Seller to accept joint and
several liability for the Aggregate Unpaids.

(b) Each of the Sellers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Seller, with respect to the payment and
performance of all of the Aggregate Unpaids, it being the intention of the
parties hereto that all the Aggregate Unpaids shall be the joint and several
obligations of each of the Sellers without preferences or distinction between
them.

(c) Except as otherwise expressly provided in this Agreement, each Seller hereby
waives notice of acceptance of its joint and several liability, notice of the
occurrence of any Amortization Event or Potential Amortization Event, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by the Agent or any Purchaser under or in respect of the
Aggregate Unpaids, any requirement of diligence or to mitigate damages and,
generally, to the extent permitted by applicable law, all demands, notices and
other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement). Each Seller hereby assents to, and waives
notice of, any extension or postponement of the time for the payment of any of
the Aggregate Unpaids, the acceptance of any payment of any of the Aggregate
Unpaids, the acceptance of any partial payment thereon, any waiver, consent or
other action or acquiescence by the Agent or any Purchaser at any time or times
in respect of any default by any Seller in the performance or satisfaction of
any term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Agent or any Purchaser in respect of any of the
Aggregate Unpaids, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of the Aggregate
Unpaids or the addition, substitution or release, in whole or in part, of any
Seller. Without limiting the generality of the foregoing, each Seller assents to
any other action or delay in acting or failure to act on the part of the Agent
or any Purchaser with respect to the failure by any Seller to comply with any of
its respective obligations, it being the intention of each Seller that, so long
as any of the Aggregate Unpaids hereunder remain unsatisfied, the obligations of
such Seller under this Section 14.19 shall not be discharged except by
performance and then only to the extent of such performance. The obligations of
each Seller under this Section 14.19 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any Seller or the Agent or
any Purchaser.

(d) Each Seller represents and warrants to the Agent and the Purchasers that
such Seller is currently informed of the financial condition of the other Seller
and of all other circumstances which a diligent inquiry would reveal and which
bear upon the risk of nonpayment of the Aggregate Unpaids. Each Seller hereby
covenants that such Seller will continue to keep informed of the other Seller’s
financial

 

72



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

condition, the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Aggregate Unpaids.

(e) Each Seller agrees that the Agent and the Purchasers may, in their sole and
absolute discretion, select the Receivables of any one of the Sellers for sale
or application to the Aggregate Unpaids, without regard to the ownership of such
Receivables, and shall not be required to make such selection ratably from the
Receivables owned by any of the Sellers.

(f) The provisions of this Section 14.19 are made for the benefit of the Agent,
the Purchasers and their respective successors and assigns, and may be enforced
by it or them from time to time against any or all of the Sellers as often as
occasion therefor may arise and without requirement on the part of the Agent,
any Purchasers or any such successor or assign first to marshal any of its or
their claims or to exercise any of its or their rights against any of the other
Sellers or to exhaust any remedies available to it or them against any of the
other Sellers or to resort to any other source or means of obtaining payment of
any of the Aggregate Unpaids hereunder or to elect any other remedy. The
provisions of this Section 14.19 shall remain in effect until all of the
Aggregate Unpaids shall have been paid in full or otherwise fully satisfied. If
at any time, any payment, or any part thereof, made in respect of any of the
Aggregate Unpaids, is rescinded or must otherwise be restored or returned by the
Agent or any Purchaser upon the insolvency, bankruptcy or reorganization of any
of the Sellers, or otherwise, the provisions of this Section 14.19 will
forthwith be reinstated in effect, as though such payment had not been made.

(g) Each Seller hereby agrees that it will not enforce any of its rights of
contribution or subrogation against the other Seller with respect to any
liability incurred by it hereunder or under any of the other Transaction
Documents, any payments made by it to the Agent or any Purchaser with respect to
any of the Aggregate Unpaids or any collateral security therefor until such time
as all of the Aggregate Unpaids have been paid in full in cash. Any claim which
any Seller may have against any other Seller with respect to any payments to the
Agent or any Purchaser hereunder or under any other Transaction Documents are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Aggregate Unpaids arising hereunder or
thereunder, to the prior payment in full in cash of the Aggregate Unpaids and,
in the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to any Seller, its debts or its assets, whether voluntary or
involuntary, all such Aggregate Unpaids shall be paid in full in cash before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to any other Seller therefor.

(h) Each of the Sellers hereby agrees that, after the occurrence and during the
continuance of any Amortization Event or Potential Amortization Event, the
payment of any amounts due with respect to the indebtedness owing by any Seller
to any other Seller is hereby subordinated to the prior payment in full in cash
of the Aggregate

 

73



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Unpaids. Each Seller hereby agrees that after the occurrence and during the
continuance of any Amortization Event or Potential Amortization Event, such
Seller will not demand, sue for or otherwise attempt to collect any indebtedness
of any other Seller owing to such Seller until the Aggregate Unpaids shall have
been paid in full in cash. If, notwithstanding the foregoing sentence, such
Seller shall collect, enforce or receive any amounts in respect of such
indebtedness, such amounts shall be collected, enforced and received by such
Seller as trustee for the Agent and the Purchasers, and such Seller shall
deliver any such amounts to the Agent for application to the Aggregate Unpaids
in accordance with Article II.

(SIGNATURE PAGES FOLLOW)

 

74



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

DAIRY GROUP RECEIVABLES, L.P., as Seller By:   Dairy Group Receivables GP, LLC,
Its:   General Partner DAIRY GROUP RECEIVABLES II, L.P., as Seller By:   Dairy
Group Receivables GP II, LLC, Its:   General Partner MORNINGSTAR RECEIVABLES,
L.P., as Seller By:   Morningstar Receivables GP, LLC, Its:   General Partner
WHITEWAVE RECEIVABLES, L.P., as Seller By:   WhiteWave Receivables GP, LLC, Its:
  General Partner By:  

 

Name:   Tim Smith Title:   VicePresident and Treasurer

 

S-1



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

CHARIOT FUNDING LLC, as a Company By:   JPMorgan Chase Bank, N.A. Its:  
Attorney-In-Fact By:  

 

Name:   Title:   JPMORGAN CHASE BANK, N.A., as a Financial Institution, LC
Participant and as Agent By:  

 

Name:   Title:  

 

S-2



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

ATLANTIC ASSET SECURITIZATION LLC, as a Company By:   Credit Agricole Corporate
and Investment Bank New York Branch Its: Attorney-In-Fact Its:  
Attorney-In-Fact By:  

 

Name:   Title:   By:  

 

Name:   Title:   CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK NEW YORK BRANCH
By:  

 

Name:   Title:   By:  

 

Name:   Title:   NIEUW AMSTERDAM RECEIVABLES CORPORATION, as a Company By:  

 

Name:   Title:   COOPERATIEVE CENTRALE RAIFFEISEN - BOERENLEENBANK B.A.
“Rabobank International”, New York Branch,as a Financial Institution and LC
Participant By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

S-3



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

THREE PILLARS FUNDING LLC, as a Company By:  

 

Name:   Title:   SUNTRUST BANK, as a Financial Institution and LC Participant
By:  

 

Name:   Title:   SUNTRUST ROBINSON HUMPHREY, INC., as SunTrust Company Agent By:
 

 

Name:   Title:   DEAN FOODS COMPANY, as a Provider

 

S-4



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

MARKET STREET FUNDING LLC, as a Company By:  

 

Name:   Title:   PNC BANK, NATIONAL ASSOCIATION, as a Financial Institution, LC
Participant and LC Bank By:  

 

Name:   Title:  

 

S-5



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

DEAN FOODS COMPANY, as a Provider By:  

 

Name:   Tim Smith Title:   Senior Vice President and Treasurer DEAN DAIRY
HOLDINGS, LLC, as a Servicer SUIZA DAIRY GROUP, LLC, as a Servicer By:  

 

Name:   -Tim Smith Title:   Senior Vice President and Treasurer

 

S-6



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

ALTA-DENA CERTIFIED DAIRY, LLC, as a Servicer BERKELEY FARMS, LLC, as a Servicer
COUNTRY FRESH, LLC, as a Servicer DEAN EAST, LLC as a Servicer DEAN EAST II, LLC
as a Servicer DEAN FOODS COMPANY OF CALIFORNIA,LLC, as a Servicer DEAN FOODS OF
SOUTHERN CALIFORNIA, LLC, as a Servicer DEAN FOODS NORTH CENTRAL, LLC, as a
Servicer DEAN SOCAL, LLC, as a Servicer DEAN WEST, LLC, as a Servicer DEAN WEST
II, LLC, as a Servicer FRIENDSHIP DAIRIES, LLC, as a Servicer GANDY’S DAIRIES,
LLC, as a Servicer GARELICK FARMS, LLC, as a Servicer KOHLER MIX SPECIALTIES OF
MINNESOTA, LLC, as a Servicer KOHLER MIX SPECIALTIES, LLC, as a Servicer
LAND-O-SUN DAIRIES, LLC, as a Servicer MAYFIELD DAIRY FARMS, LLC, as a Servicer
MIDWEST ICE CREAM COMPANY, LLC, as a Servicer MODEL DAIRY, LLC, as a Servicer
MORNINGSTAR FOODS, LLC, as a Servicer REITER DAIRY, LLC, as a Servicer
SHENANDOAH’S PRIDE, LLC, as a Servicer SOUTHERN FOODS GROUP, LLC, as a Servicer
SWISS II, LLC, as a Servicer TUSCAN/LEHIGH DAIRIES, INC., as a Servicer VERIFINE
DAIRY PRODUCTS OF SHEBOYGAN, LLC, as a Servicer

WHITEWAVE FOODS COMPANY, as a Servicer

 

By:  

 

Name:   Tim Smith Title:   Vice President and Treasurer

 

S-7



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT I

DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Adjusted LC Participation Amount” means, at any time, the excess, if any, of
the LC Participation Amount over the amount of cash collateral held in the LC
Collateral Account at such time. For the avoidance of doubt, the Adjusted LC
Participation Amount shall never be less than zero.

“Adjusted LIBO Rate” means for any Tranche Period an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) LIBO
multiplied by (b) the Statutory Reserve Rate.

“Administrative Seller” has the meaning set forth in Section 14.19.

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

“Affected Financial Institution” has the meaning specified in Section 12.1(c).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

“Agent” has the meaning set forth in the preamble to this Agreement.

“Agent Ratings Request” has the meaning set forth in Section 10.6.

“Agent Required Rating” has the meaning set forth in Section 10.6.

“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.

“Aggregate Reduction” has the meaning specified in Section 1.3.

“Aggregate Reserves” means, on any date of determination, the sum of the Loss
Reserve, the Dilution Reserve, and the Yield and Servicer Reserve.

 

Exh. I-1



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all,
Aggregate Capital and all other unpaid Obligations (whether due or accrued) at
such time.

“Agreement” means this Fifth Amended and Restated Receivables Purchase
Agreement, as it may be amended, restated, supplemented or otherwise modified
and in effect from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus the Drawn Liquidity Spread, provided
that, for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be
based on the rate appearing on the Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from the Agent following the occurrence of any other Amortization Event,
(iv) the Business Day specified in a written notice from the Agent following the
failure to obtain the Agent Required Rating within 60 days following delivery of
aan Agent Ratings Request to the Sellers and the Servicer in accordance with
Section 10.6, which date shall not be less than 60 days following the failure to
obtain such Required Rating and (v) the date which is 15 Business Days after the
Agent’s receipt of written notice from Administrative Seller that it wishes to
terminate the facility evidenced by this Agreement.

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.

“Broken Funding Costs” means for any Purchaser Interest that: (i) has its
Capital reduced (A) without compliance by the Administrative Seller with the
notice requirements hereunder or (B) in the case of any Purchaser Interest of
any Pool Company other than any Purchaser Interest funded substantially with
Pooled Commercial Paper, on any date other than a Settlement Date hereunder or
(ii) does not become subject to an Aggregate Reduction following the delivery of
any Reduction Notice or (iii) is assigned or funded pursuant to a Funding
Agreement or otherwise transferred or terminated prior to the date on which it
was originally scheduled to end; an amount equal to the excess, if any, of
(A) the CP Costs or Yield (as applicable) that would have accrued during the

 

Exh. I-2



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

remainder of the Tranche Periods or the tranche periods for Commercial Paper
determined by the applicable Purchaser to relate to such Purchaser Interest (as
applicable) subsequent to the date of such reduction, assignment or termination
(or in respect of clause (ii) above, the date such Aggregate Reduction was
designated to occur pursuant to the Reduction Notice) of the Capital of such
Purchaser Interest if such reduction, assignment or termination had not occurred
or such Reduction Notice had not been delivered, over (B) the sum of (x) to the
extent all or a portion of such Capital is allocated to another Purchaser
Interest, the amount of CP Costs or Yield actually accrued during the remainder
of such period on such Capital for the new Purchaser Interest, and (y) to the
extent such Capital is not allocated to another Purchaser Interest, the income,
if any, actually received net of any costs of redeployment of funds during the
remainder of such period by the holder of such Purchaser Interest from investing
the portion of such Capital not so allocated. In the event that the amount
referred to in clause (B) exceeds the amount referred to in clause (A), the
relevant Purchaser or Purchasers agree to pay to the Sellers the amount of such
excess. All Broken Funding Costs shall be due and payable hereunder upon demand.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York, Atlanta, Georgia or ,Chicago, Illinois or
Pittsburgh, Pennsylvania or any other city specified in writing by a Purchaser
to the Agent, each other Purchaser and the Administrative Seller, and The
Depository Trust Company of New York is and the commercial paper markets are
open for business, and, if the applicable Business Day relates to any
computation or payment to be made with respect to the LIBO Rate, any day on
which dealings in dollar deposits are carried on in the London interbank market.

“Capital” of any Purchaser Interest means, at any time, (A) without duplication,
(i) the Purchase Price of such Purchaser Interest, plus (ii) with respect to any
Purchaser that is an LC Participant, any amounts paid by such LC Participant to
the LC Bank in respect of a Participation Advance made by such LC Participant to
the LC Bank pursuant to Section 1.9 of the Agreement, plus (iii) with respect to
the Purchaser that is the LC Bank, any amounts paid by the LC Bank with respect
to all drawings under the Letter of Credit to the extent such drawings have not
been reimbursed by the Seller or funded by Participation Advances, minus (B) the
sum of the aggregate amount of Collections and other payments received by the
Agent or the applicable Purchaser that in each case are applied to reduce such
Capital in accordance with the terms and conditions of this Agreement; provided
that such Capital shall be restored (in accordance with Section 2.5) in the
amount of any Collections or other payments so received and applied if at any
time the distribution of such Collections or payments are rescinded, returned or
refunded for any reason.

“Change of Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 35% or more of the outstanding shares of voting stock or other equity
interest of any Seller Party.

 

Exh. I-3



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased,
(iii) that has been written off a Seller’s books as uncollectible, (iv) that,
consistent with the applicable Originator’s Credit and Collection Policy, would
be written off a Seller’s books as uncollectible, (v) that has been identified
by a Seller as uncollectible or (vi) as to which any payment, or part thereof,
remains unpaid for 90 days or more from the original invoice date for such
payment.

“CL Company” means Atlantic Asset Securitization LLC (formerly Atlantic Asset
Securitization Corp.), a Delaware corporation, together with its successors and
assigns.

“CLNY” means Credit Agricole Corporate and Investment Bank New York Branch
(formerly known as Calyon New York Branch as successor to Credit Lyonnais, New
York Branch), a French banking corporation duly licensed under the laws of the
State of New York.

“Collateral Agent” means JPMorgan Chase Bank, National Association, in its
capacity as administrative agent under the Dean Credit Agreement.

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and that is listed on Exhibit IV.

“Collection Account Agreement” means each agreement substantially in the form of
Exhibit VI, or such other form as may be acceptable to the Agent, among the
applicable Originator, a Seller, Collection Bank and the Agent, as it may be
amended, restated, supplemented or otherwise modified and in effect from time to
time.

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from the Agent to a Collection Bank or any similar or analogous
notice from the Agent to a Collection Bank.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.

“Commercial Paper” means promissory notes of any Company issued by such Company
in the commercial paper market.

“Commitment” means, for each Financial Institution, the commitment of such
Financial Institution to purchase Purchaser Interests from the Sellers to the
extent that the Company in such Financial Institution’s Purchaser Group declines
to purchase such Purchaser Interest, in an amount not to exceed (i) in the
aggregate, the amount set forth opposite such Financial Institution’s name on
Schedule A to this Agreement, as such amount may be modified in accordance with
the terms hereof (including, without limitation, any termination of Commitments
pursuant to Section 4.6 hereof) and (ii) with respect to any individual purchase
hereunder, its Pro Rata Share of the Purchase Price therefor. If the context so
requires, “Commitment” also refers to a Purchaser’s obligation to make
Participation Advances and/or issue Letters of Credit hereunder.

 

Exh. I-4



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Company” has the meaning set forth in the preamble to this Agreement.

“Company Costs” means:

(i) for any Purchaser Interest purchased by the JPMorgan Company and funded
substantially with Pooled Commercial Paper, for any day, the sum of (i) discount
or yield accrued on Pooled Commercial Paper on such day, plus (ii) any and all
accrued commissions in respect of placement agents and Commercial Paper dealers,
and issuing and paying agent fees incurred, in respect of such Pooled Commercial
Paper for such day, plus (iii) other costs associated with funding small or
odd-lot amounts with respect to all receivable purchase facilities which are
funded by Pooled Commercial Paper for such day, minus (iv) any accrual of income
net of expenses received on such day from investment of collections received
under all receivable purchase facilities funded substantially with Pooled
Commercial Paper, minus (v) any payment received on such day net of expenses in
respect of broken funding costs related to the prepayment of any purchaser
interest of the JPMorgan Company pursuant to the terms of any receivable
purchase facilities funded substantially with Pooled Commercial Paper. In
addition to the foregoing costs, if the Administrative Seller shall request any
Incremental Purchase during any period of time determined by the JPMorgan
Company (or by the JPMorgan Company’s agent on its behalf) in its sole
discretion to result in incrementally higher Company Costs with respect to the
JPMorgan Company applicable to such Incremental Purchase by the JPMorgan
Company, the Capital associated with any such Incremental Purchase shall, during
such period, be deemed to be funded by the JPMorgan Company in a special pool
(which may include capital associated with other receivable purchase facilities)
for purposes of determining such additional Company Costs applicable only to
such special pool and charged each day during such period against such Capital.
Each Purchaser Interest funded substantially with Pooled Commercial Paper will
accrue Company Costs with respect to the JPMorgan Company each day on a pro rata
basis, based upon the percentage share the Capital in respect of such Purchaser
Interest represents in relation to all assets held by the JPMorgan Company and
funded substantially with Pooled Commercial Paper. For each Settlement Period,
the JPMorgan Company shall calculate its aggregate Company Costs for such
Settlement Period and report such Company Costs to the Administrative Seller
pursuant to Section 3.3 of this Agreement;

(i) for any Purchaser Interest purchased by the JPMorgan Company and funded
substantially with Pooled Commercial Paper, for any day, for any day, an amount
equal to (i) the product of (A) the Daily/30 Day LIBOR Rate in respect of such
day, and (B) the aggregate Capital associated with each Purchaser Interest that
shall have been funded by the Conduit Purchaser with the issuance of Commercial
Paper, divided by (ii) 360. “Daily/30 Day LIBOR Rate” shall mean, for any day, a
rate per annum equal to the thirty (30) day London-Interbank Offered Rate
appearing on the Bloomberg BBAM (British Bankers Association) Page (or on any
successor or substitute page of such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Agent from time to time in accordance with its customary
practices for purposes of providing quotations of interest rates applicable to
U.S. Dollar deposits in the London interbank market) at approximately 11:00 a.m.
(London time) on such day or, if such day is not a Business Day in London, the
immediately preceding Business Day in London. In the event that such rate is not
available on any day at such time for any reason, then the “Daily/30 Day LIBOR
Rate” for such day shall be the rate at which thirty (30) day U.S. Dollar
deposits of $5,000,000 are offered by the principal London office of the Agent
in immediately available funds in the London interbank market at approximately
11:00 a.m. (London time) on such day; and if the Agent is for any reason unable
to determine the Daily/30 Day LIBOR Rate in the foregoing manner or has
determined in good faith that the Daily/ 30 Day LIBOR Rate determined in such
manner does not accurately reflect the cost of acquiring, funding or maintaining
a Purchaser Interest, the Daily/30 Day LIBOR Rate for such day shall be the
Alternate Base Rate;

(ii) for any Purchaser Interest purchased by any Pool Company other than any
Purchaser Interest funded substantially with Pooled Commercial Paper, an amount
equal to the Capital of such Purchaser Interest multiplied by a per annum rate
equivalent to the “weighted average cost” (as defined below) related to the
issuance of Commercial Paper of such Pool Company that is allocated, in whole or
in part, to fund such Pool Company’s Pro Rata Share of Aggregate Capital (and
which may also be allocated in part to the funding of other assets of such Pool
Company); provided, however, that if any component of such rate is a discount
rate, in calculating such rate for such Pool Company’s Pro Rata Share of the
Aggregate Capital for such date, the rate used to calculate such component of
such rate shall be a rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum. As used in this definition, the
“weighted average cost” shall consist of (x) the actual interest rate paid to
purchasers of Commercial Paper issued by such Pool Company, (y) the costs
associated with the issuance of such Commercial Paper (including dealer fees and
commissions to placement agents), and (z) interest on other borrowing or funding
sources by such Pool Company, including to fund small or odd dollar amounts that
are not easily accommodated in the commercial paper market;

 

Exh. I-5



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(iii) for any Purchaser Interest purchased by the CL Company and funded
substantially with Pooled Commercial Paper, for any day, the sum of (i) discount
or yield accrued on Pooled Commercial Paper on such day, plus (ii) any and all
accrued commissions in respect of placement agents and Commercial Paper dealers,
and issuing and paying agent fees incurred, in respect of such Pooled Commercial
Paper for such day, plus (iii) other costs associated with funding small or
odd-lot amounts with respect to all receivable purchase facilities which are
funded by Pooled Commercial Paper for such day, minus (iv) any accrual of income
net of expenses received on such day from investment of collections received
under all receivable purchase facilities funded substantially with Pooled
Commercial Paper, minus (v) any payment received on such day net of expenses in
respect of broken funding costs related to the prepayment of any purchaser
interest of the CL Company pursuant to the terms of any receivable purchase
facilities funded substantially with Pooled Commercial Paper. In addition to the
foregoing costs, if the Administrative Seller shall request any Incremental
Purchase during any period of time determined by the CL Company (or by the CL
Company’s agent on its behalf) in its sole discretion to result in incrementally
higher Company Costs with respect to the CL Company applicable to such
Incremental Purchase by the CL Company, the Capital associated with any such
Incremental Purchase shall, during such period, be deemed to be funded by the CL
Company in a special pool (which may include capital associated with other
receivable purchase facilities) for purposes of determining such additional
Company Costs applicable only to such special pool and charged each day during
such period against such Capital. Each Purchaser Interest funded substantially
with Pooled Commercial Paper will accrue Company Costs with respect to the CL
Company each day on a pro rata basis, based upon the percentage share the
Capital in respect of such Purchaser Interest represents in relation to all
assets held by the CL Company and funded substantially with Pooled Commercial
Paper. For each Settlement Period, the CL Company shall calculate its aggregate
Company Costs for such Settlement Period and report such Company Costs to the
Administrative Seller pursuant to Section 3.3 of this Agreement; (iv) for any
Purchaser Interest purchased by the Rabo Company and funded substantially with
Pooled Commercial Paper, for any day, an amount equal to the Capital of such
Purchaser Interest multiplied by a rate per annum equal to the weighted average
of the per annum rates paid or payable by the Rabo Company from time to time as
interest on Commercial Paper (by means of interest rate hedges or otherwise and
taking into consideration any incremental carrying costs associated with
Commercial Paper issued by the Rabo Company maturing on dates other than those
certain dates on which the Rabo Company is to receive funds) in respect of
Commercial Paper issued by the Rabo Company that are allocated, in whole or in
part, by Rabobank (or other agent of the Rabo Company) on behalf of the Rabo
Company to fund or maintain the Capital of the Rabo Company during such period,
as determined by Rabobank (or other agent of the Rabo Company) on behalf of the
Rabo Company, which rates shall reflect and give effect to (i) the commissions
of placement agents and dealers in respect of such Commercial Paper, to the
extent such commissions are reasonably allocated, in whole or in part, to such
Commercial Paper by Rabobank (or other agent of the Rabo Company) on behalf of
the Rabo Company and (ii) other borrowings by the Rabo Company, including,
without limitation, borrowings to fund small or odd dollar amounts that are not
easily accommodated in the commercial paper market; provided that if any
component of such rate is a discount rate, in calculating the Company Costs,
Rabobank (or other agent of the Rabo Company) shall for such component use the
rate resulting from converting such discount rate to an interest bearing
equivalent rate per annum. In addition to the foregoing costs, if the
Administrative Seller shall request any Purchaser Interest during any period of
time determined by the Rabo Company in its sole discretion to result in
incrementally higher Company Costs with respect to the Rabo Company applicable
to such Purchaser Interest, the Capital associated with any such Purchaser
Interest shall, during such period, be deemed to be funded by the Rabo Company
in a special pool (which may include capital associated with other receivable
purchase or financing facilities) for purposes of determining such additional
Company Costs applicable only to such special pool and charged each day during
such period against such Capital. Each Purchaser Interest funded substantially
with Pooled Commercial Paper will accrue Company Costs with respect to the Rabo
Company each day on a pro rata basis, based upon the percentage share the
Capital in respect of such Purchaser Interest represents in relation to all
assets held by the Rabo Company and funded substantially with Pooled Commercial
Paper. For each Settlement Period, the Rabo Company shall calculate its
aggregate Company Costs for such Settlement Period and report such Company Costs
to the Administrative Seller pursuant to Section 3.3 of this Agreement; and

(iv) for any Purchaser Interest purchased by the SunTrust Company, for any day,
the Capital of such Purchaser Interest multiplied by the per annum rate
equivalent to the weighted average of the per annum rates paid or payable by the
SunTrust Company from time to time as interest on or otherwise (by means of
interest rate hedges or otherwise taking into consideration any incremental
carrying costs associated with short-term promissory notes issued by SunTrust
Company maturing on

 

Exh. I-6



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

dates other than those certain dates on which SunTrust Company is to receive
funds) in respect of the promissory notes issued by SunTrust Company that are
allocated, in whole or in part, by the SunTrust Company Agent (on behalf of
SunTrust Company) to fund or maintain the SunTrust Company’s Capital of such
Purchaser Interest, as determined by SunTrust Company Agent (on behalf of
SunTrust Company) and reported to Administrative Seller, which rates shall
reflect and give effect to (1) the commissions of placement agents and dealers
in respect of such promissory notes, to the extent such commissions are
allocated, in whole or in part, to such promissory notes by SunTrust Company
Agent (on behalf of SunTrust Company) and (2) other borrowings by SunTrust
Company, including, without limitation, borrowings to fund small or odd dollar
amounts that are not easily accommodated in the commercial paper market;
provided, however, that if any component of such rate is a discount rate, in
calculating the Company Costs, the SunTrust Company Agent shall for such
component use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum. Notwithstanding the foregoing, until
such time as the SunTrust Company shall determine that its Company Costs shall
be allocated as set forth in (v) hereinabove, the SunTrust Company may, in its
sole and absolute discretion, allocate Company Costs on a daily basis based upon
its funding costs for overnight borrowings in the commercial paper market, as
determined by the SunTrust Company Agent on a reasonable basis (such
determination to be conclusive, absent manifest error). For each Settlement
Period, the SunTrust Company shall calculate its aggregate Company Costs for
such Settlement Period and report such Company Costs to the Administrative
Seller pursuant to Section 3.3 of this Agreement; and

(v) for any Purchaser Interest purchased by the PNC Company, for any day, the
Capital of such Purchaser Interest multiplied by the per annum rate equivalent
to the weighted average cost (as determined by PNC and which shall include
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to the notes issued by the PNC Company maturing on dates other than
those on which corresponding funds are received by the PNC Company, other
borrowings by the PNC Company and any other costs associated with the issuance
of the PNC Company’s notes) of or related to the issuance of notes by the PNC
Company that are allocated, in whole or in part, by PNC to fund or maintain the
Capital associated with such Purchaser Interest (and which may be also allocated
in part to the funding of other assets of the PNC Company); provided, that if
any component of such rate is a discount rate, in calculating the “Company
Costs” for such Purchaser Interest, PNC shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum; provided, further, that notwithstanding anything in this
Agreement or the other Transaction Documents to the contrary, each Seller Party
agrees that any amounts payable to the PNC Company in respect of Company Costs
shall include an amount equal to the portion of the face amount of the
outstanding notes issued by the PNC Company to fund or maintain the Capital
associated with such Purchaser Interest that corresponds to the portion of the
proceeds of such notes that was used to pay the interest component of maturing
notes issued to fund or maintain such Capital, to the extent that the PNC
Company had not received payments of interest in respect of such interest
component

 

Exh. I-7



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

prior to the maturity date of such maturing notes (for purposes of the
foregoing, the “interest component” of such notes equals the excess of the face
amount thereof over the net proceeds received by the PNC Company from its
issuance of notes, except that if such notes are issued on an interest-bearing
basis, its “interest component” will equal the amount of interest accruing on
such notes through maturity).

“Company Purchase Limit” means, for each Company, the purchase limit of such
Company with respect to the purchase of Purchaser Interests from the Sellers, in
an amount not to exceed (i) in the aggregate, the amount set forth opposite such
Company’s name on Schedule A to this Agreement, as such amount may be modified
in accordance with the terms hereof (including Section 4.6(a)) and (ii) with
respect to any individual purchase hereunder, its Pro Rata Share of the Purchase
Price therefor.

“Concentration Limit” means, at any time, (a) for any Obligor other than an
Obligor for which a Special Concentration Limit has been designated, 1.8% of the
aggregate Outstanding Balance of all Eligible Receivables, (b) for Wal-Mart
Stores, Inc., 20%, or (c) for Sysco Corporation, 7%, and Level 1 Rated Obligor,
9%, (b) for any Level 2 Rated Obligor, 7%, (c) for any Level 3 Rated Obligor,
5%, (d) for any Unrated Obligor, 2.25%, (e) for Wal-Mart Stores, Inc., 25%, for
so long as its short-term credit rating is at least “A-1” from Standard and
Poor’s and at least “P1” from Moodys Investors Service, Inc. and its long-term
credit rating is at least “A” from Standard and Poor’s and at least “A2” from
Moodys Investors Service, Inc., and otherwise in accordance with the other
Concentration Limits set forth herein (including clauses (a) through (d) of this
definition), and (f) for any other Obligor designated by Agent, such other
percentage as Agent may designate (each of the foregoing (e) and (f), a “Special
Concentration Limit”); provided, that in the case of an Obligor and any
Affiliate of such Obligor, the Concentration Limit shall be calculated as if
such Obligor and such Affiliate are one Obligor; and provided, further, that the
Required Purchasers if the Provider is a Level 3 Rated Entity, a Level 4 Rated
Entity or a Level 5 Rated Entity, may, upon not less than five Business Days’
notice to Seller, cancel any Special Concentration Limit.

“Consent Notice” has the meaning set forth in Section 4.6(a).

“Consent Period” has the meaning set forth in Section 4.6(a).

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

“Contract” means, with respect to any Receivable, any and all written or oral
agreements pursuant to which such Receivable arises or that evidences such
Receivable.

 

Exh. I-8



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“CP (Pool) Accrual Period” means, with respect to any Purchaser Interest held by
any Pool Company and funded substantially with Pooled Commercial Paper, each
calendar month.

“CP (Tranche) Accrual Period” means with respect to any Purchaser Interest held
by any Pool Company other than any Purchaser Interest funded substantially with
Pooled Commercial Paper, a period of at least 1 day and not to exceed 90 days as
selected by Seller pursuant to Section 3.4 and approved by the Agent; provided,
however, that (i) any CP (Tranche) Accrual Period (other than of one day) that
would otherwise end on a day that is not a Business Day shall be extended to the
next succeeding Business Day, (ii) in the case of CP (Tranche) Accrual Periods
of one day, (A) the initial CP (Tranche) Accrual Period shall be the day of the
related Incremental Purchase; and (B) any subsequently occurring CP (Tranche)
Accrual Period that is one day shall, if the immediately preceding CP (Tranche)
Accrual Period is more than one day, be the last day of such immediately
preceding CP (Tranche) Accrual Period, and if the immediately preceding CP
(Tranche) Accrual Period is one day, be the day next following such immediately
preceding CP (Tranche) Accrual Period; and (iii) in the case of any CP (Tranche)
Accrual Period that commences before the Amortization Date and would otherwise
end on a date occurring after the Amortization Date, such CP (Tranche) Accrual
Period shall end on the Amortization Date. The duration of each CP (Tranche)
Accrual Period that commences after the Amortization Date shall be of such
duration as selected by the applicable Company.

“CP Costs” means, for each day, the aggregate discount or yield accrued with
respect to the Purchaser Interests of each respective Company as determined in
accordance with the definition of “Company Costs.”

“Credit and Collection Policy” means each Originator’s credit and collection
policies and practices relating to Writings, Contracts and Receivables existing
on the date such Originator became party to the related Receivables Sale
Agreement and summarized in Exhibit VIII hereto, as modified from time to time
in accordance with this Agreement.

“Daily Report” means an abbreviated Monthly Report in a form reasonably
acceptable to the Agent with respect to and as of the end of the immediately
preceding calendar Business Day.

“Days Sales Outstanding” means for each month an amount equal to the product of
(a) the quotient of (i) the Outstanding Balance of all Receivables calculated on
the first day of such month as the beginning balance for such month divided by
(ii) the aggregate amount of Collections of all Receivables received during such
month, multiplied by (b) 30.

“Dean Credit Agreement” means the Second Amended and Restated Credit Agreement,
dated as of April 2, 2007, as amended and restated as of June 30, 2010, and as
further modified by Amendment No. 1 to the Second Amended and Restated Credit
Agreement, dated as of December 9, 2010, each by and among Dean Foods Company,
JPMorgan Chase Bank, National Association, as agent, the other agents party
thereto and the financial institutions party thereto as lenders, without giving
effect to any further amendments or other modifications thereof.

 

Exh. I-9



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Dean Dairy Holdings” means Dean Dairy Holdings, LLC, a Delaware limited
liability company.

“Dean Receivables Sale Agreement” means the Dean Receivables Sale Agreement,
dated as of May 15, 2002 and effective for all purposes as of March 31, 2002, by
and among Alta-Dena Holdings, Inc., Alta-Dena Certified Dairy, Inc., Berkeley
Farms, Inc., Creamland Dairies, Inc., Dean Foods Company of Indiana, Inc., Dean
Milk Company, Inc., Dean Foods North Central, Inc., Dean Foods Ice Cream
Company, Dean Foods Company of California, Inc., Dean Dairy Products Company,
Gandy’s Dairies, Inc., Liberty Dairy Company, Mayfield Dairy Farms, Inc.,
McArthur Dairy, Inc., Meadow Brook Dairy Company, Purity Dairies, Incorporated,
Reiter Dairy, Inc., Ryan Foods North Central, Inc. Ryan Foods Company, LLC, T.
G. Lee Foods, Inc., Verifine Dairy Products Corporation of Sheboygan, Inc. and
Dairy Group II, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Deemed Collections” means the aggregate of all amounts the Sellers shall have
been deemed to have received as a Collection of a Receivable. The Sellers shall
be deemed to have received a Collection of a Receivable at any time (i) to the
extent that the Outstanding Balance of any such Receivable is either (x) reduced
as a result of any defective or rejected goods or services, any discount, rebate
or any adjustment or otherwise by any Seller (other than cash Collections on
account of the Receivables and other than Receivables that, consistent with the
applicable Originator’s Credit and Collection Policy, have been written off a
Seller’s books as uncollectible other than as a result of any of the other
conditions or events set forth in this definition) or (y) reduced or canceled as
a result of a setoff in respect of any claim by any Person (whether such claim
arises out of the same or a related transaction or an unrelated transaction) or
(ii) any of the representations or warranties in Article V are no longer true
with respect to such Receivable or (iii) the failure of any Contract with
respect to such Receivable to create a legal, valid and binding obligation of
the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon or (iv) the failure of any Writing
to give rise to a valid and enforceable Receivable in the amount of the
Outstanding Balance thereof.

“Default Fee” means with respect to any amount due and payable by any Seller in
respect of any Aggregate Unpaids, an amount equal to interest on any such unpaid
Aggregate Unpaids at a rate per annum equal to 34% above the Alternate Base
Rate.

“Default Ratio” means, as at the end of any calendar month, a percentage equal
to (a) the sum of (i) the Outstanding Balance of all Receivables as to which any
payment, or part thereof, remains unpaid for 90 days or more from the original
invoice date for such payment plus (ii) the Outstanding Balance of all
Receivables that were written off each Seller’s books as uncollectible during
such calendar month, divided by (b) the aggregate Outstanding Balance of all
Receivables.

 

Exh. I-10



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Defaulted Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 90 days or more from the original invoice date for
such payment.

“Delinquency Ratio” means, for a calendar month, a percentage equal to (a) the
Outstanding Balance of all Delinquent Receivables as at the end of such calendar
month divided by (b) the Outstanding Balance of all Receivables.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for at least 60 days but not more than 90 days from the
original invoice date for such payment.

“Demand Notes” means each of (i) that certain promissory note, dated as of
December 21, 2001, by Dean Foods Company (as successor-in-interest to Suiza
Foods Corporation) in favor of Dairy Group, in the maximum principal sum of
$21,325,653, as amended, renewed, supplemented or otherwise modified from time
to time, (ii) that certain promissory note, dated as of May 15, 2002 and
effective for all purposes as of March 31, 2002, by Dean Foods Company in favor
of Dairy Group II, in the maximum principal sum of $13,181,876, as amended,
renewed, supplemented or otherwise modified from time to time, (iii) that
certain promissory note, dated as of March 29, 2010, by Dean Foods Company in
favor of Morningstar Receivables, in the maximum principal sum of $50,292,980,
as amended renewed, supplemented or otherwise modified from time to time and
(iv) that certain promissory note, dated as of March 30, 2004, by Dean Foods
Company in favor of WhiteWave, in the maximum principal sum of $3,000,000, as
amended, renewed, supplemented or otherwise modified from time to time.

“Dilution Ratio” means, as at the end of any calendar month, a percentage equal
to (i) the aggregate amount of all Dilutions arising during such calendar month
(other than Rebate/Billbacks) with respect to all Receivables divided by
(ii) the aggregate amount of sales by all Originators for the calendar month
ending two months prior to such calendar month.

“Dilution Reserve” means an amount equal to the result of multiplying the Net
Receivables Balance by the greater of (a) 0.096.00% and (b) the following:

((Stress Factor X ED + ((DS-ED) X (DS/ED))) X DHR) + MRA

where:

 

ED   =      the average of the Dilution Ratios for the twelve most
recently-ended calendar months. DS   =      the highest of the average Dilution
Ratios for any two-calendar-month period occurring during the twelve most
recently-ended calendar months.

 

Exh. I-11



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

DHR   =      the result of dividing the aggregate amount of all sales by all
Originators during the prior one and a half calendar months by the Net
Receivables Balance. MRA   =      0.033.00% at any time when the Servicers shall
have failed to deliver a consolidating Monthly Report pursuant to Section 8.5
that is in form and substance satisfactory to the Agent in its sole discretion
and at all other times and at any time when the Agent in its sole discretion,
shall otherwise determine, 0.00%.

“Dilutions” means, for each calendar month, the aggregate amount of reductions
or cancellations described in clause (i) of the definition of “Deemed
Collections” during such month (other than Rebate/Billbacks).

“Discount Rate” means the LIBO Rate or the Alternate Base Rate, as applicable,
with respect to each Purchaser Interest of the Financial Institutions.

“Drawing Date” shall have the meaning set forth in Section 1.9.

“Drawn Liquidity Spread” means 3%.

“Effective Date” means April 2, 2007.

“Eligible Receivable” means, at any time, a Receivable:

(i) the Obligor of which (a) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; (b) is not an Affiliate of any of
the parties hereto; and (c) is not a federal or state government or a federal or
state governmental subdivision or agency, except as permitted by clause (xxi) of
this definition,

(ii) in the case of any Receivable the Obligor of which is a Top Twenty-Five
Obligor, such Obligor is not the Obligor of Defaulted Receivables the aggregate
Outstanding Balance of which constitutes more than 25% of the Outstanding
Balance of all Receivables of such Obligor,

(iii) that is not a Charged-Off Receivable or a Delinquent Receivable,

(iv) that (a) by its terms is due and payable within 30 days of the original
billing date therefor and has not had its payment terms extended or (b) that by
its terms is due and payable within 90 days of the original billing date
therefor and has not had its payment terms extended, the Outstanding Balance of
which, when combined with all other Eligible Receivables that are due and
payable within 90 days of the original billing date therefor, does not exceed an
amount equal to 5% of the Outstanding Balance of all Receivables; provided,
however, that in the case of the foregoing clauses (a) and (b), no such
Receivable shall be considered an Eligible Receivable to the extent of the

 

Exh. I-12



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Outstanding Balance relating to any goods giving rise to such Receivable that
are provided on a “bill and hold” basis (i.e., are billed but held or stored at
a warehouse prior to shipment to the Obligor of such Receivable) for so long as
such goods are so held are stored;

(v) that is an “account” or “chattel paper” within the meaning of the UCC of all
applicable jurisdictions,

(vi) that is denominated and payable only in United States dollars in the United
States,

(vii) that arises either (A) under a Contract that, together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms or (B) under a Writing to the extent that such
Receivable is the legal, valid and binding obligation of the related Obligor,

(viii) that arises under a Writing or Contract that (A) does not require the
Obligor under such Writing or Contract to consent to the transfer, sale or
assignment of the rights and duties of the applicable Originator or any of its
assignees under such Writing or Contract and (B) does not contain a
confidentiality provision that purports to restrict the ability of any Purchaser
to exercise its rights under this Agreement, including, without limitation, its
right to review the Writing or Contract,

(ix) that arises under a Contract that contains an obligation to pay a specified
sum of money, contingent only upon the sale of goods or the provision of
services by the applicable Originator or pursuant to a Writing that evidences
the amount to be paid,

(x) that, together with the Writing or Contract related thereto, does not
contravene any law, rule or regulation applicable thereto (including, without
limitation, any law, rule and regulation relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no part of the
Writing or Contract related thereto is in violation of any such law, rule or
regulation,

(xi) that satisfies all applicable requirements of the applicable Credit and
Collection Policy,

(xii) that was generated in the ordinary course of the applicable Originator’s
business,

(xiii) that arises solely from the sale of goods or the provision of services to
the related Obligor by the applicable Originator, and not by any other Person
(in whole or in part),

 

Exh. I-13



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(xiv) as to which the Agent has not notified the Administrative Seller that the
Agent has determined that such Receivable or class of Receivables is not
acceptable as an Eligible Receivable, including, without limitation, because
such Receivable arises under a Writing or Contract that is not acceptable to the
Agent,

(xv) that is not subject to any right of rescission, setoff, counterclaim, any
other defense (including defenses arising out of violations of usury laws) of
the applicable Obligor against the applicable Originator or any other Adverse
Claim, and the Obligor thereon holds no right as against such Originator to
cause such Originator to repurchase the goods or merchandise the sale of which
shall have given rise to such Receivable (except with respect to sale discounts
effected pursuant to the Writing or Contract, or defective goods returned in
accordance with the terms of the Writing or Contract); provided, however, that
only that portion of such Receivable that is subject to any such right of
rescission, set-off, counterclaim, other defense or Adverse Claim shall be
considered to be ineligible pursuant to this clause (xv),

(xvi) that is not the subject of a Rebate/Billback; provided, however, that only
that portion of such Receivable that is subject to such Rebate/Billback shall be
considered to be ineligible pursuant to this clause (xvi),

(xvii) as to which the applicable Originators has satisfied and fully performed
all obligations on its part with respect to such Receivable required to be
fulfilled by it, and no further action is required to be performed by any Person
with respect thereto other than payment thereon by the applicable Obligor,

(xviii) all right, title and interest to and in which has been validly
transferred by the applicable Originators directly to a Seller under and in
accordance with a Receivables Sale Agreement, and such Seller has good and
marketable title thereto free and clear of any Adverse Claim,

(xixxix) that represents all or part of the sales price of merchandise,
insurance and services within the meaning of Section 3(c)(5) of the Investment
Company Act of 1940, as amended,

(xxxx) the Obligor of which is a local municipality that, when the Outstanding
Balance of which is aggregated with the Outstanding Balances of all other
Eligible Receivables the Obligors of which are local municipalities, does not
exceed 10% of the aggregate Outstanding Balance of all Eligible Receivables and

,

(xxixxi) the Obligor of which is a federal or state government or a federal or
state governmental subdivision or agency that, when the Outstanding Balance of
which is aggregated with the Outstanding Balances of all other Eligible
Receivables the Obligors of which are federal or state governments or a federal
or state governmental subdivisions or agencies, does not exceed 3.0% of the
aggregate Outstanding Balance of all Eligible Receivables, provided, however,
and

 

Exh. I-14



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(xxii) that during any timeotherwise satisfies the Provider is a Level 3 Rated
Entity, a Level 4 Rated Entity or a Level 5 Rated Entity, Receivbles the Obligor
of which is a federal or state government or a federal or state governmental
subdivision or agency shall not be Eligible ReceivablesConcentration Limits set
forth herein.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Extension Notice” has the meaning set forth in Section 4.6(a).

“Facility Account” means Dairy Group’s Account No. 2000013850892 at Wachovia
Bank, National Association (formerly known as First Union National Bank), ABA
No. 053000219.

“Facility Termination Date” means the earlier of (i) the Liquidity Termination
Date and (ii) the Amortization Date.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

“Federal Funds Effective Rate” means for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it. Notwithstanding the foregoing, if any Financial Institution is
borrowing overnight funds on any day from a Federal Reserve Bank to make or
maintain such Financial Institution’s funding of all or any portion of a
Purchaser Interest hereunder, the Federal Funds Effective Rate, at the option of
such Financial Institution, for such Financial Institution shall be the average
rate per annum at which such overnight borrowings are made on any such day. Each
determination of the Federal Funds Effective Rate shall be conclusive and
binding on the Administrative Seller and the Seller Parties, except in the case
of manifest error.

“Fee Letter” means each of (i) that certain letter agreementthe Amended and
Restated Master Fee Letter, dated as of March 30, 2009 September 28, 2011, by
and among each Seller, the JPMorgan Company and JPMorgan, as it may be amended,
restated, supplemented or otherwise modified and in effect from time to time,
(ii) that certain letter agreement dated as of March 30, 2009 among each
SellerPurchaser, the CL CompanyAgent and CLNY, as it may be amended, restated,
supplemented or otherwise modified and in effect from time to time, (iii) that
certain letter agreement dated as of March 30, 2009 among each Seller, the Rabo
Company and Rabobank, as it may be amended, restated, supplemented or otherwise
modified and in effect from time to time, and (iv) that certain letter agreement
dated as of March 30, 2009 among each Seller and SunTrust, as itLC Bank, as the
same may be amended, restated, supplemented or otherwise modified and in effect
from time to time.

“Finance Charges” means, with respect to a Writing or Contract, any finance,
interest, late payment charges or similar charges owing by an Obligor pursuant
to such Writing or Contract.

“Financial Institutions” has the meaning set forth in the preamble in this
Agreement.

“Fronting Fees” has the meaning set forth in Section 1.7(e).

 

Exh. I-15



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of a Company.

“Funding Source” means with respect to any Company (i) such Company’s Related
Financial Institution(s) or (ii) any insurance company, bank or other funding
entity providing liquidity, credit enhancement or back-up purchase support or
facilities to such Company.

“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.

“Government Receivable” means a Receivable the Obligor of which is the United
States federal government, a state or local government, a governmental
subdivision of the United States federal government or of a state or local
government, or an agency of the United States federal government or of a state
or local government. For the purposes of this definition the phrase “state or
local government” means a state or local government of a state, city or
municipality located within the fifty states of the United States or the
District of Columbia.

“Governmental Acts” shall have the meaning set forth in Section 1.15.

“Group Capital” means, with respect to any Purchaser Group at any time, the
aggregate outstanding Capital of all Purchasers within such Purchaser Group.

“Group Capital Limit” means, with respect to any Purchaser Group at any time, an
amount equal to (a) the sum of the Company Purchase Limits of the Companies in
such Purchaser Group minus (b) the sum of the LC Shares of the LC Participation
Amounts of the LC Participants in such Purchaser Group.

“Immaterial Originator” means any Originator as to which the aggregate
Outstanding Balance of all Receivables sold by such Originator to the applicable
Seller under the applicable Receivables Sale Agreement as of any date of
determination is less than 10% of the aggregate Outstanding Balance of all
Receivables sold by all Originators party thereto to such Seller under such
Receivables Sale Agreement as of such date.

“Incremental Purchase” means a purchase of one or more Purchaser Interests that
increases the total outstanding Aggregate Capital hereunder.

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person,
(iv) obligations that are evidenced by notes, acceptances, or other instruments,
(v) capitalized lease obligations, (vi) net liabilities under interest rate
swap, exchange or cap agreements, (vii) Contingent Obligations and
(viii) liabilities in respect of unfunded vested benefits under plans covered by
Title IV of ERISA.

 

Exh. I-16



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Independent Manager” shall mean a manager of the limited liability company that
is the general partner of any Seller who (i) shall not have been at the time of
such Person’s appointment or at any time during the preceding five years, and
shall not be as long as such Person is a manager of the Seller or a limited
liability company that is the general partner of such Seller, (A) a director,
officer, employee, partner, shareholder, member, manager or Affiliate of any of
the following Persons (collectively, the “Independent Parties”): any Servicer,
any Seller, any Originator, or any of their respective Subsidiaries or
Affiliates (other than an independent manager of a special purpose bankruptcy
remote entity organized for the purpose of providing financing to either Seller
through the securitization or other similar transfer, pledge or conveyance of
accounts receivable), (B) the beneficial owner (at the time of such Person’s
appointment as an Independent Manager or at any time thereafter while serving as
an Independent Manager) of any of any partnership interest of either Seller, any
Originator, or any of their respective Subsidiaries or Affiliates, having
general voting rights, (C) a supplier to any of the Independent Parties, (D) a
Person controlling or under common control with any partner, shareholder,
member, manager, Affiliate or supplier of any of the Independent Parties, or
(E) a member of the immediate family of any director, officer, employee,
partner, shareholder, member, manager, Affiliate or supplier of any of the
Independent Parties; (ii) has prior experience as an independent director or
independent manager for a corporation or limited liability company whose charter
documents required the unanimous consent of all independent directors or
independent managers thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (iii) has at least three years of
employment experience with one or more entities that provide, in the ordinary
course of their respective businesses, advisory, management or placement
services to issuers of securitization or structured finance instruments,
agreements or securities.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
April 2, 2007, by and between the Agent and JPMorgan Chase Bank, National
Association, as administrative agent under the Dean Credit Agreement, as
amended, restated, supplemented or otherwise modified from time to time.

“Interest Coverage Ratio” shall have the meaning set forth on Annex A to this
Exhibit I.

“JPMorgan” means JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA
(Main Office Chicago)) in its individual capacity and its successors.

“JPMorgan Company” means Falcon Asset Securitization Company LLC (formerly
Falcon Asset Securitization Corporation), a Delaware corporation, together with
its successors and assigns.

 

Exh. I-17



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“LC Adjustment Percentage” means, as of any date of determination, the
percentage equal to (i) Aggregate Capital, divided by (ii) the sum of Aggregate
Capital and the Adjusted LC Participation Amount.

“LC Bank” has the meaning set forth in the preamble in this Agreement.

“LC Collateral Account” means the account designated as the LC Collateral
Account established and maintained by the Agent (for the benefit of the LC Bank
and the LC Participants), or such other account as may be so designated as such
by the Agent.

“LC Fees” means, collectively, Fronting Fees and Other LC Fees.

“LC Participant” means each Financial Institution and its permitted successors
and assigns in such capacity.

“LC Participation Amount” means at any time, the sum of the amounts then
available to be drawn under all outstanding Letters of Credit.

“LC Share” means for each LC Participant, a percentage equal to (i) the
Commitment of such LC Participant at such time, divided by (ii) the aggregate of
the Commitments of all LC Participants at such time.

“Letter of Credit” means any stand-by letter of credit issued by the LC Bank for
the account of any Seller or Originator or Originator’s designee (which designee
shall be an Affiliate of the Sellers and the Originators) pursuant to this
Agreement.

“Letter of Credit Application” shall have the meaning set forth in
Section 1.7(a).

“Level 1 Rated Obligor” shall mean each Obligor rated by either Standard and
Poor’s or Moodys Investors Service, Inc. that is rated at least A+ by Standard
and Poor’s, if rated by Standard and Poor’s, and at least A1 by Moodys Investors
Service, Inc, if rated by Moodys Investors Service, Inc.

“Level 2 Rated Obligor” shall mean each Obligor rated by either Standard and
Poor’s or Moodys Investors Service, Inc., other than a Level 1 Rated Obligor,
that is rated at least A by Standard and Poor’s, if rated by Standard and
Poor’s, and at least A2 by Moodys Investors Service, Inc, if rated by Moodys
Investors Service, Inc.

“Level 3 Rated Obligor” shall mean each Obligor rated by either Standard and
Poor’s or Moodys Investors Service, Inc., other than a Level 1 Rated Obligor or
a Level 2 Rated Obligor, that is rated at least BBB- by Standard and Poor’s, if
rated by Standard and Poor’s, and at least Baa3 by Moodys Investors Service,
Inc, if rated by Moodys Investors Service, Inc.

 

Exh. I-18



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Leverage Ratio” shall have the meaning set forth on Annex A to this Exhibit I.

“Level 1 Rated Entity” shall mean each Person rated at least Bal by Moodys
Investors Service, Inc. and BB+ by Standard and Poor’s.

“Level 2 Rated Entity” shall mean each Person that is not a Level 1 Rated Entity
and is rated at least Ba3 by Moodys Investors Service, Inc. and BB by Standard
and Poor’s.

“Level 3 Rated Entity” shall mean each Person that is not a Level 4 Rated Entity
and is rated below Ba3 by Moodys Investors Service, Inc. or below BB by Standard
and Poor’s.

“Level 4 Rated Entity” shall mean each Person that is not a Level 5 Rated Entity
and is rated below Ba3 by Moodys Investors Service, Inc. and below BB- by
Standard and Poor’s.

“Level 5 Rated Entity” shall mean each Person that is rated below B1 by Moodys
Investors Service, Inc. and below B+ by Standard and Poor’s.

“LIBO” means for any Tranche Period the rate appearing on Reuters BBA Libor
Rates Page 3750 (or on any successor or substitute page of such page) providing
rate quotations comparable to those currently provided on such page of such
page, as determined by the Agent from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, two Business Days
prior to the first day of the relevant Tranche Period, as the rate for dollar
deposits with a maturity comparable to such Tranche Period. In the event that
such rate is not available at such time for any reason, then the “LIBO” with
respect to such Tranche Period shall be the rate, rounded upwards, if necessary,
to the next 1/16 of 1%, at which dollar deposits of $5,000,000 and for a
maturity comparable to such Tranche Period are offered by the principal London
office of the Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Tranche Period.

“LIBO Rate” means for any Tranche Period the rate per annum equal to the sum of
(i) Adjusted LIBO Rate plus (ii) the Drawn Liquidity Spread. The LIBO Rate shall
be rounded, if necessary, to the next higher 1/16 of 1%.

“Liquidity Termination Date” means June 29, 2011; provided, that if the
Effectiveness Condition has been satisfied, the “Liquidity Termination Date”
shall mean September 30, 201125, 2013.

“Local Originator” means each of Mayfield Dairy Farms, LLC, Reiter Dairy, LLC
and Verifine Dairy Products of Sheboygan, LLC.

“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
that is listed on Exhibit IV.

“Loss Reserve” means the product of (i) the Net Receivables Balance and (ii) the
greater of (a) the Loss Reserve Percentage and (b) the Loss Reserve Floor.

“Loss Reserve Floor” means (i) 119.00%for so long as the Provider is a Level 1
Rated Entity or a Level 2 Rated Entity and (ii) 13.00% for so long as the
Provider is a Level 3 Rated Entity, a Level 4 Rated Entity or a Level 5 Rated
Entity.

“Loss Reserve Percentage” means, for any Purchaser Interest on any date, an
amount equal to the Stress Factor multiplied by the Loss Ratio multiplied by the
Loss Horizon Ratio,

where:

 

Loss Ratio    =    As of the last day of any calendar month, the highest three
month rolling average Loss Proxy Ratio in the most recent twelve months prior to
such month.

 

Exh. I-19



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Loss Proxy Ratio    =    As of the last day of any calendar month, (x) the sum
of (i) the Outstanding Balance of all Receivables originated by Loss Proxy
Reporting Originators as to which any payment, or part thereof, remains unpaid
for more than 90 but less than 121 days from the original invoice date for such
payment, (ii) the Outstanding Balance of all Receivables originated by Non-Loss
Proxy Reporting Originators as to which any payment, or part thereof, remains
unpaid for more than 90 days from the original invoice date for such payment,
and (iii) the Outstanding Balance of all Receivables that have been written off
a Seller’s book as uncollectible during such month that were less than 91 days
from the original invoice date, divided by (y) the aggregate sales for the
calendar month occurring three months immediately prior to such month. Loss
Proxy Reporting Originators    =    All Originators for which any Monthly Report
lists the Outstanding Balance of all Receivables of such Originators as to which
any payment, or part thereof, remains unpaid for more than 90 but less than 121
days from the original invoice date for such payment. Loss Horizon Ratio    =   
As of the last day of any calendar month, (x) the aggregate amount of sales for
all of the Originators for the two calendar months most recently ended, divided
by (y) the Net Receivables Balance as of such day. Non-Loss Proxy Reporting
Originators    =    All Originators other than the Loss Proxy Reporting
Originators.

“Majority Purchasers” shall mean, at any time, collectively, the Financial
Institutions with Commitments in excess of 50% of the aggregate Commitments and
the Companies with Company Purchase Limits in excess of 50% of the aggregate
amount of all Company Purchase Limits of all Companies hereunder.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries taken as a
whole, (ii) the ability of any Seller Party to perform its obligations under
this Agreement or Provider to perform its obligations under any Performance
Undertaking, (iii) the legality, validity or enforceability of this Agreement or
any other Transaction Document, (iv) any Purchaser’s interest in the Receivables
generally or in any significant portion of the Receivables, the Related Security
or the Collections with respect thereto, or (v) the collectibility of the
Receivables generally or of any material portion of the Receivables.

 

Exh. I-20



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Maximum Available LC Commitment” means, with respect to any LC Participant at
any time, an amount equal to (a) the sum of the Company Purchase Limits of the
Companies in such LC Participant’s Purchaser Group minus (b) the Group Capital
of such LC Participant’s Purchaser Group.

“Maximum LC Amount” means $300 million.

“Maximum Purchaser Interest Percentage” has the meaning specified in
Section 2.6.

“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by the Servicers to the Agent pursuant to
Section 8.5.

“Morningstar Receivables Sale Agreement” means that certain Receivables Sale
Agreement, dated as of March 29, 2010, among Morningstar Receivables L.P.,
Morningstar Foods, LLC, Friendship Dairies, LLC, Kohler Mix Specialties of
Minnesota, LLC and Kohler Mix Specialties, LLC, as the same may be further
amended, restated, supplemented or otherwise modified from time to time.

“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time reduced by the aggregate amount by
which the Outstanding Balance of all Eligible Receivables of each Obligor and
its Affiliates exceeds the Concentration Limit for such Obligor.

“Nonrenewing Financial Institution” has the meaning set forth in Section 4.6(a).

“Notice Date” shall have the meaning set forth in Section 1.7(b).

“Obligations” shall have the meaning set forth in Section 2.1.

“Obligor” means a Person obligated to make payments pursuant to a Writing or
Contract.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Order” shall have the meaning set forth in Section 1.16.

“Original Agreement” has the meaning set forth in the Preliminary Statements to
this Agreement.

“Original Closing Date” means December 21, 2001.

“Originator” means each of the entities listed on Schedule D hereto, in their
respective capacities as sellers under the Receivables Sale Agreements.

 

Exh. I-21



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Other LC Fees” has the meaning set forth in Section 1.7(e).

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Participant” has the meaning set forth in Section 12.2.

“Participation Advance” shall have the meaning set forth in Section 1.9(c).

“Performance Undertaking” means each of (i) that certain Third Amended and
Restated Performance Undertaking, dated as of March 30, 2004, by Provider in
favor of Dairy Group, (ii) that certain Second Amended and Restated Dean
Performance Undertaking, dated as of March 30, 2004, by Provider in favor of
Dairy Group II, (iii) that certain National Brand Group Performance Undertaking,
dated as of March 30, 2004, by Provider in favor of WhiteWave and (iv) that
certain Morningstar Performance Undertaking, dated as of March 29, 2010, by
Provider in favor of Morningstar Receivables, each substantially in the form of
Exhibit XI and as each may be further amended, restated or otherwise modified
from time to time.

“Periodic Report” means each Monthly Report, and Weekly Report and Daily Report.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“PNC” means PNC Bank, National Association, a national banking association.

“PNC Company” means Market Street Funding LLC, a Delaware limited liability
company, together with its successors and assigns.

“Pool Company” means the JPMorgan Company, the Rabo Company, the CL Company and
the SunTrust Company and the PNC Company.

“Pooled Commercial Paper” means Commercial Paper notes of any Pool Company
subject to any particular pooling arrangement by such Pool Company, but
excluding Commercial Paper issued by such Pool Company for a tenor and in an
amount specifically requested by any Person in connection with any agreement
effected by such Pool Company.

“Potential Amortization Event” means an event that, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMorgan or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

 

Exh. I-22



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Pro Rata Share” means, (a) for each Financial Institution, a percentage equal
to (i) the Commitment of such Financial Institution, divided by (ii) the
aggregate amount of all Commitments of all Financial Institutions in such
Financial Institution’s Purchaser Group adjusted as necessary to give effect to
the application of the terms of Section 4.6, and (b) for each Company, a
percentage equal to (i) the Company Purchase Limit of such Company, divided by
(ii) the aggregate amount of all Company Purchase Limits of all Companies
hereunder.

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

“Provider” means Dean Foods Company, a Delaware corporation, together with its
successors and assigns.

“Purchase Limit” means $600,000,000, as such amount may be modified in
accordance with the terms of Section 4.6(a).

“Purchase Notice” has the meaning set forth in Section 1.2.

“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to the applicable Seller for such Purchaser Interest
that shall not exceed the least of (i) the amount requested by the
Administrative Seller in the applicable Purchase Notice, (ii) the unused portion
of the Purchase Limit on the applicable purchase date and (iii) the excess, if
any, of the Net Receivables Balance (less the Aggregate Reserves) on the
applicable purchase date over the aggregate outstanding amount of Aggregate
Capital determined as of the date of the most recent Monthly Report, taking into
account such proposed Incremental Purchase.

“Purchaser Group” means with respect to (i) each Company, a group consisting of
such Company and its Related Financial Institutions and (ii) each Financial
Institution, a group consisting of such Financial Institution, the Company for
which such Financial Institution is a Related Financial Institution and each
other Financial Institution that is a Related Financial Institution for such
Company.

“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:

 

                C              NRB - AR

 

Exh. I-23



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

where:

 

C    =    the Capital of such Purchaser Interest. AR    =    the Aggregate
Reserves. NRB    =    the Net Receivables Balance.

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date. The variable percentage represented by any
From and after the Amortization Date, the sum of all Purchaser Interest as
computed (or deemed recomputed) as of the close of the business day immediately
preceding the Amortization Date Interests shall equal 100%, and shall remain
constant at all times thereafter until all Aggregate Unpaids shall have been
paid and all Letters of Credit shall have terminated or expired.

“Purchasers” means each Company and each Financial Institution.

“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).

“Rabo Company” means Nieuw Amsterdam Receivables Corporation, a Delaware
corporation, together with its successors and assigns.

“Rabobank” means Cooperatieve Centrale Raiffeisen - Boerenleenbank B.A.
“Rabobank International”, New York Branch, a Netherlands banking cooperative
duly licensed under the laws of the State of New York.

“Rating Agency” means, collectively, the nationally recognized rating agency or
agencies chosen by any Company to rate its respective Commercial Paper notes at
any time, including, as of the date hereof, Moody’s Investors Service, Inc.,
Fitch Ratings and Standard and Poor’s Ratings Group.

“Ratings Request” has the meaning set forth in Section 10.2.

“Rebate/Billback” means, with respect to any Receivable, any incentives provided
to the Obligor thereof related to volume rebates or price incentives, the dollar
amount of which is known at the time of invoice of such Receivable.

“Receivable” means all indebtedness and other obligations owed to the applicable
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under any Receivables Sale Agreement or hereunder) or owed to any
Seller (after giving effect to any transfer or conveyance under any Receivables
Sale Agreement or hereunder) or in which any Seller or such Originator has a
security interest or other interest, including, without limitation, any
indebtedness, obligation or interest constituting an account, chattel paper,
instrument or general intangible, arising in connection with the sale of goods
or the rendering of services by such Originator and further includes, without
limitation, the obligation to pay any Finance Charges with respect thereto.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute a Receivable separate
from a

 

Exh. I-24



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Receivable consisting of the indebtedness and other rights and obligations
arising from any other transaction; provided that any indebtedness, rights or
obligations referred to in the immediately preceding sentence shall be a
Receivable regardless of whether the account debtor or any Seller treats such
indebtedness, rights or obligations as a separate payment obligation.

“Receivables Sale Agreement” means each of the Suiza Receivables Sale Agreement,
the Dean Receivables Sale Agreement, the Morningstar Receivables Sale Agreement
and the WhiteWave Receivables Sale Agreement.

“Records” means, with respect to any Receivable, all Writings or Contracts and
other documents, books, records and other information (including, without
limitation, computer programs, tapes, disks, punch cards, data processing
software and related property and rights) relating to such Receivable, any
Related Security therefor and the related Obligor.

“Reduction Notice” has the meaning set forth in Section 1.3.

“Regulatory Change” has the meaning set forth in Section 10.2(a).

“Reimbursement Obligation”shall have the meaning set forth in Section 1.9.

“Reinvestment” has the meaning set forth in Section 2.2.

“Related Financial Institution” means with respect to each Company, each
Financial Institution set forth opposite such Company’s name in Schedule A to
this Agreement and/or, in the case of an assignment pursuant to Section 12.1,
set forth in the applicable Assignment Agreement.

“Related Security” means, with respect to any Receivable:

(i) all security interests or liens and property subject thereto from time to
time, if any, purporting to secure payment of such Receivable, whether pursuant
to the Writing or Contract related to such Receivable or otherwise, together
with all financing statements and security agreements describing any collateral
securing such Receivable,

(ii) all guaranties, letters of credit, insurance, “supporting obligations”
(within the meaning of Section 9102(a) of the UCC of all applicable
jurisdictions) and other agreements or arrangements of whatever character from
time to time supporting or securing payment of such Receivable whether pursuant
to the Writing or Contract related to such Receivable or otherwise,

(iii) all service contracts and other contracts and agreements associated with
such Receivable,

(iv) all Records related to such Receivable,

 

Exh. I-25



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(v) all of the applicable Seller’s right, title and interest in, to and under
the Receivables Sale Agreement to which it is a party in respect of such
Receivable and all of the applicable Seller’s right, title and interest in, to
and under the applicable Performance Undertaking,

(vi) all of the applicable Seller’s right, title and interest in, to and under
each Demand Note, and

(vii) all proceeds of any of the foregoing.

“Required Notice Period” means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below:

 

Aggregate Reduction

  

Required Notice Period

£$100,000,000

   two Business Days

>$100,000,000 to $250,000,000

   five Business Days

³$250,000,000

   ten Business Days

“Required Purchasers” means, at any time, collectively, the Financial
Institutions with Commitments in excess of 66-2/3% of the aggregate Commitments
and the Companies with Company Purchase Limits in excess of 66-2/3% of the
aggregate amount of all Company Purchase Limits of all Companies hereunder.

“Required Rating” has the meaning set forth in Section 10.2.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock or other
equity interest of any Seller now or hereafter outstanding, except a dividend or
distribution payable solely in shares of that class of stock or equity interest
or in any junior class of stock or other junior equity interest of such Seller,
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
capital stock or other equity interest of any Seller now or hereafter
outstanding, (iii) any payment or prepayment of principal of, premium, if any,
or interest, fees or other charges on or with respect to, and any redemption,
purchase, retirement, defeasance, sinking fund or similar payment and any claim
for rescission with respect to the Subordinated Loans (as defined in the
Receivables Sale Agreements), (iv) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of capital stock or other
equity interest of any Seller now or hereafter outstanding, and (v) any payment
of management fees by any Seller (except for reasonable management fees to the
Originators or their respective Affiliates in reimbursement of actual management
services performed).

 

Exh. I-26



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at:
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.

“Sanctioned Person” means (i) a person named on the list of “Specially
Designated Nationals” or “Blocked Persons” maintained by OFAC available at:
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller Parties” has the meaning set forth in the preamble to this Agreement.

“Servicer” means at any time any Person or Persons (which may be the Agent) then
authorized pursuant to Article VIII to service, administer and collect
Receivables.

“Servicing Fee” has the meaning set forth in Section 8.6.

“Settlement Date” means (A) the 5th Business Day of each month, (B) the last day
of the relevant CP (Tranche) Accrual Period in respect of each Purchaser
Interest held by the any Pool Company (other than any Purchaser Interest funded
substantially with Pooled Commercial Paper) and (C) the last day of the relevant
Tranche Period in respect of each Purchaser Interest of the Financial
Institutions.

“Settlement Period” means (A) in respect of each Purchaser Interest of each Pool
Company that is funded substantially with Pooled Commercial Paper, the
immediately preceding CP (Pool) Accrual Period, (B) in respect of each other
Purchaser Interest of any Pool Company, the entire CP (Tranche) Accrual Period
of such Purchaser Interest and (C) in respect of each Purchaser Interest of the
Financial Institutions, the entire Tranche Period of such Purchaser Interest.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System to which the
Agent is subject with respect to the Adjusted LIBO Rate, for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board of Governors of the Federal Reserve System). Such reserve percentages
shall include those imposed pursuant to such Regulation D. Any Tranche Period
funded based upon the Adjusted LIBO Rate shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements

 

Exh. I-27



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

without benefit of or credit for proration, exemptions or offsets that may be
available from time to time for any Financial Institution or its assignee under
such Regulation D or any comparable regulation. The Statutory Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Stress Factor” means a factor of 2.25 times.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

“Suiza Dairy” means Suiza Dairy Group, LLC, a Delaware limited liability
company.

“Suiza Receivables Sale Agreement” means that certain Amended and Restated
Receivables Sale Agreement, dated as of December 21, 2001, among Country Fresh,
LLC, Land-O-Sun Dairies, LLC, Morningstar Receivables Corp., Southern Foods
Group, L.P., Dean Northeast, LLC, Tuscan/Lehigh Dairies, L.P., Tuscan/Lehigh
Management, L.L.C., Alta-Dena Holdings, Inc., Alta-Dena Certified Dairy, Inc.,
Berkeley Farms, Inc., Creamland Dairies, Inc., Dean Foods Company of Indiana,
Inc., Dean Milk Company, Inc., Dean Foods North Central, Inc., Dean Foods Ice
Cream Company, Dean Foods Company of California, Inc., Dean Dairy Products
Company, Grandy’s Dairies, Inc., Liberty Dairy Company, Mayfield Dairy Farms,
Inc., McArthur Dairy, Inc., Meadow Brook Dairy Company, Purity Dairies,
Incorporated, Reiter Dairy, Inc., Ryan Foods North Central, Inc., Ryan Foods
Company, LLC, T.G. Lee Foods, Inc., Verifine Dairy Products Corporation of
Sheboygan, Inc. and Dairy Group, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“SunTrust” means SunTrust Bank, a Georgia banking corporation.

“SunTrust Company” means Three Pillars Funding LLC, a Delaware limited liability
company, together with its successors and assigns.

“SunTrust Company Agent” means SunTrust Robinson Humphrey, Inc., a Tennessee
corporation, together with its successors and assigns.

“Stress Factor” means a factor of 2.5 times.

“Terminating Commitment Amount” means, with respect to any Terminating Financial
Institution, an amount equal to the Commitment (without giving effect to clause
(iii) of the provisoany reduction to the penultimate sentence ofsuch Commitment
pursuant to Section 4.6(a)) of such Terminating Financial Institution, minus, an
amount equal to 2% of such Commitment.

“Terminating Commitment Availability” means, with respect to any Terminating
Financial Institution, the positive difference (if any) between (a) an amount

 

Exh. I-28



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

equal to the Commitment (without giving effect to any reduction to such
Commitment pursuant to Section 4.6(a)) of such Terminating Financial
Institution, minus, an amount equal to 2% of such Commitment minus (b) the
Capital of the Purchaser Interests funded by such Terminating Financial
Institution.

“Terminating CP Tranche” has the meaning set forth in Section 3.4(b).

“Terminating Financial Institution” has the meaning set forth in Section 4.6(a).

“Terminating Tranche” has the meaning set forth in Section 4.3(b).

“Termination Date” means, with respect to a Terminating Financial Institution
and, if applicable, each Company in such Terminating Financial Institution’s
Purchaser Group, the date on which such Terminating Financial Institution became
a Non-Renewing Financial Institution or, in the case of Section 9.2, the date
such Financial Institution terminates its Commitment in accordance therewith.

“Termination Percentage” has the meaning set forth in Section 2.2.

“Top Twenty-Five Obligors” means, of all Obligors of Receivables, the
twenty-five Obligors having the highest aggregate outstanding balances of all
Receivables as of the immediately preceding April 2, provided that until the
first occurrence of such date after the date hereof, the Top Twenty-Five
Obligors shall be those Obligors listed on Schedule F.

“Tranche Period” means, with respect to any Purchaser Interest held by a
Financial Institution:

(a) if Yield for such Purchaser Interest is calculated on the basis of the LIBO
Rate, a period of one, two, three or six months, or such other period as may be
mutually agreeable to the applicable Financial Institution and the
Administrative Seller, commencing on a Business Day selected by the
Administrative Seller or the applicable Financial Institution pursuant to this
Agreement. Such Tranche Period shall end on the day in the applicable succeeding
calendar month that corresponds numerically to the beginning day of such Tranche
Period, provided, however, that if there is no such numerically corresponding
day in such succeeding month, such Tranche Period shall end on the last Business
Day of such succeeding month; or

(b) if Yield for such Purchaser Interest or is calculated on the basis of the
Alternate Base Rate, a period commencing on a Business Day selected by the
Administrative Seller and agreed to by the applicable Financial Institution,
provided no such period shall exceed one month.

If any Tranche Period would end on a day that is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding

 

Exh. I-29



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Business Day falls in a new month, such Tranche Period shall end on the
immediately preceding Business Day. In the case of any Tranche Period for any
Purchaser Interest that commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
that commences after the Amortization Date shall be of such duration as selected
by the applicable Financial Institution.

“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, each Receivables Sale Agreement, each Collection Account Agreement, each
Performance Undertaking, the Intercreditor Agreement, the Fee Letters, the
Demand Notes, the Subordinated Notes (as defined in each Receivables Sale
Agreement)), each Letter of Credit and all other instruments, documents and
agreements executed and delivered in connection herewith.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Unrated Obligor” means each Obligor other than a Level 1 Rated Obligor, Level 2
Rated Obligor or a Level 3 Rated Obligor.

“Weekly Report” means an abbreviated Monthly Report in a form reasonably
acceptable to the Agent with respect to and as of the end of the immediately
preceding calendar week.

“WhiteWave Receivables Sale Agreement” means the WhiteWave Receivables Sale
Agreement, dated as of March 30, 2004, by and between Dean National Brand Group,
Inc. and WhiteWave (formerly known as Dean National Brand Group L.P.), as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Writing” means, with respect to any Receivable, any and all instruments,
invoices, purchase orders or other writings (which may be electronic) (other
than Contracts) pursuant to which such Receivable arises or that evidences such
Receivable.

“Yield” means for each respective Tranche Period relating to Purchaser Interests
of the Financial Institutions, an amount equal to the product of the applicable
Discount Rate for each Purchaser Interest multiplied by the Capital of such
Purchaser Interest for each day elapsed during such Tranche Period, annualized
on a 360 day basis.

“Yield and Servicer Reserve” means, on any date an amount equal to, the greater
of (i) 21.25% of Net Receivables Balance as of the close of business on such
date, or (ii) the sum of (x) ((LIBO plus Drawn Liquidity Spread) multiplied by
ADSO Reserve) divided by 360, and (y) (Servicing Fee multiplied by ADSO Reserve)
divided by 360.

 

Exh. I-30



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

where:

 

ADSO    =    As of the last day of each calendar month, the highest three
consecutive month average Days Sales Outstanding during the most recent twelve
months preceding the last day of such calendar month. ADSO Reserve    =    ADSO
multiplied by the Stress Factor.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of
Illinois, and not specifically defined herein, are used herein as defined in
such Article 9.

 

Exh. I-31



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Annex A to Exhibit I

Financial Covenant Definitions

***Capitalized terms used in this Annex A and not otherwise defined herein shall
have the respective meanings set forth therefor in the Dean Credit Agreement***

“Attributed Principal Amount” means, on any day, with respect to any Permitted
Receivables Financing entered into by any Loan Party, the aggregate amount (with
respect to any such transaction, the “Invested Amount”) paid to, or borrowed by,
such Person as of such date under such Permitted Receivables Financing, minus
the aggregate amount received by the applicable Receivables Financier and
applied to the reduction of the Invested Amount under such Permitted Receivables
Financing.

“Consolidated EBITDA” means, for any period, the sum of (i) Consolidated Net
Income for such period, plus (ii) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (A) Consolidated
Interest Expense, (B) total federal, state, local and foreign income, value
added and similar taxes, (C) depreciation, amortization expense and other
noncash expenses (except any such expense that requires accrual of a reserve for
anticipated future cash payments for any period), (D) pro forma cost savings
add-backs resulting from non-recurring charges related to acquisitions to the
extent permitted hereunder, as permitted pursuant to Regulation S-X of the
Securities Exchange Act of 1934 or as approved by the Agent, and (E) other
adjustments to Consolidated EBITDA reasonably acceptable to the Agent. Except as
otherwise provided herein, the applicable period shall be for the four
(4) consecutive quarters ending as of the date of computation. Consolidated
EBITDA shall be calculated on a Pro Forma Basis to give effect to any Permitted
Acquisition, relevant sale or disposition or any designation or change of any of
the Borrower’s Subsidiaries’ status as a Restricted Subsidiary or an
Unrestricted Subsidiary effected during such period.

“Consolidated Funded Indebtedness” means, at any date, the aggregate principal
amount of all Funded Indebtedness of the Borrower and its Restricted
Subsidiaries at such date, determined on a consolidated basis in accordance with
GAAP.

“Consolidated Interest Expense” means, for any period, all interest expense of
the Borrower and its Restricted Subsidiaries, including the interest component
under Capital Leases and the implied interest component under Permitted
Receivables Financings, minus interest income for such period, in each case as
determined in accordance with GAAP. Except as otherwise provided herein, the
applicable period shall be for the four (4) consecutive quarters ending as of
the date of computation.

“Consolidated Senior Secured Indebtedness” means, at any date, Consolidated
Funded Indebtedness that is secured by a Lien on any assets of the Borrower or
any of its Restricted Subsidiaries.

 

Annex A to Exhibit I-1



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Consolidated Net Income” means, for any period, net income (excluding
extraordinary items) after taxes for such period of the Borrower and its
Restricted Subsidiaries on a consolidated basis, as determined in accordance
with GAAP. Except as otherwise provided herein, the applicable period shall be
for the four (4) consecutive quarters ending as of the date of computation.

“Funded Indebtedness” means, with respect to any Person, without duplication,
(a) all Indebtedness of such Person other than (i) Indebtedness of the types
referred to in clauses (e), (g), (i) and (m) of the definition of “Indebtedness”
and (ii) Indebtedness referred to in clause (j) of such definition except to the
extent such Indebtedness consists of unpaid reimbursement obligations in respect
of drawn amounts under letters of credit or bankers’ acceptance facilities,
(b) all Funded Indebtedness of others of the type referred to in clause
(a) above secured by (or for which the holder of such Funded Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on, or
payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
(c) all Guaranty Obligations of such Person with respect to Funded Indebtedness
of the type referred to in clause (a) above of another Person and (d) Funded
Indebtedness of the type referred to in clause (a) above of any partnership or
unincorporated joint venture in which such Person is legally obligated or has a
reasonable expectation of being liable with respect thereto. For purposes
hereof, the definition of “Funded Indebtedness” shall exclude any Indebtedness
under the Contingent Subordinated Obligation until such time as the Borrower is
required to make a cash payment thereunder.

“Hybrid Equity Securities” means any securities issued by the Borrower any
Subsidiary or a financing vehicle of the Borrower or any Subsidiary that (i) are
classified as possessing a minimum of “intermediate equity content” by
Standard & Poor’s and Basket C equity credit by Moody’s Investor Service, Inc.
and (ii) other than solely through the issuance of Equity Interests, (A) require
no repayments or prepayments and no redemptions, repurchases, sinking fund
payments or defeasement and (B) do not otherwise provide for (1) any obligations
thereunder or in connection therewith to become due prior to their scheduled
maturity or (2) an ability (with or without the giving of notice, the lapse of
time or both) for the holder or holders of any such securities or any trustee or
agent on its or their behalf to cause any such obligations to become due, in
each case, prior to at least 91 days after the 2017 Tranche B Maturity Date.

“Indebtedness” of any Person means, without duplication, with respect to any
Person, without duplication, (a) all obligations of such Person for borrowed
money, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, or upon which interest payments are customarily made,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to assets purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (d) all obligations of such
Person issued or assumed as the deferred purchase price of assets or

 

Annex A to Exhibit I-2



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

services purchased by such Person (other than trade debt incurred in the
ordinary course of business and due within six (6) months of the incurrence
thereof) which would appear as liabilities on a balance sheet of such Person,
(e) all obligations of such Person under take-or-pay or similar arrangements,
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, assets owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed, (g) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person, (h) the principal portion of all obligations of
such Person under Capital Leases, (i) all obligations of such Person under Swap
Agreements, (j) the maximum amount of all standby letters of credit issued or
bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(k) all preferred Equity Interests issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration, (l) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, accounts receivable securitization program, off-balance sheet loan or
similar off-balance sheet financing product, including without limitation, the
outstanding Attributed Principal Amount under any Permitted Receivables
Financing, and (m) the Indebtedness of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer.

“Interest Coverage Ratio” means, the ratio, determined as of the end of each of
fiscal quarter of the Borrower for the most-recently ended four fiscal quarters,
of (a) Consolidated EBITDA to (b) Consolidated Interest Expense paid or payable
in cash, all calculated for the Borrower and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP. Solely for the purposes of
calculating the Interest Coverage Ratio to determine whether an Amortization
Event has occurred pursuant to Section 9.1(n), Consolidated EBITDA will be
adjusted to (i) add an amount which, in the determination of Consolidated Net
Income for the applicable period, has been deducted for (A) non-cash losses from
foreign exchange translation adjustments or Swap Agreements during such period
and (B) the fees, costs and expenses paid to third parties during such period
that directly arise out of and are incurred in order to consummate acquisitions,
investments, dispositions and the incurrence or early extinguishment of
Indebtedness to the extent such items were subject to capitalization prior to
the effectiveness of Financial Accounting Standards Board Statement No. 141R
“Business Combinations” but are required under such statement to be expensed
currently and (ii) subtract an amount which, in the determination of
Consolidated Net Income for the applicable period, has been added for non-cash
gains from foreign exchange translation adjustments or Swap Agreements during
such period.

“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Funded
Indebtedness on such date, minus unrestricted cash in an aggregate amount not to
exceed $100,000,000 to the extent held by the Borrower and the Restricted
Subsidiaries on a consolidated basis on such date to (b) Consolidated EBITDA for
the period of four consecutive fiscal quarters ended on such date (or, if such
date is not the last day of a

 

Annex A to Exhibit I-3



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

fiscal quarter, ended on the last day of the fiscal quarter most recently ended
prior to such date). Solely for the purposes of calculating the Leverage Ratio
to determine whether an Amortization Event has occurred pursuant to
Section 9.1(o), (1) Consolidated Funded Indebtedness shall exclude Hybrid Equity
Securities issued by the Borrower or any Subsidiary and (2) Consolidated EBITDA
will be adjusted to (i) add an amount which, in the determination of
Consolidated Net Income for the applicable period, has been deducted for
(A) non-cash losses from foreign exchange translation adjustments or Swap
Agreements during such period and (B) the fees, costs and expenses paid to third
parties during such period that directly arise out of and are incurred in order
to consummate acquisitions, investments, dispositions and the incurrence or
early extinguishment of Indebtedness to the extent such items were subject to
capitalization prior to the effectiveness of Financial Accounting Standards
Board Statement No. 141R “Business Combinations” but are required under such
statement to be expensed currently and (ii) subtract an amount which, in the
determination of Consolidated Net Income for the applicable period, has been
added for non-cash gains from foreign exchange translation adjustments or Swap
Agreements during such period.

“Permitted Receivables Financing” means any one or more receivables financings
in which (a) any Loan Party or any Restricted Subsidiary (i) sells (as
determined in accordance with GAAP) any accounts (as defined in the Uniform
Commercial Code as in effect in the State of New York), payment intangibles (as
defined in the Uniform Commercial Code as in effect in the State of New York),
notes receivable, rights to future lease payments or residuals (collectively,
together with certain property relating thereto and the right to collections
thereon, being the “Transferred Assets”) to any Person that is not a Subsidiary
or Affiliate of the Borrower (with respect to any such transaction, the
“Receivables Financier”), (ii) borrows from such Receivables Financier and
secures such borrowings by a pledge of such Transferred Assets and/or
(iii) otherwise finances its acquisition of such Transferred Assets and, in
connection therewith, conveys an interest in such Transferred Assets to the
Receivables Financier or (b) any Loan Party or any Restricted Subsidiary sells,
conveys or otherwise contributes any Transferred Assets to a Receivables
Financing SPC, which Receivables Financing SPC then (i) sells (as determined in
accordance with GAAP) any such Transferred Assets (or an interest therein) to
any Receivables Financier, (ii) borrows from such Receivables Financier and
secures such borrowings by a pledge of such Transferred Assets or
(iii) otherwise finances its acquisition of such Transferred Assets and, in
connection therewith, conveys an interest in such Transferred Assets to the
Receivables Financier; provided that (A) the aggregate Attributed Principal
Amount for all such financings shall not at any time exceed $600,000,000 and
(B) such financings shall not involve any recourse to any Loan Party or any
Restricted Subsidiary for any reason other than (x) repurchases of non-eligible
assets or (y) indemnifications for losses other than credit losses related to
the Transferred Assets.

“Receivables Financing SPC” means, in respect of any Permitted Receivables
Financing, any Subsidiary or Affiliate of the Borrower to which any Loan Party
sells, contributes or otherwise conveys Transferred Assets in connection with
such Permitted Receivables Financing and each general partner of any such
Subsidiary or Affiliate.

 

Annex A to Exhibit I-4



--------------------------------------------------------------------------------

“Senior Secured Leverage Ratio” means, on any date, the ratio of
(a) Consolidated Senior Secured Indebtedness on such date, minus unrestricted
cash in an aggregate amount not to exceed $100,000,000 to the extent held by the
Borrower and the Restricted Subsidiaries on a consolidated basis on such date to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters ended
on such date (or, if such date is not the last day of a fiscal quarter, ended on
the last day of the fiscal quarter most recently ended prior to such date).
Solely for the purposes of calculating the Senior Secured Leverage Ratio to
determine whether an Amortization Event has occurred pursuant to Section 9.1(q),
Consolidated EBITDA will be adjusted to (i) add an amount which, in the
determination of Consolidated Net Income for the applicable period, has been
deducted for (A) non-cash losses from foreign exchange translation adjustments
or Swap Agreements during such period and (B) the fees, costs and expenses paid
to third parties during such period that directly arise out of and are incurred
in order to consummate acquisitions, investments, dispositions and the
incurrence or early extinguishment of Indebtedness to the extent such items were
subject to capitalization prior to the effectiveness of Financial Accounting
Standards Board Statement No. 141R “Business Combinations” but are required
under such statement to be expensed currently and (ii) subtract an amount which,
in the determination of Consolidated Net Income for the applicable period, has
been added for non-cash gains from foreign exchange translation adjustments or
Swap Agreements during such period.

 

Annex A to Exhibit I-5



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT II

FORM OF PURCHASE NOTICE

[Date]

 

JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)),

., as Agent

10 S. Dearborn 19th Floor

Mail Code IL1-0079

Asset-Backed Finance

Chicago, Illinois 60603-0079

Attention:             Transaction Management

  

JS Siloed Trust[PNC Bank, National Association

c/o JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)), as Agent

10 S. Dearborn

Mail Code IL10594

Chicago, Illinois 60603-0594

[PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Attention: Funding ManagerM. Colin Warman]1

Credit Agricole Corporate and Investment Bank New York Branch (formerly known as
Calyon New York Branch, successor to Credit Lyonnais New York Branch)

1301 Avenue of the Americas

17th Floor

New York, New York 10019

Attention:            Tina Kourmpetis

  

Atlantic Asset Securitization LLC (formerly Atlantic Asset Securitization Corp.)

c/o Credit Agricole New York Branch

1301 Avenue of the Americas

17th Floor

New York, New York 10019

Attention:            Tina Kourmpetis

Cooperatieve Centrale Raiffeisen - Boerenleenbank B.A. “Rabobank International”,
New York Branch

245 Park Avenue, 37th Floor

New York, NY 10167

Attention:            Transaction Management

Email:                   naconduit@rabobank.com

Facsimile:            (914) 287-2254

  

Nieuw Amsterdam Receivables Corporation

c/o Global Securitization Services

68 South Service Road, Suite 120

Melville, NY 11747

Attention:            Tony Wong

Email:                  twong@gssnyc.com

Facsimile:            (212) 302-8767

SunTrust Bank

303 Peachtree Street NE

3rd Floor, Mail Code 1922

Atlanta, GA 30308

Attention: Gabe Bonfield

Phone: 404-588-8711

Fax: 404-575-2693

  

Three Pillars Funding LLC

c/o STRH Controller’s Group

303 Peachtree Street

25th Floor, Mail Code 3906

Atlanta, GA 30308

Phone: 404-813-0809

Fax: 404-658-4052

 

Re: PURCHASE NOTICE

Ladies and Gentlemen:

Reference is hereby made to the Fifth Amended and Restated Receivables Purchase
Agreement, dated as of April 2, 2007, by and among Dairy Group Receivables,
L.P., Dairy Group Receivables II, L.P., Morningstar Receivables, L.P. and
WhiteWave Receivables, L.P., as Sellers, the Servicers party thereto, the
Financial Institutions party thereto, the Companies party thereto, PNC Bank,
National Association, as issuer of Letters of Credit, and JPMorgan Chase Bank,
N.A (successor by merger to Bank One, NA (Main Office Chicago)),., as Agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Receivables Purchase Agreement”). Capitalized terms used herein shall have the
meanings assigned to such terms in the Receivables Purchase Agreement.

The Agent and [This letter constitutes a Purchase Notice pursuant to Section 1.2
of the Receivables Purchase Agreement. The Purchasers are hereby notified
ofrequested to make the following Incremental Purchase:

 

Purchase Price:    $ Date of Purchase:    Requested Discount Rate:   

[LIBO Rate] [Alternate Base Rate]

[Commercial Paper rate]

Please credit the Purchase Price in immediately available funds to our Facility
Account on the above-specified date of purchase as set forth below:

 

1 

Include for issuances of letters of credit pursuant to Section 1.7.

 

Exh. II-1



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

[Account Name]

[Account No.]

[Bank Name & Address]

[ABA #]

Reference:

Telephone advice to: [Name] @ tel. No. ( )

Please advise [Name] at telephone no ( )             if any Company will not be
making this purchase.]2

[This letter constitutes a notice pursuant to Section 1.7 of the Receivables
Purchase Agreement. The LC Bank is hereby requested to issue a Letter of Credit
with a face amount of $            .]3

In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”)foregoing request, the Administrative Seller
hereby certifies that the following statements are true on the date hereof, and
will be true on the Purchase Date (before and after giving effect to the
proposed Incremental Purchase or proposed issuance of a Letter of Credit, as
applicable):

(i) the representations and warranties of each Seller set forth in Section 5.1
of the Receivables Purchase Agreement are true and correct on and as of the
Purchase Date as though made on and as of such date;

(ii) no event has occurred and is continuing, or would result from the proposed
Incremental Purchase or issuance of Letter of Credit, as applicable, that will
constitute an Amortization Event or a Potential Amortization Event;

(iii) the Facility Termination Date has not occurred, the sum of Aggregate
Capital plus the LC Participation Amount does not exceed the Purchase Limit and
the aggregate Purchaser Interests do not exceed 100%the Maximum Purchaser
Interest Percentage; and

(iv) the amount of Aggregate Capital is $            after giving effect to the
Incremental Purchase to be madeor the issuance of the Letter of Credit, as
applicable, on the Purchase Date, the amount of Aggregate Capital will be
$            and the LC Participation Amount will be $            .

 

2 

Include for receivables purchases pursuant to Section 1.2.

3 

Include for issuances of letters of credit pursuant to Section 1.7.

 

Exh. II-2



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Very truly yours,

DAIRY GROUP RECEIVABLES,

L.P., as Administrative Seller

By:  

 

Name:

Title:

 

Exh. II-3



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

 

EXHIBIT III

JURISDICTION OF ORGANIZATION; PRINCIPAL PLACES OF BUSINESS;

LOCATIONS OF RECORDS; FEIN; STATE ORG. NO.; OTHER NAMES

 

Company

  

Jurisdiction
of
Organization

  

Place(s) of Business

  

Location of Records

  

Federal
Employer
Identification
No.

  

State
Organizational
Number

  

Prior Corporate Names
and Companies Merged

1.           Alta-Dena Certified Dairy, LLC

   DE    17637 East Valley Boulevard City of Industry, California 91744   

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      2964500   

DEA, Inc. (4/27/99)

 

Alta-Dena Certified Dairy, Inc. (04/27/06)

 

Dean Foods Company of California, LLC (12/31/10)

 

Dean SoCal, LLC (12/31/10)

 

Swiss II, LLC (12/31/10)

2.           Berkeley Farms, LLC

   CA    25500 Clawiter Road Hayward, California 94545   

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      C2117426   

d/b/a Bud’s Ice Cream of San Francisco (in CA) BFD Acquisition Co. (11/5/98)

 

Berkeley Farms, Inc. (04/27/06)

3.           Country Fresh, LLC

   MI    2555 Buchanan Avenue Grand Rapids, Michigan 49548   

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      B58-237   

d/b/a Jilbert Dairy, Inc. (7/21/06)

 

Melody Farms, LLC (12/31/07)

 

Golden Valley Dairy, LLC (12/22/06)

 

d/b/a Country Fresh Wesley (12/31/05)

 

d/b/a Dairy Products of Michigan (12/31/05)

 

d/b/a East Coast Ice Cream (12/31/05)

 

d/b/a Embest Dairy (5/24/05)

 

d/b/a McDonald Dairy (5/24/05)

 

Exh. III-1



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

 

Company

  

Jurisdiction
of
Organization

  

Place(s) of Business

  

Location of Records

  

Federal
Employer
Identification
No.

  

State
Organizational
Number

  

Prior Corporate Names
and Companies Merged

                 

d/b/a Northern Falls Water Company (terminated 6/17/04)

 

d/b/a Southeastern Juice Packers, Inc. (12/31/05)

 

Grocer’s Dairy Co. (12/14/99)

 

Country Fresh I, LLC (12/15/99)

 

CFI/TMP, Inc. (12/16/99)

 

Northern Falls Water Company, Inc. (12/17/99)

 

Dairy Products of Michigan, Inc. (12/18/99)

                 

Southeastern Juice Packers, Inc. (12/19/99)

 

Frostbite Brands, Inc. (12/20/99)

 

Country Fresh Welsey Wesley, Inc. (12/21/99)

 

East Coast Ice Cream L.L.C. (12/22/99)

 

Country Fresh, Inc. (1/4/00)

4.           Dean Dairy Holdings, LLC

   DE   

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

  

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      3469364   

31 Logistics, LLC (12/23/09)

 

Barber Milk, LLC (12/23/09)

 

Barber Ice Cream, LLC (12/23/09)

 

Creamland Dairies, LLC (12/23/09)

 

Dean Milk Company, LLC (12/23/09)

 

Fairmont Dairy, LLC (12/23/09)

 

Exh. III-2



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

 

Company

  

Jurisdiction
of
Organization

  

Place(s) of Business

  

Location of Records

  

Federal
Employer
Identification
No.

  

State
Organizational
Number

  

Prior Corporate Names
and Companies Merged

                 

Meadow Brook Dairy Company (12/23/09)

 

T.G. Lee Foods, LLC (12/23/09)

 

Purity Dairies, LLC (12/23/09)

 

McArthur Dairy, LLC (12/23/09)

 

Liberty Dairy Company (12/23/09)

 

Dean Dairy Products Company, LLC (12/31/08)

 

Dean Foods Company of Indiana, LLC (12/31/08)

 

Dean Illinois Dairies, LLC (12/31/08)

 

Swiss Premium Dairy, LLC (12/31/08)

5.           Dean East, LLC

   DE    2900 Bristol Highway Johnson City, TN 37601-3440   

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      3139100   

Dean Midwest Holding, Ltd. (11/30/08)

 

Dean Midwest II, LLC (4/27/06)

 

Dean Southeast, LLC (4/27/06)

 

Suiza Southeast, LLC (12/21/01)

6.           Dean East II, LLC

   DE    2900 Bristol Highway Johnson City, TN 37602-3440   

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      3470598   

Dean Midwest, LLC (4/27/06)

 

Dean Northeast II, LLC (4/27/06)

 

RDPC, Inc. ( 1/1/04)

 

Dean Southeast II, LLC (12/21/01)

 

Exh. III-3



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

 

Company

  

Jurisdiction
of
Organization

  

Place(s) of Business

  

Location of Records

  

Federal
Employer
Identification
No.

  

State
Organizational
Number

  

Prior Corporate Names
and Companies Merged

7.           Dean Foods Company

   DE   

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

  

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      2434587   

Project Puck Corp. (12/21/01)

 

Suiza Holdings, Inc. (3/28/95)

 

Suiza Foods Corporation (12/21/01)

 

Velda Holdings, L.P. (3/28/95)

 

Suiza Holdings, L.P. (3/28/95)

8.           Dean Foods Company of California, LLC

   DE    6400 Regio Avenue, Building 7 Buena Park, California 90620   

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      2836028   

To merge into Alta Dena Certified Dairy, LLC on or about 12/13/10

 

Dean Foods Company of California, Inc. (04/27/06)

9.8.       Dean Foods North Central, LLC

   DE    Broadway Place East 3433 Broadway Street NE Minneapolis, Minnesota
55413   

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      2996385   

d/b/a Land O’Lakes

 

DFC Acquisition Co. (6/8/00)

 

Dean Foods Lakes, Inc. (6/9/00)

 

Dean Foods North Central, Inc. (4/27/06)

 

10.9.     Dean Foods of Southern California, LLC

   DE   

2711 North Haskell Avenue Suite 3400

Dallas, Texas 752041

17851 East Railroad Street City of Industry, California 91748

  

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      4670263   

d/b/a Heartland Farms

 

d/b/a Fresh Dairy Direct of California

11.        Dean SoCal, LLC

   DE   

12171 Madera Way Riverside, California 92503

  

2711 North Haskell Avenue Suite 3400

Dallas, Texas

      3075091   

To merge into Alta Dena Certified Dairy, LLC on or about 12/13/10

 

d/b/a Adohr (in CA)

 

d/b/a Adohr Farms (in CA)

 

d/b/a Swiss Dairy (in CA)

 

Suiza SoCal, LLC (12/21/01)

12.10.  Dean West, LLC

   DE   

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

  

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      3122616   

Suiza West, LLC

 

Suiza Southwest, LLC (02/24/00)

 

Dean Southwest, LLC (12/21/01)

13.11.  Dean West II, LLC

   DE   

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

  

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      3469371   

International Milk Sales, Inc. (1/9/04)

 

Dean Southwest II, LLC (12/21/01)

14.12.  Friendship Dairies, LLC

   DE   

6701 County Road 20

Friendship, NY 14739

  

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      4314722   

Gilt Edge Cheese Factory, Inc. (8/29/1949)

 

Metco Dairy Distributor, Inc. (1/8/1962)

 

Friendship Properties, Inc.

 

Exh. III-4



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

 

Company

  

Jurisdiction
of
Organization

  

Place(s) of Business

  

Location of Records

  

Federal
Employer
Identification
No.

  

State
Organizational
Number

  

Prior Corporate Names
and Companies Merged

                 

(1/14/1966)

 

Friendship Services, Inc. (6/11/1981)

 

Friendship Food Products, Inc. (6/1/98)

 

Oakman Dairy, Inc. (10/4/1984)

 

Delite Foods, Inc. (12/23/1986)

 

DF Blue, Inc. (3/14/07)

 

d/b/a Health Maid (5/9/08)

15.13.  Gandy’s Dairies, LLC

   DE   

201 University

P. O. Box 2588

Lubbock, Texas 7940879415

  

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      4132874   

Bell Dairy Products, Inc. (04/01/02)

 

Gandy’s Dairies, Inc. (04/27/06)

16.14.  Garelick Farms, LLC

   DE   

124 Grove Street

Franklin, Massachusetts 02038

  

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      2972968   

New England Dairies, LLC (12/23/09)

 

Terrace Dairy, LLC (12/23/09)

 

d/b/a Ideal Dairy Farms (3/23/06) (NJ, NY)

 

d/b/a Fairdale Farms – New York (in NY)

 

d/b/a Garelick Farms (in MA)

 

d/b/a Garelick Farms – Lynn (in NH, NJ, NY, PA, RI, VT, MA)

 

d/b/a Garelick Farms – Lynn LLC (in ME)

 

d/b/a Garelick Farms – Massachusetts (in MA)

 

d/b/a Garelick Farms – New Jersey (in NJ)

 

Exh. III-5



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

 

Company

  

Jurisdiction
of
Organization

  

Place(s) of Business

  

Location of Records

  

Federal
Employer
Identification
No.

  

State
Organizational
Number

  

Prior Corporate Names
and Companies Merged

                 

d/b/a Garelick Farms – New York (in NY)

 

d/b/a Garelick Farms of Maine (in MA, NH, VT)

 

d/b/a Garelick Farms of Maine, LLC (in ME)

 

d/b/a Garelick Farms of Massachusetts (in RI)

 

Garelick Farms of New Jersey (in NY, PA)

 

d/b/a Garelick Farms of New York (in MA, NH, NJ, NY, PA, VT)

 

d/b/a Garelick Farms of Rhode Island (in Ma, PA, RI)

 

d/b/a Garelick Farms of Vermont (in MA, NH, NJ, NY, PA, VT)

                 

d/b/a Garelick Farms of Vermont, LLC (in ME)

 

d/b/a Miscoe Springs – Massachusetts (in MA)

 

d/b/a Nature’s Best (in RI)

 

d/b/a Scangas Bros. Holdings – Massachusetts (in MA)

 

d/b/a West Lynn Creamery – Massachusetts (in MA)

                 

d/b/a West Lynn Creamery – New Hampshire (in NH)

 

d/b/a West Lynn Creamery – New Jersey (in NJ)

 

d/b/a West Lynn Creamery –

 

Exh. III-6



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

 

Company

  

Jurisdiction
of
Organization

  

Place(s) of Business

  

Location of Records

  

Federal
Employer
Identification
No.

  

State
Organizational
Number

  

Prior Corporate Names
and Companies Merged

                 

New York (in NY)

 

d/b/a West Lynn Creamery – Vermont (in VT)

 

d/b/a West Lynn Creamery Realty – Massachusetts (in MA)

 

Suiza GTL, LLC (12/3/98)

 

Grant’s Dairy, Inc. (12/4/98)

 

West Lynn Creamery Realty Corp. (12/5/98)

 

Garelick Farms, Inc. (12/6/1998)

 

Scangas Bros. Holdings, Inc. (12/7/98)

                 

Miscoe Springs, Inc. (12/8/98)

 

Cumberland Farms, Inc. (12/9/98)

 

West Lynn Creamery, Inc. (12/10/98)

 

Fairdale Farms, Inc. (12/21/01)

 

Dean Northeast, LLC (04/27/06)

17.15.  Kohler Mix Specialties, LLC

   DE   

1101 Main Street

Sulphur Springs, Texas 75482

100 Milk Lane

Newington, Connecticut 06111

  

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      3376817   

M-Foods Dairy TXCT, LLC (01/01/04)

 

d/b/a Kohler Mix (MN, TX, CT, MA)

 

d/b/a Kohler Mix Specialties (MN, TX, CT, MA)

 

18.16.  Kohler Mix Specialties of Minnesota, LLC

   DE   

4041 Highway 61

White Bear Lake, Minnesota 55110

  

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      3365091    M-Foods Dairy, LLC (01/01/04)

 

Exh. III-7



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

 

Company

  

Jurisdiction
of
Organization

  

Place(s) of Business

  

Location of Records

  

Federal
Employer
Identification
No.

  

State
Organizational
Number

  

Prior Corporate Names
and Companies Merged

                 

d/b/a Kohler Mix (MN)

 

d/b/a Kohler Mix Specialties (MN)

19.17.  LAND-O-SUN DAIRIES, LLC

   DE    2900 Bristol Highway Johnson City, TN 37601   

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      3140200   

d/b/a Dean Foods of Decatur (IN) (9/16/08)

 

d/b/a East Coast Ice Cream (MD) (11/12/02)

 

d/b/a Pet Dairy Richmond (VA) (3/20/08)

 

Red Oak Milk, LLC (3/18/04)

 

d/b/a Frostbite Brands (in OH)

 

Pet Dairy (8-15-94)

 

LOS Dairies, Inc. (9-30-95)

 

Flav-O-Rich (10-10-96)

 

Land-O-Sun Dairies, L.L.C. (12-9-99)

 

Land-O-Sun II, LLC (12-10-99)

 

Land-O-Sun Dairies, Inc. (1-6-00)

20.18.  Mayfield Dairy Farms, LLC

   DE   

813 Madison Avenue

P.O. Box 310 (37371)

Athens, Tennessee 37303

  

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      3469476   

d/b/a Atlanta Dairy (GA) (4/21/08)

 

Mayfield Dairy Farms, Inc. (12-21-01) (Tennessee)

 

Mayfield Dairy Farms, Inc. (04/27/06)

21.19.  Midwest Ice Cream Company, LLC

   DE   

630 Meadow Street

Belvidere, IL 61008

  

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      3300351   

Dean Foods Ice Cream Company (5-31-02)

 

Dean Foods Regional Business Services, Inc. (01/01/04)

 

The Meadows Distributing

 

Exh. III-8



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

 

Company

  

Jurisdiction
of
Organization

  

Place(s) of Business

  

Location of Records

  

Federal
Employer
Identification
No.

  

State
Organizational
Number

  

Prior Corporate Names
and Companies Merged

                 

Company (01/01/04)

 

Midwest Ice Cream Company (04/27/06)

22.20.  Model Dairy, LLC

   DE   

500 Gould Street

Reno, Nevada 89502

  

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      3140213    Model Dairy, Inc. (1-1-00)

23.21.  Morningstar Foods, LLC

   DE   

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

  

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      3741820   

d/b/a Milk Products of Alabama, LLC (10/18/04) (AL, LA)

 

d/b/a Ultra Dairy Garelick (9/24/04) (NY)

 

d/b/a Sulphur Springs Cultured Specialties (7/14/08) (TX)

 

d/b/a MStar Foods LLC (WI, TX, IL)

 

Sulphur Springs Cultured Specialties, LLC (6/30/08)

 

Morningstar Frederick, Inc. (6/29/04)

24.22.  Reiter Dairy, LLC

   DE    1961 Commerce Circle Springfield, Ohio 45504   

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      3528456   

Reiter Dairy, Inc. (12/2/86)

 

RDI Purchase Corporation (5-1-02)

 

Reiter Akron, Inc. (6/24/03)

 

Reiter Springfield, LLC (6/24/03)

 

Reiter Dairy of Akron, Inc. (04/27/06)

 

Reiter Dairy of Springfield, LLC (04/27/06)

25.23.  Shenandoah’s Pride, LLC

   DE    5325 Port Royal Road Springfield, Virginia 22151   

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      3203661    None

 

Exh. III-9



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

 

Company

  

Jurisdiction
of
Organization

  

Place(s) of Business

  

Location of Records

  

Federal
Employer
Identification
No.

  

State
Organizational
Number

  

Prior Corporate Names
and Companies Merged

26.24.  Southern Foods Group, LLC

   DE   

3114 S. Haskell

Dallas, TX 75223

  

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      4380273   

SFG Newco, LLC (6/28/07)

 

Southern Foods Group, L.P. (6/30/07)

 

d/b/a Barbe’s Dairy (in LA)

 

d/b/a Borden (MO) (7/31/07)

 

d/b/a Borden Dairy Products (in OK)

 

d/b/a Brown’s Dairy (in LA)

 

d/b/a Excelsior Dairy (in HI)

 

d/b/a Foremost Dairy (in TX, LA)

 

d/b/a Hygeia Dairy (in TX)

 

d/b/a Meadow Gold (in MT, ID, OK, CO, OR, NV)

 

d/b/a Meadow Gold Dairies (in ID, OK, CO, NE, HI, UT, MO, MT, AZ, OR, NV)

 

d/b/a Mile High Ice Cream (in CO, NE, WY)

 

d/b/a Naalehu Dairy (in HI)

 

d/b/a Oak Farms Dairy (in OK, TX)

 

d/b/a Oak Farms Dairy – Waco (in TX)

 

d/b/a Schepps Dairy (in OK, TX)

 

d/b/a Southwest Ice Cream Specialties (in TX)

 

Brown’s Velvet Dairy (7-12-00)

 

SFG Capital Corporation

 

Exh. III-10



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

 

Company

  

Jurisdiction
of
Organization

  

Place(s) of Business

  

Location of Records

  

Federal
Employer
Identification
No.

  

State
Organizational
Number

  

Prior Corporate Names
and Companies Merged

27.25.  Suiza Dairy Group, LLC

   DE   

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

  

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      3098889   

(01/01/04)

 

Robinson Dairy, LLC (12/23/09)

 

Country Delite, LLC (12/31/08)

 

Dairy Fresh, LLC (12/31/08)

 

Louis Trauth Dairy, LLC (12/31/08)

 

Broughton Foods, LLC (12/31/08)

 

Schenkel’s All-Star Dairy, LLC (12/31/08)

 

Pet O’Fallon, LLC (12/31/08)

 

DIPS Limited Partner (11/30/08)

 

DIPS GP, Inc. (11/30/08

 

Suiza Dairy Group Holdings, Inc. (4/27/06)

 

Suiza Dairy Group, Inc. (4/27/06

 

Suiza Dairy Group, L.P. (12/31/02)

 

Suiza Fluid Dairy Group, L.P. (9/20/99)

28.        Swiss II, LLC

   DE   

1739 Albion Street

 

Los Angeles, Ca 90031

  

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      3754482   

To merge into Alta Dena Certified Dairy, LLC on or about 12/13/10

 

Ross Swiss Dairies (2/6/04) (CA)

29.26.  Tuscan/Lehigh Dairies, Inc.

   DE   

880 Allentown Rd.

Lansdale, PA 19446

  

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      2741400   

Tuscan Dairy Farms, Inc. (4-17-97)

 

Dellwood Foods, Inc. (4-18-97)

 

Lehigh Valley Dairies, Inc. (4-19-97)

 

Exh. III-11



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

 

Company

  

Jurisdiction
of
Organization

  

Place(s) of Business

  

Location of Records

  

Federal
Employer
Identification
No.

  

State
Organizational
Number

  

Prior Corporate Names
and Companies Merged

                  Tuscan/Lehigh Dairies, L.P. (12-31-02)

30.27.  Verifine Dairy Products of Sheboygan, LLC

   WI   

1606 Erie Avenue

P. O. Box 879

Sheboygan, Wisconsin 53082-0879

  

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      1V00632    Verifine Dairy Products Corporation of Sheboygan, Inc.
(04/27/06)

31.28.  WhiteWave Foods Company

   DE   

12002 Airport Way

Broomfield, CO 80021

  

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      2154694   

d/b/a Get Stok’d (CO) (5/11/07)

 

d/b/a Rachel’s (CO, OH, TX, ID, CA, ME, VA, NY) (5/9/07

 

d/b/a The Organic Cow (CO, OH, TX, ID, CA, ME, VA, NY) (5/9/07)

 

Horizon Organic Holding Corporation (06/30/06)

 

White Wave, Inc. (06/30/06)

 

WWFC, Inc. (7/31/06)

 

White Wave Foods Company (03/28/05)

 

Dean National Brand Group, Inc. (01/07/05)

 

Morningstar Foods Inc. (03/30/04)

 

Kohler Mix Specialties of Connecticut, Inc. and Midwest Mix, Inc. (01/01/04)

 

Capricorn Acquisition Sub, Inc. (03/25/03)

 

Dean Dip and Dressing Company, LLC (12/31/02)

 

Ryan Foods Company, LLC (12/31/02)

 

Ryan Foods North central Central, LLC 912/31/02)

 

Mt. Crawford Corporation (12/29/00)

 

Exh. III-12



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

 

Company

  

Jurisdiction
of
Organization

  

Place(s) of Business

  

Location of Records

  

Federal
Employer
Identification
No.

  

State
Organizational
Number

  

Prior Corporate Names
and Companies Merged

                 

Ultra Products Company, L.L.C. (07/27/1999)

 

MStar, Inc. (02/19/1999)

 

Presto Food Products, Inc. (01/15/1997)

 

Avoset Food Corporation and MSF Subsidiary Corporation (12/30/1996)

 

Avoset International Ltd., Favorite Foods, Inc. and The Morningstar Group
International, Inc. (12/30/1996)

 

Bancroft Dairy, Inc., Bancroft Dairy, Maryland Inc., Merritt Foods Inc.,
Morningstar Foods Inc. Leasing, Wanzer Dairy Inc. (12/30/1994)

 

LLD Acquisition Co. (09/17/1993)

 

Longlife Dairy Products Company, Inc. (12/02/1993)

 

Star Specialty Foods Inc. (03/14/1988)

32.29.  Dairy Group Receivables, L.P.

   DE   

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

  

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      3252887    NoneSuiza Receivables, L.P. (12/21/2001)

33.30.  Dairy Group Receivables II, L.P.

   DE   

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

  

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      3256737    None

34.31.  Morningstar Receivables, L.P.

   DE   

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

  

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      4803468    None

 

Exh. III-13



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

 

Company

  

Jurisdiction
of
Organization

  

Place(s) of Business

  

Location of Records

  

Federal
Employer
Identification
No.

  

State
Organizational
Number

  

Prior Corporate Names
and Companies Merged

35.32.  WhiteWave Receivables, L.P.

   DE   

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

  

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

      3782099    Dean National Brand Group, L.P. (7/31/06)

 

Exh. III-14



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT IV

NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS

 

Bank/Account

 

Originator

 

Lock-Box

Regions Bank

315 Deaderick Street

Nashville, TN 37237-0210

  Dean Dairy Holdings, LLC dba Purity Dairies, LLC  

Purity Dairies LLC

MSC# 4106000

P.O. Box 415000

Nashville, TN 37241-5000

JPMorgan Chase Bank, N.A.

125 Putnam Street

Marietta, OH 45750

  Suiza Dairy Group, LLC dba Broughton Foods, LLC  

Broughton Foods, LLC

P.O. Box 71-0726

Columbus, OH 43271-0726

JPMorgan Chase Bank, N.A.

10 S. Dearborn

Chicago, IL 60670

  Country Fresh, LLC – Grand Rapids  

Country Fresh, LLC

21999 Network Place

Chicago, IL 60673-1219

JPMorgan Chase Bank, N.A.

10 S. Dearborn

Chicago, IL 60670

  Country Fresh, LLC – Livonia  

Country Fresh, LLC

21906 Network Place

Chicago, IL 60673-1219

JPMorgan Chase Bank, N.A.

2200 Ross Swiss Avenue – Suite 1050

Dallas, TX 7501

  Dean Dairy Holdings, LLC dba Price’s Creameries  

Price’s Creameries

P.O. Box 730771

Dallas, TX 75373

JPMorgan Chase Bank, N.A.   Midwest Ice Cream Company, LLC  

Midwest Ice Cream Company, LLC

22573 Network Place

Chicago, IL 60673-1225

JPMorgan Chase Bank, N.A.

10 S. Dearborn

Chicago, IL 60670

  Midwest Ice Cream Company, LLC  

Midwest Ice Cream Company, LLC

21810 Network Place

Chicago, IL 60673-1218

JPMorgan Chase Bank, N.A.

2200 Ross Avenue, Suite 1050

Dallas, TX 75201

  Southern Foods Group, LLC  

Brown’s Dairy

P.O. Box 62600, Dept. 1162

New Orleans, LA 70162-2600

JPMorgan Chase Bank, N.A.

2200 Ross Avenue, Suite 1050

Dallas, TX 75201

  Southern Foods Group, LLC.- Border  

Meadow Gold (Tulsa)

P.O. Box 972384

Dallas, TX 75397-2384

 

Exh. IV-1



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Bank/Account

 

Originator

 

Lock-Box

JPMorgan Chase Bank, N.A.

2200 Ross Avenue – Suite 1050

Dallas, TX 75201

  Southern Foods Group, LLC  

Oak Farms Dairy (Houston)

P.O. Box 973866

Dallas, TX 75397-3866

JPMorgan Chase Bank, N.A.

2200 Ross Avenue – Suite 1050

Dallas, TX 75201

  Southern Foods Group, LLC  

Schepps Dairy (Houston)

P.O. Box 973913

Dallas, TX 75397-3913

JPMorgan Chase Bank, N.A.

10 S. Dearborn

Chicago, IL 60670

  Verifine Dairy Products of Sheboygan, LLC  

Verifine Dairy Products of Sheboygan, LLC

22938 Network Place

Chicago, IL 60673-1229

JPMorgan Chase Bank, N.A.

10 S. Dearborn

Chicago, IL 60670

  Suiza Dairy Group, LLC dba Schenkel’s All-Star Dairy, LLC  

Schenkel’s All-Star Dairy, LLC

21738 Network Place

Chicago, IL 60673-1217

JPMorgan Chase Bank, N.A.

Columbus, OH

  Suiza Dairy Group, LLC dba Louis Trauth Dairy, LLC  

Louis Trauth Dairy, LLC

P.O. Box 714809

Columbus, OH 43271-4809

First Hawaiian Bank

2411 S. King St

Honolulu, HI 96826

  Southern Foods Group, LLC  

Meadow Gold (Hawaii)

P.O. Box 30390

Honolulu, HI 96820-0390

JPMorgan Chase Bank   Dean Dairy Holdings, LLC dba Dean Illinois Dairies, LLC  

Dean Illinois Dairies, LLC

P.O. Box 71184

Chicago, IL 60694

Wachovia Bank, N.A.   Dean Dairy Holdings, LLC dba Meadow Brook Dairy Company  

Meadowbrook Dairy

75 Remittance Drive Suite 6443

Chicago, IL 60675-6443

Wachovia Bank, N.A.   Dean Dairy Holdings, LLC dba Dean Dairy Products Company,
LLC  

Dean Dairy Products Company, LLC

75 Remittance Drive Suite 6450

Chicago, IL 60675-6450

Wachovia Bank, N.A.   Garelick Farms, LLC dba Terrace Dairy, LLC  

Terrace Dairy, LLC

Box # 3871

P O Box 8500

Philadelphia, PA 19178-3871

 

Exh. IV-2



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Bank/Account

 

Originator

 

Lock-Box

Wachovia Bank, N.A.   Shenandoah’s Pride, LLC  

Shenandoah’s Pride, LLC

Box # 3876

P O Box 8500

Philadelphia, PA 19178-3876

Wachovia Bank, N.A.   Garelick Farms, LLC – The Tuscan Depository  

Tuscan Dairy

Box # 3881

P O Box 8500

Philadelphia, PA 19178-3881

Wachovia Bank, N.A.   Garelick Farms, LLC – The Lehigh Depository  

Lehigh Valley Dairy

Box # 3886

P O Box 8500

Philadelphia, PA 19178-3886

Wachovia Bank, N.A.   Garelick Farms, LLC dba Miscoe Springs  

Miscoe Springs

Box # 3891

P O Box 8500

Philadelphia, PA 19178-3891

Wachovia Bank, N.A.   Garelick Farms, LLC– Garelick Farms of ME Depository  

Garelick Farms of Maine

Box # 3901

P O Box 8500

Philadelphia, PA 19178-3901

Wachovia Bank, N.A.   Garelick Farms, LLC – The Garelick Farms Franklin
Depository  

Garelick Farms Franklin

Box # 3906

P O Box 8500

Philadelphia, PA 19178-3906

Wachovia Bank, N.A.   Garelick Farms, LLC dba Garelick Farms of NJ  

Garelick Farms of New Jersey

Box # 3916

P O Box 8500

Philadelphia, PA 19178-3916

Wachovia Bank, N.A.   Garelick Farms, LLC dba Garelick Farms of NY  

Garelick Farms of New York

Box # 3921

P O Box 8500

Philadelphia, PA 19178-3921

Wachovia Bank, N.A.   Garelick Farms, LLC dba Garelick Farms of Lynn  

Garelick Farms of Lynn

Box # 3926

P O Box 8500

Philadelphia, PA 19178-3926

 

Exh. IV-3



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Bank/Account

 

Originator

 

Lock-Box

Harris N.A.

111 W. Monroe Street

Chicago, IL 60603

  WhiteWave Foods Company (f/k/a Dean National Brand Group, Inc.)  

Morningstar Foods, LLC

36102 Treasury Center

Chicago, IL 60694-6100

Harris N.A

111 W. Monroe Street

Chicago, IL 60603

  WhiteWave Foods Company (f/k/a Dean National Brand Group, Inc.)  

Morningstar Foods, LLC

P.O. Box 532023

Atlanta, GA 30353-2023

Harris N.A.

111 W. Monroe Street

Chicago, IL 60603

  WhiteWave Foods Company (f/k/a Dean National Brand Group, Inc.)  

Morningstar Foods, LLC

P.O. Box 51568

Los Angeles, CA 90051-5868

Wachovia Bank, N.A.

401 S. Tryon St., 3 Wachovia

Center, 10th floor

Charlotte, NC 28288

  Suiza Dairy Group, LLC dba Dairy Fresh, LLC  

Dairy Fresh, LLC

P.O. Box 60898

Charlotte, NC 28260

Wachovia Bank, N.A.

401 S. Tryon St., 3 Wachovia

Center, 10th floor

Charlotte, NC 28288

  Dean Dairy Holdings, LLC dba Dean Milk Company, LLC  

Dean Milk Company - Louisville

P.O. Box 932970

Atlanta, GA 31193

Wachovia Bank, N.A.

401 S. Tryon St., 3 Wachovia

Center, 10th floor

Charlotte, NC 28288

  Land-O-Sun Dairies, LLC  

Barber Dairies

P.O. Box 60498

Charlotte, NC 28260-0498

Wachovia Bank, N.A.

401 S. Tryon St., 3 Wachovia

Center, 10th floor

Charlotte, NC 28288

  Suiza Dairy Group, LLC dba Country Delite Farms, LLC  

Country Delite Farms, LLC

P.O. Box 932542

Atlanta, GA 31193-2689

Wachovia Bank, N.A.

401 S. Tryon St., 3 Wachovia

Center, 10th floor

Charlotte, NC 28288

  Dean Dairy Holdings, LLC dba McArthur Dairy, LLC  

McArthur Dairy, LLC

P.O. Box 932688

Atlanta, GA 31193-2689

Wachovia Bank, N.A.

401 S. Tryon St., 3 Wachovia

Center, 10th floor

Charlotte, NC 28288

  Dean Dairy Holdings, LLC dba T.G. Lee Foods, LLC  

T.G. Lee Foods, LLC

P.O. Box 932689

Atlanta, GA 31193-2689

 

Exh. IV-4



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Bank/Account

 

Originator

 

Lock-Box

Wachovia Bank, N.A.   Mayfield Dairy Farms, LLC  

Mayfield Dairy Farms, LLC

P.O. Box 933321

Atlanta, GA 31193-3321

Wells Fargo Bank   WhiteWave Foods Company (f/k/a White Wave, Inc.)  

WhiteWave Foods Company

Dept 1458

Denver, CO 80291

Wells Fargo Bank

1200 W. 7th St., Suite T2-210

Los Angeles, CA 90017

  Alta-Dena Certified Dairy, LLC  

Alta-Dena Certified Dairy, LLC

Dept. 2363

Los Angeles, CA 90084-2363

Wells Fargo Bank

42840 Christy St., Suite 100

Fremont, CA 94538

  Berkeley Farms, LLC  

Berkeley Farms, LLC – P.O. Box 39000

San Francisco, CA 94139-3405

Wells Fargo Bank

Alburquerque, NM

  Dean Dairy Holdings, LLC dba Creamland Dairies, LLC  

Creamland Dairies, LLC

P.O. Box 27508

Albuquerque, NM 87125

Wells Fargo Bank

1200 W. 7th St., Suite L2-200

Los Angeles, CA 90017

  Dean Foods Company of California, LLC  

Dean Foods Company of California, LLC

Dept. # 2364

Los Angeles, CA 90084-2364

Wells Fargo Bank   Dean Foods North Central, LLC  

Dean Foods North Central, LLC

P.O. Box 1450 NW 8318

Minneapolis, MN 55485-8318

Wells Fargo Bank

P.O. Box 63020

San Francisco, CA 94163

  Dean SoCal, LLC  

Adohr Farms Dairy

Dept 0843

Los Angeles, CA 90088-0843

Wells Fargo Bank

P.O. Box 63020

San Francisco, CA 94163

  Dean SoCal, LLC  

Swiss Premium Dairy, LLC

Department 0011

Los Angeles, CA 90084-0011

Wells Fargo Bank

1445 Ross Avenue

Dallas, TX 74202

  Gandy’s Dairies, LLC  

Gandy’s Dairies LLC

P.O. Box 201263

Dallas, TX 75320-1263

Wells Fargo Bank

155 5th St, 6th Floor

San Francisco, CA 94103

  Model Dairy, LLC  

Model Dairy, LLC

Department 2170

Los Angeles, CA 90084-2170

 

Exh. IV-5



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Bank/Account

 

Originator

 

Lock-Box

Wells Fargo Bank

646 Bryant St.

Denver, CO 80204-4122

  Suiza Dairy Group, LLC dba Robinson Dairy, LLC  

Robinson Dairy

Department 1289

Denver, CO 80271-1289

Wells Fargo Bank

1248 O St.

Lincoln, NE 68508

  Southern Foods Group, LLC  

Meadow Gold (Lincoln)

P.O. Box 3366

Omaha, NE 68176-0894

Wells Fargo Bank

555 17th Street # 600

Denver, CO 80202

  Southern Foods Group, LLC  

Meadow Gold (Salt Lake City)

P.O. Box 959

Denver, CO 80291

Wells Fargo Bank

1445 Ross Avenue

Dallas, TX 75202

  Southern Foods Group, LLC  

Oak Farms Dairy (Dallas)

P.O. Box 200358

Dallas, TX 75320-0358

Wells Fargo Bank

1445 Ross Avenue

Dallas, TX 75202

  Southern Foods Group, LLC  

Oak Farms Dairy (San Antonio)

P.O. Box 200349

Dallas, TX 75320-0349

Wells Fargo Bank

1445 Ross Avenue

Dallas, TX 75202

  Southern Foods Group, LLC  

Schepps Dairy (Dallas)

P.O. Box 200300

Dallas, TX 75320-0300

Wells Fargo Bank

1445 Ross Avenue

Dallas, TX 75202

  Southern Foods Group, LLC  

Southwest Ice Cream

P.O. Box 201074

Dallas, TX 75320-1074

Wells Payment Express

555 17th Street #600

Denver, CO 80202

  Southern Foods Group, LLC  

Meadow Gold (Billings)

Dept. 964

Denver, CO 80271-0964

Wells Payment Express

555 17th Street #600

Denver, CO 80202

  Southern Foods Group, LLC  

Meadow Gold (Boise)

Dept. 960

Denver, CO 80271

Wells Payment Express

555 17th Street #600

Denver, CO 80202

  Southern Foods Group, LLC  

Meadow Gold (Englewood)

Dept 962

Denver, CO 80271

Wells Payment Express

555 17th Street #600

Denver, CO 80202

  Southern Foods Group, LLC  

Meadow Gold (Grand Junction)

Dept. 275

Denver, CO 80271-0275

 

Exh. IV-6



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Bank/Account

 

Originator

 

Lock-Box

Wells Payment Express

555 17th Street #600

Denver, CO 80202

  Southern Foods Group, LLC  

Meadow Gold (Great Falls)

Dept. 966

Denver, CO 80271

Wells Payment Express

555 17th Street #600

Denver, CO 80202

  Southern Foods Group, LLC  

Meadow Gold (Greeley)

Dept. 961

Denver, CO 80271

Wells Payment Express

555 17th Street #600

Denver, CO 80202

  Southern Foods Group, LLC  

Meadow Gold (Kalispell)

P.O. Box 965

Denver, CO 80271

Wells Fargo Bank

P.O. Box 63020

  Southern Foods Group, LLC  

Meadow Gold (Las Vegas)

Department 9373

Los Angeles, CA 90084-9373

Bank of America   Suiza Dairy Group, LLC dba Pet O’Fallon  

Pet O’Fallon

PO Box 500117

St. Louis, MO 63150-0117

Wells Fargo   Swiss II, LLC  

Swiss Dairy

Dept. 0190

Los Angeles, CA 90088-0190

JPMorgan Chase Bank   Dean Dairy Holdings, LLC dba Liberty Dairy Company  

Liberty Dairy Company

PO Box 23982

Chicago, IL 60694

JPMorgan Chase Bank   Country Fresh, LLC  

Country Fresh, LLC (Jilbert)

PO Box 24135

Chicago, IL 60694

JPMorgan Chase Bank   Southern Foods Group, LLC, dba Foremost Dairy  

Foremost Dairy

PO Box 974105

Dallas, TX 75397-4105

Wachovia Bank, N.A.   Garelick Farms, LLC dba Ideal Dairy  

Ideal Dairy

PO Box 8500-785466

Philadelphia, PA 19178-785466

Wachovia Bank, N.A.   Land-O-Sun Dairies, LLC dba Dean Foods of Decatur  

Dean Foods of Decatur

75 Remittance Drive, Lockbox 3069

Chicago, IL 60675-3069

 

Exh. IV-7



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Bank/Account

 

Originator

 

Lock-Box

Wells Fargo Bank   Southern Foods Group, LLC, dba Oak Farms Dairy – Waco  

Oak Farms Dairy

PO Box 202193

Dallas, TX 75320

Wachovia Bank, N.A.   Reiter Dairy, LLC  

Reiter Dairy, LLC (Akron)

75 Remittance Dr., Suite 6469

Chicago, IL 60675-6469

Wachovia Bank, N.A.   Reiter Dairy, LLC  

Reiter Dairy, LLC (Springfield)

75 Remittance Dr., Suite 3038

Chicago, IL 60675-3038

Wachovia Bank, N.A.   Dean Dairy Holdings, LLC dba Swiss Premium Dairy, LLC  

Swiss Premium Dairy, LLC

PO Box 8500-3866

Philadelphia, PA 19178-3866

JPMorgan Chase Bank   Dean Dairy Holdings, LLC dba Dean Illinois Dairies, LLC  
Electronic Receipts Wells Fargo Bank   Southern Foods Group, LLC   EFT Payment
Account Wells Fargo Bank   Dean Foods Company   N/A JPMorgan Chase Bank   Dean
Foods Company   N/A Bank of America   Dean Foods Company   N/A JPMorgan Chase
Bank   Morningstar Foods, LLC  

Morningstar Foods, LLC

P.O. Box 731157

Dallas, Texas 75373-1157

 

Morningstar Foods, LLC

P.O. Box 905597

Charlotte, North Carolina 28290-5597

Wells Fargo Bank   WhiteWave Foods Company dba CreaMiser Products   N/A Wells
Fargo Bank   Dean Foods of Southern California, LLC  

Department 8522

Los Angeles, CA 90084-8522

 

Exh. IV-8



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT V

FORM OF COMPLIANCE CERTIFICATE

To: JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)), as Agent for the benefit of the Purchasers

This Compliance Certificate is furnished pursuant to that certain Fifth Amended
and Restated Receivables Purchase Agreement dated as of April 2, 2007, among
Dairy Group Receivables, L.P., Dairy Group Receivables II, L.P., Morningstar
Receivables, L.P. and WhiteWave Receivables, L.P., as Sellers, the Servicers
party thereto, the Financial Institutions party thereto, the Companies party
thereto, and JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA
(Main Office Chicago)), as Agent (as amended, restated, supplemented, or
otherwise modified from time to time, the “Agreement”). Capitalized terms used
and not otherwise defined herein are used with the meanings attributed thereto
in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                                         of [Insert name
of applicable Seller Party or Originator] (the “Applicable Party”).

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Applicable Party and its Subsidiaries during the accounting
period covered by the attached financial statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event that constitutes an
Amortization Event or Potential Amortization Event during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth in paragraph 5 below.

4. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Agreement, all of which
data and computations are true, complete and correct.

5. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action that the Applicable Party has taken, is taking, or
proposes to take with respect to each such condition or event:

6. As of the date hereof, the jurisdiction of organization of each Seller and
each Servicer is Delaware, each of the Sellers and each Servicer is a
“registered organization” (within the meaning of Section 9-102 of the UCC in
effect in such applicable jurisdiction) and neither any Seller nor any Servicer
has changed its jurisdiction of organization since the date of the Agreement.

 

Exh. V-1



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this     day of             ,     .

 

[DAIRY GROUP RECEIVABLES, L.P.] By: Name: Title: [DAIRY GROUP RECEIVABLES II,
L.P.] By: Name: Title: [MORNINGSTAR RECEIVABLES, L.P.] By: Name: Title:

 

Exh. V-2



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

[WHITEWAVE RECEIVABLES, L.P.] By: Name: Title:

 

Exh. V-3



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE I TO COMPLIANCE CERTIFICATE

A. Schedule of Compliance as of             ,      with Section      of the
Agreement. Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

This schedule relates to the month ended:             

 

Exh. V-4



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT VI

FORM OF COLLECTION ACCOUNT AGREEMENT

[On letterhead of Originator]

            ,     

[LockBox Bank/Concentration Bank/Depositary Bank]

 

Re: [Applicable Originator]

Ladies and Gentlemen:

Reference is hereby made to P.O. Box #            in [city, state, zip code]
(the “LockBox”) of which you have exclusive control for the purpose of receiving
mail and processing payments therefrom pursuant to that certain [name of lockbox
agreement] between you and [applicable Originator] (the “Company”) dated
                    (the “Agreement”). You hereby confirm your agreement to
perform the services described therein. Among the services you have agreed to
perform therein, is to endorse all checks and other evidences of payment, and
credit such payments to the Company’s checking account no.
            maintained with you in the name of the Company (the “LockBox
Account”).

The Company hereby informs you that pursuant to that certain [Amended and
Restated Receivables Sale Agreement, dated as of December 21, 2001], [Dean
Receivables Sale Agreement, dated as of May 15, 2002 and effective for all
purposes as of March 31, 2002], [WhiteWave Receivables Sale Agreement, dated as
of March 30, 2004], as amended, restated, supplemented or otherwise modified
from time to time, among the Company, the other parties thereto as Originators
and [Dairy Group Receivables, L.P.] [Dairy Group Receivables II, L.P.]
[Morningstar Receivables, L.P.] [WhiteWave Receivables, L.P.] (“Seller”), the
Company has transferred all of its right, title and interest in and to, and
exclusive ownership and control of, the Lock-Box and the Lock-Box Account to
Seller. The Company and Seller hereby request that the name of the LockBox
Account be changed to “[applicable Servicer], as Servicer.”

The Company and Seller hereby irrevocably instruct you, and you hereby agree,
that (i) if at any time you receive any instruction originated by JPMorgan Chase
Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago))
(“JPMorgan”) directing the disposition of funds in the Lock-Box Account you will
comply with such instruction without further consent of the Company, Seller or
any other person or entity, provided, that until you receive notice in the form
attached hereto as Annex A (a “Notice”) from JPMorgan, Seller and the Company,
as servicer, shall be entitled to give instructions directing the disposition of
funds in the Lock-Box Account; (ii) notwithstanding anything to the contrary
contained herein, if at any time you receive conflicting instructions from
JPMorgan and Seller or the Company, you shall follow the instructions of
JPMorgan and

 

Exh. VI-1



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

not Seller or the Company; and (iii) upon receiving a Notice, (A) you will take
all instructions regarding the Lock-Box Account and the disposition of funds
therein solely from JPMorgan, (B) the name of the LockBox Account will be
changed to JPMorgan for itself and as agent (or any designee of JPMorgan) and
JPMorgan will have exclusive ownership of and access to and sole control of the
Lock-Box and the LockBox Account, and neither the Company, Seller, nor any of
their respective affiliates will have any control of the Lock-Box or the LockBox
Account or any access thereto, (C) you will either continue to send the funds
from the LockBox to the LockBox Account, or will redirect the funds as JPMorgan
may otherwise request, (D) you will transfer monies on deposit in the LockBox
Account, at any time, as directed by JPMorgan and otherwise comply with all
instructions received from JPMorgan with respect to the Lock-Box and the
Lock-Box Account without further consent by the Company, Seller or any other
person or entity, (E) all services to be performed by you under the Agreement
will be performed on behalf of JPMorgan, and (F) all correspondence or other
mail that you have agreed to send to the Company or Seller will be sent to
JPMorgan at the following address:

JPMorgan Chase Bank, N.A., as Agent

Mail Code IL1-0079

10 S. Dearborn

Chicago, Illinois 60603-0079

Attention: Credit Manager, Asset Backed

Securities Division

Moreover, upon such notice, JPMorgan for itself and as agent will have all
rights and remedies given to the Company (and Seller, as the Company’s assignee)
under the Agreement. Seller agrees, however, to continue to pay all fees and
other assessments due thereunder at any time.

You hereby acknowledge that monies deposited in the LockBox Account or any other
account established with you by JPMorgan for the purpose of receiving funds from
the LockBox are subject to the liens of JPMorgan for itself and as agent, and
will not be subject to deduction, setoff, recoupment, banker’s lien or any other
right you or any other party may have against the Company, Seller or any of
their respective affiliates (including, without limitation, any security
interest therein arising by operation of law or otherwise, which security
interest is hereby released and terminated).

You hereby acknowledge and agree that (i) you are executing this letter
agreement and agree to perform hereunder in your capacity as a “bank” as defined
in Section 9-102 of the UCC; (ii) the Lock-Box Account is, and will be
maintained as, a “deposit account” as defined in Section 9-102 of the UCC and
shall be governed by the laws of the State of Illinois; (iii) regardless of any
provision in any other agreement, for purposes of the UCC, Illinois shall be
deemed to be your jurisdiction (within the meaning of Section 9-304 of the UCC);
(iv) there are no agreements entered into between you and/or the Company or
Seller with respect to the Lock-Box Account, except the Agreement; (v) you have
not entered into, and until termination of this letter agreement will not enter
into, any

 

Exh. VI-2



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

agreement with any other party relating to the Lock-Box Account and/or any
financial assets or funds credited or deposited thereto pursuant to which you
have agreed to comply with instructions (within the meaning of Section 9-104 of
the UCC) of such other party; (vi) you will not change the name or account
number of the Lock-Box Account without the prior written consent of JPMorgan;
(vii) you have not entered into, and until termination of this letter agreement
will not enter into, any agreement purporting to limit or condition your
obligation to comply with instructions; (viii) except for the claims and
interest of JPMorgan and Seller in the Lock-Box Account, you do not know of any
lien on or claim to, or interest in the Lock-Box Account or funds deposited or
credited thereto; and (ix) if any party asserts any lien, encumbrance or similar
process against the Lock-Box Account or funds deposited or credited thereto, you
will promptly notify JPMorgan and Seller thereof. All references herein to the
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of Illinois.

THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF ILLINOIS. This letter agreement may be executed in any number of
counterparts and all of such counterparts taken together will be deemed to
constitute one and the same instrument.

This letter agreement contains the entire agreement between the parties, and may
not be altered, modified, terminated or amended in any respect, nor may any
right, power or privilege of any party hereunder be waived or released or
discharged, except upon execution by all parties hereto of a written instrument
so providing. In the event that any provision in this letter agreement is in
conflict with, or inconsistent with, any provision of the Agreement or any other
agreement now existing or hereafter entered into, this letter agreement will
exclusively govern and control. Each party agrees to take all actions reasonably
requested by any other party to carry out the purposes of this letter agreement
or to preserve and protect the rights of each party hereunder.

Please indicate your agreement to the terms of this letter agreement by signing
in the space provided below. This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.

 

Very truly yours, [APPLICABLE ORIGINATOR] By: Name: Title:

 

Exh. VI-3



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

[DAIRY GROUP RECEIVABLES, L.P.] By: Name: Title: [DAIRY GROUP RECEIVABLES II,
L.P.] By: Name: Title: [MORNINGSTAR RECEIVABLES, L.P.] By: Name: Title:
[WHITEWAVE RECEIVABLES, L.P.] By: Name: Title:

 

Exh. VI-4



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Acknowledged and agreed to this     day of              [COLLECTION BANK] By:
Name: Title:

JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)), as Agent

 

By: Name: Title:

 

Exh. VI-5



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

ANNEX A

FORM OF NOTICE

[On letterhead of JPMorgan]

            ,     

[Collection Bank/Depositary Bank/Concentration Bank]

 

Re: [Applicable Originator]

Ladies and Gentlemen:

We hereby notify you that we are exercising our rights pursuant to that certain
letter agreement among [applicable Originator], [Dairy Group Receivables, L.P.]
[Dairy Group Receivables II, L.P.] [Morningstar Receivables, L.P.] [WhiteWave
Receivables, L.P.], you and us, to have the name of, and to have exclusive
ownership and sole control of, account number              (the “LockBox
Account”) maintained with you, transferred to us. You are hereby instructed not
to accept any direction, instructions or entitlement orders with respect to the
Lock-Box Account or the funds credited thereto from any person or entity other
than us, unless otherwise ordered by a court of competent jurisdiction. [The
LockBox Account will henceforth be a zerobalance account, and funds deposited in
the LockBox Account should be sent at the end of each day to
                    .] You have further agreed to perform all other services you
are performing under that certain agreement dated                     between
you and [applicable Originator] on our behalf.

We appreciate your cooperation in this matter.

 

Very truly yours, JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA
(Main Office Chicago)) (for itself and as agent) By: Name: Title:

 

Exh. VI-6



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT VII

FORM OF ASSIGNMENT AGREEMENT

THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the     day of             ,     , by and between
                                         (“Assignor”) and
                                         (“Assignee”).

PRELIMINARY STATEMENTS

A. This Assignment Agreement is being executed and delivered in accordance with
Section 12.1(b) of that certain Fifth Amended and Restated Receivables Purchase
Agreement, dated as of April 2, 2007, by and among Dairy Group Receivables,
L.P., Dairy Group Receivables II, L.P., Morningstar Receivables, L.P. and
WhiteWave Receivables, L.P., as Sellers, the Servicers party thereto, the
Financial Institutions party thereto, the Companies party thereto, and JPMorgan
Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago)), as
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Purchase Agreement”). Capitalized terms used and not otherwise
defined herein are used with the meanings set forth or incorporated by reference
in the Purchase Agreement.

B. Assignor is a Financial Institution party to the Purchase Agreement, and
Assignee wishes to become a Financial Institution thereunder; and

C. Assignor is selling and assigning to Assignee an undivided             % (the
“Transferred Percentage”) interest in all of Assignor’s rights and obligations
under the Purchase Agreement and the Transaction Documents, including, without
limitation, Assignor’s Commitment and (if applicable) the Capital of Assignor’s
Purchaser Interests as set forth herein.

AGREEMENT

The parties hereto hereby agree as follows:

1. The sale, transfer and assignment effected by this Assignment Agreement shall
become effective (the “Effective Date”) two (2) Business Days (or such other
date selected by the Agent in its sole discretion) following the date on which a
notice substantially in the form of Schedule II to this Assignment Agreement
(“Effective Notice”) is delivered by the Agent to the Company in the Assignor’s
and Assignee’s Purchaser Group, Assignor and Assignee. From and after the
Effective Date, Assignee shall be a Financial Institution party to the Purchase
Agreement for all purposes thereof as if Assignee were an original party thereto
and Assignee agrees to be bound by all of the terms and provisions contained
therein.

2. If Assignor has no outstanding Capital under the Purchase Agreement, on the
Effective Date, Assignor shall be deemed to have hereby transferred and assigned
to Assignee, without recourse, representation or warranty (except as provided in

 

Exh. VII-1



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

paragraph 6 below), and the Assignee shall be deemed to have hereby irrevocably
taken, received and assumed from Assignor, the Transferred Percentage of
Assignor’s Commitment and all rights and obligations associated therewith under
the terms of the Purchase Agreement, including, without limitation, the
Transferred Percentage of Assignor’s future funding obligations under Article I
of the Purchase Agreement.

3. If Assignor has any outstanding Capital under the Purchase Agreement, at or
before 12:00 noon, local time of Assignor, on the Effective Date Assignee shall
pay to Assignor, in immediately available funds, an amount equal to the sum of
(i) the Transferred Percentage of the outstanding Capital of Assignor’s
Purchaser Interests (such amount, being hereinafter referred to as the
“Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee’s Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee’s Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the “Assignee’s Acquisition Cost”); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken, received
and assumed from Assignor, the Transferred Percentage of Assignor’s Commitment
and the Capital of Assignor’s Purchaser Interests (if applicable) and all
related rights and obligations under the Purchase Agreement and the Transaction
Documents, including, without limitation, the Transferred Percentage of
Assignor’s future funding obligations under Article I of the Purchase Agreement.

4. Concurrently with the execution and delivery hereof, Assignor will provide to
Assignee copies of all documents requested by Assignee that were delivered to
Assignor pursuant to the Purchase Agreement.

5. Each of the parties to this Assignment Agreement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Assignment Agreement.

6. By executing and delivering this Assignment Agreement, Assignor and Assignee
confirm to and agree with each other, the Agent and the other Financial
Institutions in the Assignor’s and Assignee’s Purchaser Group as follows:
(a) other than the representation and warranty that it has not created any
Adverse Claim upon any interest being transferred hereunder, Assignor makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made by any other Person in or in
connection with the Purchase Agreement or the Transaction Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of Assignee, the Purchase Agreement or any other instrument or document
furnished pursuant thereto or the perfection, priority, condition, value or
sufficiency of any collateral; (b) Assignor makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Seller, any

 

Exh. VII-2



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Obligor or any Affiliate thereof or the performance or observance by any Seller,
any Obligor or any Affiliate thereof of any of their respective obligations
under the Transaction Documents or any other instrument or document furnished
pursuant thereto or in connection therewith; (c) Assignee confirms that it has
received a copy of the Purchase Agreement and copies of such other Transaction
Documents, and other documents and information as it has requested and deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (d) Assignee will, independently and without reliance upon
the Agent, any Company, any Seller or any other Financial Institution or
Purchaser and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Purchase Agreement and the Transaction Documents;
(e) Assignee appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers under the Transaction Documents as are
delegated to the Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (f) Assignee agrees that it will perform in
accordance with their terms all of the obligations that, by the terms of the
Purchase Agreement and the other Transaction Documents, are required to be
performed by it as a Financial Institution (including, without limitation, as a
Related Financial Institution) or, when applicable, as a Purchaser.

7. Each party hereto represents and warrants to and agrees with the Agent that
it is aware of and will comply with the provisions of the Purchase Agreement,
including, without limitation, Article I and Sections 4.1 and 14.6 thereof.

8. Schedule I hereto sets forth the revised Commitment of Assignor, the Company
for which Assignee shall act as a Related Financial Institution and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.

9. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF ILLINOIS.

10. Assignee hereby covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all senior indebtedness for
borrowed money of any Company, it will not institute against, or join any other
Person in instituting against, any Company any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

 

[ASSIGNOR] By: Title:

 

Exh. VII-3



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

[ASSIGNEE] By: Title:

 

Exh. VII-4



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE I TO ASSIGNMENT AGREEMENT

LIST OF LENDING OFFICES, ADDRESSES

FOR NOTICES AND COMMITMENT AMOUNTS

Date:             ,     

Transferred Percentage:             %

 

     A-1    A-2    B-1    B-2

Assignor

   Commitment
(prior to giving
effect to the
Assignment
Agreement)    Commitment
(after giving
effect to the
Assignment
Agreement)    Outstanding
Capital
(if any)    Ratable
Share of
Outstanding
Capital                       A-2    B-1    B-2

Assignee

        Commitment
(after giving
effect to the
Assignment
Agreement)    Outstanding
Capital
(if any)    Ratable
Share of
Outstanding
Capital            

Assignee is a Related Financial Institution for:
                                        

 

Address for Notices

 

 

Attention: Phone: Fax:

 

Exh. VII-5



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE II TO ASSIGNMENT AGREEMENT

EFFECTIVE NOTICE

 

TO:  

 

  , Assignor  

 

   

 

   

 

  TO:  

 

  , Assignee  

 

   

 

   

 

  TO:  

 

  , Company  

 

   

 

   

 

 

The undersigned, as Agent under the Fifth Amended and Restated Receivables
Purchase Agreement dated as of April 2, 2007, by and among Dairy Group
Receivables, L.P., Dairy Group Receivables II, L.P., Morningstar Receivables,
L.P. and WhiteWave Receivables, L.P., as Sellers, the Servicers party thereto,
the Financial Institutions party thereto, the Companies party thereto, and the
undersigned, hereby acknowledges receipt of executed counterparts of a completed
Assignment Agreement dated as of             ,      between
                                        , as Assignor, and
                                        , as Assignee. Terms defined in such
Assignment Agreement are used herein as therein defined.

1. Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be             ,     .

2. Each of the Company in the Assignor’s Purchaser Group and the Administrative
Seller hereby consent to the Assignment Agreement as required by Section 12.1(b)
of the Purchase Agreement.

 

Exh. VII-6



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

[3. Pursuant to such Assignment Agreement, the Assignee is required to pay
$            to Assignor at or before 12:00 noon (local time of Assignor) on the
Effective Date in immediately available funds.]

 

Very truly yours,

JPMORGAN CHASE BANK, N.A.

(successor by merger to Bank One, NA (Main Office Chicago)),

 

individually and as Agent

By:  

 

Name: Title: [APPLICABLE COMPANY] By:  

 

Name: Title: [DAIRY GROUP RECEIVABLES, L.P.] By:  

 

Name: Title:

 

Exh. VII-7



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

[DAIRY GROUP RECEIVABLES II, L.P.] By:  

 

Name: Title: [MORNINGSTAR RECEIVABLES, L.P.] By:  

 

Name: Title: [WHITEWAVE RECEIVABLES, L.P.] By:  

 

Name: Title:

 

Exh. VII-8



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT VIII

CREDIT AND COLLECTION POLICIES

See Exhibit V to each of the Receivables Sale Agreements

 

Exh. VIII-1



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT IX

[Reserved]

FORM OF LETTER OF CREDIT APPLICATION

 

Exh. IX-1



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT X

FORM OF MONTHLY REPORT

The above is a true and accurate accounting pursuant to the terms of the Fifth
Amended and Restated Receivables Purchase Agreement, dated as of April 2, 2007
(as amended, restated or otherwise modified from time to time, the “Agreement;”
capitalized terms used herein and not defined herein shall have the meanings set
forth therefor in the Agreement), by and among Dairy Group Receivables, L.P.,
Dairy Group Receivables II, L.P., Morningstar Receivables, L.P. and WhiteWave
Receivables, L.P., as Sellers, the Servicers party thereto, the Financial
Institutions party thereto, the Companies party thereto, and JPMorgan Chase
Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago)), as
Agent, and I have no knowledge of the existence of any conditions or events that
constitute an Amortization Event or Potential Amortization Event during or at
the end of the accounting period covered by this monthly report or as of the
date of this certificate, except as set forth below.

Based upon a reasonable review of all of the current unaudited financial
information of the Provider available to me, I hereby determine, in good faith,
that (i) the Leverage Ratio as of the date hereof is [greater than/less than]
4.25 to 1.00 and (ii) the Leverage Ratio for the remainder of the current fiscal
quarter is reasonably expected (at all time during such fiscal quarter) to be
[greater than/less than] 4.25 to 1.00. [If I have made such a determination that
the Leverage Ratio as of the date hereof is greater than 4.25 to 1.00, then I
hereby certify that either (i) the Provider has an Available Revolving
Commitment (as defined in the Dean Credit Agreement) of at least $50,000,000.00
or (ii) the Servicers will prepare and deliver to the Agent and each Financial
Institution a Weekly Report each Wednesday of each of the immediately succeeding
four weeks.] [If I have made such a determination that the Leverage Ratio for
the remainder of the current fiscal quarter is reasonably expected (at all times
during such fiscal quarter) to be greater than 4.25 to 1.00, then I hereby
certify that either (i) the Provider will have an Available Revolving Commitment
(as defined in the Dean Credit Agreement) of at least $50,000,000.00 for the
remainder of the current fiscal quarter or (ii) the Servicers will prepare and
deliver to the Agent and each Financial Institution a Weekly Report each
Wednesday for the remainder of the fiscal quarter.]

 

By:  

 

Name:  

 

Title:  

 

Company Name:  

 

Date:  

 

 

Exh. X-1



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT XI

THIRD AMENDED AND RESTATED PERFORMANCE UNDERTAKING

This Third Amended and Restated Performance Undertaking (this “Undertaking”),
dated as of March 30, 2004, is executed by Dean Foods Company, a Delaware
corporation (the “Provider”), in favor of Dairy Group Receivables, L.P., a
Delaware limited partnership (together with its successors and assigns,
“DGRLP”), and Bank One, NA (Main Office Chicago), for itself and as Agent for
the benefit of the Purchasers under the Purchase Agreement (as hereinafter
defined) (the “Agent” and, together with DGRLP, the “Recipients”).

RECITALS

1. Each of the Originators party thereto (such Originators are the “Originators”
hereunder) and DGRLP have entered into an Amended and Restated Receivables Sale
Agreement, dated as of December 21, 2001, as amended by Amendment No. 1 thereto,
dated as of May 15, 2002 and effective for all purposes as of March 31, 2002,
and as further amended by Amendment No. 2 thereto, dated as of November 20,
2003, and as further amended by Amendment No. 3 thereto, dated as of March 30,
2004 (as so amended, and as further amended, restated, supplemented or otherwise
modified from time to time, the “Sale Agreement”), pursuant to which each
Originator, subject to the terms and conditions contained therein, is selling
its right, title and interest in and to its accounts receivable to DGRLP.

2. DGRLP, Dairy Group Receivables II, L.P., Specialty Group Receivables, L.P.
and Dean National Brand Group, L.P., as Sellers, each of the Originators and
certain other Subsidiaries of Provider, as Servicers, the “Companies” (as
defined therein), the financial institutions from time to time party thereto as
“Financial Institutions” (as defined therein) and Bank One, NA (Main Office
Chicago), as Agent, are parties to the Fourth Amended and Restated Receivables
Purchase Agreement, dated as of March 30, 2004 (as amended, restated,
supplemented or otherwise modified from time to time, the “Purchase Agreement”
and, together with the Sale Agreement, the “Agreements”), pursuant to which,
among other things, DGRLP, subject to the terms and conditions contained
therein, is selling undivided percentage ownership interests to the Purchasers
thereunder in the accounts receivable purchased from, among others, the
Originators under the Sale Agreement.

3. Each Originator is a direct or indirect Subsidiary of Provider and Provider
is expected to receive substantial direct and indirect benefits from the sale of
accounts receivable by such Originator pursuant to the Sale Agreement, and the
performance by each Originator of its obligations as a Servicer pursuant to the
Purchase Agreement (which benefits are hereby acknowledged).

4. It is a condition precedent to the willingness of DGRLP to enter into the
Sale Agreement and the willingness of the Agent and the Purchasers to enter into

 

Exh. XI-1



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

the Purchase Agreement that Provider execute and deliver this Undertaking,
agreeing to guaranty the due and punctual performance by each Originator of its
Obligations (as hereinafter defined) as provided herein.

5. Provider acknowledges that DGRLP is entering into the transactions
contemplated by the Sale Agreement, and the Purchasers are entering into the
transactions contemplated by the Purchase Agreement in reliance upon Provider’s
guaranty of the due and punctual performance by each Originator of its
Obligations as provided herein.

AGREEMENT

NOW, THEREFORE, Provider hereby agrees as follows:

Section 1. Definitions. Capitalized terms used herein and not defined herein
shall have the respective meanings assigned thereto in the Sale Agreement or the
Purchase Agreement, as applicable. In addition:

“Obligations” means, collectively, (a) all covenants, agreements, terms,
conditions and indemnities to be performed and observed by each Originator under
and pursuant to the Sale Agreement and each other document executed and
delivered by such Originator pursuant to the Sale Agreement, including, without
limitation, the due and punctual payment of all sums which are or may become due
and owing by such Originator under the Sale Agreement, whether for fees,
expenses (including counsel fees), indemnified amounts or otherwise, whether
upon any termination or for any other reason (including, without limitation,
interest accruing following the filing of a bankruptcy petition by or against
any Originator, at the applicable rate specified in the Agreements, whether or
not such interest is allowed or allowable as a claim in bankruptcy) and (b) all
obligations of each Originator (i) as a Servicer under the Purchase Agreement or
(ii) that arise pursuant to Sections 8.2 or 14.4(a) of the Purchase Agreement as
a result of its termination as a Servicer.

Section 2. Guaranty of Performance of Obligations. Provider hereby guarantees to
the Recipients the full and punctual payment and performance by each Originator
of its Obligations. This Undertaking is an absolute, unconditional and
continuing guaranty of the full and punctual performance of all of the
Obligations of each Originator under the Agreements and each other document
executed and delivered by any such Originator pursuant to the Agreements and is
in no way conditioned upon any requirement that any Recipient first attempt to
collect any amounts owing by any Originator to such Recipient (including any
Purchaser) from any other Person or resort to any collateral security, any
balance of any deposit account or credit on the books of any Recipient
(including any Purchaser) in favor of any Originator or any other Person or
other means of obtaining payment. Should any Originator default in the payment
or performance of any of its Obligations, after giving effect to any applicable
grace period, each Recipient (or its respective assigns) may cause the immediate
performance by Provider of such Originator’s Obligations and cause any payment
Obligations of such

 

Exh. XI-2



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Originator to become forthwith due and payable to any Recipient (or its
respective assigns), without demand or notice of any nature (other than as
expressly provided herein), all of which are hereby expressly waived by
Provider. Notwithstanding the foregoing, this Undertaking is not a guarantee of
the collection of any of the Receivables and Provider shall not be responsible
for any Obligations to the extent the failure to perform such Obligations by
such Originator results from Receivables being uncollectible on account of the
insolvency, bankruptcy or lack of creditworthiness of the related Obligor;
provided, that nothing herein shall relieve such Originator from performing in
full its Obligations under the Agreements or Provider of its undertaking
hereunder with respect to the full performance of such duties.

Section 3. Provider’s Further Agreements to Pay. Provider further agrees, as the
principal obligor and not as a guarantor only, to pay to Recipients (and their
respective assigns), forthwith upon demand in funds immediately available to
Recipients, all reasonable costs and expenses (including court costs and legal
expenses) incurred or expended by Recipients (or any of them) in connection with
the Obligations, this Undertaking and the enforcement thereof, together with
interest on amounts recoverable under this Undertaking from the time when such
amounts become due until payment, at a rate of interest (computed for the actual
number of days elapsed based on a 360 day year) equal to the Bank One Prime Rate
plus 2% per annum, such rate of interest changing when and as the Bank One Prime
Rate changes; provided, however, that in no event shall Provider be required to
pay to any Recipient any interest on interest hereunder.

Section 4. Waivers by Provider. Provider waives notice of acceptance of this
Undertaking, notice of any action taken or omitted by any Recipient (or its
assigns) in reliance on this Undertaking, and any requirement that any Recipient
(or its assigns) be diligent or prompt in making demands under this Undertaking,
giving notice of any Termination Event, Amortization Event, other default or
omission by any Originator or asserting any other rights of a Recipient under
this Undertaking. Provider warrants that it has adequate means to obtain from
such Originator, on a continuing basis, information concerning the financial
condition of such Originator, and that it is not relying on any Recipient to
provide such information, now or in the future. Provider also irrevocably waives
all defenses (i) that at any time may be available in respect of the Obligations
by virtue of any statute of limitations, valuation, stay, moratorium law or
other similar law now or hereafter in effect or (ii) that arise under the law of
suretyship, including impairment of collateral. Each Recipient (and its assigns)
shall be at liberty, without giving notice to or obtaining the assent of
Provider and without relieving Provider of any liability under this Undertaking,
to deal with such Originator and with each other party who now is or after the
date hereof becomes liable in any manner for any of the Obligations, in such
manner as such Recipient in its sole discretion deems fit, and to this end
Provider agrees that the validity and enforceability of this Undertaking,
including without limitation, the provisions of Section 8 hereof, shall not be
impaired or affected by any of the following: (a) any extension, modification or
renewal of, or indulgence with respect to, or substitutions for, the Obligations
or any part thereof or any agreement relating thereto at any time; (b) any
failure or omission to enforce any right, power or remedy with respect to the
Obligations or any part thereof or any agreement relating

 

Exh. XI-3



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

thereto, or any collateral securing the Obligations or any part thereof; (c) any
waiver of any right, power or remedy or of any Termination Event, Amortization
Event, or default with respect to the Obligations or any part thereof or any
agreement relating thereto; (d) any release, surrender, compromise, settlement,
waiver, subordination or modification, with or without consideration, of any
other obligation of any person or entity with respect to the Obligations or any
part thereof; (e) the enforceability or validity of the Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to the Obligations or any part thereof; (f) the
application of payments received from any source to the payment of any payment
Obligations of such Originator or any part thereof or amounts which are not
covered by this Undertaking even though such Recipient (or its assigns) might
lawfully have elected to apply such payments to any part or all of the payment
Obligations of such Originator or to amounts which are not covered by this
Undertaking; (g) the existence of any claim, setoff or other rights which
Provider may have at any time against such Originator in connection herewith or
any unrelated transaction; (h) any assignment or transfer of the Obligations or
any part thereof; or (i) any failure on the part of such Originator to perform
or comply with any term of the Agreements or any other document executed in
connection therewith or delivered thereunder, all whether or not Provider shall
have had notice or knowledge of any act or omission referred to in the foregoing
clauses (a) through (i) of this Section 4.

Section 5. Unenforceability of Obligations Against Any Originator.
Notwithstanding (a) any change of ownership of any Originator or the insolvency,
bankruptcy or any other change in the legal status of any Originator; (b) the
change in or the imposition of any law, decree, regulation or other governmental
act which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Obligations; (c) the failure of
any Originator or Provider to maintain in full force, validity or effect or to
obtain or renew when required all governmental and other approvals, licenses or
consents required in connection with the Obligations or this Undertaking, or to
take any other action required in connection with the performance of all
obligations pursuant to the Obligations or this Undertaking; or (d) if any of
the moneys included in the Obligations have become irrecoverable from any
Originator for any other reason other than final payment in full of the payment
Obligations in accordance with their terms, this Undertaking shall nevertheless
be binding on Provider and shall constitute the primary obligation of Provider.
This Undertaking shall be in addition to any other guaranty or other security
for the Obligations, and it shall not be rendered unenforceable by the
invalidity of any such other guaranty or security. In the event that
acceleration of the time for payment of any of the Obligations is stayed upon
the insolvency, bankruptcy or reorganization of any Originator or for any other
reason with respect to any Originator, all such amounts then due and owing with
respect to the Obligations under the terms of the Agreements, or any other
agreement evidencing, securing or otherwise executed in connection with the
Obligations, shall be immediately due and payable by Provider.

 

Exh. XI-4



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 6. Representations and Warranties. Provider hereby represents and
warrants to each Recipient that:

(a) Existence and Standing. Provider is a corporation duly organized and validly
existing under the laws of its jurisdiction of organization. Provider has and
holds all power and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is conducted, except to the extent that the failure to so qualify or
hold could not reasonably be expected to have a Material Adverse Effect.

(b) Authorization, Execution and Delivery; Binding Effect. Provider has the
corporate power and authority and legal right to execute and deliver this
Undertaking, perform its obligations hereunder and consummate the transactions
herein contemplated. The execution and delivery by Provider of this Undertaking,
the performance of its obligations and consummation of the transactions
contemplated hereunder have been duly authorized by proper corporate
proceedings, and Provider has duly executed and delivered this Undertaking. This
Undertaking constitutes the legal, valid and binding obligation of Provider
enforceable against Provider in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(c) No Conflict; Government Consent. The execution and delivery by Provider of
this Undertaking and the performance of its obligations hereunder do not
contravene or violate (i) its certificate or articles of incorporation or
bylaws, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its property
and, do not result in the creation or imposition of any Adverse Claim on assets
of Provider. No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution and delivery by Provider of this Undertaking and the
performance of its obligations hereunder.

(d) Financial Statements. The consolidated financial statements of Provider
dated as of December 31, 2002 heretofore delivered to Recipients have been
prepared in accordance with generally accepted accounting principles
consistently applied and fairly present in all material respects the
consolidated financial condition and results of operations of Provider and its
consolidated Subsidiaries as of such date and for the period ended on such date.
Since the later of (i) December 31, 2002, and (ii) the last time this
representation was made or deemed made, no event has occurred that would or
could reasonably be expected to have a Material Adverse Effect.

(e) Taxes. Provider and its Subsidiaries have filed all United States federal
tax returns and all other tax returns which are required to be filed and have
paid all taxes due pursuant to said returns or pursuant to any assessment
received by Provider or any of its Subsidiaries, except such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided. The United States

 

Exh. XI-5



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

income tax returns of Provider have been audited by the Internal Revenue Service
through the fiscal year ended December 31, 2002. No federal or state tax liens
have been filed and no claims are being asserted with respect to any such taxes.
The charges, accruals and reserves on the books of Provider and its Subsidiaries
in respect of any taxes or other governmental charges are adequate.

(f) Litigation and Contingent Obligations. There are no actions, suits or
proceedings pending or, to the best of Provider’s knowledge threatened against
or affecting Provider, any of its Subsidiaries or any of their respective
properties, in or before any court, arbitrator or other body, that could
reasonably be expected to have a material adverse effect on (i) the business,
properties, condition (financial or otherwise) or results of operations of
Provider and its Subsidiaries taken as a whole, (ii) the ability of Provider to
perform its obligations under this Undertaking, or (iii) the validity or
enforceability of any of this Undertaking or the rights or remedies of any
Recipient hereunder. Neither Provider nor any of its Subsidiaries is in default
with respect to any order of any court, arbitrator or governmental body and does
not have any material contingent obligations not provided for or disclosed in
the financial statements referred to in Section 6(d).

(g) Accuracy of Information. All information heretofore furnished by or on
behalf of Provider to Recipients (or their respective assigns) for purposes of
or in connection with this Undertaking, any of the other Transaction Documents
or any transaction contemplated hereby or thereby is, and all such information
hereafter furnished by Provider to Recipients (or their respective assigns) will
be, true and accurate in every material respect on the date such information is
stated or certified and does not and will not contain any material misstatement
of fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading in light of the circumstances made
or presented.

(h) Not a Holding Company or an Investment Company. Provider is not a “holding
company” or a “subsidiary holding company” of a “holding company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended, or any
successor statute. Provider is not an “investment company” within the meaning of
the Investment Company Act of 1940, as amended, or any successor statute.

(i) Compliance with Law. Provider and its Subsidiaries have complied in all
respects with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.

 

Exh. XI-6



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 7. Covenants. Until the date on which the Aggregate Unpaids have been
indefeasibly paid in full and this Undertaking terminates in accordance with its
terms, Provider hereby covenants, as to itself, as set forth below:

(i) Financial Reporting. Provider will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with GAAP, and furnish or cause to be furnished to the Recipients (and their
respective assigns):

(1) Annual Reporting. Within 90 days after the close of each of its respective
fiscal years, to the extent not furnished under the Purchase Agreement, audited,
unqualified consolidated financial statements (which shall include balance
sheets, statements of income and retained earnings and a statement of cash
flows) of Provider for such fiscal year certified in a manner acceptable to the
Agent by independent public accountants acceptable to the Agent.

(2) Quarterly Reporting. Within 45 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years, to the extent not
furnished under the Purchase Agreement, (A) consolidated balance sheets of
Provider and its Subsidiaries as at the close of each such period and
(B) consolidated statements of income and retained earnings and a statement of
cash flows for Provider for the period from the beginning of such fiscal year to
the end of such quarter, all certified by its respective chief financial officer
or treasurer.

(3) Shareholders Statements and Reports. Promptly upon the furnishing thereof to
the shareholders of Provider, to the extent not electronically available, copies
of all financial statements, reports and proxy statements so furnished.

(4) S.E.C. Filings. Promptly upon the filing thereof, to the extent not
electronically available, copies of all annual, quarterly, monthly or other
regular reports that Provider or any of its Subsidiaries files with the
Securities and Exchange Commission.

(5) Copies of Dean Credit Agreement Amendments. Promptly after execution
thereof, copies of each amendment to the Dean Credit Agreement as in effect from
time to time notwithstanding any language to the contrary contained in the
definition of “Dean Credit Agreement” set forth in the Purchase Agreement.

(6) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the condition or operations, financial
or otherwise, of Provider as any Recipient (or its assigns) may from time to
time reasonably request.

 

Exh. XI-7



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(ii) Notices. Provider will notify Recipients in writing of any of the following
promptly upon learning of the occurrence thereof, describing the same and, if
applicable, the steps being taken with respect thereto:

(1) Judgment and Proceedings. (A) The entry of any judgment or decree against
Provider or any of its respective Subsidiaries if the aggregate amount of all
judgments and decrees then outstanding against such Provider and its
Subsidiaries could reasonably be expected to have a Material Adverse Effect, and
(B) the institution of any litigation, arbitration proceeding or governmental
proceeding against Provider that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect.

(2) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.

(3) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement pursuant to which Provider is a
debtor or an obligor that could reasonably be expected to have a Material
Adverse Effect.

(iii) Compliance with Laws and Preservation of Existence. Provider will, and
will cause each of its Subsidiaries to, comply in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject if noncompliance with any such law,
rule, regulation, order, writ, judgment, injunction, decree or award could
reasonably be expected to have a Material Adverse Effect. Provider will, and
will cause each of its Subsidiaries to, preserve and maintain its legal
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
entity in each jurisdiction where its business is conducted, except where the
failure to so qualify or remain qualified could not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.

(iv) Credit Agreement Amendment. Provider will not, and will not permit any of
its Subsidiaries to, amend or otherwise modify the Dean Credit Agreement (as in
effect from time to time notwithstanding any language to the contrary contained
in the definition of “Dean Credit Agreement” set forth in the Purchase
Agreement) or any document executed in connection therewith in any way that
would be materially adverse to the Recipients.

Section 8. Subrogation; Subordination. Notwithstanding anything to the contrary
contained herein, until the Obligations are paid in full, Provider: (a) will not
enforce or otherwise exercise any right of subrogation to any of the rights of
any Recipient, the Agent or any Purchaser against any Originator, (b) hereby
waives all rights of subrogation (whether contractual, under Section 509 of the
United States Bankruptcy Code, at law or in equity or otherwise) to the claims
of each Recipient (including each

 

Exh. XI-8



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Purchaser) against any Originator and all contractual, statutory or legal or
equitable rights of contribution, reimbursement, indemnification and similar
rights and “claims” (as that term is defined in the United States Bankruptcy
Code) which Provider might now have or hereafter acquire against such Originator
that arise from the existence or performance of Provider’s obligations
hereunder, (c) will not claim any setoff, recoupment or counterclaim against any
Originator in respect of any liability of Provider to such Originator and
(d) waives any benefit of and any right to participate in any collateral
security which may be held by any Recipient (including any Purchaser). The
payment of any amounts due with respect to any indebtedness of any Originator
now or hereafter owed to Provider is hereby subordinated to the prior payment in
full of all of the Obligations. Provider agrees that, after the occurrence of
any default in the payment or performance of any of the Obligations, Provider
will not demand, sue for or otherwise attempt to collect any such indebtedness
of any Originator to Provider until all of the Obligations shall have been paid
and performed in full. If, notwithstanding the foregoing sentence, Provider
shall collect, enforce or receive any amounts in respect of such indebtedness
while any Obligations are still unperformed or outstanding, such amounts shall
be collected, enforced and received by Provider as trustee for Recipients (and
their respective assigns) and be paid over to Recipients (or their respective
assigns) on account of the Obligations without affecting in any manner the
liability of Provider under the other provisions of this Undertaking. The
provisions of this Section 8 shall be supplemental to and not in derogation of
any rights and remedies of any Recipient under any separate subordination
agreement which such Recipient may at any time and from time to time enter into
with Provider.

Section 9. Termination of Performance Undertaking. Provider’s obligations
hereunder shall continue in full force and effect until all Obligations are
finally paid and satisfied in full and the Purchase Agreement is terminated,
provided, that this Undertaking shall continue to be effective or shall be
reinstated, as the case may be, if at any time payment or other satisfaction of
any of the Obligations is rescinded or must otherwise be restored or returned
upon the bankruptcy, insolvency, or reorganization of any Originator or
otherwise, as though such payment had not been made or other satisfaction
occurred, whether or not any Recipient (or its respective assigns) is in
possession of this Undertaking. No invalidity, irregularity or unenforceability
by reason of the federal bankruptcy code or any insolvency or other similar law,
or any law or order of any government or agency thereof purporting to reduce,
amend or otherwise affect the Obligations shall impair, affect, be a defense to
or claim against the obligations of Provider under this Undertaking.

Section 10. Effect of Bankruptcy. This Undertaking shall survive the insolvency
of any Originator and the commencement of any case or proceeding by or against
any Originator under the federal bankruptcy code or other federal, state or
other applicable bankruptcy, insolvency or reorganization statutes. No automatic
stay under the federal bankruptcy code with respect to any Originator or other
federal, state or other applicable bankruptcy, insolvency or reorganization
statutes to which any Originator is subject shall postpone the obligations of
Provider under this Undertaking.

 

Exh. XI-9



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 11. Setoff. Regardless of the other means of obtaining payment of any of
the Obligations, each Recipient (and its respective assigns) is hereby
authorized at any time and from time to time, without notice to Provider (any
such notice being expressly waived by Provider) and to the fullest extent
permitted by law, upon the occurrence of any Amortization Event or Termination
Event, to set off and apply any deposits and other sums against the obligations
of Provider under this Undertaking, whether or not such Recipient (or any such
assign) shall have made any demand under this Undertaking and although such
Obligations may be contingent or unmatured.

Section 12. Taxes. All payments to be made by Provider hereunder shall be made
free and clear of any deduction or withholding. If Provider is required by law
to make any deduction or withholding on account of tax or otherwise from any
such payment, the sum due from it in respect of such payment shall be increased
to the extent necessary to ensure that, after the making of such deduction or
withholding, any Recipient receive a net sum equal to the sum which it would
have received had no deduction or withholding been made.

Section 13. Further Assurances. Provider agrees that it will from time to time,
at the request of any Recipient (or its assigns), provide information relating
to the business and affairs of Provider as such Recipient may reasonably
request. Provider also agrees to do all such things and execute all such
documents as any Recipient (or its assigns) may reasonably consider necessary or
desirable to give full effect to this Undertaking and to perfect and preserve
the rights and powers of such Recipient hereunder.

Section 14. Successors and Assigns. This Undertaking shall be binding upon
Provider, its successors and permitted assigns, and shall inure to the benefit
of and be enforceable by each Recipient and its successors and assigns. Provider
may not assign or transfer any of its obligations hereunder without the prior
written consent of each Recipient. Each Recipient may assign or otherwise
transfer the Agreements, any other documents executed in connection therewith or
delivered thereunder or any other agreement or note held by them evidencing,
securing or otherwise executed in connection with the Obligations, or sell
participations in any interest therein, to any other entity or other person, and
such other entity or other person shall thereupon become vested, to the extent
set forth in the agreement evidencing such assignment, transfer or
participation, with all the rights in respect thereof granted to the Recipients
herein.

Section 15. Amendments and Waivers. No amendment or waiver of any provision of
this Undertaking nor consent to any departure by Provider therefrom shall be
effective unless the same shall be in writing and signed by each Recipient. No
failure on the part of any Recipient to exercise, and no delay in exercising,
any right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.

Section 16. Notices. All notices and other communications provided for hereunder
shall be made in writing and shall be addressed as follows: if to Provider, at
the address set forth beneath its signature hereto, and if to any Recipient, at
the address

 

Exh. XI-10



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

set forth beneath its signature hereto, or at such other addresses as each of
Provider or any Recipient may designate in writing to the other. Each such
notice or other communication shall be effective (1) if given by telecopy, upon
the receipt thereof, (2) if given by mail, three (3) Business Days after the
time such communication is deposited in the mail with first class postage
prepaid or (3) if given by any other means, when received at the address
specified in this Section 16.

Section 17. GOVERNING LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF ILLINOIS.

Section 18. CONSENT TO JURISDICTION. EACH OF PROVIDER AND EACH RECIPIENT HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS UNDERTAKING, THE AGREEMENTS OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION THEREWITH OR DELIVERED THEREUNDER AND EACH OF
PROVIDER AND EACH RECIPIENT HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT
OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.

Section 19. Bankruptcy Petition. Provider hereby covenants and agrees that,
prior to the date that is one year and one day after the payment in full of all
outstanding senior Indebtedness of each Company it will not institute against,
or join any other Person in instituting against, any such Company any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.

Section 20. Miscellaneous. This Undertaking constitutes the entire agreement of
Provider with respect to the matters set forth herein. The rights and remedies
herein provided are cumulative and not exclusive of any remedies provided by law
or any other agreement, and this Undertaking shall be in addition to any other
guaranty of or collateral security for any of the Obligations. The provisions of
this Undertaking are severable, and in any action or proceeding involving any
state corporate law, or any state or federal bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of Provider hereunder would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of Provider’s
liability under this Undertaking, then, notwithstanding any other provision of
this Undertaking to the contrary, the amount of such liability shall, without
any further action by Provider or any Recipient, be automatically limited and
reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding. Any provisions of this Undertaking which are
prohibited or unenforceable in any jurisdiction shall, as to such

 

Exh. XI-11



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Unless otherwise
specified, references herein to “Section” shall mean a reference to sections of
this Undertaking.

The effect of this Undertaking is to amend and restate that certain Second
Amended and Restated Performance Undertaking, dated as of November 20, 2003 (the
“Original Undertaking”), by the Provider in favor of DGRLP, and to the extent
that any rights, benefits or provisions in favor of the Recipients existed in
the Original Undertaking and continue to exist in this Undertaking, as the same
may be amended, restated, supplemented or otherwise modified from time to time,
without any written waiver of any such rights, benefits or provisions prior to
the date hereof, then such rights, benefits or provisions are acknowledged to be
and to continue to be effective from and after the date of the Original
Undertaking or any applicable portion thereof. The parties hereto agree and
acknowledge that any and all rights, remedies and payment provisions under the
Original Undertaking shall continue and survive the execution and delivery of
this Undertaking.

All references to the Original Undertaking in the Purchase Agreement and any
other Transaction Document or any other agreement, instrument or document
executed or delivered in connection herewith or therewith shall be deemed to
refer to this Undertaking, as the same may be amended, restated, supplemented or
otherwise modified from time to time. The Purchase Agreement and the other
Transaction Documents and all other agreements, instruments and documents
executed or delivered in connection with any of the foregoing shall each be
deemed to be amended to the extent necessary, if any, to give effect to the
provisions of this Undertaking, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

(Signature Page Follows)

 

Exh. XI-12



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, Provider has caused this Undertaking to be executed and
delivered as of the date first above written.

 

DEAN FOODS COMPANY By:  

 

Name:   Cory M. Olson Title:   Authorized Signatory Address:   2515 McKinney
Avenue  

Suite 1200

Dallas, Texas 75201

 

Consented to as of the date first written above: DAIRY GROUP RECEIVABLES, L.P.
By:   Dairy Group Receivables GP, LLC Its:   General Partner   By:  

 

  Name:   Cory M. Olson   Title:   Authorized Signatory

BANK ONE, NA (MAIN OFFICE CHICAGO),

as Agent

By:  

 

Name:   Sherri Gerner Title:   Director, Capital Markets

 

Exh. XI-13



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

SECOND AMENDED AND RESTATED DEAN PERFORMANCE UNDERTAKING

This Second Amended and Restated Dean Performance Undertaking (this
“Undertaking”), dated as of March 30, 2004, is executed by Dean Foods Company, a
Delaware corporation (the “Provider”), in favor of Dairy Group Receivables II,
L.P., a Delaware limited partnership (together with its successors and assigns,
“DGRLP II”), and Bank One, NA (Main Office Chicago), for itself and as Agent for
the benefit of the Purchasers under the Purchase Agreement (as hereinafter
defined) (the “Agent” and, together with DGRLP II, the “Recipients”).

RECITALS

1. Each of the Originators party thereto (such Originators are the “Originators”
hereunder) and DGRLP II have entered into that certain Dean Receivables Sale
Agreement, dated as of May 15, 2002 and effective for all purposes as of
March 31, 2002, as amended by Amendment No. 1 thereto, dated as of November 20,
2003, and as further amended by Amendment No. 2 thereto, dated as of the date
hereof (as so amended, and as further amended, restated, supplemented or
otherwise modified from time to time, the “Sale Agreement”), pursuant to which
each Originator, subject to the terms and conditions contained therein, is
selling its right, title and interest in and to its accounts receivable to DGRLP
II.

2. Dairy Group Receivables, L.P., DGRLP II, Specialty Group Receivables, L.P.
and Dean National Brand Group, L.P., as Sellers, each of the Originators and
certain other Subsidiaries of Provider, as Servicers, the “Companies” (as
defined therein), the financial institutions from time to time party thereto as
“Financial Institutions” (as defined therein) and Bank One, NA (Main Office
Chicago), as Agent, are parties to the Fourth Amended and Restated Receivables
Purchase Agreement, dated as of March 30, 2004 (as amended, restated,
supplemented or otherwise modified from time to time, the “Purchase Agreement”
and, together with the Sale Agreement, the “Agreements”), pursuant to which,
among other things, DGRLP II, subject to the terms and conditions contained
therein, is selling undivided percentage ownership interests to the Purchasers
thereunder in the accounts receivable purchased from the Originators, among
others, under the Sale Agreement.

3. Each Originator is a direct or indirect Subsidiary of Provider and Provider
is expected to receive substantial direct and indirect benefits from the sale of
accounts receivable by such Originator pursuant to the Sale Agreement, and the
performance by each Originator of its obligations as a Servicer pursuant to the
Purchase Agreement (which benefits are hereby acknowledged).

4. It is a condition precedent to the willingness of DGRLP II to enter into the
Sale Agreement and the willingness of the Agent and the Purchasers to enter into
the Purchase Agreement that Provider execute and deliver this Undertaking,
agreeing to guaranty the due and punctual performance by each Originator of its
Obligations (as hereinafter defined) as provided herein.

 

Exh. XI-14



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

5. Provider acknowledges that DGRLP II is entering into the transactions
contemplated by the Sale Agreement, and the Purchasers are entering into the
transactions contemplated by the Purchase Agreement in reliance upon Provider’s
guaranty of the due and punctual performance by each Originator of its
Obligations as provided herein.

AGREEMENT

NOW, THEREFORE, Provider hereby agrees as follows:

Section 1. Definitions. Capitalized terms used herein and not defined herein
shall have the respective meanings assigned thereto in the Sale Agreement or the
Purchase Agreement, as applicable. In addition:

“Obligations” means, collectively, (a) all covenants, agreements, terms,
conditions and indemnities to be performed and observed by each Originator under
and pursuant to the Sale Agreement and each other document executed and
delivered by such Originator pursuant to the Sale Agreement, including, without
limitation, the due and punctual payment of all sums which are or may become due
and owing by such Originator under the Sale Agreement, whether for fees,
expenses (including counsel fees), indemnified amounts or otherwise, whether
upon any termination or for any other reason (including, without limitation,
interest accruing following the filing of a bankruptcy petition by or against
any Originator, at the applicable rate specified in the Agreements, whether or
not such interest is allowed or allowable as a claim in bankruptcy) and (b) all
obligations of each Originator (i) as a Servicer under the Purchase Agreement or
(ii) that arise pursuant to Sections 8.2 or 14.4(a) of the Purchase Agreement as
a result of its termination as a Servicer.

Section 2. Guaranty of Performance of Obligations. Provider hereby guarantees to
the Recipients the full and punctual payment and performance by each Originator
of its Obligations. This Undertaking is an absolute, unconditional and
continuing guaranty of the full and punctual performance of all of the
Obligations of each Originator under the Agreements and each other document
executed and delivered by any such Originator pursuant to the Agreements and is
in no way conditioned upon any requirement that any Recipient first attempt to
collect any amounts owing by any Originator to such Recipient (including any
Purchaser) from any other Person or resort to any collateral security, any
balance of any deposit account or credit on the books of any Recipient
(including any Purchaser) in favor of any Originator or any other Person or
other means of obtaining payment. Should any Originator default in the payment
or performance of any of its Obligations, after giving effect to any applicable
grace period, each Recipient (or its respective assigns) may cause the immediate
performance by Provider of such Originator’s Obligations and cause any payment
Obligations of such Originator to become forthwith due and payable to any
Recipient (or its respective assigns), without demand or notice of any nature
(other than as expressly provided herein), all of which are hereby expressly
waived by Provider. Notwithstanding the foregoing, this Undertaking is not a
guarantee of the collection of any of the Receivables

 

Exh. XI-15



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

and Provider shall not be responsible for any Obligations to the extent the
failure to perform such Obligations by such Originator results from Receivables
being uncollectible on account of the insolvency, bankruptcy or lack of
creditworthiness of the related Obligor; provided, that nothing herein shall
relieve such Originator from performing in full its Obligations under the
Agreements or Provider of its undertaking hereunder with respect to the full
performance of such duties.

Section 3. Provider’s Further Agreements to Pay. Provider further agrees, as the
principal obligor and not as a guarantor only, to pay to Recipients (and their
respective assigns), forthwith upon demand in funds immediately available to
Recipients, all reasonable costs and expenses (including court costs and legal
expenses) incurred or expended by Recipients (or any of them) in connection with
the Obligations, this Undertaking and the enforcement thereof, together with
interest on amounts recoverable under this Undertaking from the time when such
amounts become due until payment, at a rate of interest (computed for the actual
number of days elapsed based on a 360 day year) equal to the Bank One Prime Rate
plus 2% per annum, such rate of interest changing when and as the Bank One Prime
Rate changes; provided, however, that in no event shall Provider be required to
pay to any Recipient any interest on interest hereunder.

Section 4. Waivers by Provider. Provider waives notice of acceptance of this
Undertaking, notice of any action taken or omitted by any Recipient (or its
assigns) in reliance on this Undertaking, and any requirement that any Recipient
(or its assigns) be diligent or prompt in making demands under this Undertaking,
giving notice of any Termination Event, Amortization Event, other default or
omission by any Originator or asserting any other rights of a Recipient under
this Undertaking. Provider warrants that it has adequate means to obtain from
such Originator, on a continuing basis, information concerning the financial
condition of such Originator, and that it is not relying on any Recipient to
provide such information, now or in the future. Provider also irrevocably waives
all defenses (i) that at any time may be available in respect of the Obligations
by virtue of any statute of limitations, valuation, stay, moratorium law or
other similar law now or hereafter in effect or (ii) that arise under the law of
suretyship, including impairment of collateral. Each Recipient (and its assigns)
shall be at liberty, without giving notice to or obtaining the assent of
Provider and without relieving Provider of any liability under this Undertaking,
to deal with such Originator and with each other party who now is or after the
date hereof becomes liable in any manner for any of the Obligations, in such
manner as such Recipient in its sole discretion deems fit, and to this end
Provider agrees that the validity and enforceability of this Undertaking,
including without limitation, the provisions of Section 8 hereof, shall not be
impaired or affected by any of the following: (a) any extension, modification or
renewal of, or indulgence with respect to, or substitutions for, the Obligations
or any part thereof or any agreement relating thereto at any time; (b) any
failure or omission to enforce any right, power or remedy with respect to the
Obligations or any part thereof or any agreement relating thereto, or any
collateral securing the Obligations or any part thereof; (c) any waiver of any
right, power or remedy or of any Termination Event, Amortization Event, or
default with respect to the Obligations or any part thereof or any agreement
relating thereto; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification,

 

Exh. XI-16



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

with or without consideration, of any other obligation of any person or entity
with respect to the Obligations or any part thereof; (e) the enforceability or
validity of the Obligations or any part thereof or the genuineness,
enforceability or validity of any agreement relating thereto or with respect to
the Obligations or any part thereof; (f) the application of payments received
from any source to the payment of any payment Obligations of such Originator or
any part thereof or amounts which are not covered by this Undertaking even
though such Recipient (or its assigns) might lawfully have elected to apply such
payments to any part or all of the payment Obligations of such Originator or to
amounts which are not covered by this Undertaking; (g) the existence of any
claim, setoff or other rights which Provider may have at any time against such
Originator in connection herewith or any unrelated transaction; (h) any
assignment or transfer of the Obligations or any part thereof; or (i) any
failure on the part of such Originator to perform or comply with any term of the
Agreements or any other document executed in connection therewith or delivered
thereunder, all whether or not Provider shall have had notice or knowledge of
any act or omission referred to in the foregoing clauses (a) through (i) of this
Section 4.

Section 5. Unenforceability of Obligations Against Any Originator.
Notwithstanding (a) any change of ownership of any Originator or the insolvency,
bankruptcy or any other change in the legal status of any Originator; (b) the
change in or the imposition of any law, decree, regulation or other governmental
act which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Obligations; (c) the failure of
any Originator or Provider to maintain in full force, validity or effect or to
obtain or renew when required all governmental and other approvals, licenses or
consents required in connection with the Obligations or this Undertaking, or to
take any other action required in connection with the performance of all
obligations pursuant to the Obligations or this Undertaking; or (d) if any of
the moneys included in the Obligations have become irrecoverable from any
Originator for any other reason other than final payment in full of the payment
Obligations in accordance with their terms, this Undertaking shall nevertheless
be binding on Provider and shall constitute the primary obligation of Provider.
This Undertaking shall be in addition to any other guaranty or other security
for the Obligations, and it shall not be rendered unenforceable by the
invalidity of any such other guaranty or security. In the event that
acceleration of the time for payment of any of the Obligations is stayed upon
the insolvency, bankruptcy or reorganization of any Originator or for any other
reason with respect to any Originator, all such amounts then due and owing with
respect to the Obligations under the terms of the Agreements, or any other
agreement evidencing, securing or otherwise executed in connection with the
Obligations, shall be immediately due and payable by Provider.

Section 6. Representations and Warranties. Provider hereby represents and
warrants to each Recipient that:

(a) Existence and Standing. Provider is a corporation duly organized and validly
existing under the laws of its jurisdiction of organization. Provider has and
holds all power and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is conducted, except to the extent that the failure to so qualify or
hold could not reasonably be expected to have a Material Adverse Effect.

 

Exh. XI-17



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(b) Authorization, Execution and Delivery; Binding Effect. Provider has the
corporate power and authority and legal right to execute and deliver this
Undertaking, perform its obligations hereunder and consummate the transactions
herein contemplated. The execution and delivery by Provider of this Undertaking,
the performance of its obligations and consummation of the transactions
contemplated hereunder have been duly authorized by proper corporate
proceedings, and Provider has duly executed and delivered this Undertaking. This
Undertaking constitutes the legal, valid and binding obligation of Provider
enforceable against Provider in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(c) No Conflict; Government Consent. The execution and delivery by Provider of
this Undertaking and the performance of its obligations hereunder do not
contravene or violate (i) its certificate or articles of incorporation or
bylaws, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its property
and, do not result in the creation or imposition of any Adverse Claim on assets
of Provider. No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution and delivery by Provider of this Undertaking and the
performance of its obligations hereunder.

(d) Financial Statements. The consolidated financial statements of Provider
dated as of December 31, 2002 heretofore delivered to Recipients have been
prepared in accordance with generally accepted accounting principles
consistently applied and fairly present in all material respects the
consolidated financial condition and results of operations of Provider and its
consolidated Subsidiaries as of such date and for the period ended on such date.
Since the later of (i) December 31, 2002, and (ii) the last time this
representation was made or deemed made, no event has occurred that would or
could reasonably be expected to have a Material Adverse Effect.

(e) Taxes. Provider and its Subsidiaries have filed all United States federal
tax returns and all other tax returns which are required to be filed and have
paid all taxes due pursuant to said returns or pursuant to any assessment
received by Provider or any of its Subsidiaries, except such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided. The United States income tax returns of Provider have been audited by
the Internal Revenue Service through the fiscal year ended December 31, 2002. No
federal or state tax liens have been filed and no claims are being asserted with
respect to any such taxes. The charges, accruals and reserves on the books of
Provider and its Subsidiaries in respect of any taxes or other governmental
charges are adequate.

 

Exh. XI-18



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(f) Litigation and Contingent Obligations. There are no actions, suits or
proceedings pending or, to the best of Provider’s knowledge threatened against
or affecting Provider, any of its Subsidiaries or any of their respective
properties, in or before any court, arbitrator or other body, that could
reasonably be expected to have a material adverse effect on (i) the business,
properties, condition (financial or otherwise) or results of operations of
Provider and its Subsidiaries taken as a whole, (ii) the ability of Provider to
perform its obligations under this Undertaking, or (iii) the validity or
enforceability of any of this Undertaking or the rights or remedies of any
Recipient hereunder. Neither Provider nor any of its Subsidiaries is in default
with respect to any order of any court, arbitrator or governmental body and does
not have any material contingent obligations not provided for or disclosed in
the financial statements referred to in Section 6(d).

(g) Accuracy of Information. All information heretofore furnished by or on
behalf of Provider to Recipients (or their respective assigns) for purposes of
or in connection with this Undertaking, any of the other Transaction Documents
or any transaction contemplated hereby or thereby is, and all such information
hereafter furnished by Provider to Recipients (or their respective assigns) will
be, true and accurate in every material respect on the date such information is
stated or certified and does not and will not contain any material misstatement
of fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading in light of the circumstances made
or presented.

(h) Not a Holding Company or an Investment Company. Provider is not a “holding
company” or a “subsidiary holding company” of a “holding company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended, or any
successor statute. Provider is not an “investment company” within the meaning of
the Investment Company Act of 1940, as amended, or any successor statute.

(i) Compliance with Law. Provider and its Subsidiaries have complied in all
respects with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.

Section 7. Covenants. Until the date on which the Aggregate Unpaids have been
indefeasibly paid in full and this Undertaking terminates in accordance with its
terms, Provider hereby covenants, as to itself, as set forth below:

(i) Financial Reporting. Provider will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with GAAP, and furnish or cause to be furnished to the Recipients (and their
respective assigns):

(1) Annual Reporting. Within 90 days after the close of each of its respective
fiscal years, to the extent not furnished under the Purchase Agreement, audited,
unqualified consolidated financial statements (which shall include balance
sheets, statements of income and retained earnings and a statement of cash
flows) of Provider for such fiscal year certified in a manner acceptable to the
Agent by independent public accountants acceptable to the Agent.

 

Exh. XI-19



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(2) Quarterly Reporting. Within 45 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years, to the extent not
furnished under the Purchase Agreement, (A) consolidated balance sheets of
Provider and its Subsidiaries as at the close of each such period and
(B) consolidated statements of income and retained earnings and a statement of
cash flows for Provider for the period from the beginning of such fiscal year to
the end of such quarter, all certified by its respective chief financial officer
or treasurer.

(3) Shareholders Statements and Reports. Promptly upon the furnishing thereof to
the shareholders of Provider, to the extent not electronically available, copies
of all financial statements, reports and proxy statements so furnished.

(4) S.E.C. Filings. Promptly upon the filing thereof, to the extent not
electronically available, copies of all annual, quarterly, monthly or other
regular reports that Provider or any of its Subsidiaries files with the
Securities and Exchange Commission.

(5) Copies of Dean Credit Agreement Amendments. Promptly after execution
thereof, copies of each amendment to the Dean Credit Agreement as in effect from
time to time notwithstanding any language to the contrary contained in the
definition of “Dean Credit Agreement” set forth in the Purchase Agreement.

(6) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the condition or operations, financial
or otherwise, of Provider as any Recipient (or its assigns) may from time to
time reasonably request.

(ii) Notices. Provider will notify Recipients in writing of any of the following
promptly upon learning of the occurrence thereof, describing the same and, if
applicable, the steps being taken with respect thereto:

(1) Judgment and Proceedings. (A) The entry of any judgment or decree against
Provider or any of its respective

 

Exh. XI-20



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Subsidiaries if the aggregate amount of all judgments and decrees then
outstanding against such Provider and its Subsidiaries could reasonably be
expected to have a Material Adverse Effect, and (B) the institution of any
litigation, arbitration proceeding or governmental proceeding against Provider
that, if adversely determined, could reasonably be expected to have a Material
Adverse Effect.

(2) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.

(3) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement pursuant to which Provider is a
debtor or an obligor that could reasonably be expected to have a Material
Adverse Effect.

(iii) Compliance with Laws and Preservation of Existence. Provider will, and
will cause each of its Subsidiaries to, comply in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject if noncompliance with any such law,
rule, regulation, order, writ, judgment, injunction, decree or award could
reasonably be expected to have a Material Adverse Effect. Provider will, and
will cause each of its Subsidiaries to, preserve and maintain its legal
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
entity in each jurisdiction where its business is conducted, except where the
failure to so qualify or remain qualified could not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.

(iv) Credit Agreement Amendment. Provider will not, and will not permit any of
its Subsidiaries to, amend or otherwise modify the Dean Credit Agreement (as in
effect from time to time notwithstanding any language to the contrary contained
in the definition of “Dean Credit Agreement” set forth in the Purchase
Agreement) or any document executed in connection therewith in any way that
would be materially adverse to the Recipients.

Section 8. Subrogation; Subordination. Notwithstanding anything to the contrary
contained herein, until the Obligations are paid in full, Provider: (a) will not
enforce or otherwise exercise any right of subrogation to any of the rights of
any Recipient, the Agent or any Purchaser against any Originator, (b) hereby
waives all rights of subrogation (whether contractual, under Section 509 of the
United States Bankruptcy Code, at law or in equity or otherwise) to the claims
of each Recipient (including each Purchaser) against any Originator and all
contractual, statutory or legal or equitable rights of contribution,
reimbursement, indemnification and similar rights and “claims” (as that

 

Exh. XI-21



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

term is defined in the United States Bankruptcy Code) which Provider might now
have or hereafter acquire against such Originator that arise from the existence
or performance of Provider’s obligations hereunder, (c) will not claim any
setoff, recoupment or counterclaim against any Originator in respect of any
liability of Provider to such Originator and (d) waives any benefit of and any
right to participate in any collateral security which may be held by any
Recipient (including any Purchaser). The payment of any amounts due with respect
to any indebtedness of any Originator now or hereafter owed to Provider is
hereby subordinated to the prior payment in full of all of the Obligations.
Provider agrees that, after the occurrence of any default in the payment or
performance of any of the Obligations, Provider will not demand, sue for or
otherwise attempt to collect any such indebtedness of any Originator to Provider
until all of the Obligations shall have been paid and performed in full. If,
notwithstanding the foregoing sentence, Provider shall collect, enforce or
receive any amounts in respect of such indebtedness while any Obligations are
still unperformed or outstanding, such amounts shall be collected, enforced and
received by Provider as trustee for Recipients (and their respective assigns)
and be paid over to Recipients (or their respective assigns) on account of the
Obligations without affecting in any manner the liability of Provider under the
other provisions of this Undertaking. The provisions of this Section 8 shall be
supplemental to and not in derogation of any rights and remedies of any
Recipient under any separate subordination agreement which such Recipient may at
any time and from time to time enter into with Provider.

Section 9. Termination of Performance Undertaking. Provider’s obligations
hereunder shall continue in full force and effect until all Obligations are
finally paid and satisfied in full and the Purchase Agreement is terminated,
provided, that this Undertaking shall continue to be effective or shall be
reinstated, as the case may be, if at any time payment or other satisfaction of
any of the Obligations is rescinded or must otherwise be restored or returned
upon the bankruptcy, insolvency, or reorganization of any Originator or
otherwise, as though such payment had not been made or other satisfaction
occurred, whether or not any Recipient (or its respective assigns) is in
possession of this Undertaking. No invalidity, irregularity or unenforceability
by reason of the federal bankruptcy code or any insolvency or other similar law,
or any law or order of any government or agency thereof purporting to reduce,
amend or otherwise affect the Obligations shall impair, affect, be a defense to
or claim against the obligations of Provider under this Undertaking.

Section 10. Effect of Bankruptcy. This Undertaking shall survive the insolvency
of any Originator and the commencement of any case or proceeding by or against
any Originator under the federal bankruptcy code or other federal, state or
other applicable bankruptcy, insolvency or reorganization statutes. No automatic
stay under the federal bankruptcy code with respect to any Originator or other
federal, state or other applicable bankruptcy, insolvency or reorganization
statutes to which any Originator is subject shall postpone the obligations of
Provider under this Undertaking.

Section 11. Setoff. Regardless of the other means of obtaining payment of any of
the Obligations, each Recipient (and its respective assigns) is hereby
authorized at any

 

Exh. XI-22



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

time and from time to time, without notice to Provider (any such notice being
expressly waived by Provider) and to the fullest extent permitted by law, upon
the occurrence of any Amortization Event or Termination Event, to set off and
apply any deposits and other sums against the obligations of Provider under this
Undertaking, whether or not such Recipient (or any such assign) shall have made
any demand under this Undertaking and although such Obligations may be
contingent or unmatured.

Section 12. Taxes. All payments to be made by Provider hereunder shall be made
free and clear of any deduction or withholding. If Provider is required by law
to make any deduction or withholding on account of tax or otherwise from any
such payment, the sum due from it in respect of such payment shall be increased
to the extent necessary to ensure that, after the making of such deduction or
withholding, any Recipient receive a net sum equal to the sum which it would
have received had no deduction or withholding been made.

Section 13. Further Assurances. Provider agrees that it will from time to time,
at the request of any Recipient (or its assigns), provide information relating
to the business and affairs of Provider as such Recipient may reasonably
request. Provider also agrees to do all such things and execute all such
documents as any Recipient (or its assigns) may reasonably consider necessary or
desirable to give full effect to this Undertaking and to perfect and preserve
the rights and powers of such Recipient hereunder.

Section 14. Successors and Assigns. This Undertaking shall be binding upon
Provider, its successors and permitted assigns, and shall inure to the benefit
of and be enforceable by each Recipient and its successors and assigns. Provider
may not assign or transfer any of its obligations hereunder without the prior
written consent of each Recipient. Each Recipient may assign or otherwise
transfer the Agreements, any other documents executed in connection therewith or
delivered thereunder or any other agreement or note held by them evidencing,
securing or otherwise executed in connection with the Obligations, or sell
participations in any interest therein, to any other entity or other person, and
such other entity or other person shall thereupon become vested, to the extent
set forth in the agreement evidencing such assignment, transfer or
participation, with all the rights in respect thereof granted to the Recipients
herein.

Section 15. Amendments and Waivers. No amendment or waiver of any provision of
this Undertaking nor consent to any departure by Provider therefrom shall be
effective unless the same shall be in writing and signed by each Recipient. No
failure on the part of any Recipient to exercise, and no delay in exercising,
any right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.

Section 16. Notices. All notices and other communications provided for hereunder
shall be made in writing and shall be addressed as follows: if to Provider, at
the address set forth beneath its signature hereto, and if to any Recipient, at
the address set forth beneath its signature hereto, or at such other addresses
as each of Provider or any Recipient may designate in writing to the other. Each
such notice or other

 

Exh. XI-23



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

communication shall be effective (1) if given by telecopy, upon the receipt
thereof, (2) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or
(3) if given by any other means, when received at the address specified in this
Section 16.

Section 17. GOVERNING LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF ILLINOIS.

Section 18. CONSENT TO JURISDICTION. EACH OF PROVIDER AND EACH RECIPIENT HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS UNDERTAKING, THE AGREEMENTS OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION THEREWITH OR DELIVERED THEREUNDER AND EACH OF
PROVIDER AND EACH RECIPIENT HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT
OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.

Section 19. Bankruptcy Petition. Provider hereby covenants and agrees that,
prior to the date that is one year and one day after the payment in full of all
outstanding senior Indebtedness of each Company it will not institute against,
or join any other Person in instituting against, any such Company any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.

Section 20. Miscellaneous. This Undertaking constitutes the entire agreement of
Provider with respect to the matters set forth herein. The rights and remedies
herein provided are cumulative and not exclusive of any remedies provided by law
or any other agreement, and this Undertaking shall be in addition to any other
guaranty of or collateral security for any of the Obligations. The provisions of
this Undertaking are severable, and in any action or proceeding involving any
state corporate law, or any state or federal bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of Provider hereunder would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of Provider’s
liability under this Undertaking, then, notwithstanding any other provision of
this Undertaking to the contrary, the amount of such liability shall, without
any further action by Provider or any Recipient, be automatically limited and
reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding. Any provisions of this Undertaking which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or

 

Exh. XI-24



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Unless otherwise
specified, references herein to “Section” shall mean a reference to sections of
this Undertaking.

The effect of this Undertaking is to amend and restate that certain Amended and
Restated Performance Undertaking, dated as of November 20, 2003 (the “Original
Undertaking”), by the Provider in favor of DGRLP II, and to the extent that any
rights, benefits or provisions in favor of the Recipients existed in the
Original Undertaking and continue to exist in this Undertaking, as the same may
be amended, restated, supplemented or otherwise modified from time to time,
without any written waiver of any such rights, benefits or provisions prior to
the date hereof, then such rights, benefits or provisions are acknowledged to be
and to continue to be effective from and after the date of the Original
Undertaking or any applicable portion thereof. The parties hereto agree and
acknowledge that any and all rights, remedies and payment provisions under the
Original Undertaking shall continue and survive the execution and delivery of
this Undertaking.

All references to the Original Undertaking in the Purchase Agreement and any
other Transaction Document or any other agreement, instrument or document
executed or delivered in connection herewith or therewith shall be deemed to
refer to this Undertaking, as the same may be amended, restated, supplemented or
otherwise modified from time to time. The Purchase Agreement and the other
Transaction Documents and all other agreements, instruments and documents
executed or delivered in connection with any of the foregoing shall each be
deemed to be amended to the extent necessary, if any, to give effect to the
provisions of this Undertaking, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

(Signature Page Follows)

 

Exh. XI-25



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, Provider has caused this Undertaking to be executed and
delivered as of the date first above written.

 

DEAN FOODS COMPANY By:  

 

Name:   Cory M. Olson Title:   Authorized Signatory Address:  

2515 McKinney Avenue

Suite 1200

Dallas, Texas 75201

 

Consented to as of the date first written above:

DAIRY GROUP RECEIVABLES II, L.P.

By:  

Dairy Group Receivables GP II, LLC

Its:  

General Partner

  By:  

 

  Name:   Cory M. Olson   Title:   Authorized Signatory

BANK ONE, NA (MAIN OFFICE CHICAGO),

as Agent

By:  

 

Name:  

Sherri Gerner

Title:  

Director, Capital Markets

 

Exh. XI-26



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

NATIONAL BRAND GROUP PERFORMANCE UNDERTAKING

This National Brand Group Performance Undertaking (this “Undertaking”), dated as
of March 30, 2004, is executed by Dean Foods Company, a Delaware corporation
(the “Provider”), in favor of Dean National Brand Group, L.P., a Delaware
limited partnership (together with its successors and assigns, “Dean Newco”),
and Bank One, NA (Main Office Chicago), for itself and as Agent for the benefit
of the Purchasers under the Purchase Agreement (as hereinafter defined) (the
“Agent” and, together with Dean Newco, the “Recipients”).

RECITALS

1. Each of the Originators party thereto (such Originators are the “Originators”
hereunder) and Dean Newco have entered into that certain National Brand Group
Receivables Sale Agreement, dated as of March 30, 2004 (as amended, restated,
supplemented or otherwise modified from time to time, the “Sale Agreement”),
pursuant to which each Originator, subject to the terms and conditions contained
therein, is selling its right, title and interest in and to its accounts
receivable to Dean Newco.

2. Dean Newco, Dairy Group Receivables, L.P., Dairy Group Receivables II, L.P.
and Specialty Group Receivables, L.P., as Sellers, each of the Originators and
certain other Subsidiaries of Provider, as Servicers, the “Companies” (as
defined therein), the financial institutions from time to time party thereto as
“Financial Institutions” (as defined therein) and Bank One, NA (Main Office
Chicago), as Agent, are parties to the Fourth Amended and Restated Receivables
Purchase Agreement, dated as of March 30, 2004 (as amended, restated,
supplemented or otherwise modified from time to time, the “Purchase Agreement”
and, together with the Sale Agreement, the “Agreements”), pursuant to which,
among other things, Dean Newco, subject to the terms and conditions contained
therein, is selling undivided percentage ownership interests to the Purchasers
thereunder in the accounts receivable purchased from the Originators, among
others, under the Sale Agreement.

3. Each Originator is a direct or indirect Subsidiary of Provider and Provider
is expected to receive substantial direct and indirect benefits from the sale of
accounts receivable by such Originator pursuant to the Sale Agreement, and the
performance by each Originator of its obligations as a Servicer pursuant to the
Purchase Agreement (which benefits are hereby acknowledged).

4. It is a condition precedent to the willingness of Dean Newco to enter into
the Sale Agreement and the willingness of the Agent and the Purchasers to enter
into the Purchase Agreement that Provider execute and deliver this Undertaking,
agreeing to guaranty the due and punctual performance by each Originator of its
Obligations (as hereinafter defined) as provided herein.

5. Provider acknowledges that Dean Newco is entering into the transactions
contemplated by the Sale Agreement, and the Purchasers are entering into

 

Exh. XI-27



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

the transactions contemplated by the Purchase Agreement in reliance upon
Provider’s guaranty of the due and punctual performance by each Originator of
its Obligations as provided herein.

AGREEMENT

NOW, THEREFORE, Provider hereby agrees as follows:

Section 1. Definitions. Capitalized terms used herein and not defined herein
shall have the respective meanings assigned thereto in the Sale Agreement or the
Purchase Agreement, as applicable. In addition:

“Obligations” means, collectively, (a) all covenants, agreements, terms,
conditions and indemnities to be performed and observed by each Originator under
and pursuant to the Sale Agreement and each other document executed and
delivered by such Originator pursuant to the Sale Agreement, including, without
limitation, the due and punctual payment of all sums which are or may become due
and owing by such Originator under the Sale Agreement, whether for fees,
expenses (including counsel fees), indemnified amounts or otherwise, whether
upon any termination or for any other reason (including, without limitation,
interest accruing following the filing of a bankruptcy petition by or against
any Originator, at the applicable rate specified in the Agreements, whether or
not such interest is allowed or allowable as a claim in bankruptcy) and (b) all
obligations of each Originator (i) as a Servicer under the Purchase Agreement or
(ii) that arise pursuant to Sections 8.2 or 14.4(a) of the Purchase Agreement as
a result of its termination as a Servicer.

Section 2. Guaranty of Performance of Obligations. Provider hereby guarantees to
the Recipients the full and punctual payment and performance by each Originator
of its Obligations. This Undertaking is an absolute, unconditional and
continuing guaranty of the full and punctual performance of all of the
Obligations of each Originator under the Agreements and each other document
executed and delivered by any such Originator pursuant to the Agreements and is
in no way conditioned upon any requirement that any Recipient first attempt to
collect any amounts owing by any Originator to such Recipient (including any
Purchaser) from any other Person or resort to any collateral security, any
balance of any deposit account or credit on the books of any Recipient
(including any Purchaser) in favor of any Originator or any other Person or
other means of obtaining payment. Should any Originator default in the payment
or performance of any of its Obligations, after giving effect to any applicable
grace period, each Recipient (or its respective assigns) may cause the immediate
performance by Provider of such Originator’s Obligations and cause any payment
Obligations of such Originator to become forthwith due and payable to any
Recipient (or its respective assigns), without demand or notice of any nature
(other than as expressly provided herein), all of which are hereby expressly
waived by Provider. Notwithstanding the foregoing, this Undertaking is not a
guarantee of the collection of any of the Receivables and Provider shall not be
responsible for any Obligations to the extent the failure to perform such
Obligations by such Originator results from Receivables being uncollectible

 

Exh. XI-28



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

on account of the insolvency, bankruptcy or lack of creditworthiness of the
related Obligor; provided, that nothing herein shall relieve such Originator
from performing in full its Obligations under the Agreements or Provider of its
undertaking hereunder with respect to the full performance of such duties.

Section 3. Provider’s Further Agreements to Pay. Provider further agrees, as the
principal obligor and not as a guarantor only, to pay to Recipients (and their
respective assigns), forthwith upon demand in funds immediately available to
Recipients, all reasonable costs and expenses (including court costs and legal
expenses) incurred or expended by Recipients (or any of them) in connection with
the Obligations, this Undertaking and the enforcement thereof, together with
interest on amounts recoverable under this Undertaking from the time when such
amounts become due until payment, at a rate of interest (computed for the actual
number of days elapsed based on a 360 day year) equal to the Bank One Prime Rate
plus 2% per annum, such rate of interest changing when and as the Bank One Prime
Rate changes; provided, however, that in no event shall Provider be required to
pay to any Recipient any interest on interest hereunder.

Section 4. Waivers by Provider. Provider waives notice of acceptance of this
Undertaking, notice of any action taken or omitted by any Recipient (or its
assigns) in reliance on this Undertaking, and any requirement that any Recipient
(or its assigns) be diligent or prompt in making demands under this Undertaking,
giving notice of any Termination Event, Amortization Event, other default or
omission by any Originator or asserting any other rights of a Recipient under
this Undertaking. Provider warrants that it has adequate means to obtain from
such Originator, on a continuing basis, information concerning the financial
condition of such Originator, and that it is not relying on any Recipient to
provide such information, now or in the future. Provider also irrevocably waives
all defenses (i) that at any time may be available in respect of the Obligations
by virtue of any statute of limitations, valuation, stay, moratorium law or
other similar law now or hereafter in effect or (ii) that arise under the law of
suretyship, including impairment of collateral. Each Recipient (and its assigns)
shall be at liberty, without giving notice to or obtaining the assent of
Provider and without relieving Provider of any liability under this Undertaking,
to deal with such Originator and with each other party who now is or after the
date hereof becomes liable in any manner for any of the Obligations, in such
manner as such Recipient in its sole discretion deems fit, and to this end
Provider agrees that the validity and enforceability of this Undertaking,
including without limitation, the provisions of Section 8 hereof, shall not be
impaired or affected by any of the following: (a) any extension, modification or
renewal of, or indulgence with respect to, or substitutions for, the Obligations
or any part thereof or any agreement relating thereto at any time; (b) any
failure or omission to enforce any right, power or remedy with respect to the
Obligations or any part thereof or any agreement relating thereto, or any
collateral securing the Obligations or any part thereof; (c) any waiver of any
right, power or remedy or of any Termination Event, Amortization Event, or
default with respect to the Obligations or any part thereof or any agreement
relating thereto; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any other
obligation of any person or entity with respect to the Obligations or any part
thereof; (e) the enforceability or validity of the Obligations

 

Exh. XI-29



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

or any part thereof or the genuineness, enforceability or validity of any
agreement relating thereto or with respect to the Obligations or any part
thereof; (f) the application of payments received from any source to the payment
of any payment Obligations of such Originator or any part thereof or amounts
which are not covered by this Undertaking even though such Recipient (or its
assigns) might lawfully have elected to apply such payments to any part or all
of the payment Obligations of such Originator or to amounts which are not
covered by this Undertaking; (g) the existence of any claim, setoff or other
rights which Provider may have at any time against such Originator in connection
herewith or any unrelated transaction; (h) any assignment or transfer of the
Obligations or any part thereof; or (i) any failure on the part of such
Originator to perform or comply with any term of the Agreements or any other
document executed in connection therewith or delivered thereunder, all whether
or not Provider shall have had notice or knowledge of any act or omission
referred to in the foregoing clauses (a) through (i) of this Section 4.

Section 5. Unenforceability of Obligations Against Any Originator.
Notwithstanding (a) any change of ownership of any Originator or the insolvency,
bankruptcy or any other change in the legal status of any Originator; (b) the
change in or the imposition of any law, decree, regulation or other governmental
act which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Obligations; (c) the failure of
any Originator or Provider to maintain in full force, validity or effect or to
obtain or renew when required all governmental and other approvals, licenses or
consents required in connection with the Obligations or this Undertaking, or to
take any other action required in connection with the performance of all
obligations pursuant to the Obligations or this Undertaking; or (d) if any of
the moneys included in the Obligations have become irrecoverable from any
Originator for any other reason other than final payment in full of the payment
Obligations in accordance with their terms, this Undertaking shall nevertheless
be binding on Provider and shall constitute the primary obligation of Provider.
This Undertaking shall be in addition to any other guaranty or other security
for the Obligations, and it shall not be rendered unenforceable by the
invalidity of any such other guaranty or security. In the event that
acceleration of the time for payment of any of the Obligations is stayed upon
the insolvency, bankruptcy or reorganization of any Originator or for any other
reason with respect to any Originator, all such amounts then due and owing with
respect to the Obligations under the terms of the Agreements, or any other
agreement evidencing, securing or otherwise executed in connection with the
Obligations, shall be immediately due and payable by Provider.

Section 6. Representations and Warranties. Provider hereby represents and
warrants to each Recipient that:

(a) Existence and Standing. Provider is a corporation duly organized and validly
existing under the laws of its jurisdiction of organization. Provider has and
holds all power and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is conducted, except to the extent that the failure to so qualify or
hold could not reasonably be expected to have a Material Adverse Effect.

 

Exh. XI-30



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(b) Authorization, Execution and Delivery; Binding Effect. Provider has the
corporate power and authority and legal right to execute and deliver this
Undertaking, perform its obligations hereunder and consummate the transactions
herein contemplated. The execution and delivery by Provider of this Undertaking,
the performance of its obligations and consummation of the transactions
contemplated hereunder have been duly authorized by proper corporate
proceedings, and Provider has duly executed and delivered this Undertaking. This
Undertaking constitutes the legal, valid and binding obligation of Provider
enforceable against Provider in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(c) No Conflict; Government Consent. The execution and delivery by Provider of
this Undertaking and the performance of its obligations hereunder do not
contravene or violate (i) its certificate or articles of incorporation or
bylaws, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its property
and, do not result in the creation or imposition of any Adverse Claim on assets
of Provider. No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution and delivery by Provider of this Undertaking and the
performance of its obligations hereunder.

(d) Financial Statements. The consolidated financial statements of Provider
dated as of December 31, 2002 heretofore delivered to Recipients have been
prepared in accordance with generally accepted accounting principles
consistently applied and fairly present in all material respects the
consolidated financial condition and results of operations of Provider and its
consolidated Subsidiaries as of such date and for the period ended on such date.
Since the later of (i) December 31, 2002, and (ii) the last time this
representation was made or deemed made, no event has occurred that would or
could reasonably be expected to have a Material Adverse Effect.

(e) Taxes. Provider and its Subsidiaries have filed all United States federal
tax returns and all other tax returns which are required to be filed and have
paid all taxes due pursuant to said returns or pursuant to any assessment
received by Provider or any of its Subsidiaries, except such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided. The United States income tax returns of Provider have been audited by
the Internal Revenue Service through the fiscal year ended December 31, 2002. No
federal or state tax liens have been filed and no claims are being asserted with
respect to any such taxes. The charges, accruals and reserves on the books of
Provider and its Subsidiaries in respect of any taxes or other governmental
charges are adequate.

 

Exh. XI-31



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(f) Litigation and Contingent Obligations. There are no actions, suits or
proceedings pending or, to the best of Provider’s knowledge threatened against
or affecting Provider, any of its Subsidiaries or any of their respective
properties, in or before any court, arbitrator or other body, that could
reasonably be expected to have a material adverse effect on (i) the business,
properties, condition (financial or otherwise) or results of operations of
Provider and its Subsidiaries taken as a whole, (ii) the ability of Provider to
perform its obligations under this Undertaking, or (iii) the validity or
enforceability of any of this Undertaking or the rights or remedies of any
Recipient hereunder. Neither Provider nor any of its Subsidiaries is in default
with respect to any order of any court, arbitrator or governmental body and does
not have any material contingent obligations not provided for or disclosed in
the financial statements referred to in Section 6(d).

(g) Accuracy of Information. All information heretofore furnished by or on
behalf of Provider to Recipients (or their respective assigns) for purposes of
or in connection with this Undertaking, any of the other Transaction Documents
or any transaction contemplated hereby or thereby is, and all such information
hereafter furnished by Provider to Recipients (or their respective assigns) will
be, true and accurate in every material respect on the date such information is
stated or certified and does not and will not contain any material misstatement
of fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading in light of the circumstances made
or presented.

(h) Not a Holding Company or an Investment Company. Provider is not a “holding
company” or a “subsidiary holding company” of a “holding company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended, or any
successor statute. Provider is not an “investment company” within the meaning of
the Investment Company Act of 1940, as amended, or any successor statute.

(i) Compliance with Law. Provider and its Subsidiaries have complied in all
respects with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.

Section 7. Covenants. Until the date on which the Aggregate Unpaids have been
indefeasibly paid in full and this Undertaking terminates in accordance with its
terms, Provider hereby covenants, as to itself, as set forth below:

(i) Financial Reporting. Provider will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with GAAP, and furnish or cause to be furnished to the Recipients (and their
respective assigns):

(1) Annual Reporting. Within 90 days after the close of each of its respective
fiscal years, to the extent not furnished under the Purchase Agreement, audited,
unqualified consolidated financial

 

Exh. XI-32



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

statements (which shall include balance sheets, statements of income and
retained earnings and a statement of cash flows) of Provider for such fiscal
year certified in a manner acceptable to the Agent by independent public
accountants acceptable to the Agent.

(2) Quarterly Reporting. Within 45 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years, to the extent not
furnished under the Purchase Agreement, (A) consolidated balance sheets of
Provider and its Subsidiaries as at the close of each such period and
(B) consolidated statements of income and retained earnings and a statement of
cash flows for Provider for the period from the beginning of such fiscal year to
the end of such quarter, all certified by its respective chief financial officer
or treasurer.

(3) Shareholders Statements and Reports. Promptly upon the furnishing thereof to
the shareholders of Provider, to the extent not electronically available, copies
of all financial statements, reports and proxy statements so furnished.

(4) S.E.C. Filings. Promptly upon the filing thereof, to the extent not
electronically available, copies of all annual, quarterly, monthly or other
regular reports that Provider or any of its Subsidiaries files with the
Securities and Exchange Commission.

(5) Copies of Dean Credit Agreement Amendments. Promptly after execution
thereof, copies of each amendment to the Dean Credit Agreement as in effect from
time to time notwithstanding any language to the contrary contained in the
definition of “Dean Credit Agreement” set forth in the Purchase Agreement.

(6) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the condition or operations, financial
or otherwise, of Provider as any Recipient (or its assigns) may from time to
time reasonably request.

(ii) Notices. Provider will notify Recipients in writing of any of the following
promptly upon learning of the occurrence thereof, describing the same and, if
applicable, the steps being taken with respect thereto:

(1) Judgment and Proceedings. (A) The entry of any judgment or decree against
Provider or any of its respective Subsidiaries if the aggregate amount of all
judgments and decrees then outstanding against such Provider and its
Subsidiaries could reasonably be expected to have a Material Adverse Effect, and
(B) the institution of any

 

Exh. XI-33



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

litigation, arbitration proceeding or governmental proceeding against Provider
that, if adversely determined, could reasonably be expected to have a Material
Adverse Effect.

(2) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.

(3) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement pursuant to which Provider is a
debtor or an obligor that could reasonably be expected to have a Material
Adverse Effect.

(iii) Compliance with Laws and Preservation of Existence. Provider will, and
will cause each of its Subsidiaries to, comply in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject if noncompliance with any such law,
rule, regulation, order, writ, judgment, injunction, decree or award could
reasonably be expected to have a Material Adverse Effect. Provider will, and
will cause each of its Subsidiaries to, preserve and maintain its legal
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
entity in each jurisdiction where its business is conducted, except where the
failure to so qualify or remain qualified could not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.

(iv) Credit Agreement Amendment. Provider will not, and will not permit any of
its Subsidiaries to, amend or otherwise modify the Dean Credit Agreement (as in
effect from time to time notwithstanding any language to the contrary contained
in the definition of “Dean Credit Agreement” set forth in the Purchase
Agreement) or any document executed in connection therewith in any way that
would be materially adverse to the Recipients.

Section 8. Subrogation; Subordination. Notwithstanding anything to the contrary
contained herein, until the Obligations are paid in full, Provider: (a) will not
enforce or otherwise exercise any right of subrogation to any of the rights of
any Recipient, the Agent or any Purchaser against any Originator, (b) hereby
waives all rights of subrogation (whether contractual, under Section 509 of the
United States Bankruptcy Code, at law or in equity or otherwise) to the claims
of each Recipient (including each Purchaser) against any Originator and all
contractual, statutory or legal or equitable rights of contribution,
reimbursement, indemnification and similar rights and “claims” (as that term is
defined in the United States Bankruptcy Code) which Provider might now have or
hereafter acquire against such Originator that arise from the existence or
performance of Provider’s obligations hereunder, (c) will not claim any setoff,
recoupment or

 

Exh. XI-34



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

counterclaim against any Originator in respect of any liability of Provider to
such Originator and (d) waives any benefit of and any right to participate in
any collateral security which may be held by any Recipient (including any
Purchaser). The payment of any amounts due with respect to any indebtedness of
any Originator now or hereafter owed to Provider is hereby subordinated to the
prior payment in full of all of the Obligations. Provider agrees that, after the
occurrence of any default in the payment or performance of any of the
Obligations, Provider will not demand, sue for or otherwise attempt to collect
any such indebtedness of any Originator to Provider until all of the Obligations
shall have been paid and performed in full. If, notwithstanding the foregoing
sentence, Provider shall collect, enforce or receive any amounts in respect of
such indebtedness while any Obligations are still unperformed or outstanding,
such amounts shall be collected, enforced and received by Provider as trustee
for Recipients (and their respective assigns) and be paid over to Recipients (or
their respective assigns) on account of the Obligations without affecting in any
manner the liability of Provider under the other provisions of this Undertaking.
The provisions of this Section 8 shall be supplemental to and not in derogation
of any rights and remedies of any Recipient under any separate subordination
agreement which such Recipient may at any time and from time to time enter into
with Provider.

Section 9. Termination of Performance Undertaking. Provider’s obligations
hereunder shall continue in full force and effect until all Obligations are
finally paid and satisfied in full and the Purchase Agreement is terminated,
provided, that this Undertaking shall continue to be effective or shall be
reinstated, as the case may be, if at any time payment or other satisfaction of
any of the Obligations is rescinded or must otherwise be restored or returned
upon the bankruptcy, insolvency, or reorganization of any Originator or
otherwise, as though such payment had not been made or other satisfaction
occurred, whether or not any Recipient (or its respective assigns) is in
possession of this Undertaking. No invalidity, irregularity or unenforceability
by reason of the federal bankruptcy code or any insolvency or other similar law,
or any law or order of any government or agency thereof purporting to reduce,
amend or otherwise affect the Obligations shall impair, affect, be a defense to
or claim against the obligations of Provider under this Undertaking.

Section 10. Effect of Bankruptcy. This Undertaking shall survive the insolvency
of any Originator and the commencement of any case or proceeding by or against
any Originator under the federal bankruptcy code or other federal, state or
other applicable bankruptcy, insolvency or reorganization statutes. No automatic
stay under the federal bankruptcy code with respect to any Originator or other
federal, state or other applicable bankruptcy, insolvency or reorganization
statutes to which any Originator is subject shall postpone the obligations of
Provider under this Undertaking.

Section 11. Setoff. Regardless of the other means of obtaining payment of any of
the Obligations, each Recipient (and its respective assigns) is hereby
authorized at any time and from time to time, without notice to Provider (any
such notice being expressly waived by Provider) and to the fullest extent
permitted by law, upon the occurrence of any Amortization Event or Termination
Event, to set off and apply any deposits and other

 

Exh. XI-35



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

sums against the obligations of Provider under this Undertaking, whether or not
such Recipient (or any such assign) shall have made any demand under this
Undertaking and although such Obligations may be contingent or unmatured.

Section 12. Taxes. All payments to be made by Provider hereunder shall be made
free and clear of any deduction or withholding. If Provider is required by law
to make any deduction or withholding on account of tax or otherwise from any
such payment, the sum due from it in respect of such payment shall be increased
to the extent necessary to ensure that, after the making of such deduction or
withholding, any Recipient receive a net sum equal to the sum which it would
have received had no deduction or withholding been made.

Section 13. Further Assurances. Provider agrees that it will from time to time,
at the request of any Recipient (or its assigns), provide information relating
to the business and affairs of Provider as such Recipient may reasonably
request. Provider also agrees to do all such things and execute all such
documents as any Recipient (or its assigns) may reasonably consider necessary or
desirable to give full effect to this Undertaking and to perfect and preserve
the rights and powers of such Recipient hereunder.

Section 14. Successors and Assigns. This Undertaking shall be binding upon
Provider, its successors and permitted assigns, and shall inure to the benefit
of and be enforceable by each Recipient and its successors and assigns. Provider
may not assign or transfer any of its obligations hereunder without the prior
written consent of each Recipient. Each Recipient may assign or otherwise
transfer the Agreements, any other documents executed in connection therewith or
delivered thereunder or any other agreement or note held by them evidencing,
securing or otherwise executed in connection with the Obligations, or sell
participations in any interest therein, to any other entity or other person, and
such other entity or other person shall thereupon become vested, to the extent
set forth in the agreement evidencing such assignment, transfer or
participation, with all the rights in respect thereof granted to the Recipients
herein.

Section 15. Amendments and Waivers. No amendment or waiver of any provision of
this Undertaking nor consent to any departure by Provider therefrom shall be
effective unless the same shall be in writing and signed by each Recipient. No
failure on the part of any Recipient to exercise, and no delay in exercising,
any right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.

Section 16. Notices. All notices and other communications provided for hereunder
shall be made in writing and shall be addressed as follows: if to Provider, at
the address set forth beneath its signature hereto, and if to any Recipient, at
the address set forth beneath its signature hereto, or at such other addresses
as each of Provider or any Recipient may designate in writing to the other. Each
such notice or other communication shall be effective (1) if given by telecopy,
upon the receipt thereof, (2) if given by mail, three (3) Business Days after
the time such communication is deposited in the mail with first class postage
prepaid or (3) if given by any other means, when received at the address
specified in this Section 16.

 

Exh. XI-36



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 17. GOVERNING LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF ILLINOIS.

Section 18. CONSENT TO JURISDICTION. EACH OF PROVIDER AND EACH RECIPIENT HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS UNDERTAKING, THE AGREEMENTS OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION THEREWITH OR DELIVERED THEREUNDER AND EACH OF
PROVIDER AND EACH RECIPIENT HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT
OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.

Section 19. Bankruptcy Petition. Provider hereby covenants and agrees that,
prior to the date that is one year and one day after the payment in full of all
outstanding senior Indebtedness of each Company it will not institute against,
or join any other Person in instituting against, any such Company any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.

Section 20. Miscellaneous. This Undertaking constitutes the entire agreement of
Provider with respect to the matters set forth herein. The rights and remedies
herein provided are cumulative and not exclusive of any remedies provided by law
or any other agreement, and this Undertaking shall be in addition to any other
guaranty of or collateral security for any of the Obligations. The provisions of
this Undertaking are severable, and in any action or proceeding involving any
state corporate law, or any state or federal bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of Provider hereunder would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of Provider’s
liability under this Undertaking, then, notwithstanding any other provision of
this Undertaking to the contrary, the amount of such liability shall, without
any further action by Provider or any Recipient, be automatically limited and
reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding. Any provisions of this Undertaking which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Unless otherwise
specified, references herein to “Section” shall mean a reference to sections of
this Undertaking.

(Signature Page Follows)

 

Exh. XI-37



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, Provider has caused this Undertaking to be executed and
delivered as of the date first above written.

 

DEAN FOODS COMPANY By:  

 

Name:   Cory M. Olson Title: Authorized Signatory Address:   2515 McKinney
Avenue   Suite 1200 Dallas, Texas 75201

Consented to as of the date first written above:

 

DEAN NATIONAL BRAND GROUP, L.P. By:   Dean National Brand Group GP, LLC Its:  
General Partner   By:  

 

  Name:   Cory M. Olson   Title:   Authorized Signatory

BANK ONE, NA (MAIN OFFICE CHICAGO),

as Agent

By:  

 

Name:   Sherri Gerner Title:   Director, Capital Markets

 

Exh. XI-38



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE A

COMMITMENTS, COMPANY PURCHASE LIMITS, PAYMENT ADDRESSES

AND RELATED FINANCIAL INSTITUTIONS AND LC PARTICIPANTS

Commitments and Payment Addresses of Financial Institutions

 

Financial Institution

   Commitment     

Payment Address

JPMorgan Chase Bank, National Association (successor by merger to Bank One, NA
(Main Office Chicago))    $ 193,800,000      

JPMorgan Chase Bank, National Association

Asset Backed Finance

Mail Code IL1-0594

10 S. Dearborn

Chicago, Illinois 60603-0594

Fax: (312) 732-1844

Credit Agricole Corporate and Investment Bank New York Branch (formerly known as
Calyon New York Branch, successor to Credit Lyonnais New York Branch )    $
122,400,000      

1301 Avenue of the Americas

17th Floor

New York, New York

10019

Cooperatieve Centrale Raiffeisen - Boerenleenbank B.A. “Rabobank International”,
New York Branch    $ 193,800,000      

245 Park Avenue

New York, NY 10167

SunTrust Bank    $ 102,000,000      

303 Peachtree Street NE

3rd Floor, Mail Code 1922

Atlanta, GA 30308

Attention: Gabe Bonfield

Phone: 404-588-8711

Fax: 404-575-2693

PNC Bank, National Association    $ 122,400,000      

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Attention: M. Colin Warman

Phone: 412-768-9482

Fax: 412-762-6484

 

Sch. A-1



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE A (CONT’D)

Company Purchase Limits, Payment Addresses and

Related Financial Institutions of Companies

 

Company

   Company
Purchase
Limit     

Payment Address

  

Related Financial Institution(s)

Chariot Funding LLC    $ 190,000,000      

c/o JPMorgan Chase Bank, National Association

10 S. Dearborn

Chicago, Illinois 60603-0594

Attention: Asset Backed Securities Conduit Group

Fax: (312) 732-1844

   JPMorgan Chase Bank, National Association (successor by merger to Bank One,
NA (Main Office Chicago)) Atlantic Asset Securitization LLC (formerly Atlantic
Asset Securitization Corp.)    $ 120,000,000      

c/o Credit Agricole New York Branch

1301 Avenue of the Americas

17th Floor

New York, New York

10019

   Credit Agricole Corporate and Investment Bank New York Branch (formerly known
as Calyon New York Branch, successor to Credit Lyonnais New York Branch) Nieuw
Amsterdam Receivables Corporation    $ 190,000,000       c/o Global
Securitization Services 68 South Service Road Suite 120 Melville, NY 11747   
Cooperatieve Centrale Raiffeisen - Boerenleenbank B.A. “Rabobank International”,
New York Branch Three Pillars Funding LLC    $ 100,000,000      

c/o STRH Controller’s Group

303 Peachtree Street

25th Floor, Mail Code 3906

Atlanta, GA 30308

Phone: 404-813-0809

Fax: 404-658-4052

   SunTrust Bank Market Street Funding LLC    $ 120,000,000      

c/o AMACAR Group, L.L.C.

6525 Morrison Blvd., Suite 318

Charlotte, North Carolina 28211

Attention: Doris Hearn

Phone: 704-365-0569

Fax: 704-365-1362

   PNC Bank, National Association

 

Sch. A-2



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE B

DOCUMENTS TO BE DELIVERED TO THE AGENT

ON OR PRIOR TO THE DATE HEREOF

1. Executed copies of the Agreement, duly executed by the parties thereto.

2. Copy of the Resolutions of the Board of Directors, managers or partners of
each Seller Party and Provider certified by its Secretary, manager or general
partner, as applicable, authorizing such Person’s execution, delivery and
performance of this Agreement and the other documents to be delivered by it
hereunder.

3. Articles or Certificate of Incorporation or other formation documents of each
of each Seller Party and Provider, certified by the Secretary of State of the
jurisdiction of incorporation or formation of such Seller Party or Provider on
or within thirty (30) days prior to the Effective Date.

4. Good Standing Certificate for each Seller Party and Provider issued by the
Secretary of State of its state of organization, each of which is listed on
Attachment A hereto.

5. A certificate of the Secretary of each Seller Party and Provider certifying
(i) the names and signatures of the officers authorized on its behalf to execute
this Agreement and any other documents to be delivered by it hereunder and
(ii) a copy of such Seller Party’s or Provider’s By-Laws or other operating
document.

6. Pre-filing state and federal tax lien, judgment lien and UCC lien searches
against each Seller from the jurisdictions listed on Attachment B hereto.

7. Time stamped receipt copies of proper financing statements, duly filed
against Dairy Group, Dairy Group II, Morningstar Receivables and WhiteWave under
the UCC on or before the Effective Date in all jurisdictions as may be necessary
or, in the opinion of the Agent, desirable, under the UCC of all appropriate
jurisdictions or any comparable law in order to continue to perfect the
ownership interests contemplated by this Agreement.

8. Time stamped receipt copies of proper UCC termination statements, if any,
necessary to release all security interests and other rights of any Person in
the Receivables, Contracts or Related Security previously granted by any Seller
Party.

9. Executed Collection Account Agreements or Collection Account Agreement
Amendments for each LockBox and Collection Account used by any Seller Party as
required by this Agreement.

 

Sch. B-1



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

10. A favorable opinion of legal counsel for the Seller Parties and Provider
reasonably acceptable to the Agent that addresses the following matters and such
other matters as the Agent may reasonably request:

— Each Seller Party and Provider is a corporation, limited partnership or
limited liability company, as applicable, duly incorporated or organized,
validly existing, and in good standing under the laws of its state of
incorporation or organization.

— Each Seller Party and Provider has all requisite authority to conduct its
business in each jurisdiction where failure to be so qualified would have a
material adverse effect on such Person’s business.

— Each Seller Party and Provider has all requisite power and authority to
execute, deliver and perform all of its obligations under this Agreement and
each other Transaction Document to which it is a party.

— The execution and delivery by each Seller Party and Provider of this Agreement
and each other Transaction Document to which it is a party and its performance
of its obligations thereunder have been duly authorized by all necessary
corporate action and proceedings on the part of such Person and will not:

(a) require any action by or in respect of, or filing with, any governmental
body, agency or official (other than the filing of UCC financing statements);

(b) contravene, or constitute a default under, any provision of applicable law
or regulation or of its articles or certificate of incorporation or bylaws or of
any agreement, judgment, injunction, order, decree or other instrument binding
upon such Person; or

(c) result in the creation or imposition of any Adverse Claim on assets of such
Person or any of its Subsidiaries (except as contemplated by this Agreement).

— This Agreement and each other Transaction Document to which such Person is a
party has been duly executed and delivered by such Person and constitutes the
legal, valid, and binding obligation of such Person, enforceable in accordance
with its terms, except to the extent the enforcement thereof may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and subject also to the availability of equitable remedies if
equitable remedies are sought.

— The provisions of this Agreement are sufficient to constitute authorization by
each Seller for the filing of the financing statements required under this
Agreement.

— For the purposes of the Delaware UCC, each Seller is a “registered
organization”.

 

Sch. B-2



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

— The provisions of this Agreement are effective to create a valid security
interest in favor of the Agent for the benefit of the Purchasers in all
Receivables, and upon the filing of financing statements, the Agent for the
benefit of the Purchasers shall acquire a first priority, perfected security
interest in such Receivables.

— To the best of the opinion giver’s knowledge, there is no action, suit or
other proceeding against any Seller Party, Provider or any of their respective
Affiliates, that would materially adversely affect the business or financial
condition of such Person and its Affiliates taken as a whole or that would
materially adversely affect the ability of such Person to perform its
obligations under any Transaction Document to which it is a party.

11. If requested by the Company in such Financial Institution’s Purchaser Group
or the Agent, a favorable opinion of legal counsel for each Financial
Institution, reasonably acceptable to such Company and the Agent that addresses
the following matters:

— This Agreement has been duly authorized by all necessary corporate action of
such Financial Institution.

— This Agreement has been duly executed and delivered by such Financial
Institution and, assuming due authorization, execution and delivery by each of
the other parties thereto, constitutes a legal, valid and binding obligation of
such Financial Institution, enforceable against such Financial Institution in
accordance with its terms.

12. A Compliance Certificate for each Seller.

13. The Fee Letters.

14. A Monthly Report as at February 28, 2007.

15. Executed copies of (i) all consents from and authorizations by any Persons
and (ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with this Agreement.

17. Executed copies of each of the documents described in clauses (i), (ii) and
(iv) of the definition of Performance Undertaking contained herein.

18. Executed copies of an Intercreditor Agreement, duly executed by the Seller
Parties, Dean Foods Company, the Agent and JPMorgan Chase Bank, National
Association, as administrative agent under the Dean Credit Agreement.

[19. Executed copies of a Post-Closing Agreement.]

 

Sch. B-3



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Attachment A to Schedule B

Good Standing Certificates

 

Entity

  

Jurisdiction of Organization

Alta-Dena Certified Dairy, LLC

   Delaware

Barber Milk, LLC

   Delaware

Berkeley Farms, LLC

   California

Broughton Foods, LLC

   Delaware

Country Delite Farms, LLC

   Delaware

Country Fresh, LLC

   Michigan

Creamland Dairies, LLC

   New Mexico

Dairy Fresh, LLC

   Delaware

Dairy Group Receivables, L.P.

   Delaware

Dairy Group Receivables II, L.P.

   Delaware

Dean Dairy Holdings, LLC

   Delaware

Dean Foods Company

   Delaware

Dean Foods Company of California, LLC

   Delaware

Dean Foods Company of Indiana, LLC

   Delaware

Dean Foods North Central, LLC

   Delaware

Dean Milk Company, LLC

   Delaware

Dean SoCal, LLC

   Delaware

Gandy’s Dairies, LLC

   Delaware

Garelick Farms, LLC

   Delaware

Kohler Mix Specialties, LLC

   Delaware

Kohler Mix Specialties of Minnesota, LLC

   Delaware

 

Sch. B-4



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Entity

  

Jurisdiction of Organization

Land-O-Sun Dairies, LLC

   Delaware

Liberty Dairy Company

   Michigan

Louis Trauth Dairy, LLC

   Delaware

Mayfield Dairy Farms, LLC

   Delaware

McArthur Dairy, LLC

   Florida

Meadow Brook Dairy Company

   Pennsylvania

Midwest Ice Cream Company, LLC

   Delaware

Model Dairy, LLC

   Delaware

Morningstar Foods, LLC

   Delaware

Morningstar Receivables, L.P.

   Delaware

Purity Dairies, LLC

   Delaware

Reiter Dairy, LLC

   Delaware

Robinson Dairy, LLC

   Delaware

Schenkel’s AllStar Dairy, LLC

   Delaware

Shenandoah’s Pride, LLC

   Delaware

Southern Foods Group, L.P.

   Delaware

T. G. Lee Foods, LLC

   Florida

Tuscan/Lehigh Dairies, Inc.

   Delaware

Verifine Dairy Products Sheboygan, LLC

   Wisconsin WhiteWave Foods Company (f/k/a Dean National Brand Group, Inc.)   
Delaware

WhiteWave Receivables, L.P.

   Delaware

 

Sch. B-5



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Attachment B to Schedule B

UCC Searches

 

Seller

  

Jurisdictions for UCC Searches

Dairy Group Receivables, L.P.

   Delaware

Dairy Group Receivables II, L.P.

   Delaware

WhiteWave Receivables, L.P.

   Delaware

Morningstar Receivables, L.P.

   Delaware

 

Sch. B-6



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE C

SERVICERS

Alta-Dena Certified Dairy, LLC

Berkeley Farms, LLC

Country Fresh, LLC

Dean Dairy Holdings, LLC

Dean East, LLC

Dean East II, LLC

Dean Foods Company of California, LLC

Dean Foods North Central, LLC

Dean Foods of Southern California, LLC

Dean SoCal, LLC

Dean West, LLC

Dean West II, LLC

Friendship Dairies, LLC

Gandy’s Dairies, LLC

Garelick Farms, LLC

Kohler Mix Specialties, LLC

Kohler Mix Specialties of Minnesota, LLC

Land-O-Sun Dairies, LLC

Mayfield Dairy Farms, LLC

Midwest Ice Cream Company, LLC

Model Dairy, LLC

Morningstar Foods, LLC

Reiter Dairy, LLC

Shenandoah’s Pride, LLC

Southern Foods Group, LLC

Suiza Dairy Group, LLC

Swiss II, LLC

Tuscan/Lehigh Dairies, Inc.

Verifine Dairy Products of Sheboygan, LLC

WhiteWave Foods Company

 

Sch. C-1



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE D

ORIGINATORS

 

Originator    Applicable Receivables Sale Agreement

Alta-Dena Certified Dairy, LLC

   Dean

Berkeley Farms, LLC

   Dean

Country Fresh, LLC

   Suiza

Dean Dairy Holdings, LLC

   Dean

Dean East, LLC

   Suiza

Dean East II, LLC

   Dean Dean Foods Company of California, LLC    Dean

Dean Foods North Central, LLC

   Dean

Dean Foods of Southern California, LLC

   Suiza Dean SoCal, LLC    Dean

Dean West, LLC

   Suiza

Dean West II, LLC

   Dean

Friendship Dairies, LLC

   Morningstar

Gandy’s Dairies, LLC

   Dean

Garelick Farms, LLC

   Suiza

Kohler Mix Specialties, LLC

   Morningstar

Kohler Mix Specialties of Minnesota, LLC

   Morningstar

Land-O-Sun Dairies, LLC

   Suiza

Mayfield Dairy Farms, LLC

   Dean

Midwest Ice Cream Company, LLC

   Dean

Model Dairy, LLC

   Suiza

Morningstar Foods, LLC

   Morningstar

Reiter Dairy, LLC

   Dean

Shenandoah’s Pride, LLC

   Suiza

Southern Foods Group, LLC

   Suiza

Suiza Dairy Group, LLC

   Suiza Swiss II, LLC    Dean

Tuscan/Lehigh Dairies, Inc.

   Suiza

Verifine Dairy Products of Sheboygan, LLC

   Dean

WhiteWave Foods Company

   WhiteWave

 

Sch. D-1



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE E

NOTICE ADDRESSES

 

The Agent:

 

JPMorgan Chase Bank, N.A., as Agent

10 S. Dearborn

Mail Code IL1-0079

Chicago, Illinois 60603-0079

Attention: Transaction Management

Facsimile: (312) 732-2245

  

JPMorgan Company:

 

Chariot Funding LLC

c/o JPMorgan Chase Bank, N.A.

10 S. Dearborn

Chicago, Illinois 60603-0594

Attention: Asset Backed Securities Conduit Group

Facsimile: (312) 732-1844

CLNY:

 

Credit Agricole Corporate and Investment Bank New York Branch (formerly known as
Calyon New York Branch, successor to Credit Lyonnais New York Branch )

1301 Avenue of the Americas

17th Floor

New York, New York 10019

Attention: Tina Kourmpetis

Facsimile:

  

CL Company:

 

Atlantic Asset Securitization LLC (formerly Atlantic Asset Securitization Corp.)

c/o Credit Agricole Corporate and Investment Bank New York Branch

1301 Avenue of the Americas

17th Floor

New York, New York 10019

Attention: Tina Kourmpetis

Facsimile:

Rabobank:

 

Cooperatieve Centrale Raiffeisen - Boerenleenbank B.A. “Rabobank International”,
New York Branch

245 Park Avenue, 37th Floor

New York, NY 10167

Attention: Transaction Management

Email: naconduit@rabobank.com

Facsimile: (914) 287-2254

  

Rabo Company:

 

Nieuw Amsterdam Receivables Corporation

c/o Global Securitization Services

68 South Service Road, Suite 120

Melville, NY 11747

Attention: Tony Wong

Email: twong@gssnyc.com

Facsimile: (212) 302-8767

SunTrust:

 

SunTrust Bank

303 Peachtree Street NE

3rd Floor, Mail Code 1922

Atlanta, GA 30308

Attention: Gabe Bonfield

Phone: 404-588-8711

Fax: 404-575-2693

  

SunTrust Company:

 

Three Pillars Funding LLC

c/o STRH Controller’s Group

303 Peachtree Street

25th Floor, Mail Code 3906

Atlanta, GA 30308

Phone: 404-813-0809

Fax: 404-658-4052

 

SunTrust Company Agent:

 

SunTrust Robinson Humphrey, Inc.

303 Peachtree Street NE

23rd Floor, Mail Code 3950

Atlanta, GA 30308

Attention: Kecia Howson

Phone: 404-813-5207

Fax: 404-813-0000

 

Sch. E-1



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Seller and each Seller Party:

 

See Exhibit III under the heading “Principal Place of Business” PNC:

 

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Attention: M. Colin Warman

Phone: 412-768-9482

Fax: 412-762-6484

 

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Attention: William Falcon

Phone: 412-762-5442

Fax: 412-762-9184

  

PNC Company

 

Market Street Funding LLC

c/o AMACAR Group, L.L.C.

6525 Morrison Blvd., Suite 318

Charlotte, North Carolina 28211

Attention: Doris Hearn

Phone: 704-365-0569

Fax: 704-365-1362

 

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Attention: William Falcon

Phone: 412-762-5442

Fax: 412-762-9184

Seller and each Seller Party:

 

See Exhibit III under the heading “Principal Place of Business”

  

LC Bank:

 

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Attention: M. Colin Warman

Phone: 412-768-9482

Fax: 412-762-6484

 

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Attention: William Falcon

Phone: 412-762-5442

Fax: 412-762-9184

 

Sch. E-2



--------------------------------------------------------------------------------

SCHEDULE G

RESERVED